     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 1 of 360




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                       Plaintiffs

               v.
                                                     Case Number:     1:20-cv-298-LY
INFOWARS, LLC, et al

                       Defendants.


 PLAINTIFFS JEROME CORSI AND LARRY KLAYMAN’S MOTION FOR STATUS
  CONFERENCE AND TO VACATE REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE ANDREW W. AUSTIN

       Plaintiffs Dr. Jerome Corsi and Larry Klayman (“Plaintiffs”) hereby move the Honorable

Lee Yeakel (“Judge Yeakel”) to set an expeditious status conference to discuss the Report and

Recommendation of the United States Magistrate Judge Andrew W. Austin (“Report”) issued

after a long seven (7) months of supposed consideration of the motions to dismiss, oppositions

and related pleadings of the parties, and the other relief proposed below.

       As previously briefed by the Plaintiffs Corsi and Klayman at the hearing of March 23,

2021 before Magistrate Andrew W. Austin (“Magistrate Austin”), he demonstrated a virtual

complete lack of understanding about the allegations of the Amended Complaint, and in so doing

appeared to have prejudged the case without a valid basis. See Exhibits A-C; Amended

Complaint and Oppositions to Motions to Dismiss. As a result, and because of the ill-informed

prejudgment and considerable delay in his rendering a Report, Plaintiffs Corsi and Klayman

urged the presiding judge to remove the matter from consideration by Magistrate Austin and to

decide the motions to dismiss himself. Indeed, given the delay that already was present --

compounded with a totally unjustified stay of discovery -- which loss of time now amounts to

seven (7) months with Magistrate Austin’s issuance of his Report -- written, it would seem in


                                                 1
      Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 2 of 360




haste as he is about to retire at the end of this month, this flies in the face of the presiding judge’s

strong direction issued at the outset of this case, where he told the parties to move this case along

to trial:

            You're going to have to figure how much time you want because once I get it set,
            once I fill in after a subsequent conference your trial month and final pretrial
            conference date and time, you're not likely to get a continuance or a
            postponement.

            I like to try lawsuits. If I had my way and could pass one law, I would do away
            with motion practice altogether, and you would either settle your case or try your
            case, the way it was in the olden days.

In this regard, the Magistrate’s Report is so factually and legally flawed and, to put it most

diplomatically, frankly contrived (since stronger language could be employed), as not to be

worthy of any consideration by the presiding judge. The Report is so “cooked” as to be of no use

by the Court, and should simply be vacated. This is true in several respects.

            First, contrary to the Magistrate’s early statement at page 2 of his Report, the federal

court in the District of Columbia did not find that jurisdiction there was improper, but instead

transferred the case to this Court due to venue forum non-convienens considerations. ECF No.

21. This swipe at Plaintiffs that they filed suit where there was no jurisdiction by the Magistrate

foretells his bias and prejudice in hastily issuing his Report, long overdue, likely written on the

eve of his retirement.

            Second, the hastily crafted sloppiness and gross factual and legal flaws of the

Magistrate’s Report is also underscored by the hard fact that he dismissed the Amended

Complaint against Defendant David Jones without prejudice on page 10 of his Report, but then,

deciding on his own that even leave to amend would be futile, writes at page 17 “…the

undersigned recommends that the Court not permit Corsi or Klayman leave to amend, and

dismiss (all) the claims with prejudice.” It is clear that, in haste, the Magistrate’s right hand had



                                                    2
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 3 of 360




no idea what his left hand was doing and that he has some axe to grind.

       Third, a simple review of the allegations of the Amended Complaint, backed up with

sworn affidavits of Plaintiffs Corsi and Klayman, which are attached to related pleadings, and

which should have been considered along with a sworn affidavit of Kelly Morales, Exhibits B-1,

B-3, C-1, Alex Jones’s former spouse, tying David Jones to the allegations of the Amended

Complaint – even prior to needed discovery which the Magistrate also improperly stayed for

some undisclosed reason -- shows that Plaintiffs Corsi and Klayman properly pled defamation

and Lanham Act violations in particular, and that both Corsi and Klayman are commercial

competitors of the Defendants such that commercial speech is implicated triggering the Lanham

Act. And there is no argument much more dispute that the allegations against Defendant Stone, a

seven-time convicted felon on five counts of perjury, one of witness tampering and one of

obstruction of justice, fall within the four (4) year statute of limitations for the Lanham Act in

Texas. But this does not deter the Magistrate from suggesting that the presiding judge can

sanction Plaintiffs for pursuing rightful claims. One has to wonder what motivation or incentive

the Magistrate may have had to make such a statement?

       Fourth, the Magistrate turns the proper legal standard for motions to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure on its head by misusing and taking totally out of

context Ramming v. United States, 281 F. 3d 158, 161 (5th Cir. 2001), by quoting this irrelevant

portion of the opinion; “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.” What is the relevance, since there is no dispute that jurisdiction

exists in this Court, as even the federal judge in the District of Columbia so ruled? Rather, the

standard for a Rule 12(b)(6) motion is that a complaint “does not require detailed factual

allegations.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (U.S. 2009) (internal quotations omitted). To




                                                 3
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 4 of 360




survive a motion to dismiss, a complaint need only “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Id. (internal quotations omitted).

“According to the Fifth Circuit, a motion to dismiss under Rule 12(b)(6) is viewed with disfavor

and is rarely granted. A complaint must be liberally construed in favor of a plaintiff, and all facts

pleaded in the complaint must be taken as true in the context of a Rule 12(b)(6) motion. Think3

Litig. Tr. v. Zuccarello (In re Think3, Inc.), 529 B.R. 147, 169 (Bankr. W.D. Tex. 2015) (internal

citations and quotations omitted). “In determining a motion to dismiss under Rule 12(b)(6), the

general rule is that a court may only consider factual allegations within the "four corners" of the

complaint.” Id.

       Fifth, the Magistrate predictably dismisses all of the alleged defamatory statement as

mere hyperbole, but the published statements show otherwise. According himself the “right” to

supplant his ‘wisdom” for the jury, he then as he did with other cases, misuses Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007), where the Supreme Court in dicta stated that if a complaint has

any plausibility, it must go to the jury. “A well-pleaded complaint may proceed even if it strikes

a savvy judge that actual proof of those facts is improbable, and that a recovery is very remote

and unlikely.” Id. at 556. And, importantly in a defamation case, when alleged defamatory

statements are capable of two or more interpretations, this cements the hard fact that the

decisionmaker is the jury. In situations where resolution is necessarily fact intensive, like

defamation, the U.S. Supreme Court has held that “[m]aintenance of the jury as a fact-finding

body is of such importance and occupies so firm a place in our history and jurisprudence that

any seeming curtailment of the right to a jury trial should be scrutinized with the utmost care.”

Dimick v. Schiedt, 293 U.S. 474, 486 (U.S. 1935). If a statement is capable of more than one

meaning, it requires a jury to decide whether that statement is defamatory. “If, however, the




                                                 4
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 5 of 360




court finds the statement is capable of at least one defamatory meaning and at least one non-

defamatory meaning, a jury must determine whether the defamatory meaning was conveyed.” Tu

Nguyen v. Duy Tu Hoang, 318 F. Supp. 3d 983, 1007 (S.D. Tex. 2018)

        In this case, not only are the alleged defamatory statements, which are listed below with

citations to the paragraphs of the Amended Complaint much more than sufficient to withstand a

Rule 12(b)(6) motion to dismiss, but the Amended Complaint also is supported by attached

sworn affidavits of Mr. Klayman, Dr. Corsi, and Kelly Morales, which the Magistrate

conveniently ignores and does not even mention. See Exhibits B-1, B-3, C-1; Affidavits of Dr.

Corsi, Kelly Morales, and Larry Klayman. On the other hand, Defendants have presented zero

(0) affidavits! But again, at issue are Rule (12)(b)(6) motions and Plaintiffs went way beyond

what they were required to plead in the Amended Complaint.

        Here are the alleged defamatory statements at issue with regard to Mr. Klayman, which

on their face are sufficient to put in front of a jury:

        (1) “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the
            current president of Judicial Watch] why he left. He was ‘ousted’ because
            of a ‘sexual harassment complaint.’” Am. Comp. ¶ 56.

        (2) “He’s (Klayman) never actually won a courtroom victory in his life.” Am.
            Comp. ¶ 55


        (3) “For those people out there who think...that Larry Klayman’s IQ is
            higher than 70, you’re wrong...” Am. Comp. ¶ 62.

        (4) “He’s (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an
            egomaniac, and he could be the single worst lawyer in America. With him
            as Jerry Corsi’s lawyer, Corsi may get the electric chair. So your idea
            that he’s a good guy is entirely wrong” Am. Comp. ¶ 59


        (5) Plaintiff Klayman is a “piece of garbage.” Am. Comp. ¶ 61

        With regard to Plaintiff Dr. Corsi, Defendants have falsely and maliciously published



                                                    5
        Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 6 of 360




that:

         (1) “Plaintiff Corsi “seemed to be extremely mentally degraded to the point
             of what I would call dementia.” Am. Comp. ¶ 42

         (2) Defendant Alex Jones purportedly saw Plaintiff Corsi at a steakhouse “on
             the ground at another table” and that his security staff “thought he was
             dead in the elevator.” Am. Comp. ¶ 43


         (3) Accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously
             that “whatever comes out of his mouth ain’t the truth.” Am. Comp. ¶ 44

         (4) that Plaintiff Corsi was “fired from World Net Daily.” Am. Comp. ¶ 49


         (5) “He (Corsi) was perfectly willing to lie, to perjure himself saying that a
             memo that he had wrote me was written on the 30th for the purposes of
             cover-up.... which is further proof that Jerry lied under oath.” Am.
             Comp. ¶ 50

         (6) “and then states that I knew about John Podesta’s emails being stolen in
             advance, the only proof of that is Jerry’s feeble alcohol affected memory
             – it’s a lie....” Am. Comp. ¶ 51


         (7) “Jerry was prepared to stab a principle Trump supporter in the back, he
             was perfectly prepared to bear false witness against me, even though I
             had done nothing in my entire life other than help him.” Am. Comp. ¶ 52

         (8) “all I ever did was show Jerry Corsi friendship and support and try to
             help him and his family and what I get is Judas Iscariot, the willingness to
             testify against me and help the deep state bury me....and then he makes
             up this story about helping me formulate a cover story.” Am. Comp. ¶ 53


         (9) “… you can always tell when Jerry Corsi is lying because his lips are
             moving....” Am. Comp. ¶ 54

         (10) “He [Corsi] was perfectly willing to bear false witness against me on
             multiple points that are complete fabrications.” Am. Comp. ¶ 64


         (11) “the good doctor [Corsi] has told a number of lies. In fact, he’s
             starting to conflate his lies.... he was perfectly willing to lie about me....
             but now lying about Alex Jones, lying about InfoWars, lying about Dr.



                                                 6
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 7 of 360




           (David) Jones, who’s one of the nicest, gentlest, sweetest, most honest men
           I have ever met, it’s beyond the pale.... Jerry Corsi can no longer be
           believed.” Am. Comp. ¶ 65

       (12) “I think you’ve [Corsi] been deep state from the beginning. Your
           whole birther thing is used as a club to destroy conservatives....I look
           forward to our confrontation. I will demolish you. You’re a fraudster, out
           of your alcoholic haze you have made up lies about David Jones and Alex
           Jones and Roger Stone and now I suspect they want you to lie about the
           President.” Am. Comp. ¶ 66

       (13) Plaintiff Corsi of being a “spook, back and forth with different
           agencies,” Am. Comp. ¶ 67

       (14) Falsely publishing a false statement of Plaintiff Corsi “not being able
           to walk.” Am. Comp. ¶ 68

       Sixth, the Magistrate on his own, without basis, makes a finding that Plaintiffs have not

shown actual malice with regard to the defamatory statements, that is knowledge of their falsity

or a reckless disregard for the truth, while staying discovery and not even allowing Plaintiffs

Corsi and Klayman to take depositions of the Defendants. His approach is a “heads I win, tails

you lose” manipulation of the facts and the law. And, as pled as well the Plaintiffs and

Defendants have worked together in the past, he ignores that Defendants knew that what they

published was false.

       Seventh, the Magistrate, relying on a sua sponte order of another judge in another case

which did not even involve Plaintiff Corsi, states at footnote 2 of his Report that he and Mr.

Klayman had an obligation to amend a complaint which Mr. Klayman voluntarily dismissed

given this judge’s likely personal involvement with Stone recommending him to be appointed to

the federal bench. See Exhibit D. This is more than strained reasoning shows a predetermined

outcome determinative bias and prejudice and amounts to little more than theater of the absurd.

This newly appointed and confirmed 38 year old judge has been referred to the Judicial Counsel

of the Eleventh Circuit for investigation of his conduct.



                                                 7
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 8 of 360




       Eighth, Plaintiffs Corsi and Klayman alleged that Defendants were acting in concert in

defaming them as well as violating other legal rights, such as the Lanham Act. It was also

alleged, because it is true, that Defendants were at all material times employed by Defendant

Infowars and in the case of Defendants Alex Jones and David Jones, they are the owners of this

rogue operation that defames people and entities to reap large profits, as also occurred with the

Sandy Hook families, where a similar defamation case is proceeding to trial and is currently in

the discovery phase, which the Magistrate prevented for his own apparent reasons here. Exhibit

E. Obviously, were the Magistrate to even consider questioning the plain allegations on the face

of the Amended Complaint and supporting affidavits with regard to concerted joint tortfeasor

conduct, which he cannot do in any event to dispose of a Rule 12(b)(6) motion, he had a duty to

allow discovery of the Defendants in this regard—at an absolute minimum.

       The Magistrate, again twisting case law to suit his bias, writes at page 8, that “When a

defamation suit is brought against a media defendant over a matter of public concern, the

plaintiff bears the burden of proving falsity.” Of course this is true if the matter were given to a

jury, but it does not take legal rocket science to recognize that a plaintiff has no such burden on a

Rule 12(b)(6) motion and when discovery rights have arbitrarily been cut off.

       As for the allegations of concerted action by the Defendants, the law is clear that persons

and entities can be held liable for defamation when agents and surrogates are used to accomplish

this. Notwithstanding the affidavits incorporated into a well pled Amended Complaint and

related pleadings, and the hard fact that Defendants all closely work together as part of Infowars

and appeared together on the same defamatory broadcasts, the law, which was presented to the

Magistrate, shows otherwise:

       Civil conspiracy is used to extend tort liability beyond the wrongdoer to those
       who merely planned, assisted, or encouraged his acts. See Carroll v. Timmers



                                                 8
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 9 of 360




       Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979); Helping Hands Home
       Care, Inc. v. Home Health of Tarrant County, Inc., 393 S.W.3d 492, 506 (Tex.
       App.-Dallas 2013, pet. denied). Once a civil conspiracy is proved, each
       conspirator is responsible for all acts done by any of the conspirators in
       furtherance of the conspiracy. Bentley v. Bunton, 94 S.W.3d 561, 619 (Tex.
       2002); Carroll, 592 S.W.2d at 926 (Tex. 1979); Helping Hands, 393 S.W.3d at
       506. A finding of civil conspiracy imposes joint and several liability on all
       conspirators for actual damages resulting from the acts in furtherance of the
       conspiracy. Carroll, 592 S.W.2d at 925; Helping Hands, 393 S.W.3d at
       506. When a jury finds that liability for a civil conspiracy exists, this finding
       requires the legal conclusion to impose joint and several liability on the co-
       conspirators. LandAmerica Commonwealth Title Co. v. Wido, No. 05-14-00036-
       CV, 2015 Tex. App. LEXIS 11201, at *29 (Tex. App. Oct. 29, 2015).

       Additionally, under Restatement (Second) of Torts, § 577, comment f, “One is liable for

defamation by a third person whom as his servant, agent, or otherwise he directs or procures to

publish defamatory matter.” See also Universal Commun. Sys. v. Turner Broad. Sys., 2005 U.S.

Dist. LEXIS 58575, at *8 (S.D. Fla. Mar. 17, 2005) (““One is liable for defamation by a third

person whom as his servant, agent, or otherwise he directs or procures to publish defamatory

matter.”)

       Finally, Plaintiffs respectfully request that this honorable Court review the Amended

Complaint, its attachments and related pleadings, which contain sworn affidavits of Plaintiffs

Corsi and Klayman , along with the sworn affidavit of Kelly Morales, which buttresses with first

hand knowledge Defendants’ nefarious modus operandi, and simply vacate the Magistrate’

order, un-stay discovery, and defer on ruling on the pending motions until discovery is

conducted. See Exhibits B-1, B-3, C-1. While this is not necessary to dispose of the Magistrate’s

Report, given its bias and rank factual and legal errors, apparently written in haste after seven (7)

months that it sat on his desk, and on the eve of his retirement, discovery will confirm all of the

allegations in the Amended Complaint.

       As this honorable Court warned the parties at the outset of this case that had already




                                                 9
     Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 10 of 360




languished before a District of Columbia federal court for over a year:

        You're going to have to figure how much time you want because once I get it set,
        once I fill in after a subsequent conference your trial month and final pretrial
        conference date and time, you're not likely to get a continuance or a
        postponement.

        I like to try lawsuits. If I had my way and could pass one law, I would do away
        with motion practice altogether, and you would either settle your case or try your
        case, the way it was in the olden days.

        Indeed, this is the type of case that should go to a jury to decide, not be “deep sixed” by a

Magistrate who, for whatever undisclosed reason, has his own unsupportable view, not backed

up with facts or law, but instead bias, that it should not proceed, and who instead outrageously

suggests that Plaintiffs should be sanctioned by the presiding judge for asserting their rights.

And, that there are cases pending in other jurisdictions, which Plaintiffs offered to have

transferred and consolidated, is no reason to dismiss the Amended Complaint with prejudice.

This is not the concern of the Magistrate, but instead if at all these other courts, and simply

shows that, for whatever undisclosed reason, he had a predetermined mindset and will used any

unfounded excuse to deny Plaintiffs their rights to discovery and trial.

        For these compelling reasons, the Magistrate’s Report is of no use to this Court, so fatally

flawed and inaccurate as it is, and the presiding judge respectfully is requested to vacate the

Report and allow this case to go to discovery, so as not to waste more time arguing over a Report

that is not worth the paper it is written on.

        Both Plaintiff Corsi and Plaintiff Klayman, by and through the undersigned and pro se,

agree that respectfully this honorable Court must take immediate action to prevent a manifest

injustice. To further this end, Plaintiffs respectfully request an expeditious status conference and

hearing with the presiding judge the Honorable Lee Yeakel.

        Defendants predictably do not consent to this relief.



                                                 10
    Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 11 of 360




Dated: May 27, 2021                                      Respectfully Submitted,


                                                         /s/Sanjay Biswas
                                                         SANJAY BISWAS, Esq.
                                                         #24061235—Texas
                                                         #24966--Louisiana
                                                         11720 Duxbury Dr.
                                                         Frisco, Texas 75035
                                                         Telephone: (972)-866-5879
                                                         Email:sanjaybiswas41@gmail.com
                                                         Fax: 1-800-506-6804

                                                         Counsel for Dr. Jerome Corsi

                                                         /s/Larry Klayman
                                                         Larry Klayman, Esq.
                                                         7050 W. Palmetto Park Rd
                                                         Boca Raton FL, 33433
                                                         Email:leklayman@gmail.com
                                                         Tel: 561-558-5336

                                                         Plaintiff Pro Se




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 27, 2021, a true copy of the foregoing was filed via

ECF and served to all counsel of record though the Court’s ECF system.


                                                                 /s/ Sanjay Biswas




                                              11
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 12 of 360




               EXHIBIT A
      Case
       Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA Document
                                  Document109
                                           47 Filed 07/29/20
                                                    05/27/21 Page 1
                                                                  13ofof113
                                                                         360




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, Individually
Denville, NJ, 07834

And

LARRY KLAYMAN, Individually                  Case Number:   1:20-cv-298-LY
7050 W. Palmetto Park Rd. #15-287
Boca Raton, FL, 33433                        AMENDED COMPLAINT

                      Plaintiffs

              v.

INFOWARS, LLC
100 Congress Ave., 22nd Floor
Austin, TX 78701

And

FREE SPEECH SYSTEMS, LLC
100 Congress Ave., 22nd Floor
Austin, TX 78701

And

ALEX E. JONES, Individually
3019 Alvin Devane Blvd., Suite 300-350
Austin, TX 78741

And

DAVID JONES, Individually
3019 Alvin Devane Blvd., Suite 300-350
Austin, TX 78741

And

OWEN SHROYER, Individually
3019 Alvin Devane Blvd., Suite 300-350
Austin, TX 78741

And




                                         1
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 2
                                                                14ofof113
                                                                       360




ROGER STONE, Individually
447 Coral Way
Fort Lauderdale, FL 33301

                       Defendants.




                                        INTRODUCTION

        Plaintiffs DR. JEROME CORSI (“Plaintiff Corsi or Dr. Corsi”) and LARRY

KLAYMAN (“Klayman”) hereby files this action against INFOWARS, LLC (“Defendant

InfoWars”), FREE SPEECH SYSTEMS, LLC (“Defendant Free Speech Systems”), ALEX E.

JONES (“Defendant Alex Jones”), DAVID JONES (“Defendant David Jones”), OWEN

SHROYER (“Defendant Shroyer”) (collectively the “Infowars Defendants”), and ROGER

STONE (“Defendant Stone”) for Defamation, Intentional Infliction of Emotional Distress, and

Assault, and violation of the Lanham Act.

                                 JURISDICTION AND VENUE

        1.     This Court has federal question jurisdiction over this case pursuant to 28 U.S.C §

1331.

        2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

of the events or omissions giving rise to Plaintiffs’ claims arose in this district. The U.S. District

Court in the Southern District of Florida transferred this action to this Court. Defendants actions

were targeted to influence Special Counsel Robert Mueller’s Russian collusion investigation and

prosecution of Defendant Stone, a colleague of the other Defendants, which and who are

centralized in this judicial district and the defamatory and other illegal acts occurred herein as

well as throughout the United States and worldwide.




                                                  2
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                 Document109
                                          47 Filed 07/29/20
                                                   05/27/21 Page 3
                                                                 15ofof113
                                                                        360




                                           THE PARTIES

        3.      Plaintiff Corsi is an author and political commentator who publishes works in this

judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

        4.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

litigator who represented Plaintiff Corsi with regard to Special Counsel Robert Mueller’s

(“Mueller”) Russian collusion investigation. Plaintiff Klayman is also a media personality and

author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

        5.      Defendant InfoWars is a Texas limited liability company with principal offices

located in Austin, TX.

        6.      Defendant Free Speech Systems is a Texas limited liability company with principal

offices located in Austin, TX.

        7.      Defendant Alex Jones is a well-known extreme fabricator of false stories and

conspiracies, who has been sued numerous times for alleged defamation. He is media personality

who creates frequently false and defamatory content that is broadcasted on the radio and posted on

the internet at www.infowars.com and elsewhere on the internet and other social media sites in this

district, nationally and internationally. Defendant Alex Jones is a citizen of Texas.

        8.      Defendant David Jones is Defendant Alex Jones’s father and holds the official title

of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

Defendant David Jones is the owner of Defendant InfoWars and Free Speech Systems and he

manages and controls the business and related activities for Defendants InfoWars and Free Speech

Systems, as well as Defendant Alex Jones’ other companies. Defendant David Jones is a citizen of

Texas. At all material times he worked in concert with and as an agent for the other Defendants and

Defendant Roger Stone and furthered, participated in and ratified the illegal acts set forth in this




                                                    3
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                 Document109
                                          47 Filed 07/29/20
                                                   05/27/21 Page 4
                                                                 16ofof113
                                                                        360




Complaint. He profits and profited at all material times financially and otherwise from the tortious

acts of the other Defendants.

        9.      Defendant Shroyer is a newscaster for Defendant InfoWars. Defendant Shroyer is a

citizen of Texas.

        10.     Defendant Stone is an individual and a citizen of Florida and a resident of Fort

Lauderdale, Florida. Defendant Stone was indicted by Special Counsel Robert Mueller as part of the

alleged “Russian Collusion’ investigation and subsequently convicted on seven felony counts of

perjury, witness tampering and obstruction of justice. While his 40 month sentence to serve time

federal prison was commuted by President Donald J. Trump, notably he was not pardoned and his

felony convictions for perjury, witness tampering and obstruction of justice stand. He is a self-

proclaimed “Dirty Trickster” who admires and frequently extols the “virtues” of Mafia figures and

other unsavory persons, who he professes to pattern himself after. See Exhibit 1 – Mueller

Indictment.

                                       GENERAL ALLEGATIONS

        11.     Defendant InfoWars and Defendant Free Speech Systems are both owned,

controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

Systems owns www.infowars.com, where content created by Defendants Alex Jones, Shroyer

and Stone were at all material times posted and broadcast into this district, nationally and

internationally.

        12.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio

and internet social media networks throughout the United States of America and internationally,

including this judicial district, and online.

        13.     Defendant Shroyer hosts The War Room at all material times along with




                                                 4
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 5
                                                                17ofof113
                                                                       360




Defendant Stone which is broadcast on radio and internet social media networks throughout the

United States of America and internationally, including this judicial district, and online.

       14.     Defendants’ reach and influence are enormous. On information and belief,

Defendant Alex Jones and InfoWars has a radio audience of over two million people. Before it

was banned from YouTube, Defendant Alex Jones’ and InfoWars’ channel had more than 2.4

million subscribers.1

       15.     Defendants, each and every one of them, in concert, do substantial business and

promote and sell various goods in this judicial district and nationwide, including medicine,

supplements, and “tchotchkes” with InfoWars branding. The money earned from these sales

funded the conspiracy and concerted acts between amongst Defendants to defame, intimidate,

coerce and threaten Plaintiffs in order to first try to improperly influence the Mueller Russian

collusion investigation and subsequently try to coerce false testimony from Plaintiff Corsi at

Stone’s criminal prosecution favorable to Defendant Stone once he had been indicted.

       16.     Defendant Stone also does business promotes and sells various goods in this

judicial district and nationwide, including medicine, supplements, books, and “tchotchkes” with

his own branding, and he also fundraises by direct mail and the internet in this district. He claims

to have raised millions of dollars with his fundraising, wherein he falsely claims to have been

persecuted by a federal judge and the jury, despite not having presented one witness, including

himself, at his criminal trial, obviously because he was guilty as charged. In fact, he was

convicted on seven felony counts in this own words, as the undersigned pro se counsel, Mr.

Klayman, who sat in on the trial for his client Plaintiff Corsi, can attest. The money earned from


1 Casey Newton, YouTube deletes Alex Jones’ channel for violating its community guidelines,
The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
alex-jones-infowars-account-deleted-facebook-apple-spotify



                                                  5
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 6
                                                                18ofof113
                                                                       360




these sales funds Defendant Stone’s legal defense fund and the conspiracy between Defendants

and Stone to defame, intimidate, coerce and threaten Plaintiffs in order to first try to improperly

influence the Mueller Russian collusion investigation and subsequently try to coerce false

testimony from Plaintiff Corsi, Plaintiff Klayman’s client, favorable to Defendant Stone once he

had been indicted.

       17.     The Defendants related to Infowars in particular have a long and sordid history of

publishing and broadcasting defamatory material, including falsely, recklessly and baselessly

accusing the families of the schoolchildren who lost their lives during the 2012 Sandy Hook

Elementary School massacre of staging the massacre and faking the deaths of their children. 2

       18.     The Sandy Hook families had to endure years of abuse and torture from

Defendants before finally filing suit against numerous parties involved with InfoWars, including

Defendant Alex Jones and Shroyer, for defamation.

       19.     As just one example, a Florida woman was arrested for making death threats to a

parent of a Sandy Hook victim. 3 According to the U.S. Department of Justice, the motivation

behind the threats was the lies propagated by these Defendants that the Sandy Hook massacre

was a hoax.4

       20.     Furthermore, Defendant Alex Jones in concert with the other Defendants

propagated and promoted the “Pizzagate” conspiracy on his show, accusing a restaurant called

Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


2 Aaron Katersky, Families of Sandy Hook shooting victims win legal victory in lawsuit against
InfoWars, Alex Jones, ABC News, Jan. 11, 2019, available at:
https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-
victory/story?id=60314174
3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
theorist-arrested-death-threats-against-sandy-hook-parent-n693396
4 Id.




                                                6
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 7
                                                                19ofof113
                                                                       360




basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

listeners to shoot up the restaurant after being told by Defendant Jones to “self-investigate” the

“Pizzagate” conspiracy theory. 5

       21.     Defendants, acting in concert, propagated these outrageous lies with no regard for

the grief of their victims in order to gain notoriety, fame, and profit.

       22.     The Defendants, acting in concert, as part of their latest scheme for notoriety,

fame, and profit, worked in concert with and on information and belief continue to work in

concert with Defendant Stone, who was at all material times an integral host on Infowars, and

handsomely compensated by it, to defame, intimidate, and threaten Plaintiffs.

       23.     Defendant Stone - who was indicted on seven counts of perjury, witness

tampering and obstruction of justice by Special Counsel Robert Mueller and then placed under a

total gag order by the jurist, the Honorable Amy Berman Jackson, presiding over his prosecution

for, in part, even threatening her by posting, among other coercive and threatening acts, an

Instagram meme of a crosshairs, that is a gun, to her head, and subsequently convicted on all

seven felony counts - has appeared numerous times on shows broadcasted by Defendant

InfoWars, and hosted by Defendants Alex Jones and Shroyer, where Defendants at the direction

of Stone and Stone himself have published malicious false, misleading, and defamatory

statements concerning Plaintiffs.

       24.     Specifically, the seven count Mueller Indictment against Stone involved lying

under oath - that is, perjury - witness tampering and obstruction of justice by threatening to kill a

material witness, Randy Credico (“Credico”) and his service dog, if Credico did not lie or invoke


5James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
way/2017/03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate



                                                   7
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 8
                                                                20ofof113
                                                                       360




the Fifth Amendment to government authorities concerning his involvement with Roger Stone.

Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

Dr. Corsi.

       25.     Even before Defendant Stone was indicted, he began a public relations campaign

in this district, nationally and internationally to maliciously defame, smear, intimidate and

threaten Dr. Corsi and Plaintiff Klayman, Plaintiff Corsi’s lawyer and defense counsel.

       26.     As just one example, in an article from The New Yorker, Defendant Stone was

quoted as saying about Plaintiff Corsi, “He’s certifiably insane, and he has told multiple provable

lies.”6 This malicious defamatory statement, among others, was published             in concert with

Defendants.

       27.     Defendant Stone knew that he was going to be indicted, and therefore began this

public relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Corsi

and Plaintiff Klayman, Corsi’s legal counsel, even before his actual indictment on January 25,

2019, in order to try to influence public opinion and Special Counsel Robert Mueller – by trying

to attribute guilt to Plaintiff Corsi and not him - as well as to try to raise money for his legal

defense.

       28.     This defamatory public relations campaign was calculated to coerce Plaintiff

Corsi to testify falsely at Defendant Stone’s criminal trial before Judge Jackson.

       29.     Defendant Stone likes to portray himself as Mafia, and indeed on information and

belief has Mafia connections, frequently making reference to Mafia figures who he admires, as

well as other unsavory types who have been alleged to have engaged in unethical and/or illegal


6 Jeffrey Toobin, Roger Stone’s and Jerome Corsi’s Time in the Barrel, The New Yorker, Feb.
18 & 25 Issue, available at: https://www.newyorker.com/magazine/2019/02/18/roger-stones-and-
jerome-corsis-time-in-the-barrel



                                                 8
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed 07/29/20
                                                  05/27/21 Page 9
                                                                21ofof113
                                                                       360




behavior. For example, he frequently makes reference to his heroes being Hyman Roth in the

‘Godfather,” who was the movie version of Meyer Lansky, and Roy Cohn, not to mention,

Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted he held a press

conference on the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was

booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after he resigned in

disgrace as a result of the Watergate scandal. At the time, Stone had been employed by a Nixon

group called CREEP, or the Committee to Reelect the President. Defendant Stone even has a

large tattoo of Richard Nixon affixed to his back. Thus, given his admiration for persons such as

these, particularly Mafia figures, his actions as pled herein must be taken as threats, as well as

being defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally,

physically and financially to these threats. Stone’s intentional infliction of emotional distress and

coercion and threats were intended to try even cause Plaintiff Corsi to have heart attacks and

strokes, in order that Plaintiff Corsi would be unable to testify at Stone’s criminal trial. Tellingly,

Stone threatened kill a material witness and his service dog, Credico, Person 2 in the Mueller

Indictment, “Mafia style.” During his criminal trial, testimony was elicited by the government

prosecutors in proving their witness and obstruction of justice felony charges, that Defendant

Stone had told material witness Credico to do a Frank Pentangeli, a Mafia character in the film

The Godfather, that is not testify to the truth. Stone also fashions himself and indeed has the

reputation, at a minimum, as being the preeminent “dirty trickster,” of which he is proud. See

“Get Me Roger Stone” on Netflix.

       30.     By defaming Plaintiffs, Defendant Stone had hoped to not only intimidate

Plaintiffs to severely harm and damage their reputations, but also to coerce and threaten Plaintiff

Corsi to testify falsely if subpoenaed to be called as a material witness in Stone’s criminal trial.




                                                  9
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page10
                                                              22of
                                                                of113
                                                                   360




He was also trying divert funds away from Dr. Corsi’s legal defense fund, while boosting his

own legal defense fund.

       31.     Stone has also used and continues to employ surrogates and agents, either out in

the open or secretly, to defame Plaintiffs, such as Defendants herein, and his “friend” Michael

Caputo, Cassandra Fairbanks, reporter Chuck Ross of The Daily Caller, and Tom Fitton of

Judicial Watch, to name just a few.

       32.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

with Stone, admits that he will serve as a surrogate, that is an agent for Stone if Stone receives a

gag order, which he did. 7 The other Defendants, like Shroyer, are also surrogates and agents of

Stone, including but not limited to agent and Defendant David Jones, who controls and approves

of and ratifies the conduct at all material times all of the Defendants.

       33.     Defendant Stone’s illegal and improper attempts to influence the Russian

collusion investigation was even recognized by the presiding judge, the Honorable Amy Berman

Jackson (“Judge Jackson”), who was forced to issue a complete “gag” order on Stone after Stone

attempted to incite violence against Judge Jackson by putting a picture of her face and gun

crosshairs up on his Instagram account. 8

       34.     In her minute order of February 21, 2019 imposing the total “gag” order on Stone,

Judge Jackson directly cited and referenced his use of surrogates, such as all of the other

Defendants herein :

       Furthermore, the defendant may not comment publicly about the case indirectly
       by having statements made publicly on his behalf by surrogates, family members,

7 https://www.youtube.com/watch?v=SSDkh5RYtGo
8 Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
Washington Post, Feb. 19, 2019, available at:
https://www.washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
over-his-case-says-he-didnt-mean-threaten-her/?utm_term=.2d3c5afa6326



                                                 10
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page11
                                                              23of
                                                                of113
                                                                   360




       spokespersons, representatives, or volunteers.

       35.     Further evidence of Defendant Stone’s collaboration and actions in concert as

joint tortfeasors with the other Defendants, which other Defendants which and who were at all

material times Stone’s agents, as well as Stone’s pattern and practice of defamatory,

intimidating, coercive, threatening and defamatory conduct, is set forth in an amicus curiae brief

filed by Plaintiff Klayman on behalf of Plaintiff Corsi in Defendant Stone’s criminal case. Such

evidence is attached hereto as Exhibit 2 and incorporated herein by reference, as well as civil

complaint filed by Corsi and Klayman against Stone, and in a civil complaint filed by Klayman

against Fitton. See Exhibits 3, 4, and 5, which are incorporated herein by reference.

       36.     Defendants have, by working in concert with and as agents of Stone, therefore

engaged in illegal witness tampering, intimidation and threats in violation of 18 U.S.C. § 1512

by virtue of the defamatory and threatening acts and practices as alleged herein. Not

coincidentally, this was what largely Stone was indicted and convicted for by Special Counsel

Robert Mueller, for which he was sentenced to 40 months of incarceration a federal penitentiary.

                         DEFENDANTS’ DEFAMATORY CONDUCT

       37.     Defendant Stone has appeared numerous times on programs of the Defendants,

The Alex Jones Show and The War Room (and has been a compensated Infowars host in his own

right). These shows are hosted by Defendant Alex Jones and Shroyer and Stone where numerous

false, misleading, malicious and defamatory statements of and concerning Plaintiffs were made,

published, and or ratified by all of the Defendants, each and every one of them, as surrogates and

agents of Defendant Stone.

       38.     Plaintiffs have demanded retraction and correction of the defamatory videos and

publications set forth below and generally in this Complaint, but Defendants have arrogantly




                                                11
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed
                                            Filed07/29/20
                                                  05/27/21 Page
                                                           Page12
                                                                24of
                                                                  of113
                                                                     360




refused, thereby ratifying any and all defamatory statements contained therein, and compounding

the damage alleged herein.

        39.    Defendants, at a minimum, acted recklessly with disregard for the truth, as they

have known Plaintiff Corsi for a long time, and even worked with him and are also intimately

familiar with Plaintiff Klayman, so they were well aware that the statements made by the co-

Defendant Stone, and their own false, misleading, malicious and defamatory statements were,

indeed, false, as well as their acting as agents of, much less their ratification of the malicious

false statements published by Defendant Stone on their networks and media sites.

        40.    As the content containing the malicious false, misleading,          and defamatory

statements were published on the internet and elsewhere, it is proliferated like a “cancerous

virus,” and is was and remains available for viewing from countless sources, thereby

exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

Plaintiffs. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

postings calling for physical harm to her and other threatening postings on the internet proliferate

widely and once made cannot be taken back.

        I.     The October 26, 2018 Video

        41.    In a video from October 26, 2018, Defendant Alex Jones, acting in concert with

the other Defendants and at their direction, particularly Defendant Stone, makes several false,

misleading, malicious and defamatory statements about Plaintiff Corsi.9

        42.    At 0:45, Defendant Alex Jones maliciously and falsely published at the direction

of Defendant Stone and the other Defendants that Plaintiff Corsi “seemed to be extremely

mentally degraded to the point of what I would call dementia.”

        43.    In the same video, Defendant Alex Jones, acting in concert with and at the

9   https://www.youtube.com/watch?v=UuXPAn0nZo8


                                                12
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document109
                                        47 Filed
                                           Filed07/29/20
                                                 05/27/21 Page
                                                          Page13
                                                               25of
                                                                 of113
                                                                    360




direction of Defendant Stone and the other Defendants, maliciously fabricates a story where he

purportedly saw Plaintiff Corsi at a steakhouse “on the ground at another table” and that his

security staff “thought he was dead in the elevator.”

       44.     At 5:08, Defendant Alex Jones, acting in concert with and at the direction of

Defendant Stone and the other Defendants, after accusing Plaintiff Corsi of having suffered a

stroke, publishes maliciously that “whatever comes out of his mouth ain’t the truth.”

       45.     Tellingly and not at all coincidentally, Stone appeared as a guest on the same

video, as evidence of Defendants working in concert with and as agents of Stone.

       46.     These malicious false, misleading, and defamatory statements were published by

Defendants acting in concert and at the direction of Defendant Stone as Stone’s agents to

discredit and coerce into false testimony from Plaintiff Corsi in order to preserve the reputation

of and assist their co-conspirator Stone before Mueller’s Russian collusion investigation and later

prosecution, as Stone had been indicted and Plaintiff Corsi named a material witness.

Importantly, Plaintiff Corsi was not indicted. Plaintiff Klayman was known by all of the

Defendants to be Dr. Corsi’s legal counsel.

       II.     The January 18, 2019 Video

       47.     Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

on The War Room with Defendant Shroyer, where he made several malicious false, misleading,

and defamatory statements in this district, nationally and internationally regarding Plaintiffs

(the “January 18 Video”).10 The same video was published on Stone’s YouTube channel, “Stone

Cold Truth,” on January 18, 2019.11

       48.     These malicious false, misleading, and defamatory statements were at the


10 https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
11 https://www.youtube.com/watch?v=cJyfgdvtFx8




                                                13
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page14
                                                              26of
                                                                of113
                                                                   360




direction of all of the Defendants and adopted and published by each and every one of the

Defendants, rendering them joint tortfeasors and jointly and severally liable.

       49.     At 2:09 in the January 18 Video, Stone and the other Defendants working in

concert and at the direction of Defendant Stone as his agents maliciously and falsely published

that Plaintiff Corsi was “fired from World Net Daily.”

       50.     At 2:27 in the January 18 Video, Stone and the other Defendants working in

concert and at the direction of Defendant Stone as his agents maliciously falsely and

misleadingly published that, “He (Corsi) was perfectly willing to lie, to perjure himself saying

that a memo that he had wrote me was written on the 30th for the purposes of cover-up…. which

is further proof that Jerry lied under oath.”

       51.     At 2:55 in the January 18 Video, Stone and the other Defendants working in

concert with at the direction of and as agents of Defendant Stone maliciously falsely and

misleadingly published, “and then states that I knew about John Podesta’s emails being stolen in

advance, the only proof of that is Jerry’s feeble alcohol affected memory – it’s a lie….”

       52.     At 3:35 in the January 18 Video, Stone and the other Defendants working in

concert at the direction of and as agents of Defendant Stone maliciously falsely and misleadingly

published that “Jerry was prepared to stab a principle Trump supporter in the back, he was

perfectly prepared to bear false witness against me, even though I had done nothing in my entire

life other than help him.”

       53.     At 4:20 in the January 18 Video, Stone and the other Defendants working in

concert with and at the direction and as agents of Defendant Stone maliciously falsely and

misleadingly published that “all I ever did was show Jerry Corsi friendship and support and try to

help him and his family and what I get is Judas Iscariot, the willingness to testify against me and




                                                14
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document109
                                        47 Filed
                                           Filed07/29/20
                                                 05/27/21 Page
                                                          Page15
                                                               27of
                                                                 of113
                                                                    360




help the deep state bury me….and then he makes up this story about helping me formulate a

cover story.”

       54.      At 6:26 in the January 18 Video, Stone and the other Defendants working in

concert with and as agents at the direction of Defendant Stone maliciously falsely published that

“you can always tell when Jerry Corsi is lying because his lips are moving….”

       55.      At 1:25 in the January 18 Video, Stone and the other Defendants working in

concert with and as agents at the direction of Defendant Stone maliciously falsely published that

“He’s (Klayman) never actually won a courtroom victory in his life.”

       56.      At 1:30 in the January 18 Video, Stone and the other Defendants working in

concert and as agents at the direction of Defendant Stone maliciously falsely published, “He

(Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

       57.      In actuality and truth, Plaintiff Klayman left Judicial Watch voluntarily on his

own accord in order to run for U.S. Senate in Florida in 2003-2004.

       58.      Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

Fitton’s Judicial Watch for having defamed him with malice. Punitive damages were also

awarded by the jury in the U.S. District Court for the Southern District of Florida. See Exhibit 5-

1.

       59.      At 1:37 in the January 18 Video, Stone acting in concert with the other

Defendants maliciously working in concert with the other Defendants falsely published, “He’s

(Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric

chair. So your idea that he’s a good guy is entirely wrong”




                                                15
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page16
                                                              28of
                                                                of113
                                                                   360




       60.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

decades and has won numerous cases on behalf of his clients and also against the government for

constitutional and other violations. He is the founder of both Judicial Watch and Freedom

Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

team that successfully broke up the AT&T monopoly and created competition in the

telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

mass surveillance by the National Security Agency. Klayman v. Obama, 1:13-cv-851 (D.D.C).

See Exhibit 6 --Klayman biography, which is incorporated herein by reference. Stone knew this

when working in concert with the other Defendants he published acting in concert with the other

Defedants the malicious false and misleading statements about Klayman and thus willfully and

maliciously defamed Plaintiff Klayman.

       61.     At 2:01 in the January 18 Video, Stone maliciously working in concert with the

other Defendants falsely and misleadingly published that Plaintiff Klayman is a “piece of

garbage.”

       62.     At 4:11 in the January 18 Video, Stone maliciously working in concert with the

other Defendants falsely and misleadingly published, “For those people out there who

think…that Larry Klayman’s IQ is higher than 70, you’re wrong…”

       63.     Defendants, all of them working in concert and as agents of Defendant Stone,

published these malicious false, misleading, and defamatory statements with malice and with full

knowledge that they were false and misleading, and/or at a minimum, with a reckless disregard

for its truthfulness. These statements falsely and misleadingly state that Plaintiff Corsi was fired




                                                16
      Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                Document109
                                         47 Filed
                                            Filed07/29/20
                                                  05/27/21 Page
                                                           Page17
                                                                29of
                                                                  of113
                                                                     360




from World Net Daily, that he committed perjury (a federal offense), and that he is an untruthful

person. They also create the false and misleading implication that Plaintiff Klayman is

unqualified to be an attorney, public advocate and is a bad and loathsome person, unfit for his

trades and professions. Plaintiff Klayman is also an author, columnist and nationally syndicated

radio and internet talk show host on Radio America, his show titled “Special Prosecutor with

Larry Klayman.” See www.radioamerica.com. The malicious false and misleading published

statements as alleged herein also severely damaged Plaintiff Klayman personally and

professionally in this regard, particularly since he and his show compete with Defendant

InfoWars and and the other Defendants in media markets in this district, nationally and

internationally. Plaintiff Corsi also competes with Defendant InfoWars and the other Defendants

in media markets in this district, nationally and internationally.

         III.   Other Malicious Defamatory Publications

         64.    In another appearance on InfoWars which was posted to YouTube12 on January

17, 2019, Defendant Stone working in concert with the other Defendants at 6:22 maliciously

falsely and misleadingly published that “He [Corsi] was perfectly willing to bear false witness

against me on multiple points that are complete fabrications.”

         65.    In another appearance on InfoWars, this time on The Alex Jones Show from

January 21, 2019, Defendant Stone maliciously working in concert with the other Defendants

falsely and misleadingly published that “the good doctor [Corsi] has told a number of lies. In

fact, he’s starting to conflate his lies…. he was perfectly willing to lie about me…. but now lying

about Alex Jones, lying about InfoWars, lying about Dr. (David) Jones, who’s one of the nicest,

gentlest, sweetest, most honest men I have ever met, it’s beyond the pale…. Jerry Corsi can no



12   https://www.youtube.com/watch?v=GJd8YBDvm1Q


                                                  17
       Case
       Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA Document
                                 Document109
                                          47 Filed
                                             Filed07/29/20
                                                   05/27/21 Page
                                                            Page18
                                                                 30of
                                                                   of113
                                                                      360




longer be believed.”13

         66.    In the same appearance, Stone maliciously working in concert with the other

Defendants falsely and misleadingly published that, “I think you’ve [Corsi] been deep state from

the beginning. Your whole birther thing is used as a club to destroy conservatives….I look

forward to our confrontation. I will demolish you. You’re a fraudster, out of your alcoholic haze

you have made up lies about David Jones and Alex Jones and Roger Stone and now I suspect

they want you to lie about the President.” This is clearly a threat, as well as being maliciously

defamatory. It is akin to the threats against Person 2 in the Mueller Indictment, Randy Credico,

who Defendant Stone, as set forth in the Mueller Indictment, based on Stone’s own words

contained in his own documentary evidence, threatened to kill along with Credico’s service dog.

Later Stone threatened the judge presiding over his criminal prosecution, the Honorable Amy

Berman Jackson.

         67.    In the same January 21, 2019 video, at 43:40, Defendant Alex Jones maliciously

acting in concert with the other Defendants and as an agent at the direction of Defendant Stone

falsely accuses Plaintiff Corsi of being a “spook, back and forth with different agencies,” falsely

saying that Dr. Corsi had worked with different government agencies.

         68.    Defendant Alex Jones further maliciously acting in concert with the other

Defendants and at the direction as an agent of Defendant Stone falsely accuses Plaintiff Corsi of

sometimes “not being able to walk,” creating the false and defamatory implication that he is an

alcoholic.

         69.    Defendants acting in concert as an agent at the direction of Stone published these

false, misleading, and defamatory statements at the direction and agent of and in concert with

Stone with malice and with full knowledge that they were false and misleading, and/or at a

13   https://www.youtube.com/watch?v=ANfe9d7YzL0 (Beginning at 38:00)


                                                18
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page19
                                                              31of
                                                                of113
                                                                   360




minimum, with a reckless disregard for their truthfulness. These statements falsely and

misleadingly published that Plaintiff Corsi committed perjury (a federal offense), is an untruthful

person, and is an alcoholic. They also contain threats, amplified by Defendants facial expressions

and hostile demeanor against Plaintiff Corsi and his legal counsel Larry Klayman. Defendants,

acting at the direction and working in concert with Stone, obviously believed that in order to

advance their interests and improper if not criminal motivations, they also had to destroy and

severely harm the legal counsel of Plaintiff Corsi, who had been at all material times

representing Plaintiff Corsi before Special Counsel Robert Mueller, congressional committees

and generally and counseled Plaintiff Corsi when he was subpoenaed to testify truthfully in

Stone’s criminal trial for perjury, witness tampering, threatening to kill a material witness and his

service dog, as well as obstruction of justice. Corsi, despite all of this, was never called as a

witness by Defendant Stone, since Stone and his legal counsel must have concluded that his

truthful testimony would not have benefited Stone.

             FACTS PERTAINING TO DEFENDANTS’ UNFAIR COMPETITION

       70.     In addition to being an investigative journalist/author and a public interest

litigator/advocate, respectively, Plaintiffs Corsi and Plaintiff Klayman are both competitors to

Defendants as conservative media personalities, broadcasters, authors and columnists on social

media and elsewhere.

       71.     For instance, Plaintiff Klayman also hosts a syndicated broadcast and on-line

radio show on about 50 networks and podcasts and produces videos that are posted on the

internet, issues press releases, commentary and other publications.

       72.     Defendants have directed, made, adopted, and or ratified numerous false or

misleading statements of fact of and concerning Plaintiffs during their various subject programs




                                                 19
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document109
                                        47 Filed
                                           Filed07/29/20
                                                 05/27/21 Page
                                                          Page20
                                                               32of
                                                                 of113
                                                                    360




and media postings and publications as pled herein, which all contain significant advertisement

or promotions.

        73.      These false and/or misleading facts materially prejudice the viewers and/or

listeners as to the quality, nature, and contents of Plaintiffs’ services, which has caused

significant competitive and commercial injury to Plaintiffs, as well as loss of good will and

reputation.

        74.      Plaintiffs, like Defendants, rely on viewer and listener financial and other support

and sales and their reputations and good will in order to continue their work. Defendants’ false

and/or misleading statements concerning Plaintiffs is meant to, and has, diverted financial and

other support, referrals and sales away from Plaintiffs and to Defendants instead, and severely

harmed Plaintiffs’ personal and professional reputations.

                                   FIRST CAUSE OF ACTION
                                          Defamation

        75.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        76.      Acting in concert Defendants and as an agent at the direction of Defendant Stone

published the aforementioned malicious, false, misleading and defamatory statements of and

concerning Plaintiffs in this judicial district, nationwide, and worldwide.

        77.      These false and misleading statements were published with malice, as Defendants

knew that they were false and misleading, or at a minimum acted with a reckless disregard for

the truth.

        78.      Plaintiffs have been severely harmed and damaged by these false and misleading

statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.




                                                  20
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document109
                                        47 Filed
                                           Filed07/29/20
                                                 05/27/21 Page
                                                          Page21
                                                               33of
                                                                 of113
                                                                    360




        79.      Plaintiffs have been damaged by these false and misleading statements because

they severely injured Plaintiff Corsi and Plaintiff Klayman in their profession and businesses, as

well as severely injured and damaged them personally and professionally, financially,

emotionally, and in terms of their good will and reputations.

                                 SECOND CAUSE OF ACTION
                                     Defamation Per Se

        80.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        81.      Acting in concert, Defendants as alleged herein, published the aforementioned

numerous false, misleading and defamatory statements to severely harm and damage Plaintiffs,

which were republished elsewhere and widely in this district, nationally and internationally, and

through surrogates, which and wo published the falsities that Plaintiffs have committed crimes,

including perjury, and engaged in moral turpitude in the form of alcoholism, and committed

sexual misconduct, as set forth in the preceding paragraphs. These malicious and false statements

defamed Plaintiffs in their trades and professions.

        82.      These false, misleading and defamatory statements were published in this district

and on the internet and elsewhere, domestically and internationally for the entire world to see

and hear and in so doing Defendants published false and misleading facts, inter alia, that

Plaintiffs’ conduct, characteristics or a condition are incompatible with the proper exercise of

their lawful business, trades, professions or offices, as well as personally.

        83.      These false and misleading statements were published with malice, as Defendants

knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

for the truth.

        84.      This statements are per se defamatory because they falsely and misleadingly



                                                  21
     Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                               Document109
                                        47 Filed
                                           Filed07/29/20
                                                 05/27/21 Page
                                                          Page22
                                                               34of
                                                                 of113
                                                                    360




published that Plaintiff Corsi committed perjury and Plaintiff Klayman had committed sexual

misconduct which are federal offense and felony, as well as defamed Plaintiffs in their trades and

professions. Defamation per se gives rise to the presumption that severe harm and damage has

arisen by virtue of the malicious false and misleading statements.

        85.      These malicious false, misleading, and defamatory statements are defamatory per

se and these false and misleading statements severely harmed and damaged Plaintiff Corsi in this

profession and business as a journalist, author and political commentator, whose credibility is the

most important trait, as well as personally and Plaintiff Klayman in his professions as a public

interest and private advocate and litigator and as an author, columnist and radio and internet

radio talk show and syndicated host, as well as personally.

                                   THIRD CAUSE OF ACTION
                                    Defamation by Implication

        86.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        87.      Acting in concert, Defendants published the aforementioned numerous false,

misleading and defamatory statements about Plaintiffs, as set forth in the preceding paragraphs.

        88.      These false, misleading and defamatory statements were published on the internet

and published and republished elsewhere in this district, domestically and internationally for the

entire world to see and hear.

        89.      These false and misleading statements were published with malice, as Defendants

knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

for the truth.

        90.      These statements created the false and misleading implication that Plaintiff Corsi

is dishonest, committed perjury and is an alcoholic, and that Plaintiff Klayman committed sexual



                                                  22
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page23
                                                              35of
                                                                of113
                                                                   360




misconduct and is incompetent, among other false and misleading statements as pled in the

preceding paragraphs. These malicious false statements also defamed Plaintiffs in their trades

and professions.

       91.     Plaintiffs have been severely harmed and damaged by these false and misleading

statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

       92.     Plaintiffs has been damaged by these malicious false and misleading statements

because the statements severely harmed and damaged Plaintiffs in their trades and professions as

journalists, authors, columnists, pubic interest and private practitioner lawyers and syndicated

radio talk show hosts, whose credibility is the most important trait, as well as personally.

                                FOURTH CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress

       93.     Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

       94.     Acting in concert, Defendants engaged in extreme and outrageous conduct by

threatening Plaintiffs, acting as agents in concert with Stone, who has made death threats to at

least one witness involved in Special Counsel Mueller’s Russian collusion investigation, Person

2 Randy Credico, as well as incited violence against Judge Amy Berman Jackson by posting a

meme on Instagram with a crosshairs and gun pointed at the jurist’s head, for which Stone was

sanctioned with a total gag order and threat of incarceration if this type of violative conduct of

the Court’s gag order occurred again, which it apparently has. See Exhibit 7.

       95.     Defendants knowingly and intentionally threatened Plaintiffs, in a manner similar

to other death threats co-conspirator and Defendant Stone made to at least one material witness,

involved in Special Counsel Mueller’s Russian collusion investigation, such as Randy Credico,

Person 2 in the Mueller Indictment, as well as Judge Amy Berman Jackson.



                                                 23
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page24
                                                              36of
                                                                of113
                                                                   360




       96.     Defendants’ extreme and outrageous conduct directly caused Plaintiffs severe

emotional distress and resulting severe harm and damage.

                                  FIFTH CAUSE OF ACTION
                                          Assault

       97.     Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

       98.     Acting in concert, Defendants placed Plaintiffs in apprehension of an imminent

harmful or offensive contact and physical harm and death, by coercing and threatening Plaintiffs,

in a similar manner that co-conspirator Stone has used to make death threats to at least one

material witness involved in Special Counsel Mueller’s Russian collusion investigation, such as

Person 2 in the Mueller Indictment, Randy Credico and Judge Amy Berman Jackson.

       99.     The threats issued by Defendants are credible, as co-conspirator Stone portrays

and sees himself as a “Mafia” figure, as set forth above.

       100.    Furthermore, as set forth above, acting in concert Defendants have a pattern and

practice of calling their followers “to arms,” which has resulted in deadly violence against their

victims.

       101.    Plaintiffs did not consent to Defendants’ conduct.

       102.    As a direct and proximate result of Defendants’ wrongful conduct, acting in

concert and as an agent at the direction of Defendant Stone, Plaintiffs suffered conscious pain,

suffering, severe emotional distress and the fear of imminent serious bodily injury or death, and

other mental and physical injuries, and Plaintiffs were severely harmed and damaged thereby.

                               SIXTH CAUSE OF ACTION
                     Unfair Competition – Lanham Act 15 U.S.C. § 1125(a)




                                                 24
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page25
                                                              37of
                                                                of113
                                                                   360




         103.   Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

         104.   Defendants have and are engaged in acts of unfair competition in violation of the

Lanham Act, 15 U.S.C. § 1125(a) and common law

         105.   Defendants have made false and/or misleading statements that have deceived

and/or had the tendency to deceive a substantial segment of the receiving audience.

         106.   Defendants’ false and/or misleading statements misrepresent the nature,

characteristics, and qualities of Plaintiff Klayman and Plaintiff Corsi’s goods or services.

         107.   Defendants false and/or misleading statements are material because that were

highly likely to mislead and influence supporters’ decisions to provide financial support and

sales to Defendants instead of Plaintiffs

         108.   These false and misleading statements were made in interstate commerce, as they

were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

nationally and internationally.

         109.   Plaintiffs have suffered significant damages, which are ongoing, due to

Defendants’ false and/or misleading statements. By law these damages are calculated based on

Defendants’ gross sales and receipts, which are trebled, plus an award of attorneys fees and

costs.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

         a.     Awarding Plaintiffs compensatory including actual, consequential, incidental and

                punitive damages for malicious tortious concerted conduct, jointly and severally

                in an amount to be determined at trial and in excess of $75, 000,000 U.S. Dollars




                                                 25
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page26
                                                              38of
                                                                of113
                                                                   360




              for each Plaintiff.

       b.     Awarding Treble Damages Under the Lanham Act, 15 U.S.C. 1125(a).

       b.     Awarding Plaintiffs attorney fees and costs

       c.     Granting such other     relief as the Court deems appropriate and necessary

              including preliminary and permanent injunctive relief.



      PLAINTIFFS DEMAND TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.



Dated: July 29, 2020                                        Respectfully Submitted,


                                                               /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            KLAYMAN LAW GROUP, P.A.

                                                            2020 Pennsylvania Ave NW #800
                                                            Washington, DC, 20006
                                                            Telephone: (310)-595-0800
                                                            Email: leklayman@gmail.com

                                                            Counsel for Klayman Pro Se

                                                            /s/Sanjay Biswas
                                                            SANJAY BISWAS, Esq.
                                                            #24061235—Texas
                                                            #24966--Louisiana
                                                            11720 Duxbury Dr.
                                                            Frisco, Texas 75035
                                                            Telephone: (972)-866-5879
                                                            Email:sanjaybiswas41@gmail.com
                                                            Fax: 1-800-506-6804

                                                            Counsel for Dr. Jerome Corsi




                                              26
    Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                              Document109
                                       47 Filed
                                          Filed07/29/20
                                                05/27/21 Page
                                                         Page27
                                                              39of
                                                                of113
                                                                   360




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, hereby certify that on this day, July 29, 2020, I electronically filed the

foregoing with the Clerk of Court using the Court’s ECF system. I also certify that the foregoing

document is being served this day on all counsel of record through the Court’s eservice

procedures

                                                            /s/ Larry Klayman__________




                                                27
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             24 of
                                                                28
                                                                 40109
                                                                    of
                                                                    of113
                                                                       360




                 EXHIBIT 1
     Case
     Case
        Case
          1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY Document
                                Document
                                 Document
                                        1 109
                                           47
                                            Filed
                                                Filed
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                             Page
                                                                Page
                                                                Page
                                                                  25 of
                                                                     29
                                                                      41109
                                                                         of
                                                                         of113
                                                                            360




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    *    CRIMINAL NO.
                                             *
         v.                                  *    Grand Jury Original
                                             *
 ROGER JASON STONE, JR.,                     *    18 U.S.C. §§ 1001, 1505, 1512, 2
                                             *
                Defendant.                   *
                                             *
                                             *
                                             *
                                          *******

                                        INDICTMENT

The Grand Jury for the District of Columbia charges:

                                          Introduction

1.     By in or around May 2016, the Democratic National Committee (“DNC”) and the

Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer

systems had been compromised by unauthorized intrusions and hired a security company

(“Company 1”) to identify the extent of the intrusions.

2.     On or about June 14, 2016, the DNC—through Company 1—publicly announced that it

had been hacked by Russian government actors.

3.     From in or around July 2016 through in or around November 2016, an organization

(“Organization 1”), which had previously posted documents stolen by others from U.S. persons,

entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

and the personal email account of the chairman of the U.S. presidential campaign of Hillary

Clinton (“Clinton Campaign”).
     Case
     Case
        Case
          1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY Document
                                Document
                                 Document
                                        1 109
                                           47
                                            Filed
                                                Filed
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                             Page
                                                                Page
                                                                Page
                                                                  26 of
                                                                     30
                                                                      42109
                                                                         of
                                                                         of113
                                                                            360




       a.     On or about July 22, 2016, Organization 1 released documents stolen from the

              DNC.

       b.     Between on or about October 7, 2016 and on or about November 7, 2016,

              Organization 1 released approximately 33 tranches of documents that had been

              stolen from the personal email account of the Clinton Campaign chairman, totaling

              over 50,000 stolen documents.

4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular

contact with and publicly supported the Trump Campaign through the 2016 election.

5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

Organization 1 and information it might have had that would be damaging to the Clinton

Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

releases by Organization 1.

6.     By in or around early August 2016, STONE was claiming both publicly and privately to

have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

a public statement denying direct communication with STONE. Thereafter, STONE said that his

communication with Organization 1 had occurred through a person STONE described as a “mutual

friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members

of the Trump Campaign about Organization 1 and its intended future releases.

7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

Select Committee on Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence

(“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective



                                               2
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   27 of
                                                                      31
                                                                       43109
                                                                          of
                                                                          of113
                                                                             360




investigations into Russian interference in the 2016 U.S. presidential election, which included

investigating STONE’s claims of contact with Organization 1.

8.      In response, STONE took steps to obstruct these investigations. Among other steps to

obstruct the investigations, STONE:

        a.     Made multiple false statements to HPSCI about his interactions regarding

               Organization 1, and falsely denied possessing records that contained evidence of

               these interactions; and

        b.     Attempted to persuade a witness to provide false testimony to and withhold

               pertinent information from the investigations.

                                  Other Relevant Individuals

9.      Person 1 was a political commentator who worked with an online media publication during

the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

campaign, including about the release of stolen documents by Organization 1.

10.     Person 2 was a radio host who had known STONE for more than a decade. In testimony

before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

as an “intermediary,” “go-between,” and “mutual friend” to the head of Organization 1. In a

follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”

                                          Background

             STONE’s Communications About Organization 1 During the Campaign

11.     By in or around June and July 2016, STONE informed senior Trump Campaign officials

that he had information indicating Organization 1 had documents whose release would be




                                               3
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   28 of
                                                                      32
                                                                       44109
                                                                          of
                                                                          of113
                                                                             360




damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

at the Ecuadorian Embassy in London, United Kingdom.

12.     After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

Campaign official was directed to contact STONE about any additional releases and what other

damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

told the Trump Campaign about potential future releases of damaging material by Organization 1.

13.     STONE also corresponded with associates about contacting Organization 1 in order to

obtain additional emails damaging to the Clinton Campaign.

        a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

               “Get to [the head of Organization 1].” The body of the message read, “Get to [the

               head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

               [Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the

               same day, Person 1 forwarded STONE’s email to an associate who lived in the

               United Kingdom and was a supporter of the Trump Campaign.

        b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call

               me MON.” The body of the email read in part that Person 1’s associate in the

               United Kingdom “should see [the head of Organization 1].”

        c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

               currently in Europe and planned to return in or around mid-August. Person 1 stated

               in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m

               back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in

               embassy” referred to the head of Organization 1. Person 1 added in the same email,

               “Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                4
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   29 of
                                                                      33
                                                                       45109
                                                                          of
                                                                          of113
                                                                             360




               enemy if they are not ready to drop HRC. That appears to be the game hackers are

               now about. Would not hurt to start suggesting HRC old, memory bad, has stroke –

               neither he nor she well. I expect that much of next dump focus, setting stage for

               Foundation debacle.”

14.     Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

STONE made repeated statements about information he claimed to have learned from the head of

Organization 1.

        a.     On or about August 8, 2016, STONE attended a public event at which he stated, “I

               actually have communicated with [the head of Organization 1]. I believe the next

               tranche of his documents pertain to the Clinton Foundation, but there’s no telling

               what the October surprise may be.”

        b.     On or about August 12, 2016, STONE stated during an interview that he was “in

               communication with [the head of Organization 1]” but was “not at liberty to discuss

               what I have.”

        c.     On or about August 16, 2016, STONE stated during an interview that “it became

               known on this program that I have had some back-channel communication with

               [Organization 1] and [the head of Organization 1].” In a second interview on or

               about the same day, STONE stated that he “communicated with [the head of

               Organization 1]” and that they had a “mutual acquaintance who is a fine

               gentleman.”

        d.     On or about August 18, 2016, STONE stated during a television interview that he

               had communicated with the head of Organization 1 through an “intermediary,

               somebody who is a mutual friend.”



                                               5
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   30 of
                                                                      34
                                                                       46109
                                                                          of
                                                                          of113
                                                                             360




        e.    On or about August 23, 2016, Person 2 asked STONE during a radio interview,

              “You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you

              give us any kind of insight? Is there an October surprise happening?” STONE

              responded, “Well, first of all, I don’t want to intimate in any way that I control or

              have influence with [the head of Organization 1] because I do not. . . . We have a

              mutual friend, somebody we both trust and therefore I am a recipient of pretty good

              information.”

15.     Beginning on or about August 19, 2016, STONE exchanged written communications,

including by text message and email, with Person 2 about Organization 1 and what the head of

Organization 1 planned to do.

        a.    On or about August 19, 2016, Person 2 sent a text message to STONE that read in

              part, “I’m going to have [the head of Organization 1] on my show next Thursday.”

              On or about August 21, 2016, Person 2 sent another text message to STONE,

              writing in part, “I have [the head of Organization 1] on Thursday so I’m completely

              tied up on that day.”

        b.    On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s

              radio show for the first time. On or about August 26, 2016, Person 2 sent a text

              message to STONE that stated, “[the head of Organization 1] talk[ed] about you

              last night.” STONE asked what the head of Organization 1 said, to which Person 2

              responded, “He didn’t say anything bad we were talking about how the Press is

              trying to make it look like you and he are in cahoots.”

        c.    On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

              are working on a [head of Organization 1] radio show,” and that he (Person 2) was



                                               6
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             31 of
                                                                35
                                                                 47109
                                                                    of
                                                                    of113
                                                                       360




        “in charge” of the project. In a text message sent later that day, Person 2 added,

        “[The head of Organization 1] has kryptonite on Hillary.”

  d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

        “I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

        responded “Ok,” and added in a later text message, “[j]ust remember do not name

        me as your connection to [the head of Organization 1] you had one before that you

        referred to.”

               i.       On or about the same day, September 18, 2016, STONE emailed

                        Person 2 an article with allegations against then-candidate Clinton

                        related to her service as Secretary of State. STONE stated, “Please

                        ask [the head of Organization 1] for any State or HRC e-mail from

                        August 10 to August 30—particularly on August 20, 2011 that

                        mention [the subject of the article] or confirm this narrative.”

               ii.      On or about September 19, 2016, STONE texted Person 2 again,

                        writing, “Pass my message . . . to [the head of Organization 1].”

                        Person 2 responded, “I did.” On or about September 20, 2016,

                        Person 2 forwarded the request to a friend who was an attorney with

                        the ability to contact the head of Organization 1. Person 2 blind-

                        copied STONE on the forwarded email.

  e.    On or about September 30, 2016, Person 2 sent STONE via text message a

        photograph of Person 2 standing outside the Ecuadorian Embassy in London where

        the head of Organization 1 was located.




                                          7
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   32 of
                                                                      36
                                                                       48109
                                                                          of
                                                                          of113
                                                                             360




        f.    On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

              messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .

              Hillary’s campaign will die this week.” In the days preceding these messages, the

              press had reported that the head of Organization 1 planned to make a public

              announcement on or about Tuesday, October 4, 2016, which was reported to be the

              ten-year anniversary of the founding of Organization 1.

        g.    On or about October 2, 2016, STONE emailed Person 2, with the subject line

              “WTF?,” a link to an article reporting that Organization 1 was canceling its “highly

              anticipated Tuesday announcement due to security concerns.” Person 2 responded

              to STONE, “head fake.”

        h.    On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

              “Did [the head of Organization 1] back off.” On or about October 3, 2016, Person

              2 initially responded, “I can’t tal[k] about it.” After further exchanges with

              STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that

              day, “Off the Record Hillary and her people are doing a full-court press they [sic]

              keep [the head of Organization 1] from making the next dump . . . That’s all I can

              tell you on this line . . . Please leave my name out of it.”

16.     In or around October 2016, STONE made statements about Organization 1’s future

releases, including statements similar to those that Person 2 made to him. For example:

        a.    On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

              Campaign, “Spoke to my friend in London last night. The payload is still coming.”

        b.    Also on or about October 3, 2016, STONE received an email from a reporter who

              had connections to a high-ranking Trump Campaign official that asked, “[the head



                                                8
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   33 of
                                                                      37
                                                                       49109
                                                                          of
                                                                          of113
                                                                             360




                 of Organization 1] – what’s he got? Hope it’s good.” STONE responded in part,

                 “It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me

                 back.”

        c.       On or about October 4, 2016, the head of Organization 1 held a press conference

                 but did not release any new materials pertaining to the Clinton Campaign. Shortly

                 afterwards, STONE received an email from the high-ranking Trump Campaign

                 official asking about the status of future releases by Organization 1. STONE

                 answered that the head of Organization 1 had a “[s]erious security concern” but that

                 Organization 1 would release “a load every week going forward.”

        d.       Later that day, on or about October 4, 2016, the supporter involved with the Trump

                 Campaign asked STONE via text message if he had “hear[d] anymore from

                 London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”

                 STONE subsequently told the supporter that more material would be released and

                 that it would be damaging to the Clinton Campaign.

17.     On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

Clinton Campaign chairman. Shortly after Organization 1’s release, an associate of the high-

ranking Trump Campaign official sent a text message to STONE that read “well done.” In

subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

having correctly predicted the October 7, 2016 release.

                                         The Investigations

18.     In or around 2017, government officials publicly disclosed investigations into Russian

interference in the 2016 U.S. presidential election and possible links to individuals associated with

the campaigns.



                                                  9
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   34 of
                                                                      38
                                                                       50109
                                                                          of
                                                                          of113
                                                                             360




        a.    On or about January 13, 2017, the chairman and vice chairman of SSCI announced

              the committee would conduct an inquiry that would investigate, among other

              things, any intelligence regarding links between Russia and individuals associated

              with political campaigns, as well as Russian cyber activity and other “active

              measures” directed against the United States in connection with the 2016 election.

        b.    On or about January 25, 2017, the chairman and ranking member of HPSCI

              announced that HPSCI had been conducting an inquiry similar to SSCI’s.

        c.    On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

              hearing and publicly disclosed that the FBI was investigating Russian interference

              in the 2016 election and possible links and coordination between the Trump

              Campaign and the Russian government.

        d.    By in or around August 2017, news reports stated that a federal grand jury had

              opened an investigation into matters relating to Russian government efforts to

              interfere in the 2016 election, including possible links and coordination between

              the Trump Campaign and the Russian government.

                            STONE’s False Testimony to HPSCI

19.     In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

before the committee and produce:

              Any documents, records, electronically stored information
              including e-mail, communication, recordings, data and tangible
              things (including, but not limited to, graphs, charts, photographs,
              images and other documents) regardless of form, other than those
              widely available (e.g., newspaper articles) that reasonably could
              lead to the discovery of any facts within the investigation’s publicly-
              announced parameters.

On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.



                                                10
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   35 of
                                                                      39
                                                                       51109
                                                                          of
                                                                          of113
                                                                             360




Stone has no documents, records, or electronically stored information, regardless of form, other

than those widely available that reasonably could lead to the discovery of any facts within the

investigation’s publicly-announced parameters.”

20.     On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

part of the committee’s ongoing investigation. In his opening statement, STONE stated, “These

hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

[Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain

“assertions against me which must be rebutted here today,” which included “[t]he charge that I

knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]

that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

regarding Hillary Clinton.”

21.     In the course of his HPSCI testimony, STONE made deliberately false and misleading

statements to the committee concerning, among other things, his possession of documents

pertinent to HPSCI’s investigation; the source for his early August 2016 statements about

Organization 1; requests he made for information from the head of Organization 1; his

communications with his identified intermediary; and his communications with the Trump

Campaign about Organization 1.

  STONE’s False and Misleading Testimony About His Possession of Documents Pertinent to
                                 HPSCI’s Investigation

22.     During his HPSCI testimony, STONE was asked, “So you have no emails to anyone

concerning the allegations of hacked documents . . . or any discussions you have had with third

parties about [the head of Organization 1]? You have no emails, no texts, no documents

whatsoever, any kind of that nature?” STONE falsely and misleadingly answered, “That is correct.


                                                 11
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   36 of
                                                                      40
                                                                       52109
                                                                          of
                                                                          of113
                                                                             360




Not to my knowledge.”

23.     In truth and in fact, STONE had sent and received numerous emails and text messages

during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

hacked emails. At the time of his false testimony, STONE was still in possession of many of these

emails and text messages, including:

        a.    The email from STONE to Person 1 on or about July 25, 2016 that read in part,

              “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

              the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;

        b.    The email from STONE to Person 1 on or about July 31, 2016 that said an associate

              of Person 1 “should see [the head of Organization 1].”;

        c.    The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

              “Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd

              in Oct. Impact planned to be very damaging.”;

        d.    Dozens of text messages and emails, beginning on or about August 19, 2016 and

              continuing through the election, between STONE and Person 2 in which they

              discussed Organization 1 and the head of Organization 1;

        e.    The email from STONE on or about October 3, 2016 to the supporter involved with

              the Trump Campaign, which read in part, “Spoke to my friend in London last night.

              The payload is still coming.”; and

        f.    The emails on or about October 4, 2016 between STONE and the high-ranking

              member of the Trump Campaign, including STONE’s statement that Organization

              1 would release “a load every week going forward.”




                                               12
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   37 of
                                                                      41
                                                                       53109
                                                                          of
                                                                          of113
                                                                             360




24.     By falsely claiming that he had no emails or text messages in his possession that referred

to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

in his possession that could have shown that other aspects of his testimony were false and

misleading.

       STONE’s False and Misleading Testimony About His Early August 2016 Statements

25.     During his HPSCI testimony on or about September 26, 2017, STONE was asked to

explain his statements in early August 2016 about being in contact with the head of Organization 1.

STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually

communicated with [the head of Organization 1],” as well as his statement on or about August 12,

2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to

discuss what I have.”

26.     STONE responded that his public references to having a means of contacting Organization

1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as

an intermediary, as a mutual friend” of the head of Organization 1. STONE stated that he asked

this individual, his intermediary, “to confirm what [the head of Organization 1] ha[d] tweeted,

himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE

further stated that the intermediary “was someone I knew had interviewed [the head of

Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE

declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony

that was consistent with Person 2.

27.     On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”



                                                13
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   38 of
                                                                      42
                                                                       54109
                                                                          of
                                                                          of113
                                                                             360




28.     STONE’s explanation of his August 2016 statements about communicating with the head

of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

August 12, 2016 public statements. Similarly, at the time STONE made his August 2016

statements, STONE had directed Person 1—not Person 2—to contact the head of Organization 1.

And Person 1—not Person 2—had told STONE in advance of STONE’s August 8 and August 12,

2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in

October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

contacted to serve as a “go-between,” “intermediary,” or other source of information from

Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements.

 STONE’s False and Misleading Testimony About Requests He Made for Information from the
                                 Head of Organization 1

29.     During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the

communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the

tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary

Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the

intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and

misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to

do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

30.     In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

head of Organization 1 for documents that STONE believed would be damaging to the Clinton

Campaign. For example:

        a.     As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                  14
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   39 of
                                                                      43
                                                                       55109
                                                                          of
                                                                          of113
                                                                             360




                  read, “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                  get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

        b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                  “I am e-mailing u a request to pass on to [the head of Organization 1],” and then

                  emailed Person 2 an article with allegations against then-candidate Clinton related

                  to her service as Secretary of State. STONE added, “Please ask [the head of

                  Organization 1] for any State or HRC e-mail from August 10 to August 30—

                  particularly on August 20, 2011 that mention [the subject of the article] or confirm

                  this narrative.”

        c.        On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my

                  message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the

                  next day Person 2, on an email blind-copied to STONE, forwarded the request to

                  an attorney who had the ability to contact the head of Organization 1.

      STONE’s False and Misleading Testimony About Communications with His Identified
                                        Intermediary

31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

had never communicated with his intermediary in writing in any way. During one exchange,

STONE falsely and misleadingly claimed only to have spoken with the intermediary

telephonically:

                  Q:      [H]ow did you communicate with the intermediary?
                  A:      Over the phone.
                  Q:      And did you have any other means of communicating with
                          the intermediary?
                  A:      No.
                  Q:      No text messages, no – none of the list, right?

                                                   15
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   40 of
                                                                      44
                                                                       56109
                                                                          of
                                                                          of113
                                                                             360




               A:     No.

Later during his testimony, STONE again falsely denied ever communicating with his

intermediary in writing:

               Q:     So you never communicated with your intermediary in
                      writing in any way?
               A:     No.
               Q:     Never emailed him or texted him?
               A:     He’s not an email guy.
               Q:     So all your conversations with him were in person or over
                      the phone.
               A:     Correct.

32.     In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

HPSCI as his intermediary) engaged in frequent written communication by email and text

message. STONE also engaged in frequent written communication by email and text message

with Person 1, who also provided STONE with information regarding Organization 1.

33.     Written communications between STONE and Person 1 and between STONE and Person 2

continued through STONE’s HPSCI testimony. Indeed, on or about September 26, 2017—the day

that STONE testified before HPSCI and denied having ever sent or received emails or text

messages from Person 2—STONE and Person 2 exchanged over thirty text messages.

34.     Certain electronic messages between STONE and Person 1 and between STONE and

Person 2 would have been material to HPSCI. For example:

        a.     In or around July 2016, STONE emailed Person 1 to “get to” the head of

               Organization 1 and obtain the pending emails.

        b.     In or around September 2016, STONE sent messages directing Person 2 to pass a

               request to the head of Organization 1.

        c.     On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                               16
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   41 of
                                                                      45
                                                                       57109
                                                                          of
                                                                          of113
                                                                             360




               line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together

               timelines[] and you [] said you have a back-channel way back a month before I had

               [the head of Organization 1] on my show . . . I have never had a conversation with

               [the head of Organization 1] other than my radio show . . . I have pieced it all

               together . . . so you may as well tell the truth that you had no back-channel or there’s

               the guy you were talking about early August.”

 STONE’s False and Misleading Testimony About Communications with the Trump Campaign

35.     During his HPSCI testimony, STONE was asked, “did you discuss your conversations with

the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly

answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple

individuals involved in the Trump Campaign about what he claimed to have learned from his

intermediary to Organization 1, including the following:

        a.     On multiple occasions, STONE told senior Trump Campaign officials about

               materials possessed by Organization 1 and the timing of future releases.

        b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

               Campaign, “Spoke to my friend in London last night. The payload is still coming.”

        c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

               that the head of Organization 1 had a “[s]erious security concern” but would release

               “a load every week going forward.”

  Attempts to Prevent Person 2 from Contradicting STONE’s False Statements to HPSCI

36.     On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                 17
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   42 of
                                                                      46
                                                                       58109
                                                                          of
                                                                          of113
                                                                             360




who provided STONE with the basis for STONE’s early August 2016 statements about contact

with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.

37.     In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

was the identified intermediary or that Person 2 could not remember what he had told STONE.

Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

incrimination. For example:

        a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

               his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead

               the fifth. Anything to save the plan’ . . . Richard Nixon.” On or about November

               20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a

               voluntary interview.

        b.     On or about November 21, 2017, Person 2 texted STONE, “I was told that the house

               committee lawyer told my lawyer that I will be getting a subpoena.” STONE

               responded, “That was the point at which your lawyers should have told them you

               would assert your 5th Amendment rights if compelled to appear.”

        c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

               testimony before HPSCI. Person 2 informed STONE of the subpoena.

        d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

               Person 2. Person 1 responded, “Are you sure you want to make something out of



                                               18
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   43 of
                                                                      47
                                                                       59109
                                                                          of
                                                                          of113
                                                                             360




               this now? Why not wait to see what [Person 2] does. You may be defending

               yourself too much—raising new questions that will fuel new inquiries. This may

               be a time to say less, not more.” STONE responded by telling Person 1 that

               Person 2 “will take the 5th—but let’s hold a day.”

        e.     On multiple occasions, including on or about December 1, 2017, STONE told

               Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

               avoid contradicting STONE’s testimony. Frank Pentangeli is a character in the film

               The Godfather: Part II, which both STONE and Person 2 had discussed, who

               testifies before a congressional committee and in that testimony claims not to know

               critical information that he does in fact know.

        f.     On or about December 1, 2017, STONE texted Person 2, “And if you turned over

               anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

               need to amend your testimony before I testify on the 15th.” STONE responded, “If

               you testify you’re a fool. Because of tromp I could never get away with a certain

               [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

               gets indicted for perjury if you’re stupid enough to testify.”

38.     On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

STONE’s previous testimony to Congress was false.

39.     Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

Russian interference in the 2016 election and what information Person 2 would provide to



                                                 19
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 44 of
                                                                    48
                                                                     60109
                                                                        of
                                                                        of113
                                                                           360




investigators.   During these conversations, STONE repeatedly made statements intended to

prevent Person 2 from cooperating with the investigations. For example:

       a.        On or about December 24, 2017, Person 2 texted STONE, “I met [the head of

                 Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should

                 be honest w fbi . . . there was no back channel . . . be honest.” STONE replied

                 approximately two minutes later, “I’m not talking to the FBI and if your smart you

                 won’t either.”

       b.        On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.

                 A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                 you to shreds.” STONE also said he would “take that dog away from you,”

                 referring to Person 2’s dog. On or about the same day, STONE wrote to Person 2,

                 “I am so ready. Let’s get it on. Prepare to die [expletive].”

       c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should

                 have just been honest with the house Intel committee . . . you’ve opened yourself

                 up to perjury charges like an idiot.” STONE responded, “You are so full of

                 [expletive]. You got nothing. Keep running your mouth and I’ll file a bar

                 complaint against your friend [the attorney who had the ability to contact the head

                 of Organization 1].”




                                                     20
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   45 of
                                                                      49
                                                                       61109
                                                                          of
                                                                          of113
                                                                             360




                                        COUNT ONE
                                  (Obstruction of Proceeding)

40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

41.     From in or around May 2017 through at least December 2017, within the District of

Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

exercise of the power of inquiry under which any inquiry and investigation is being had by either

House, and any committee of either House and any joint committee of the Congress, to wit:

STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests

about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

misleadingly describing communications with Person 2; and STONE attempted to have Person 2

testify falsely before HPSCI or prevent him from testifying.

        All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                21
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   46 of
                                                                      50
                                                                       62109
                                                                          of
                                                                          of113
                                                                             360




                                 COUNTS TWO THROUGH SIX
                                     (False Statements)

42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

within the jurisdiction of the legislative branch of the Government of the United States, the

defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

materially false, fictitious, and fraudulent statements and representations, to wit:

                       Count                                       False Statement

                             2                      STONE testified falsely that he did not have
                                                    emails with third parties about the head of
                                                    Organization 1, and that he did not have any
                                                    documents, emails, or text messages that refer
                                                    to the head of Organization 1.

                             3                      STONE testified falsely that his August 2016
                                                    references to being in contact with the head of
                                                    Organization     1    were     references    to
                                                    communications with a single “go-between,”
                                                    “mutual friend,” and “intermediary,” who
                                                    STONE identified as Person 2.

                             4                      STONE testified falsely that he did not ask the
                                                    person he referred to as his “go-between,”
                                                    “mutual friend,” and “intermediary,” to
                                                    communicate anything to the head of
                                                    Organization 1 and did not ask the
                                                    intermediary to do anything on STONE’s
                                                    behalf.

                             5                      STONE testified falsely that he and the person
                                                    he referred to as his “go-between,” “mutual
                                                    friend,” and “intermediary” did not
                                                    communicate via text message or email about
                                                    Organization 1.

                             6                      STONE testified falsely that he had never
                                                    discussed his conversations with the person he
                                                    referred to as his “go-between,” “mutual

                                                 22
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY Document
                                 Document
                                  Document
                                         1 109
                                            47
                                             Filed
                                                 Filed
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                              Page
                                                                 Page
                                                                 Page
                                                                   47 of
                                                                      51
                                                                       63109
                                                                          of
                                                                          of113
                                                                             360




                       Count                                      False Statement

                                                   friend,” and “intermediary” with anyone
                                                   involved in the Trump Campaign.


        All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                        COUNT SEVEN
                                      (Witness Tampering)

44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

if fully set forth herein.

45.     Between in or around September 2017 and present, within the District of Columbia and

elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

influence, delay, and prevent the testimony of any person in an official proceeding.

        All in violation of Title 18, United States Code, Section 1512(b)(1).




                                                     ________________________
                                                     Robert S. Mueller, III
                                                     Special Counsel
                                                     U.S. Department of Justice


A TRUE BILL:



________________________
Foreperson




                                                23
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 48 of
                                                                    52
                                                                     64109
                                                                        of
                                                                        of113
                                                                           360




Date: January 24, 2019




                                        24
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             49 of
                                                                53
                                                                 65109
                                                                    of
                                                                    of113
                                                                       360




                 EXHIBIT 2
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 50 of
                                                                    54
                                                                     66109
                                                                        of
                                                                        of113
                                                                           360



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )
                                     )
    v.                               )  Case No.: 1:19-CR-00018-ABJ
                                     )
ROGER J. STONE, JR.,                 )
                                     )
                  Defendant.         )
___________________________________ )

                   MOTION FOR LEAVE TO FILE AMICI CURIAE BRIEF

          Movant Dr. Jerome Corsi (“Dr. Corsi”) through counsel, hereby moves this Court for

leave to file an amici curiae brief in support of entry of an order pursuant to Local Criminal Rule

57.7(c), or colloquially, a “gag order.”

          Dr. Corsi’s amicus brief, attached hereto as Exhibit 1, sets forth the compelling reasons

why a “gag order” is necessary in this case, as he is named as Person 1, a material witness, in

Defendant Roger Stone’s (“Defendant Stone”) indictment. Defendant Stone has engaged in a

public relations campaign to defame, smear, intimidate and threaten both Dr. Corsi and his

counsel, Mr. Larry Klayman, which is the same conduct that he was indicted for in the first

place. Because Defendant Stone’s defamation, witness tampering, intimidation, and threats with

regard to Dr. Corsi and his counsel Mr. Klayman are not technically part of this criminal

prosecution, Dr. Corsi’s interests and position are not adequately represented by any party. Dr.

Corsi’s amicus brief will aid this Court in ruling upon the entry of an order pursuant to LCrR

57.7(c)

          The United States has taken no position with regard to filing of an amicus brief, and

                                                  1
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 51 of
                                                                    55
                                                                     67109
                                                                        of
                                                                        of113
                                                                           360



counsel for Defendant Stone has not substantively responded to Dr. Corsi’s request for consent.


Dated: February 8, 2019                             Respectfully submitted,


                                                    /s/ Larry Klayman   ____
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP, PA
                                                    D.C. Bar No:
                                                    2020 Pennsylvania Ave NW #800
                                                    Washington, DC 20006
                                                    Email: leklayman@gmail.com
                                                    Tel: 310-595-0800


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed
electronically and served through the court’s ECF system to all counsel of record or parties on
February 8, 2019

                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               2
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             52 of
                                                                56
                                                                 68109
                                                                    of
                                                                    of113
                                                                       360




     [SUB]EXHIBIT 1
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 53 of
                                                                    57
                                                                     69109
                                                                        of
                                                                        of113
                                                                           360



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                  Plaintiff,         )
                                     )
    v.                               )  Case No.: 1:19-CR-00018-ABJ
                                     )
ROGER J. STONE, JR.,                 )
                                     )
                  Defendant.         )
___________________________________ )

                      AMICI CURIAE BRIEF OF DR. JEROME CORSI

       Under Local Criminal Rule 57.7(b)(1):

       [i]t is the duty of the lawyer or law firm not to release or authorize the release of
       information or opinion which a reasonable person would expect to be
       disseminated by means of public communication, in connection with pending or
       imminent criminal litigation with which the lawyer or the law firm is associated,
       if there is a reasonable likelihood that such dissemination will interfere with a fair
       trial or otherwise prejudice the due administration of justice.

Furthermore, LCrR 57.7(c), which offers additional specific guidance with regard to highly

publicized cases - which this instant case certainly qualifies as – grants the Court with authority

to issue a “special order governing such matters as extrajudicial statements by parties, witnesses

and attorneys likely to interfere with the rights of the accused to a fair trial by an impartial jury.”

As set forth in Gentile v. State Bar of Nevada, 501 U.S. 1030, 1075 (1991):

       The limitations are aimed at two principal evils: (1) comments that are likely to
       influence the actual outcome of the trial, and (2) comments that are likely to
       prejudice the jury venire, even if an untainted panel can ultimately be found. Few,
       if any, interests under the Constitution are more fundamental than the right to a
       fair trial by “impartial” jurors, and an outcome affected by extrajudicial
       statements would violate that fundamental right.

       Here, Defendant Roger Stone (“Defendant Stone”) has already begun a public relations

                                                  1
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 54 of
                                                                    58
                                                                     70109
                                                                        of
                                                                        of113
                                                                           360



campaign meant specifically to influence the outcome of his upcoming trial and which are meant

to prejudice the jury venire. Defendant Stone is doing so by engaging in witness tampering,

defamation, and intimidation and coercion with regard to Dr. Corsi, who is named as Person 1 in

Defendant Stone’s indictment. As such, Dr. Corsi will likely subpoenaed to be called as a

material witness in Defendant Stone’s upcoming trial. Again he is Person 1 in the Mueller

Indictment.

       Defendant Stone is attempting to smear, defame, and discredit, tamper and threaten Dr.

Corsi so that when Dr. Corsi is called as a witness, the jurors will have a false impression of Dr.

Corsi as a liar, perjurer, and alcoholic. This would, obviously, improperly and unethically benefit

Defendant Stone. In fact, Defendant Stone’s targeted efforts to defame, coerce, intimidate and

threaten Dr. Corsi have resulted in a lawsuit filed in the U.S. District Court for the District of

Columbia, which is attached hereto as Exhibit A and incorporated by reference.

       Should this Court have any doubt as to Defendant Stone’s improper motivations and

already implemented and continuing designs to taint the jury venire, the content and article

written by Sara Murray and Sam Fossum titled, Roger Stone, facing gag order, launches

counterattack, should put any such doubts to bed. Exhibit B. It is only one of many such analyses

and accounts. It is clear that Defendant Stone’s strategy will be to use the media and publicity to

argue his case and to try to get public sentiment on his side, as well as to tamper with witnesses

like Dr. Corsi, which is exactly the type of conduct that LCrR 57.7 was meant to preclude.

       Accordingly, Movant Dr. Corsi respectfully requests that this Court issue an order

pursuant to LCrR 57.7(c) ordering Defendant Stone and his counsel from making statements to

the media or in public settings that pose a substantial likelihood of material prejudice to this case

and which in the context of Stone himself and in their ferocity also amount to witness tampering
                                                 2
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY Document
                               Document
                                Document
                                       1 109
                                          47
                                           Filed
                                               Filed
                                               Filed
                                                 03/07/19
                                                     07/29/20
                                                     05/27/21
                                                            Page
                                                               Page
                                                               Page
                                                                 55 of
                                                                    59
                                                                     71109
                                                                        of
                                                                        of113
                                                                           360



and obstruction of justice. See Exbibit A – Corsi Complaint.

Dated: February 8, 2019                             Respectfully submitted,


                                                    /s/ Larry Klayman   ____
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP, PA
                                                    D.C. Bar No: 334581
                                                    2020 Pennsylvania Ave NW #800
                                                    Washington, DC 20006
                                                    Email: leklayman@gmail.com
                                                    Tel: 310-595-0800




                                               3
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             56 of
                                                                60
                                                                 72109
                                                                    of
                                                                    of113
                                                                       360




  [SUB]EXHIBIT A

         See
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             57 of
                                                                61
                                                                 73109
                                                                    of
                                                                    of113
                                                                       360




                EXHIBIT B
2/8/2019            Case
                    Case
                       Case
                         1:20-cv-00298-LY-AWA
                          1:20-cv-00298-LY-AWA
                             1:20-cv-00298-LY     Document
                                                    Document
                                          Roger Stone,Document      1 109
                                                       facing gag order, 47
                                                                          FiledFiled
                                                                                Filed
                                                                         launches  03/07/19
                                                                                        07/29/20
                                                                                         05/27/21
                                                                                  counterattack     Page Page
                                                                                                          Page
                                                                                                - CNNPolitics 58 of
                                                                                                                 62
                                                                                                                  74109
                                                                                                                     of
                                                                                                                     of113
                                                                                                                        360


     Roger Stone, facing gag order, launches
  counterattack
  By Sara Murray and Sam Fossum, CNN
  Updated 6:30 PM ET, Thu February 7, 2019


  Washington (CNN) — In the days since a federal judge warned Roger Stone that he could soon face a gag order,
  Stone has peddled conspiracy theories, claimed he can't get a fair trial and criticized the judge.

  "This is a lynching. This is a legal lynching of me," Stone said in a recent interview on the fringe right-wing website
  Infowars.

  Stone was arrested last month in a pre-dawn raid and charged with obstruction of justice, making false statements
  and witness tampering as part of special counsel Robert Mueller's Russia investigation. On Friday, federal
  prosecutors and Stone's legal team are due to submit briefs on the merits of a gag order.

  But rather than toning down his rhetoric, Stone appears to be abiding by the principles he espouses in his books.
  For instance, Stone's Rule #81: "Admit Nothing; Deny Everything; Launch Counterattack."

  It's a dubious legal strategy.

  "I would say that it's a terrible idea for Stone to be doing this," said CNN legal analyst Shan Wu. "I can't imagine a
  worse idea."

  Judge Amy Berman Jackson informed Stone last week that she was considering a gag order. She was quick to
  put similar restrictions on former Trump campaign chairman Paul Manafort's case, which she is also presiding over
  in Washington. Jackson, an appointee of President Barack Obama, said she was cognizant of Stone's First
  Amendment right to free speech, but she wanted to protect his right to a fair trial and ensure it was possible to
  select an unbiased jury.

  Stone's response, delivered via an Instagram post this week: "I will continue to defend myself unless an Obama
  appointed judge decides to suspend my ﬁrst amendment rights." In another post, Stone exclaimed, "Fair Trial in
  DC? Impossible."

  Stone, in his public diatribes, has claimed he is being targeted because he works for Infowars and supported
  Trump. And he has continued his long tradition of hyping fact-free conspiracy theories.

  In one Instagram post, Stone is shaking hands William Binney, a former National Security Agency o cial who has
  turned into a vocal critic of the agency. "Bill Binney explained to me why the forensic evidence shows the DNC was
  never hacked by anyone including the Russians," Stone wrote.

  US intelligence agencies have concluded Russian intelligence hacked the DNC and other top Democrats, and used
  platforms like WikiLeaks to disseminate the stolen material.

  Stone concluded his post with a series of hashtags including "#sethrich."

  Seth Rich was a Democratic National Committee sta er who was fatally shot in Washington in 2016. Police said
  evidence indicates Rich was the victim of a robbery gone wrong. But far-right activists and news organizations
  spread a conspiracy theory -- with no evidence -- that Rich was killed for leaking a trove of DNC emails to
  WikiLeaks.

  Both Fox News and the Washington Times ended up retracting stories based on the murder-as-leaking-retribution
  conspiracy plot, but the lore has lived on, to the devastation of Rich's family.
https://www.cnn.com/2019/02/07/politics/roger-stone-gag-order-counterattack/index.html                                        1/3
2/8/2019            Case
                    Case
                       Case
                         1:20-cv-00298-LY-AWA
                          1:20-cv-00298-LY-AWA
                             1:20-cv-00298-LY     Document
                                                    Document
                                          Roger Stone,Document      1 109
                                                       facing gag order, 47
                                                                          FiledFiled
                                                                                Filed
                                                                         launches  03/07/19
                                                                                        07/29/20
                                                                                         05/27/21
                                                                                  counterattack     Page Page
                                                                                                          Page
                                                                                                - CNNPolitics 59 of
                                                                                                                 63
                                                                                                                  75109
                                                                                                                     of
                                                                                                                     of113
                                                                                                                        360
  As for Stone, he recently settled a lawsuit unrelated to the Mueller probe in which he admitted to making false
  statements on Infowars about a Chinese businessman and apologized for his commentary.

  Stone's attorney and Mueller's o ce declined to comment.

  Prior legal woes aside, Stone's eagerness to discuss his case publicly -- and in colorful fashion -- could make the
  judge more inclined to put a gag order on the case.

  Stone and his attorneys have vowed to ﬁght any such e ort and are expected to make the case that Stone's
  livelihood depends on his ability to speak freely.

  "I make a living writing and speaking," Stone argued in a recent Infowars appearance. "So they would be depriving
  me of making a living if I am entirely gagged."

  Jackson appears to have anticipated that defense. In court last Friday, the judge said she was only considering
  limiting Stone's ability to talk about the case.

  " e would still be free to discuss foreign relations, immigration or Tom Brady," Jackson said.

  If she does crack down on public comments on the case, Stone's legal team could also appeal the move. Last
  year, Stone added First Amendment and constitutional law expert Bruce Rogow to his legal team.


                                                        rogerjs…
                                                        40.2k followers




                                              View More on Instagram

  Stone may have a solid legal premise for an appeal, Wu said, although most defendants consider it a risky move.

  "Most defendants don't want to do that because they don't want to run afoul of the judge," Wu said. " e doesn't
  care."


https://www.cnn.com/2019/02/07/politics/roger-stone-gag-order-counterattack/index.html                                        2/3
2/8/2019            Case
                    Case
                       Case
                         1:20-cv-00298-LY-AWA
                          1:20-cv-00298-LY-AWA
                             1:20-cv-00298-LY     Document
                                                    Document
                                          Roger Stone,Document      1 109
                                                       facing gag order, 47
                                                                          FiledFiled
                                                                                Filed
                                                                         launches  03/07/19
                                                                                        07/29/20
                                                                                         05/27/21
                                                                                  counterattack     Page Page
                                                                                                          Page
                                                                                                - CNNPolitics 60 of
                                                                                                                 64
                                                                                                                  76109
                                                                                                                     of
                                                                                                                     of113
                                                                                                                        360
  Indeed, Stone is still racking up appearances and using nearly all of them to hammer the tactics used in the pre-
  dawn raid at his Florida home.

  "This was a show of force, this was something you would expect from Nazi ermany or Soviet Russia. It was
  chilling," Stone told Infowars.

  Stone has also compared the law enforcement presence the morning of his arrest to the forces deployed against
  drug lord Joaqu n uzm n, known as "El Chapo," and Osama bin Laden, the former al aeda leader who was
  killed by US Special Forces in a 2011 raid.

  Stone's vocal complaints even sparked a response from ex-convict and former football star O.J. Simpson, who
  drew on his own experience with FBI raids, according to a video posted on celebrity news website TM .

  "The FBI can be wrong," Simpson said, "But to try to compare to El Chapo and Bin Laden? ey man, Bin Laden
  was carried out in a bag, not walked out in handcu s."

  Simpson's parting words for Stone: "Man up. Stop crying."




https://www.cnn.com/2019/02/07/politics/roger-stone-gag-order-counterattack/index.html                                        3/3
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             61 of
                                                                65
                                                                 77109
                                                                    of
                                                                    of113
                                                                       360




                 EXHIBIT 3
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  162
                                                                    ofof
                                                                      66
                                                                       78109
                                                                       12 of
                                                                          of113
                                                                             360




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, Individually
Denville, NJ, 07834

                         Plaintiff

                v.                                      Case Number:

ROGER STONE, Individually                               COMPLAINT
4300 Bayview Drive
Fort Lauderdale, FL, 33308


                        Defendant.


                                         INTRODUCTION

        Plaintiff, DR. JEROME CORSI (“Plaintiff” or “Corsi”) hereby files this action against

ROGER STONE (“Defendant Stone”) for Defamation, Intentional Infliction of Emotional

Distress and Assault

                                     JURISDICTION AND VENUE

        1.!     This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

        2.!     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

of the events or omissions giving rise to Plaintiff Corsi’s claims arose herein.

                                           THE PARTIES

        3.!     Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

works in this judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

        4.!     Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of




                                                    1
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  263
                                                                    ofof
                                                                      67
                                                                       79109
                                                                       12 of
                                                                          of113
                                                                             360




Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert Mueller

as part of the alleged “Russian Collusion’ investigation. His address is 4300 Bayview Drive, Fort

Lauderdale, FL, 33308

                                        GENERAL ALLEGATIONS

        5.!        Defendant Stone was recently indicted by Special Counsel Robert Mueller

(“Mueller Indictment”) as part of his “Russian Collusion” investigation for the alleged crimes of

perjury, witness tampering and obstruction of justice. The indictment comprises seven different

felony counts. See Exhibit 1 – Mueller Indictment. Importantly, Plaintiff Corsi was not accused

of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person 1, a

material witness to the alleged crimes committed by Stone.

        6.!        Specifically, the seven count Mueller Indictment against Defendant Stone

involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

by threatening to kill a material witness, Randy Credico (“Credico”) and his dog if Credico did

not lie to government authorities concerning his involvement with Roger Stone. Credico is

Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

Plaintiff Corsi.

        7.!        Even before Defendant Stone was indicted, he began a public relations campaign

in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a

material witness in the “Russian Collusion” investigation. Plaintiff Corsi is listed as Person 1 in

the Mueller Indictment and was not indicted along with Defendant Stone, as he testified

truthfully to the grand jury and in interviews.

        8.!        To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

        9.!        Defendant Stone knew that he was going to be indicted, and therefore began this




                                                   2
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  364
                                                                    ofof
                                                                      68
                                                                       80109
                                                                       12 of
                                                                          of113
                                                                             360




public relations campaign to smear, defame, intimidate and threaten Plaintiff Corsi, even before

his actual indictment on January 25, 2019, in order to try to influence public opinion and Special

Counsel Robert Mueller – by trying to attribute guilt to Plaintiff Corsi and not him - as well as to

try to raise money for his legal defense. This pattern and practice of defaming, intimidating and

threatening Plaintiff Corsi, and his legal counsel, is ongoing, so Plaintiff Corsi reserves the right

to amend this Complaint.

       10.!    Defendant Stone likes to portray himself as Mafia, frequently making reference to

Mafia figures who he admires, as well as other unsavory types who have been alleged to have

engaged in unethical and/or illegal behavior. He frequently makes reference to his heroes being

Hyman Roth in the ‘Godfather,” who was the movie version of Meyer Lansky, and Roy Cohn,

not to mention, Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted

he held a press conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,

where he was booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after

he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had been

employed by a Nixon group called CREEP, or the Committee to Reelect the President.

Defendant Stone even has a large tattoo of Richard Nixon affixed to his back. Thus, given his

admiration for persons such as these, particularly Mafia figures, his actions as pled herein can be

taken as threats, as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant

Stone’s intentional infliction of emotional distress and coercion and threats are intended to try

even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be unable

to testify at Stone’s criminal trial. Tellingly, Defendant Stone threatened kill a material witness

and his dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.” Defendant Stone also

fashions himself and indeed has the reputation, at a minimum, as being the preeminent “dirty




                                                 3
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  465
                                                                    ofof
                                                                      69
                                                                       81109
                                                                       12 of
                                                                          of113
                                                                             360




trickster.” See “Get Me Roger Stone” on Netflix.

       11.!    Plaintiff Corsi has been named as a material witness to Defendant Stone’s

upcoming prosecution, which has prompted Defendant Stone to try to intimidate, coerce and

threaten Plaintiff Corsi by defaming him and threatening him with physical violence, which is

ironically what he was criminally indicted for, in part.

       12.!    By defaming Plaintiff Corsi, Defendant Stone is hoping to not only intimidate

Plaintiff Corsi to severely harm and damage his reputation, but also to coerce and threaten

Plaintiff Corsi to testify falsely if subpoenaed to be called as a material witness in Defendant

Stone’s ensuing criminal trial. He is also trying divert funds away from Plaintiff Corsi’s legal

defense fund, while boosting his own legal defense fund.

       13.!    Defendant Stone has also used and continues to employ surrogates, either out in

the open or secretly, to defame Plaintiff Corsi, such as his “friend” Michael Caputo, Alex Jones

and J. Owen Stroyer of InfoWars, Cassandra Fairbanks, and reporter Chuck Ross of The Daily

Caller, to name just a few. More surrogates will be identified during discovery and they may be

joined, with leave of court to amend this Complaint, as defendants herein. The use of surrogates

is consistent with Defendant Stone’s reputation as a “dirty trickster” who works as well under

“cover of darkness” to harm and damage others who he sees for whatever reason as adversaries,

political or otherwise as in the case of Plaintiff Corsi. Plaintiff Corsi is not Defendant Stone’s

adversary, as he simply is committed as Person 1 in the Mueller Indictment to testify truthfully if

subpoenaed to testify at Stone’s criminal trial.

       14.!    Defendant Stone is no stranger to defamation lawsuits. As reported by Splinter

News, Defendant Stone was forced to - as part of a settlement in another defamation suit –

apologize in newspapers and on social media for lying about Chinese Businessman Guo Wengui




                                                   4
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  566
                                                                    ofof
                                                                      70
                                                                       82109
                                                                       12 of
                                                                          of113
                                                                             360




on InfoWars, after having falsely published that Mr. Wengui is a “turncoat criminal who is

convicted of crimes here and in China.”1

         15.!   Defendant Stone has therefore engaged in illegal witness tampering and

intimidation, in violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts

and practices as alleged herein. Not coincidentally, this was what largely he was indicted for by

Special Counsel Robert Mueller.

                   DEFENDANT STONE’S DEFAMATORY STATEMENTS

         16.!   Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

on InfoWars, where he made several false, misleading and defamatory statements in this district,

nationally and internationally regarding Plaintiff Corsi (the “InfoWars Video”).2 The same video

was published on Defendant Stone’s YouTube channel, “Stone Cold Truth,” on January 18,

2019.3

         17.!   At 2:09 in the InfoWars Video, Defendant Stone falsely publishes that Plaintiff

Corsi was “fired from World Net Daily.”

         18.!   At 2:27 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that, “He (Corsi) was perfectly willing to lie, to perjure himself saying that a memo

that he had wrote me was written on the 30th for the purposes of cover-up…. which is further

proof that Jerry lied under oath.”

         19.!   At 2:55 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes, “and then states that I knew about John Podesta’s emails being stolen in advance, the

only proof of that is Jerry’s feeble alcohol affected memory – it’s a lie….”
1
  Sophie Weiner, Roger Stone Lied About a Chinese Businessman on InfoWars and Now He Has
to Tell Everyone, Splinter News, Dec. 17, 2018, available at: https://splinternews.com/roger-
stone-lied-about-a-chinese-businessman-on-infowar-1831162926
2
  https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
3
  https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                 5
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY
             Case               Document
                                 Document
                                  Document
                  1:19-cv-00324 Document 11 109
                                             47
                                              Filed
                                             FiledFiled
                                                  Filed
                                                    03/07/19
                                                        07/29/20
                                                        05/27/21
                                                    02/07/19   Page
                                                              PagePage
                                                                  Page
                                                                    667
                                                                      ofof
                                                                        71
                                                                         83109
                                                                         12 of
                                                                            of113
                                                                               360




         20.!   At 3:35 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that “Jerry was prepared to stab a principle Trump supporter in the back, he was

perfectly prepared to bear false witness against me, even though I had done nothing in my entire

life other than help him.”

         21.!   At 4:20 in the InfoWars Video, Defendant Stone falsely and misleadingly

publishes that “all I ever did was show Jerry Corsi friendship and support and try to help him and

his family and what I get is Judas Iscariot, the willingness to testify against me and help the deep

state bury me….and then he makes up this story about helping me formulate a cover story.”

         22.!   At 6:26 in the InfoWars Video, Defendant Stone falsely publishes that “you can

always tell when Jerry Corsi is lying because his lips are moving….”

         23.!   Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

reckless disregard for its truthfulness. These statements falsely and misleadingly state that

Plaintiff Corsi was fired from World Net Daily, that he committed perjury (a federal offense),

and that he is an untruthful person.

         24.!   On January 2, 2019, Defendant Stone published an article on www.infowars.com

titled “ROGER STONE BELIEVES JEROME CORSI WORKS FOR MUELLER4” in which

Defendant Stone falsely, misleadingly, and maliciously writes, “Before you decide that Corsi is a

hero you should be well aware of the fact that the good doctor was prepared to bear false witness

against others in the Trump orbit if he thought it would save his own skin.”

         25.!   Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

reckless disregard for its truthfulness. These statements falsely and misleadingly state that
4
    https://www.infowars.com/roger-stone-the-treachery-of-jerome-corsi/


                                                 6
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY
             Case               Document
                                 Document
                                  Document
                  1:19-cv-00324 Document 11 109
                                             47
                                              Filed
                                             FiledFiled
                                                  Filed
                                                    03/07/19
                                                        07/29/20
                                                        05/27/21
                                                    02/07/19   Page
                                                              PagePage
                                                                  Page
                                                                    768
                                                                      ofof
                                                                        72
                                                                         84109
                                                                         12 of
                                                                            of113
                                                                               360




Plaintiff Corsi committed perjury (a federal offense), and that he is an untruthful person.

        26.!     In another appearance on InfoWars, which was posted to YouTube5 on January

17, 2019, Defendant Stone at 6:22 falsely and misleadingly publishes that “He [Corsi] was

perfectly willing to bear false witness against me on multiple points that are complete

fabrications.”

        27.!     In another appearance on InfoWars, which was posted to YouTube6 on January

24, 2019, Defendant Stone at 5:58 falsely and misleadingly publishes that “the good doctor

[Corsi] has told a number of lies. In fact, he’s starting to conflate his lies…. he was perfectly

willing to lie about me…. but now lying about Alex Jones, lying about InfoWars, lying about Dr.

Jones, who’s one of the nicest, gentlest, sweetest, most honest men I have ever met, it’s beyond

the pale…. Jerry Corsi can no longer be believed.”

        28.!     In the same appearance, Defendant Stone at 8:34 falsely and misleadingly

publishes that, “I think you’ve [Corsi] been deep state from the beginning. Your whole birther

thing is used as a club to destroy conservatives….I look forward to our confrontation. I will

demolish you. You’re a fraudster, out of your alcoholic haze you have made up lies about David

Jones and Alex Jones and Roger Stone and now I suspect they want you to lie about the

President.” This is clearly a threat, as well as being defamatory. It is akin to the threats against

Person 2 in the Mueller Indictment, Randy Credico, who Defendant Stone, as set forth in the

Mueller Indictment, based on Stone’s own words contained in his own documentary evidence,

threatened kill along with Credico’s dog.

        29.!     Defendant Stone made these false, misleading and defamatory statements with

malice and with full knowledge that they were false and misleading, and/or at a minimum, with a

5
    https://www.youtube.com/watch?v=GJd8YBDvm1Q
6
    https://www.youtube.com/watch?v=fXUlJZRxe6E


                                                 7
     Case
     Case
        Case
          1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY
            Case               Document
                                Document
                                 Document
                 1:19-cv-00324 Document 11 109
                                            47
                                             Filed
                                            FiledFiled
                                                 Filed
                                                   03/07/19
                                                       07/29/20
                                                       05/27/21
                                                   02/07/19   Page
                                                             PagePage
                                                                 Page
                                                                   869
                                                                     ofof
                                                                       73
                                                                        85109
                                                                        12 of
                                                                           of113
                                                                              360




reckless disregard for their truthfulness. These statements falsely and misleadingly state that

Plaintiff Corsi committed perjury (a federal offense), is an untruthful person, and is an alcoholic.

They also contain threats against Plaintiff Corsi.

                                   FIRST CAUSE OF ACTION
                                          Defamation

        30.!     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        31.!     Defendant Stone published malicious, false, misleading and defamatory

statements of and concerning Plaintiff Corsi in this judicial district, nationwide, and worldwide.

        32.!     These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, or at a minimum acted with a reckless disregard

for the truth.

        33.!     Plaintiff Corsi has been severely harmed and damaged by these false and

misleading statements because they subjected him to hatred, distrust, ridicule, contempt, and

disgrace.

        34.!     Plaintiff Corsi has been damaged by these false and misleading statements

because they injured Plaintiff Corsi in his profession and business as a journalist and author,

whose credibility is the most important trait, as well as severely injured and damaged him

personally.

                                 SECOND CAUSE OF ACTION
                                     Defamation Per Se

        35.!     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        36.!     Defendant Stone, as alleged herein, published numerous false, misleading and




                                                  8
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
           Case               Document
                               Document
                                Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                           FiledFiled
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                  02/07/19   Page
                                                            PagePage
                                                                Page
                                                                  970
                                                                    ofof
                                                                      74
                                                                       86109
                                                                       12 of
                                                                          of113
                                                                             360




defamatory statements to severely harm and damage Plaintiff Corsi, which were republished

elsewhere, and through surrogates, which publish the falsity that Plaintiff Corsi has committed

crimes, including perjury, and engaged in moral turpitude in the form of alcoholism, as set forth

in the preceding paragraphs.

        37.!    These false, misleading and defamatory statements were published in this district

and on the internet and elsewhere, domestically and for the entire world to see and hear and

specifically Stone published false and misleading facts, inter alia, that Plaintiff’s conduct,

characteristics or a condition is incompatible with the proper exercise of his lawful business,

trade, profession or office.

        38.!    These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

disregard for the truth.

        39.!    This statements are per se defamatory because they falsely and misleadingly

publish that Plaintiff Corsi committed perjury, which is a federal offense and felony. Defamation

per se gives rise to the presumption that severe harm and damage has arisen by virtue of the false

and misleading statements.

        40.!    These false, misleading, and defamatory statements are defamatory per se and

these false and misleading statements severely harmed and damaged Plaintiff Corsi in his

profession and business as a journalist and author, whose credibility is the most important trait,

as well as personally.

                                  THIRD CAUSE OF ACTION
                                   Defamation by Implication

        41.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.



                                                  9
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
          Case                 Document
                                Document
                                 Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                          Filed Filed
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                 02/07/19    Page
                                                            PagePage
                                                                 Page
                                                                  71ofof
                                                                 10   75
                                                                       87
                                                                       12109
                                                                          of
                                                                          of113
                                                                             360




        42.!    Defendant Stone published numerous false, misleading and defamatory

statements about Plaintiff Corsi, as set forth in the preceding paragraphs.

        43.!    These false, misleading and defamatory statements were published on the internet

and published and republished elsewhere in this district, domestically and for the entire world to

see and hear.

        44.!    These false and misleading statements were published with malice, as Defendant

Stone knew that they were false and misleading, and/or at a minimum acted with a reckless

disregard for the truth.

        45.!    These statements created the false and misleading implication that Plaintiff Corsi

is dishonest, committed perjury and is an alcoholic, among other false and misleading statements

as pled in the preceding paragraphs.

        46.!    Plaintiff Corsi has been severely harmed and damaged by these false and

misleading statements because they subject him to hatred, distrust, ridicule, contempt, and

disgrace.

        47.!    Plaintiff Corsi has been damaged by these false and misleading statements

because the statements severely harmed and damaged Plaintiff Corsi in his profession as a

journalist and author, whose credibility is the most important trait, as well as personally.

                                FOURTH CAUSE OF ACTION
                           Intentional Infliction of Emotional Distress

        48.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        49.!    Defendant Stone engaged in extreme and outrageous conduct by threatening

Plaintiff Corsi, in concert with Stone, who has made death threats to at least one witness

involved in Special Counsel Mueller’s Russian collusion investigation, Person 2 Randy Credico.



                                                 10
    Case
    Case
       Case
         1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY
          Case                 Document
                                Document
                                 Document
                1:19-cv-00324 Document 11 109
                                           47
                                            Filed
                                          Filed Filed
                                                Filed
                                                  03/07/19
                                                      07/29/20
                                                      05/27/21
                                                 02/07/19    Page
                                                            PagePage
                                                                 Page
                                                                  72ofof
                                                                 11   76
                                                                       88
                                                                       12109
                                                                          of
                                                                          of113
                                                                             360




       50.!    Defendant Stone knowingly and intentionally threatened Plaintiff Corsi, in a

manner similar to other death threats he made to at least one material witness, involved in

Special Counsel Mueller’s Russian collusion investigation, such as Randy Credico, Person 2 in

the Mueller Indictment.

       51.!    Defendant Stone’s extreme and outrageous conduct directly caused Plaintiff Corsi

severe emotional distress and resulting severe harm and damage.

                                  FIFTH CAUSE OF ACTION
                                          Assault

       52.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

       53.!    Defendant Stone placed Plaintiff Corsi in apprehension of an imminent harmful or

offensive contact and physical harm and death, by coercing and threatening Plaintiff Corsi, in a

similar manner he has used to make death threats to at least one material witness involved in

Special Counsel Mueller’s Russian collusion investigation, such as Person 2 in the Mueller

Indictment, Randy Credico.

       54.!    The threats issued by Defendant Stone are credible, as he portrays himself as a

“mafia” figure, as set forth above.

       55.!    Plaintiff Corsi did not consent to Defendant Stone’ conduct.

       56.!    As a direct and proximate result of Defendant Stone’s wrongful conduct, Plaintiff

Corsi suffered conscious pain, suffering, severe emotional distress and the fear of imminent

serious bodily injury or death, and other mental and physical injuries, and Plaintiff was severely

harmed and damaged thereby.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dr. Jerome Corsi prays for judgment against Defendant Stone as



                                                 11
      Case
      Case
         Case
           1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY
            Case                 Document
                                  Document
                                   Document
                  1:19-cv-00324 Document 11 109
                                             47
                                              Filed
                                            Filed Filed
                                                  Filed
                                                    03/07/19
                                                        07/29/20
                                                        05/27/21
                                                   02/07/19    Page
                                                              PagePage
                                                                   Page
                                                                    73ofof
                                                                   12   77
                                                                         89
                                                                         12109
                                                                            of
                                                                            of113
                                                                               360




follows:

a.!     Awarding Plaintiff Corsi compensatory including actual, consequential, incidental and

punitive damages for malicious tortious conduct in an amount to be determined at trial and in

excess of $25, 000,000 U.S. Dollars. While Stone feigns being financially destitute as a result of

his legal problems and uses this to raise money for his legal defense fund, on information and

belief he is wealthy, perhaps hiding his wealth in overseas bank accounts.

b.!     Awarding Plaintiff Corsi attorney’s fees and costs.

c.!     Granting any further relief as the Court deems appropriate including preliminary and

permanent injunctive relief, as well as the entry of a gag order against Defendant Stone in his

criminal prosecution before this Court in order that he be prevented from intimidating, coercing

and threatening material witnesses, such as Plaintiff Corsi, who are likely to be subpoenaed to

testify at his trial. In this regard, Plaintiff Corsi will also, with leave of court requested, file an

amicus brief arguing for a gag order on Defendant Stone in the related criminal case United

States of America v. Stone, 19-cr-18 (D.D.C).

Dated: February 7, 2019                                        Respectfully Submitted,


                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               KLAYMAN LAW GROUP, P.A.
                                                               D.C. Bar Number: 334581
                                                               2020 Pennsylvania Ave NW #800
                                                               Washington, DC, 20006
                                                               Telephone: (310)-595-0800
                                                               Email: leklayman@gmail.com
                                                               Counsel for Plaintiff




                                                  12
 Case
 Case
    Case
      1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1 109
                                       47
                                        Filed
                                            Filed
                                            Filed
                                              03/07/19
                                                  07/29/20
                                                  05/27/21
                                                         Page
                                                            Page
                                                            Page
                                                              74 of
                                                                 78
                                                                  90109
                                                                     of
                                                                     of113
                                                                        360




    ;35= 
NTENTIONALLY/MITTED3EE
        -AINX
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             75 of
                                                                79
                                                                 91109
                                                                    of
                                                                    of113
                                                                       360




                 EXHIBIT 4
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             76 of
                                                                80
                                                                 92109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             77 of
                                                                81
                                                                 93109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             78 of
                                                                82
                                                                 94109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             79 of
                                                                83
                                                                 95109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             80 of
                                                                84
                                                                 96109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             81 of
                                                                85
                                                                 97109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             82 of
                                                                86
                                                                 98109
                                                                    of
                                                                    of113
                                                                       360
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             83 of
                                                                87
                                                                 99109
                                                                    of
                                                                    of113
                                                                       360
Case
 Case
    Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1109
                                      47
                                       Filed
                                           Filed
                                             03/07/19
                                                 05/27/21
                                                 07/29/20
                                                        Page
                                                           Page
                                                             84 of
                                                                100
                                                                88109
                                                                   ofof113
                                                                        360
Case
 Case
    Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1109
                                      47
                                       Filed
                                           Filed
                                             03/07/19
                                                 05/27/21
                                                 07/29/20
                                                        Page
                                                           Page
                                                             85 of
                                                                101
                                                                89109
                                                                   ofof113
                                                                        360
Case
 Case
    Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1109
                                      47
                                       Filed
                                           Filed
                                             03/07/19
                                                 05/27/21
                                                 07/29/20
                                                        Page
                                                           Page
                                                             86 of
                                                                102
                                                                90109
                                                                   ofof113
                                                                        360
 Case
  Case
     Case
      1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY Document
                             Document
                              Document
                                     1109
                                       47
                                        Filed
                                            Filed
                                              03/07/19
                                                  05/27/21
                                                  07/29/20
                                                         Page
                                                            Page
                                                              87 of
                                                                 103
                                                                 91109
                                                                    ofof113
                                                                         360




    ;35= 
NTENTIONALLY/MITTED3EE
        -AINX
Case
 Case
    Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1109
                                      47
                                       Filed
                                           Filed
                                             03/07/19
                                                 05/27/21
                                                 07/29/20
                                                        Page
                                                           Page
                                                             88 of
                                                                104
                                                                92109
                                                                   ofof113
                                                                        360




                 EXHIBIT 5
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    89 of
                                                                        105
                                                                        93109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3601 of 11
                                                                             Page



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


   LARRY KLAYMAN, Individually

                          Plaintiff

                  v.
                                                               Case Number:
   THOMAS J. FITTON, Individually

                          Defendant.



                                COMPLAINT FOR DEFAMATION

          Plaintiff, LARRY KLAYMAN (“Plaintiff” or “Klayman”) hereby files this action against

   THOMAS J. FITTON (“Defendant Fitton”) for Defamation, Defamation Per Se, and Defamation

   by Implication.

                                      JURISDICTION AND VENUE

          1.!     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332 under diversity of citizenship. The parties are citizens of different states and the amount in

   controversy exceeds $75,000.

          2.!     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

   in which a substantial part of the events or omissions giving rise to the claim occurred.

                                            THE PARTIES

          3.!     Plaintiff, Larry Klayman, is an individual and a citizen of Florida. Plaintiff is a

   well-known private lawyer and conservative public interest advocate and litigator, as well as a

   syndicated national radio talk show host on Radio America, his weekly show appropriately titled

   “Special Prosecutor with Larry Klayman.” Plaintiff Klayman conceived of and founded both

   Judicial Watch, Inc. and Freedom Watch, Inc. He is a former federal prosecutor of the Antitrust


                                                    1
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    90 of
                                                                        106
                                                                        94109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3602 of 11
                                                                             Page



   Division of the U.S. Department of Justice, where he was on the trial team that broke up the AT&T

   monopoly.

           4.!     Defendant, Thomas Fitton, is an individual and a citizen of the District of Columbia,

   whose address is 5245 42nd St NW, Washington, DC 20015. Defendant Fitton is the current

   President of Judicial Watch, which was conceived of and founded by Plaintiff Klayman. He is not a

   lawyer and at the time that Klayman left Judicial Watch on September 19, 2003 to run for the U.S.

   Senate in Florida, Defendant Fitton had not graduated from college. When Plaintiff Klayman hired

   him years earlier as an assistant, he lied to Klayman that he had graduated from George Washington

   University. Since then Defendant Fitton has had a book written for him by “ghost writer,” Ben

   Shapiro, effectively claiming credit for Plaintiff Klayman’s accomplishments in conceiving of,

   founding and running Judicial Watch for almost ten (10) years. Plaintiff Klayman was thus

   conspicuously and maliciously written out of the history of Judicial Watch. The book is titled

   “Corruption Chronicles” and remains on sale on the internet and in book stores. Defendant Fitton

   has also falsely testified multiple times under oath that he does not know who founded Judicial

   Watch, as he continues to try to spread the false narrative and impression he or someone other than

   Klayman founded Judicial Watch, in order to boost his own standing in the conservative community

   and elsewhere, as the expense of Plaintiff Klayman. In short, and regrettably Defendant Fitton, as

   set forth below, is a ‘serial liar” and dishonest.

                                                 STANDING

           5.!     Plaintiff has standing to bring this action because he has been directly affected

   and victimized by the unlawful conduct complained herein. His injuries are proximately related

   to the conduct of Defendant Fitton, individually and working in concert with Roger Stone as set

   forth below.




                                                        2
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    91 of
                                                                        107
                                                                        95109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3603 of 11
                                                                             Page



                                                FACTS

          6.!     Defendant Fitton has engaged in a pattern and practice of defaming Plaintiff

   Klayman since Plaintiff’s voluntary departure from Judicial Watch, Inc. to run for the U.S.

   Senate in Florida in 2003-2004.

          7.!     For instance, in 2013, a federal jury in the Southern District of Florida awarded

   Plaintiff Klayman judgment in the sum of $181,000, including punitive damages against Judicial

   Watch for having maliciously defamed Plaintiff. See Exhibit 1 – Jury Verdict and Judgment.

   This jury verdict and judgment is final.

          8.!     Defendant Fitton is now conveniently and incredibly working with Roger Stone

   (“Stone”) to again defame Plaintiff Klayman.

          9.!     Stone was recently indicted on seven (7) felony counts by Special Counsel Robert

   Mueller (“Mueller Indictment”) as part of his “Russian Collusion” investigation for the alleged

   crimes of perjury, witness tampering and obstruction of justice.        See Exhibit 2 – Mueller

   Indictment.

          10.!    Specifically, the seven count Mueller Indictment against Defendant Stone

   involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

   by threatening to kill a material witness, Randy Credico (“Credico”) and his dog if Credico did

   not lie to government authorities concerning his involvement with Roger Stone. Credico is

   Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

   Dr. Jerome Corsi, another material witness, who is Plaintiff Larry Klayman’s client.

          11.!    Stone has since engaged in a public relations campaign to illegally smear,

   intimidate, coerce and threaten Dr. Jerome Corsi (“Dr. Corsi”), a witness in the “Russian

   Collusion” investigation, and who is being legally represented by Plaintiff Klayman.




                                                   3
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    92 of
                                                                        108
                                                                        96109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3604 of 11
                                                                             Page



           12.!   Stone knew that he was going to be indicted, and therefore began this illegal

   public relations campaign to smear and defame Dr. Corsi and his lawyer, Larry Klayman, even

   before his actual indictment on January 25, 2019, in order to try to influence public opinion and

   Special Counsel Robert Mueller – by illegally trying to attribute guilt to Dr. Corsi and not him -

   as well as to try to raise money for his legal defense. This pattern and practice of defaming Dr.

   Corsi and his lawyer Larry Klayman is ongoing, so Plaintiff reserves the right to amend this

   Complaint. Stone has recently been sued by Dr. Corsi for defamation, intentional infliction of

   emotional distress and assault.

           13.!   Dr. Corsi has been named as a material witness to Stone’s upcoming prosecution,

   which has prompted Stone to try to intimidate, coerce and threaten Dr. Corsi by defaming him

   and his defense counsel, Plaintiff Klayman, which is ironically what he has been indicted for.

   And, the way to also “get to” Dr. Corsi is for Defendant Stone to also defame his lawyer,

   Plaintiff Larry Klayman

           14.!   By defaming Dr. Corsi and Plaintiff Klayman, Defendant Fitton and Stone are

   working in concert as joint tortfeasors hoping to not only intimidate Dr. Corsi and his counsel to

   severely harm and damage their reputations, but also to coerce and threaten Dr. Corsi to testify

   falsely if subpoenaed to be called as a material witness in Defendant Stone’s ensuing criminal

   trial, as well as to impede and harm Dr. Corsi’s criminal defense. They are also acting in concert

   to divert funds away from Dr. Corsi’s legal defense fund, while boosting Stone’s legal defense

   fund.

           15.!   Before Defendant was indicted, on or about January 18, 2019, he appeared on

   InfoWars, where he made several false, misleading and defamatory statements in this district,




                                                   4
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    93 of
                                                                        109
                                                                        97109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3605 of 11
                                                                             Page



   nationally and internationally regarding Plaintiff Klayman (the “InfoWars Video”).1 The same

   video was published on Defendant Stone’s YouTube channel, “Stone Cold Truth,” on January

   18, 2019.2

            16.!   At 1:30, Stone published, “He (Klayman) was ousted at Judicial Watch. Ask Tom

   Fitton [the current president of Judicial Watch] why he left. He left because of a sexual

   harassment complaint.”

            17.!   Stone made this false, defamatory statement at the direction of Defendant Fitton,

   whom he attributes this false and defamatory statement to.

            18.!   Defendant Fitton knew that Plaintiff Klayman was not ousted at Judicial Watch as

   a result of a sexual harassment complaint, but, in actuality, Plaintiff Klayman left Judicial Watch

   on his own accord and voluntarily in order to run for U.S. Senate in Florida.

            19.!   Defendant Fitton with malice and/or a reckless disregard for the truth knew that

   Plaintiff Klayman did not leave Judicial Watch as a result of a sexual harassment complaint.

            20.!   Defendant Fitton knowingly published this false and defamatory statement to

   Stone, who in turn republished it during interviews which were broadcast by him and his

   surrogates in this district, nationally and internationally for the entire world to hear and see. On

   information and belief Fitton has also recently published, within the last two years up to the

   present, this and other false and misleading statements to others to severely harm and damage

   Plaintiff Klayman, such as to the Council for National Policy, the American Conservative Union,

   the Scaife Foundation, other conservative organizations, groups and donors, and media

   publications and television networks such as Fox News, to name just a few. As a non-lawyer

   who currently runs Judicial Watch, Defendant Fitton feels competitive with Klayman, and as

   1
       https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
   2
       https://www.youtube.com/watch?v=cJyfgdvtFx8


                                                    5
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    94 of
                                                                        110
                                                                        98109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3606 of 11
                                                                             Page



   result of what in effect is an “inferiority complex” since he is a non-lawyer who tries to pass

   himself in the media off as a lawyer and legal expert as the current head of Judicial Watch, thus

   has engaged in a concerted campaign to severely damage and harm Klayman’s reputation,

   professional and personal reputation, and family. By severely harming Plaintiff Klayman’s

   reputation and standing in the legal, media and related communities, Defendant Stone’s

   malicious intent is to boost his own reputation and standing at the expense of Klayman, who

   conceived of, founded and successfully ran Judicial Watch for nearly ten (10) years, making it

   the preeminent conservative public interest group fighting against corruption and for ethics and

   justice in government and the legal profession.

           21.!   Defendant Fitton, in concert with Stone, have therefore also engaged in illegal

   witness tampering of Dr. Corsi and his lawyer Plaintiff Klayman in violation of 18 U.S.C. § 1512

   by virtue of the defamatory acts and practices as alleged herein.

                                     FIRST CAUSE OF ACTION
                                            Defamation

           22.!   Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

           23.!   Defendant Fitton published the malicious, false and defamatory statement that

   Plaintiff Klayman was ousted at Judicial Watch due to a sexual harassment complaint to Stone,

   who in turn, and in concert with Defendant Fitton, republished this false and defamatory

   statement on the internet domestically, internationally and elsewhere for the entire world to see

   and hear.

           24.!   This false and misleading statement was published with malice, as Defendant

   Fitton knew that it was false and misleading, or at a minimum acted with a reckless disregard for

   the truth.



                                                     6
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            Document Document
                                            1109
                                     1 Entered47
                                               Filed
                                                   Filed
                                                     03/07/19
                                               on FLSD   05/27/21
                                                         07/29/20
                                                         DocketPage
                                                                  Page
                                                                    95 of
                                                                        111
                                                                        99109
                                                                02/11/2019 ofof
                                                                              113
                                                                                3607 of 11
                                                                             Page



          25.!    Plaintiff Klayman has been severely harmed and damaged by this and other false

   and misleading statements, more of which will be uncovered in discovery, because it subjected

   him to hatred, distrust, ridicule, contempt, and disgrace.

          26.!    Plaintiff Klayman has been severely damaged by this false and misleading

   statement because the malicious statement injured Plaintiff Klayman in his profession and

   business as a public interest and private lawyer and nationally syndicated radio talk show host

   who promotes ethics in government and the legal profession, as well as personally.

                                   SECOND CAUSE OF ACTION
                                       Defamation Per Se

          27.!    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint.

          28.!    Defendant Fitton published to Stone the malicious false, misleading and

   defamatory statement that Plaintiff Klayman was ousted at Judicial Watch due to a sexual

   harassment complaint, who in turn, and in concert with Defendant Fitton, republished this

   malicious false and defamatory statement on the internet in this district, domestically and

   internationally and elsewhere for the entire world to see and hear.

          29.!    Under Florida Law, “it is established…that an oral communication is

   actionable per se - that is, without a showing of special damage - if it imputes to another (a) a

   criminal offense amounting to a felony, or (b) a presently existing venereal or other loathsome

   and communicable disease, or (c) conduct, characteristics or a condition incompatible with the

   proper exercise of his lawful business, trade, profession or office, or (d) the other being a woman,

   acts of unchastity.” Wolfson v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973).

          30.!    This false and misleading statement was published with malice, as Defendant

   Fitton knew that it was false and misleading, or at a minimum acted with a reckless disregard for



                                                     7
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            DocumentDocument1109
                                     1 Entered47Filed
                                                on Filed
                                                    Filed
                                                      03/07/19
                                                    FLSD 07/29/20
                                                          05/27/21
                                                          DocketPage
                                                                   Page
                                                                   Page
                                                                     96 100
                                                                        of
                                                                         112
                                                                 02/11/2019109
                                                                            of
                                                                             of113
                                                                                3608 of 11
                                                                             Page



   the truth.

           31.!   This malicious false, misleading and defamatory statement was published on the

   internet in this district, domestically and internationally for the entire world to see and hear and

   specifically Defendant Fitton published these malicious false and misleading “facts,” inter alia,

   that Plaintiff’s conduct, characteristics or a condition is incompatible with the proper exercise of

   his lawful business, trade, profession or office

           32.!   This malicious false and misleading statement is per se defamatory because it

   falsely accuses Plaintiff Klayman of being ousted from Judicial Watch because of sexual

   harassment - thereby falsely imputing a criminal and sexually related offense upon Plaintiff

   Klayman – as well as being “ousted” as the chairman and general counsel of Judicial Watch

   because of an actual sexual harassment complaint, as well as the other false and misleading

   published statements alleged herein. To the contrary, on information and belief Fitton himself

   hypocritically had and may continue to have an “intimate personal relationship” with another

   director and member of the board of Judicial Watch, Paul Orfanedes, which on information and

   belief may constitute sexual harassment, as Defendant Fitton is Orfanedes’ superior as a result of

   Fitton being the president of Judicial Watch. Defendant Fitton also sits on the board of directors

   along with Orfanedes, one of only three (3) directors, all of whom are also employed by Judicial

   Watch. By maliciously defaming Plaintiff Klayman, Defendant Fitton intended and intends to

   deflect attention away from his issues, vulnerabilities and conduct.

           33.!   This false, misleading, and defamatory statement concerning Plaintiff Klayman is

   defamatory per se and this false and misleading statement, and others which will be uncovered in

   discovery, severely harmed and damaged Plaintiff Klayman in his profession and business as a

   lawyer and advocate and as a nationally syndicated radio talk show host, as they concern conduct




                                                      8
      Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                                   Document
                            DocumentDocument1109
                                     1 Entered47Filed
                                                on Filed
                                                    Filed
                                                      03/07/19
                                                    FLSD 07/29/20
                                                          05/27/21
                                                          DocketPage
                                                                   Page
                                                                   Page
                                                                     97 101
                                                                        of
                                                                         113
                                                                 02/11/2019109
                                                                            of
                                                                             of113
                                                                                3609 of 11
                                                                             Page



   and characteristics incompatible with being a lawyer and radio talk show host who promotes

   ethics in government and the legal profession. Damage is presumed by law when defamation per

   se is shown.

                                    THIRD CAUSE OF ACTION
                                     Defamation by Implication

            34.!   Plaintiff re-alleges and incorporates by reference the allegations in the preceding

   paragraphs of the Complaint as if fully set forth herein.

            35.!   Defendant Fitton published to Stone the false, misleading and defamatory

   statement that Plaintiff Klayman was ousted at Judicial Watch due to a sexual harassment

   complaint, who in turn, and in concert with Defendant Fitton, republished this false and

   defamatory statement on the internet in this district, domestically and internationally and

   elsewhere for the entire world to see and hear.

            36.!   This false, misleading and defamatory statement was published with malice, as

   Defendant Fitton knew that it was false, or at a minimum acted with a reckless disregard for the

   truth.

            37.!   This malicious statement created the false and misleading implication that

   Plaintiff Klayman has engaged been subject to a sexual harassment complaint and was ousted

   from Judicial Watch for this reason and committed criminal sexual offenses, as well as other

   matters of moral turpitude as set forth in this Complaint.

            38.!   Plaintiff Klayman has been severely harmed damaged by this published statement

   because it subjected him to hatred, distrust, ridicule, contempt, and disgrace.

            39.!   Plaintiff Klayman has been damaged by malicious this false and misleading

   statement, and others which will be disclosed during discovery, because the statements severely

   harmed and damaged Plaintiff Klayman in his profession and business as a public advocate and



                                                     9
       Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                           DocumentDocument
                                    Document
                                           1109
                                    1 Entered47
                                              Filed
                                              on Filed
                                                  Filed
                                                    03/07/19
                                                 FLSD  07/29/20
                                                        05/27/21
                                                        Docket Page
                                                                 Page
                                                                  Page
                                                                    98 102
                                                                       of
                                                                       114
                                                               02/11/2019 109
                                                                           of
                                                                            of113
                                                                              36010 of 11
                                                                            Page



   as a syndicated radio talk show host who promotes ethics in government and the legal profession,

   and personally, as pled herein.

          40.!    On information and belief Defendant Fitton’s defamatory conduct, in concert with

   Stone and individually, is on-going and as more defamatory conduct is uncovered through

   discovery and otherwise, this defamatory conduct will be subject to a motion to amend this

   Complaint.

          41.!    Defendant Fitton’s malicious intent to severely harm and damage Plaintiff

   Klayman is largely based on an “inferiority complex” that he is not a lawyer and thus he feels

   competitive with Klayman. Indeed, at the time that Plaintiff left Judicial Watch on September 19,

   2003, to run for the U.S. Senate in Florida Fitton had not graduated from college, his having lied

   to Klayman that he did have a bachelor’s degree from George Washington University. This false

   statement fraudulently induced Klayman to offer him a job at the public interest organization. As

   a non-lawyer Fitton inappropriately does not have the background and expertise to now head

   Judicial Watch and make expert legal commentary on television, radio, the internet and in print,

   as Judicial Watch was conceived to in effect be and is a public interest law firm.

          42.!    Plaintiff Klayman has steadfastly demanded that Defendant Fitton refrain from

   making the malicious false and misleading statement as alleged herein, but he has refused and

   Fitton has also refused to correct this and other false and misleading statements in the past,

   regrettably necessitating the need for this and other legal complaints. The false and misleading

   statement published in concert with Stone has since been republished by others to severely harm

   and damage Plaintiff Klayman and his client Dr. Corsi. Defendant Fitton’s campaign to severely

   harm and damage Plaintiff Klayman is maliciously intended to boost his own standing at the

   expense of Plaintiff Klayman in the conservative community, media and with donors and




                                                   10
       Case
       CaseCase
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX           Document
                           DocumentDocument
                                    Document
                                           1109
                                    1 Entered47
                                              Filed
                                              on Filed
                                                  Filed
                                                    03/07/19
                                                 FLSD  07/29/20
                                                        05/27/21
                                                        Docket Page
                                                                 Page
                                                                  Page
                                                                    99 103
                                                                       of
                                                                       115
                                                               02/11/2019 109
                                                                           of
                                                                            of113
                                                                              36011 of 11
                                                                            Page



   elsewhere and it continues unabated.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Larry Klayman prays for judgment against Defendant Fitton as

   follows:

   a.!    Awarding Plaintiff Klayman compensatory including actual, consequential, incidental

   and punitive damages for malicious tortious conduct as alleged herein in an amount to be

   determined at trial and in excess of $35, 000,000 U.S. Dollars.

   b.!    Awarding Plaintiff Klayman attorney’s fees and costs.

   c.!    Granting any such further relief as the Court deems appropriate including preliminary and

   permanent injunctive relief.

   PLAINTIFF KLAYMAN DEMANDS A JURY TRIAL ON ALL COUNTS SO TRIABLE.

   Dated: February 11, 2019                                    Respectfully Submitted,

                                                                  /s/ Larry Klayman
                                                               Larry Klayman, Esq.
                                                               FL Bar No. 246220
                                                               KLAYMAN LAW GROUP, P.A.
                                                               c/o 2020 Pennsylvania Ave., N.W.
                                                               Suite 800
                                                               Washington, D.C. 20006
                                                               Telephone: (310) 595 - 0800
                                                               Email: leklayman@gmail.com




                                                   11
      Case
       Case
          Case
            1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY
Case 1:19-cv-20544-XXXX          Document
                                  Document
                           Document Document
                                           1 109
                                              47
                                    1-1 EnteredFiled
                                                   Filed
                                                   Filed
                                                  on 03/07/19
                                                     FLSD07/29/20
                                                         05/27/21
                                                                Page
                                                           Docket  Page
                                                                   Page
                                                                     100104
                                                                        116
                                                                         of 109
                                                                  02/11/2019 of
                                                                             of113
                                                                                360 1 of 1
                                                                                Page
 Case
 Case
    Case
      1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY Document
                            Document
                             Document
                                    1 109
                                       47
                                        Filed
                                            Filed
                                            Filed
                                              03/07/19
                                                  07/29/20
                                                  05/27/21
                                                         Page
                                                            Page
                                                            Page
                                                              101105
                                                                 117
                                                                  of 109
                                                                      of
                                                                      of113
                                                                         360




    ;35=
NTENTIONALLY/MITTED3EE
        -AINX
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             102106
                                                                118
                                                                 of 109
                                                                     of
                                                                     of113
                                                                        360




                 EXHIBIT 6
          Case
          Case
             Case
               1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY Document
                                     Document
                                      Document
                                             1 109
                                                47
                                                 Filed
                                                     Filed
                                                     Filed
                                                       03/07/19
                                                           07/29/20
                                                           05/27/21
                                                                  Page
                                                                     Page
                                                                     Page
                                                                       103107
                                                                          119
                                                                           of 109
                                                                               of
                                                                               of113
                                                                                  360




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
Case
Case
   Case
     1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY Document
                           Document
                            Document
                                   1 109
                                      47
                                       Filed
                                           Filed
                                           Filed
                                             03/07/19
                                                 07/29/20
                                                 05/27/21
                                                        Page
                                                           Page
                                                           Page
                                                             104108
                                                                120
                                                                 of 109
                                                                     of
                                                                     of113
                                                                        360




                 EXHIBIT 7
2/2 /2019           Case
                    Case
                       Case
                         1:20-cv-00298-LY-AWA
                          1:20-cv-00298-LY-AWA
                             1:20-cv-00298-LY Document
                                               Document
                                                Document    1 Colum
                                                    istrict of 109
                                                                47
                                                                 FiledFiled
                                                                     iaFiled
                                                                        li03/07/19
                                                                                07/29/20
                                                                           e data05/27/21
                                                                                  ase  Page
                                                                                          Page
                                                                                          Page
                                                                                            105109
                                                                                               121
                                                                                                of 109
                                                                                                    of
                                                                                                    of113
                                                                                                       360
     N         R R as to R         R . S N , R. n e ruar 19, 2019, the Court ordered the defendant to show
  cause at a hearing to e held on e ruar 21, 2019 as to wh the media communications order entered in this
  case 3 and/or defendant s conditions of release 21 should not e modi ed or re oked. hearing was held on
  this date. or the reasons set forth on the record, and ased upon the entire record, including the sealed exhi it to
  the hearing 2 , the testimon of the defendant, the arguments of counsel, and the su missions of the
  parties 28 29 led in connection with the potential imposition of a media communications order, the Court
  entered the following order at the hearing: the conditions of defendant s pretrial release 21 are here modi ed to
  include the condition that, and the e ruar 1 , 2019 media communications order 3 is here modi ed to
  pro ide that, the defendant is prohi ited from making statements to the media or in pu lic settings a out the
  Special Counsel s in estigation or this case or an of the participants in the in estigation or the case. he
  prohi ition includes, ut is not limited to, statements made a out the case through the following means: radio
   roadcasts inter iews on tele ision, on the radio, with print reporters, or on internet ased media press releases
  or press conferences logs or letters to the editor and posts on ace ook, witter, nstagram, or an other form
  of social media. urthermore, the defendant ma not comment pu licl a out the case indirectl             ha ing
  statements made pu licl on his ehalf         surrogates, famil mem ers, spokespersons, representati es, or
   olunteers. he order to show cause is here        acated. Signed    udge m erman ackson on 2/21/19.
             ntered: 02/21/2019




https://ecf.dcd.uscourts.go /cgi- in/ ktRpt.pl   23771919 011 -   1 0-1                                             1/1
3/4/2019           Case
                   Case
                      Case
                        1:20-cv-00298-LY-AWA
                         1:20-cv-00298-LY-AWA
                            1:20-cv-00298-LY    Document
                                                   Document
                                                    Document
                                          Roger Stone            1 109
                                                      suggests Robert 47
                                                                       FiledFiled
                                                                      Mueller Filed
                                                                                03/07/19
                                                                              framed 07/29/20
                                                                                      05/27/21
                                                                                     him despitePage Page
                                                                                                      Page
                                                                                                gag order106110
                                                                                                            122
                                                                                                             of 109
                                                                                                                 of
                                                                                                                 of113
                                                                                                                    360
  Stone deleted the only image in that multi-image post that included
                                                                                                        Constant Fatigue Is A Warning Sign – See The Simple
  "Who framed Roger Stone" language shortly after CNBC emailed                                          Fix
  his lawyer to ask about it.                                                                           Gundry MD



                                                                                                                                                     by Taboola


                                                                                                        House Democrats
                                                                                                        unveil a sweeping
                                                                                                        'Medicare-for-all' bill —
                                                                                                        here's what's in it
                                                                                                        Michael Cohen's
                                                                                                        testimony gives both
                                                                                                        sides fodder in a
                                                                                                        possible impeachment
                                                                                                        ﬁght
                                                                                                        A 'shock and awe' rally
                                                                                                        scenario that could rip
                          MARKETS                                   WATCHLIST                           the market 7%TVhigher
                                                                                                                 CNBC                                   MENU


                                                                                                        Bloomberg aides
                                                                                                        interview staffers in
                                                                                                        New Hampshire, Iowa
                                                                                                        as the billionaire
                                                                                                        considers 2020 run
                                                                                                        These are the cities
                                                                                                        where you can live
                                                                                                        comfortably on
                                                                                                        $50,000 a year
                                                                                                        Michael Cohen says
                                                                                                        prosecutors are
                                                                                                        investigating previously
                                                                                                        undisclosed
                                                                                                        wrongdoing related to
                                                                                                        Trump

                                                                                                        TRENDING NOW


                                                                                                                             1.     Brett Kavanaugh:
                                                                                                                                    State laws blocking
                                                                                                                                    taxpayer-funded
                                                                                                                                    church repairs are
                                                                                                                                    'pure discrimination'
  Stone's post was put online less than 48 hours after the judge, Amy
  Berman Jackson, ordered lawyers for the admitted Republican "dirty                                                        2.      Southwest Airlines
                                                                                                                                    starts selling its ﬁrst
  trickster" to explain why they did not tell her earlier about the
                                                                                                                                    Hawaii ﬂights, from
  planned publication of a book by Stone that could violate her gag                                                                 $49 one way
  order on him.


      LIVE, NEWS-MAKING DISCUSSIONS                                                                                         3.      Tesla's onslaught of
                                                                                                                                    announcements is
                                                                                                                                    raising red ﬂags
      UNIQUE, IN-PERSON EXPERIENCES                                                                                                 about demand for its
                                                                                                                                    cars
            LEARN MORE + JOIN US

                                                                                                                                    Roger Stone
                                                                                                                                    suggests Robert

https://www.cnbc.com/2019/03/03/roger-stone-suggests-robert-mueller-framed-him-despite-gag-order.html                                                          2/6
3/4/2019           Case
                   Case
                      Case
                        1:20-cv-00298-LY-AWA
                         1:20-cv-00298-LY-AWA
                            1:20-cv-00298-LY    Document
                                                   Document
                                                    Document
                                          Roger Stone            1 109
                                                      suggests Robert 47
                                                                       FiledFiled
                                                                      Mueller Filed
                                                                                03/07/19
                                                                              framed 07/29/20
                                                                                      05/27/21
                                                                                     him despitePage Page
                                                                                                      Page
                                                                                                gag order107111
                                                                                                            123
                                                                                                             of 109
                                                                                                                 of
                                                                                                                 of113
                                                                                                                    360
  Stone announced on Instagram in January that he was coming out                                                       Mueller 'framed' him
  with the book, "The Myth of Russian Collusion: The Inside Story of                                                   in Instagram post that
  How Trump Really Won."                                                                                               could violate gag
                                                                                                                       order
  In her gag order in U.S District Court in Washington, D.C., Jackson

                                                                                                                  5.
  barred Stone from "making statements to the media or in public                                                       'Beverly Hills, 90210'
  settings about the Special Counsel's investigation or this case or any                                               and 'Riverdale' star
  of the participants in the investigation or the case."                                                               Luke Perry died at 52
                                                                                                                       after suffering a
  The gag extends to "posts on Facebook, Twitter, Instagram or any                                                     massive stroke
  other form of social media." If Stone violates the order, Jackson
  could order him jailed without bail until his trial.

  Jackson had slapped that order on Stone on Feb. 21 after he posted
  on Instagram a photo showing the judge's face next to a riﬂe scope's
  crosshair.
                          MARKETS                                   WATCHLIST                           CNBC TV                         MENU




              Jon Swaine
              @jonswaine

      Roger Stone now directly attacking the federal judge presiding
      over his case and posting a pic of her head beside crosshairs
           9,929 11:12 AM - Feb 18, 2019

           10.2K people are talking about this



  Stone's new post is comprised of a rotating series of images that ask
  for money to support Stone's defense to charges that he lied to
  Congress and tampered with a witness.

  One says, "I am committed to proving my innocence. But I need
  your help." Another photo, which shows a young Stone standing

https://www.cnbc.com/2019/03/03/roger-stone-suggests-robert-mueller-framed-him-despite-gag-order.html                                           3/6
3/4/2019           Case
                   Case
                      Case
                        1:20-cv-00298-LY-AWA
                         1:20-cv-00298-LY-AWA
                            1:20-cv-00298-LY    Document
                                                   Document
                                                    Document
                                          Roger Stone            1 109
                                                      suggests Robert 47
                                                                       FiledFiled
                                                                      Mueller Filed
                                                                                03/07/19
                                                                              framed 07/29/20
                                                                                      05/27/21
                                                                                     him despitePage Page
                                                                                                      Page
                                                                                                gag order108112
                                                                                                            124
                                                                                                             of 109
                                                                                                                 of
                                                                                                                 of113
                                                                                                                    360
  behind Trump years ago, says, "I've always had Trump's back. Will
  you have mine?" Two other images tout a "Roger Stone Did Nothing
  Wrong" t-shirt and "Stone Cold Truth" sweatshirt.

  The post originally had an image showing Stone wearing eyeglasses
  under the words "Who Framed Roger Stone," a reference to the
  movie "Who Framed Roger Rabbit." The image has been on the
  Internet for some time.




              Shelby Holliday
              @shelbyholliday

      New in Instagramland: Roger Stone, using Insta stories (which
      disappear after 24 hrs), suggests he’s being framed.
           2,224 10:40 AM - Mar 3, 2019

           2,253 people are talking about this



  A spokesman for Mueller declined to comment Sunday. Stone's
  lawyer did not immediately respond to a request for comment.

  Stone, who remains free on a $250,000 signature bond, was
  arrested in Florida in late January and has pleaded not guilty to the
  seven counts against him, including making false statements to
  Congress, witness tampering and obstructing justice.

  Mueller has said Stone lied to Congress about his alleged eﬀorts to
  have WikiLeaks release material hacked by Russian agents from
  Democrats, including Hillary Clinton's campaign chairman, during
  the 2016 campaign that ended with Trump's victory.



https://www.cnbc.com/2019/03/03/roger-stone-suggests-robert-mueller-framed-him-despite-gag-order.html                     4/6
3/4/2019              Case
                      Case
                         Case
                           1:20-cv-00298-LY-AWA
                            1:20-cv-00298-LY-AWA
                               1:20-cv-00298-LY    Document
                                                      Document
                                                       Document
                                             Roger Stone            1 109
                                                         suggests Robert 47
                                                                          FiledFiled
                                                                         Mueller Filed
                                                                                   03/07/19
                                                                                 framed 07/29/20
                                                                                         05/27/21
                                                                                        him despitePage Page
                                                                                                         Page
                                                                                                   gag order109113
                                                                                                               125
                                                                                                                of 109
                                                                                                                    of
                                                                                                                    of113
                                                                                                                       360
  An indictment alleges Stone was in contact with top-ranking Trump
  campaign oﬃcials about eﬀorts to leak damaging information about
  Clinton right before Election Day.


                Dan Mangan
                Reporter




  FROM THE WEB                                                      Sponsored Links by Taboola


  Drivers who switch save an average of $668 on car insurance.
  Progressive




  Before you renew Amazon Prime, read this
  Wikibuy




  U.S. Cardiologist: It's Like a Pressure Wash for Your Insides
  Health Headlines




  Man Who Called DOW 20,000 Has Surprising New Prediction
  Investing Outlook




  These German hearing aids are going viral
  hear.com




  If Your Indoor Cat Vomits (Do This Every Day)
  Ultimate Pet Nutrition




  MORE FROM CNBC                                                                   by Taboola




  House Judiciary Committee chair Nadler says Trump obstructed
  justice, will request documents


  Trump will be 'very tough to beat' in 2020 if he gets three things
  right: Scaramucci


  Cohen brings Trump's net worth statements to hearing. Here's how
  to read them


  Trump, from Vietnam, berates 'Da Nang Dick' Blumenthal for war
  record


  Michael Cohen: 'I fear' Trump won't peacefully give up the White
  House if he loses the 2020 election


  GOP Rep. tweets at Michael Cohen on eve of hearing: Does your
  wife 'know about your girlfriends?'
https://www.cnbc.com/2019/03/03/roger-stone-suggests-robert-mueller-framed-him-despite-gag-order.html                        5/6
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 126 of 360




               EXHIBIT B
   Case
     Case
        1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                 Document
                                        109
                                          74 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                              Page127
                                                                   1 ofof39
                                                                          360




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                   Plaintiffs

            v.
                                           Case Number:   1:20-cv-298-LY
INFOWARS, LLC, et al

                  Defendants.


  PLAINTIFF JEROME CORSI’S OPPOSITION TO DEFENDANTS’ MOTIONS TO
                DISMISS AND MOTION FOR SANCTIONS




                                       1
     Case
       Case
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                   Document
                                          109
                                            74 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                                Page128
                                                                     2 ofof39
                                                                            360




                                                     TABLE OF CONTENTS

INTRODUCTION ..........................................................................................................................1
LEGAL STANDARD .....................................................................................................................3
LEGAL ARGUMENT .....................................................................................................................3
          The Amended Complaint Alleges That Each of the Infowars Defendants Were Working
          Together in Concert, and are Therefore Jointly and Severally Liable ................................3
          Dr. Corsi Has More Than Adequately Pled Defamation Causes of Action ........................5
                     Dr. Corsi is Not a Public Figure...............................................................................6
                     Dr. Corsi Has More Than Adequately Pled Malice. ................................................7
                     Dr. Corsi ‘s Specific Allegations as to Defamation. ................................................8
                                 The October 26, 2018 Video ........................................................................8
                                 The January 18, 2019 Video ......................................................................11
                                 Other Defamatory Publications..................................................................11
                     Defendant Shroyer Personally Participated in the Defamation .............................12
          Dr. Corsi Has More Than Adequately Pled Intentional Infliction of Emotional Distress .13
          Dr. Corsi Has More Than Adequately Pled Claim for Assault..........................................14
          Dr. Corsi Has More Than Adequately Pled Unfair Competition Cause of Action............15
          Dr. Corsi Did Not Need to Comply With the Texas Defamation Mitigation
          Act ......................................................................................................................................16
          The Honorable Roy K. Altman’s Order in the U.S District Court for the Southern District
          of Florida is Not Binding on this Court .............................................................................16
          Defendant Shroyer’s Motion for Sanctions Must be Denied .............................................17
CONCLUSION .............................................................................................................................18




                                                                         2
      Case
        Case
           1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY-AWADocument
                                    Document
                                           109
                                             74 Filed
                                                 Filed05/27/21
                                                       09/30/20 Page
                                                                 Page129
                                                                      3 ofof39
                                                                             360




                                                   TABLE OF AUTHORITIES


Cases
Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002) ..........................................................................6, 9
Dall. Morning News, Inc. v. Tatum, 554 S.W.3d 614 (Tex. 2018) .................................................6
Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72 (Tex. App. El Paso 1998) ...................13
In re Enron Corp. Sec., Derivative & ERISA Litig., 235 F. Supp. 2d 549 (S.D. Tex. 2002 ...........3
LandAmerica Commonwealth Title Co. v. Wido, 2015 Tex. App. LEXIS 11201 (Tex. App. Oct.
29, 2015 ...........................................................................................................................................4
Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242 (5th Cir. 1997 .......................................................3
Mahone v. Addicks Utility District of Harris County, 836 F.2d 921 (5th Cir. 1988 ......................3
Moore v. City of Wylie, 319 S.W.3d 778 (Tex. App. 2010) .........................................................14
Rodriguez v. Gonzales, 566 S.W.3d 844 (Tex. App. 2018 .........................................................5, 6
Sosa v. Coleman, 646 F.2d 991 (5th Cir. 1981 ...............................................................................3
SR Int’l Bus. Ins. Co. Ltd. V. Energy Future Holdings Corp., 539 F. Supp. 2d 871 (N.D. Tex.
2008 .................................................................................................................................................3
Tobinick v. Novella, 848 F.3d 935 (11th Cir. 2017) .....................................................................15
Twyman v. Twyman, 855 S.W.2d 619 (Tex. 1993) .......................................................................13
Van Der Linden v. Khan, 535 S.W.3d 179 (Tex. App. 2017) .........................................................6

Statutes
Texas Defense Mitigation Act ......................................................................................................16
Federal Rule of Civil Procedure 11 ..............................................................................................18




                                                                          3
     Case
       Case
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                   Document
                                          109
                                            74 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                                Page130
                                                                     4 ofof39
                                                                            360




       Plaintiff DR. JEROME CORSI (“Dr. Corsi”) hereby opposes (1) Defendant Infowars

LLC (“Infowars”), Alex E. Jones (“Alex Jones”), and Free Speech Systems, LLC’s (“FSS”)

Motion to Dismiss, ECF No. 58, (2) Defendant Owen Shroyer’s (“Shroyer”) Motion to Dismiss,

ECF No. 55, (3) Defendant Shroyer’s Motion for Sanctions, ECF No. 56, and Defendant David

Jones’ (“David Jones”) Motion to Dismiss, ECF No. 57. These Defendants are heretofore

collectively referred to as the “Infowars Defendants.”

I.     INTRODUCTION

       This case is centered around the Infowars Defendants’ latest attempt at pecuniary gain

and notoriety through their pattern and practice of spewing false, malicious, and defamatory

statements. In collaboration with their co-conspirator, Defendant Roger Stone (“Stone”), the

Infowars Defendants are doing everything that they can to smear, discredit, and threaten Dr. Dr.

Corsi in order try to have helped Stone avoid prison time for his role Special Counsel Robert

Mueller’s Russian collusion investigation, for which he was indicted on seven separate felony

charges and had a pending criminal case in the District of Columbia. Defendant Stone was then

convicted on seven counts of perjury, witness tampering and obstruction of justice and was

sentenced to 40 months in a federal penitentiary. Am. Comp. ¶ 36. His sentence was commuted

by President Donald J. Trump.

       To that end, Stone had already made numerous false, malicious, and defamatory

statements in public in order to try to improperly influence and corrupt Mr. Mueller’s

investigation and prosecution. Defendant Stone has falsely accused Dr. Corsi of repeatedly lying,

the crime of committing perjury, and being an alcoholic who has no capacity for memory, among

a myriad of other defamatory published statements as pled in the Complaint. It is easy to see why

Defendant Stone made these types of statements – he was trying to do everything in his power to



                                                1
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           74 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page131
                                                                    5 ofof39
                                                                           360




discredit, coerce, intimidate, and threaten Dr. Corsi, who had no choice but to cooperate with Mr.

Mueller’s investigation, and if subpoenaed, to testify truthfully at Defendant Stone’s trial.

Tellingly, Dr. Corsi was not indicted, while Defendant Stone was. This speaks for itself.

       The Infowars Defendants have now stepped in to aid their co-conspirator, Stone, who

works as a co-host along with Defendant Shroyer’s on The War Room,in hopes of not only

discrediting Dr. Corsi to aid Stone, but also to eliminate them as competitors. The Infowars

Defendants have come up with a myriad of lies and blatant falsities that have severely damaged

Dr. Corsi’s reputation.

       Tellingly, this is not the Infowars Defendants’ first foray into the misinformation

business:

       The Defendants related to Infowars in particular have a long and sordid history of
       publishing and broadcasting defamatory material, including falsely, recklessly and
       baselessly accusing the families of the schoolchildren who lost their lives during
       the 2012 Sandy Hook Elementary School massacre of staging the massacre and
       faking the deaths of their children.

       The Sandy Hook families had to endure years of abuse and torture from
       Defendants before finally filing suit against numerous parties involved with
       InfoWars, including Defendant Alex Jones and Shroyer, for defamation.

       As just one example, a Florida woman was arrested for making death threats to a
       parent of a Sandy Hook victim. According to the U.S. Department of Justice, the
       motivation behind the threats was the lies propagated by these Defendants that the
       Sandy Hook massacre
       was a hoax.

       Furthermore, Defendant Alex Jones in concert with the other Defendants
       propagated and promoted the “Pizzagate” conspiracy on his show, accusing a
       restaurant called Comet Ping Pong in the Washington D.C. area of operating a
       child sex ring in its non-existent basement that purportedly involved Hillary
       Clinton and John Podesta. This caused one of his listeners to shoot up the
       restaurant after being told by Defendant Jones to “self-investigate” the
       “Pizzagate” conspiracy theory. Am. Comp. ¶¶ 17-21.

The Infowars Defendants have shown time and time again that they are willing to say just about




                                                2
       Case
         Case
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY-AWADocument
                                     Document
                                            109
                                              74 Filed
                                                  Filed05/27/21
                                                        09/30/20 Page
                                                                  Page132
                                                                       6 ofof39
                                                                              360




anything for notoriety, fame, and profit. Thus, it is hardly surprising that they are willing to come

to the defense of their co-conspirator Roger Stone in this instance.

II.      LEGAL STANDARD

         A Rule 12(b)(6) motion is disfavored and is rarely granted. Sosa v. Coleman, 646 F.2d

991, 993 (5th Cir. 1981). When “reviewing the sufficiency of a complaint in response to a

motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6) . . . the district court’s

task is limited.” In re Enron Corp. Sec., Derivative & ERISA Litig., 235 F. Supp. 2d 549, 563 n.3

(S.D. Tex. 2002). Motion to dismiss are viewed with disfavor and rarely granted. See Lowrey v.

Tex. A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997); SR Int’l Bus. Ins. Co. Ltd. V. Energy

Future Holdings Corp., 539 F. Supp. 2d 871, 874-75 (N.D. Tex. 2008) (citations omitted);

Mahone v. Addicks Utility District of Harris County, 836 F.2d 921, 926 (5th Cir. 1988) (holding

that Rule 12(b)(6) motions are disfavored in the law, and a court will rarely encounter

circumstances that justify granting them.

III.     LEGAL ARGUMENT

         A.     The Amended Complaint Alleges That Each of the Infowars Defendants
                Were Working Together in Concert, and are Therefore Jointly and Severally
                Liable

         The Amended Complaint specifically and expressly alleges that the Infowars Defendants

were at all material times “working together in concert with and as agents of Stone….” Am.

Comp. ¶ 36. Furthermore, “Plaintiffs have demanded retraction and correction of the defamatory

videos and publications…but Defendant shave arrogantly refused, thereby ratifying any and all

defamatory statements contained therein….” Am. Comp. ¶ 38.

         There is nothing conclusory about these allegations:

         Defendant InfoWars and Defendant Free Speech Systems are both owned,
         controlled, and operated by Defendant Alex Jones and David Jones. Defendant



                                                   3
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           74 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page133
                                                                    7 ofof39
                                                                           360




       Free Speech Systems owns www.infowars.com, where content created by
       Defendants Alex Jones, Shroyer and Stone were at all material times posted and
       broadcast into this district, nationally and internationally. Am. Comp. ¶ 11.

       Defendant David Jones is Defendant Alex Jones’s father and holds the official
       title of Director of Human Relations for Defendant Free Speech Systems. On
       information and belief, Defendant David Jones is the owner of Defendant
       InfoWars and Free Speech Systems and he manages and controls the business and
       related activities for Defendants InfoWars and Free Speech Systems, as well as
       Defendant Alex Jones’ other companies. Am. Comp. ¶ 8.

Thus, given the fact that each of every one of the Infowars Defendants are intricately bound

together by virtue of the fact that they all directly participate in creating and publishing the

content on the Infowars site, it is more than merely plausible that they are working together in

concert.

       Under Texas law:

       Civil conspiracy is used to extend tort liability beyond the wrongdoer to those
       who merely planned, assisted, or encouraged his acts. See Carroll v. Timmers
       Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979); Helping Hands Home
       Care, Inc. v. Home Health of Tarrant County, Inc., 393 S.W.3d 492, 506 (Tex.
       App.-Dallas 2013, pet. denied). Once a civil conspiracy is proved, each
       conspirator is responsible for all acts done by any of the conspirators in
       furtherance of the conspiracy. Bentley v. Bunton, 94 S.W.3d 561, 619 (Tex.
       2002); Carroll, 592 S.W.2d at 926 (Tex. 1979); Helping Hands, 393 S.W.3d at
       506. A finding of civil conspiracy imposes joint and several liability on all
       conspirators for actual damages resulting from the acts in furtherance of the
       conspiracy. Carroll, 592 S.W.2d at 925; Helping Hands, 393 S.W.3d at
       506. When a jury finds that liability for a civil conspiracy exists, this finding
       requires the legal conclusion to impose joint and several liability on the co-
       conspirators.

LandAmerica Commonwealth Title Co. v. Wido, No. 05-14-00036-CV, 2015 Tex. App. LEXIS

11201, at *29 (Tex. App. Oct. 29, 2015). Thus, as the Amended Complaint clearly alleges that

each and every one of the Infowars Defendants conspired with Defendant Stone, to maliciously

defame and otherwise harm Dr. Corsi, they are jointly and severally liable for each others’

actions.




                                               4
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           74 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page134
                                                                    8 ofof39
                                                                           360




        Furthermore, any assertion by Defendant David Jones that he was not involved in the

defamation of Mr. Klayman is rebutted by the attached affidavit of Kelly Morales, Defendant

Alex Jones’ ex-wife. Exhibit 4. For instance, Ms. Morales states, “David Jones runs Infowars

with Alex Jones and helps him with his activities, including fixing media stories and endorsing

and/or aiding his slanderous and/or fraudulent behaviors.” Furthermore, “Alex Jones could not

function without David Jones, and has conspired with him on the past to commit this breach of

fiduciary duty and fraud on my business/estate with Alex Jones.” In fact, in an affidavit filed by

David Jones in Alex Jones’ bankruptcy case, he swears, “I have been involved with Alex Jones’

personal and business finances for many years….” Exhibit 4.

        Given this, it is not surprising that Defendant David Jones, along with the other Infowars

Defendants, were given a chance to retract the defamatory statements, but chose not to, thereby

ratifying them. Am. Comp. ¶ 38.

        Lastly, Defendant Stone is still appearing regularly on Infowars, as recently as a few

weeks ago, as reported by the Huffington Post.1 This shows that Defendant Stone is still working

together closely with the Infowars Defendants after being pardoned by President Trump.

        B.       Dr. Corsi Has More Than Adequately Pled Defamation Causes of Action

        The elements that a defamation plaintiff must prove are that (a) the defendant published a

false statement of fact; (b) the statement defamed the plaintiff; (c) the defendant acted with

actual malice, if the plaintiff is a public figure or a public official, or negligently, if the plaintiff

is a private individual; and (d) the statement proximately caused damages.” Rodriguez v.

Gonzales, 566 S.W.3d 844, 848 (Tex. App. 2018). Furthermore, in a claim for defamation per se,


1
 Allison Quinn, Roger Stone’s Election Plan: Have Feds Block Voting, Arrest ‘Seditious’ Daily Beast Staff, Daily
Beast, Sept. 13, 2020, available at: https://www.thedailybeast.com/roger-stones-election-plan-have-feds-block-
voting-arrest-seditious-daily-beast-staff




                                                        5
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           74 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page135
                                                                    9 ofof39
                                                                           360




damages are presumed, as the “statements are so obviously harmful that damages, such as mental

anguish and loss of reputation, are presumed.” Van Der Linden v. Khan, 535 S.W.3d 179, 198

(Tex. App. 2017). A defamation by implication claim arises when a “when discrete facts,

literally or substantially true, are published in such a way that they create a substantially false

and defamatory impression by omitting material facts or juxtaposing facts in a misleading way.”

Dall. Morning News, Inc. v. Tatum, 554 S.W.3d 614, 627 (Tex. 2018).

       Furthermore, the Supreme Court of Texas has found that a defendant may not escape

liability for his defamatory conduct simply by couching his defamatory statement as an

“opinion.” Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002). The Bentley court gave an example:

       If a speaker says, "In my opinion John Jones is a liar," he implies a knowledge of
       facts which lead to the conclusion that Jones told an untruth. Even if the speaker
       states the facts upon which he bases his opinion, if those facts are either incorrect
       or incomplete, or if his assessment of them is erroneous, the statement may still
       imply a false assertion of fact. Simply couching such statements in terms
       of opinion does not dispel these implications; and the statement, "In
       my opinion Jones is a liar," can cause as much damage to reputation as the
       statement, "Jones is a liar." As Judge Friendly aptly stated: "[It] would be
       destructive of the law of libel if a writer could escape liability for accusations of
       [defamatory conduct] simply by using, explicitly or implicitly, the words 'I
       think.'" See Cianci [v. New Times Publishing Co., 639 F.2d 54, 64 (2d Cir.,
       1980)]. It is worthy of note that at common law, even the privilege of fair
       comment did not extend to "a false statement of fact, whether it was expressly
       stated or implied from an expression of opinion." Restatement (Second) of Torts,
       §          566,         Comment a (1977).             Id.          at        583-84.

               1.     Dr. Corsi is Not a Public Figure

       First and foremost, it is important to establish that Dr. Corsi is not a public figure. Thus,

he does not need to have alleged that the Infowars Defendants acted with actual malice, even

though he has done so. “In the context of defamation claims, there are two types of ‘public

figures.’ ‘All-purpose’ or ‘general purpose’ public figures are those ‘who have achieved such

pervasive fame or notoriety that they become public figures for all purposes and in all contexts.’”




                                                 6
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page136
                                                                 10 of
                                                                    of39
                                                                       360




Rodriguez v. Gonzales, 566 S.W.3d 844, 850 (Tex. App. 2018). “In contrast, a ‘limited-purpose’

public figure is a public figure only "for a limited range of issues surrounding a particular public

controversy.’ Id. To determine whether a defamation claimant is a limited-purpose public figure,

Texas courts apply the following three-part test: (1) the controversy at issue must be public both

in the sense that people are discussing it and people other than the immediate participants in the

controversy are likely to feel the impact of its resolution; (2) the plaintiff must have more than a

trivial or tangential role in the controversy; and (3) the alleged defamation must be germane to

the plaintiff's participation in the controversy. Id.

        It is clear that Dr. Corsi is not a general purpose public figure. In the context of the

defamation, Dr. Corsi is not a limited purpose public figure either. Here, Dr. Corsi did not

injected himself into the purported “public controversy.” Their involvement was not by choice,

but instead forced by Defendants and Special Counsel Mueller and his staff, who named Dr.

Corsi as a witness on Defendant Stone’s indictment. Dr. Corsi was then forced to retain counsel,

Plaintiff Klayman, and make public statements in order to protect his own reputation as an

investigative journalist. Put another way, Dr. Corsi never sought out any of the media attention,

but was involuntarily brought into the controversy and forced to defend himself once Defendants

began maliciously defaming them. Furthermore, it is abundantly clear that Defendants’ false,

malicious, and misleading statements essentially, such as by way of just one example, calling Dr.

Corsi an alcoholic are not germane in any way to the Russian collusion investigation and

prosecution, and were made by Defendants solely to discredit Dr. Corsi and tarnish his reputation

in this district. Comp. ¶¶ 42 – 47

                2.      Dr. Corsi Has More Than Adequately Pled Actual Malice

        As set forth above, neither Dr. Corsi is not a public figure the purposes of this litigation,




                                                    7
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page137
                                                                 11 of
                                                                    of39
                                                                       360




rendering a showing of malice unnecessary. However, even in the unlikely event that this Court

finds that Dr. Corsi is a limited-public figure, it is clear that the Infowars Defendants acted with

malice. Dr. Corsi specifically pled that each of the false and defamatory statements were made

by Defendants with malice and actual knowledge of their falsity.

       The Amended Complaint sets forth the fact that Defendants “have known Plaintiff Corsi

for a long time and even worked with him… so they were well aware that the statements made

by the co- Defendant Stone, and their own false, misleading, malicious and defamatory

statements were, indeed, false, as well as their acting as agents of, much less their ratification of

the malicious false statements published by Defendant Stone on their networks and media sites.”

Am. Comp. ¶ 39.

       Indeed, the fact that the Infowars Defendants have known Dr. Corsi for a long time and

even worked with him conclusively shows the actual malice stemming from the false and

defamatory statements now being made. Why would the Infowars Defendants have worked so

closely with an individual that they allegedly knew was an “alcoholic” or someone that the knew

was a “liar?” They would not have, because they know that Dr. Corsi is neither of those things.

Indeed, Dr .Corsi’s book, “Killing the Deep State,” is still available for sale on the Infowars

website! Exhibit 1; Affidavit of Dr. Corsi. This shows that the Infowars Defendants at all times

knew that Dr. Corsi was neither an alcoholic nor a liar, yet still willingly participated in branding

him as such. This is textbook actual malice. Dr. Corsi has attached a sworn affidavit hereto in

this regard. Exhibit 1.

               3.         Dr. Corsi’s Specific Allegations as to Defamation

                                 i.     The October 26, 2018 Video

       Defendants’ primary defense appears to be trying to couch their false, malicious, and




                                                  8
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page138
                                                                 12 of
                                                                    of39
                                                                       360




defamatory statements of fact as opinion. However, it is clear that a tortfeasor may not escape

liability for defamation simply by couching their statement as opinion. See Bentley v. Bunton, 94

S.W.3d 561 (Tex. 2002). Indeed, this makes perfect sense. Otherwise, a tortfeasor would be

given free reign to defame any other person simply be using the word “seems” in the defamatory

publication.

       The first statement at issue appears in paragraph 42 of the Amended Complaint, where

Defendant Alex Jones stated that Dr. Corsi “seemed to be extremely mentally degraded to the

point of what I would call dementia.” Despite the Infowars Defendants’ attempts to argue

opinion, based solely on the inclusion of the word “seemed,” it is clear that the defamatory

statement provides an objectively verifiable statement of fact. Whether a person is “mentally

degraded” is a medical question of fact. One either is, or is not. Defendant Alex Jones takes it a

step further, making a diagnosis of “dementia.” Again, this is an objective medical diagnosis that

is a statement of fact. One either has dementia or he doesn't. Dr. Corsi is neither “mentally

degraded” not does he have “dementia.” Thus, the statements of “fact” spewed by Defendant

Alex Jones are objectively and provably false. These statements were made simply to discredit

Dr. Corsi as a witness in Stone’s indictment and prosecution. Lastly, this false statement was

based on a supposed first hand account, so Defendant Alex Jones must know the truth or falsity

of his statement. Thus, if false, it is clear that he acted with malice. This statement falls under the

rule set forth in Bentley, which prohibits a tortfeasor from simply couching their statements of

fact as opinion.

       The second statement at issue appears in paragraph 43 of the Amended Complaint, where

“Defendant Alex Jones, acting in concert with the other Defendants, maliciously fabricates a

story where he purportedly saw Plaintiff Corsi at a steakhouse “on the ground at another table”




                                                  9
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page139
                                                                 13 of
                                                                    of39
                                                                       360




and that his security staff “thought he was dead in the elevator.” These are two statements of

objectively verifiable fact. Either Dr. Corsi collapsed or he didn't, and either his security staff

thought he “was dead in the elevator” or they didn't. It is especially important that these

statements were made in the context of Defendant Alex Jones clearly trying to discredit Dr.

Corsi, as he immediately tries to defend Stone in the context of Mueller’s investigation and

prosecution immediately afterwards. Indeed, a person that simply passes out on the ground at a

restaurant would not be a reputable source of information, as he would be seen as feeble, weak,

and therefore not in the state of mind to be able to tell the truth. This is exacerbated by the lie

compounded by Alex Jones that his security staff thought Dr. Corsi was “dead in the elevator.”

Again, this statement of false objectively verifiably fact only seeks to further discredit Dr.

Corsi’s credibility. Lastly, this false statement was based on a supposed first hand account, so

Defendant Alex Jones must know the truth or falsity of his statement. Thus, if false, it is clear

that he acted with malice.

        The third statement at issue appears in paragraph 44 of the Amended Complaint, where

“after accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously that “whatever

comes out of his mouth ain’t the truth.” This is textbook defamation, especially in the context of

Defendant Alex Jones’ previous attempts to cast Dr. Corsi as a liar or, at a minimum, someone

mentally incapable of telling the truth. As set forth above, falsely accusing someone of having

suffered a stroke is not only reprehensible, but it is also stating a false, objectively verifiable fact.

Defendants likely recognize this and put forth the weak assertion that Defendant Alex Jones “did

not call Dr. Corsi an intentional liar.” ECF No. 58 at 16. This is a distinction without a

difference. The bottom line is that Defendant Alex Jones has publicly broadcasted that Dr. Corsi

is a liar who cannot be trusted. This has undeniably harmed Dr. Corsi’ profession as an




                                                   10
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page140
                                                                 14 of
                                                                    of39
                                                                       360




investigative journalist, as an investigative journalist with a reputation for lying is no longer an

investigative journalist. Thus, th.is statements was per se defamator

       Lastly, it is clear that this was no “hyperbole” or that was a mere “expression of outrage.”

From the context of the entire broadcast, as conveniently set forth by the Infowars Defendants

themselves, this was a carefully calculated segment to try to discredit Dr. Corsi and smear his

reputation to the benefit of their co-conspirator, Stone. Defendant Alex Jones gave specific,

albeit false and fabricated, instances of Dr. Corsi’s mental health supposedly being

compromised, all leading up the payoff that “whatever comes out of his mouth ain’t the truth.”

There is no opinion, no hyperbole, and no rhetoric. These are fabricated facts.

                              ii.     The January 18, 2019 Video

       While the false and defamatory statements contained in this video range from paragraphs

47 – 63 of the Amended Complaint, the Infowars Defendants offer up no actual defense to any of

them pertaining to Dr. Corsi, which shows that they concede the defamatory nature of these

statements. Likely, the Infowars Defendants knew that there was no defense to be made, as they

are clearly false statements of fact. Indeed, as just one example, at “2:09 in the January 18 Video,

Stone maliciously and falsely published that Plaintiff Corsi was “fired from World Net Daily.”

Comp. ¶ 50. This is purely a question of fact.

                              iii.    Other Defamatory Publications

       While the false and defamatory statements contained in this section range from

paragraphs 64 – 69 of the Complaint, Defendants only address paragraphs 67 and 68. Thus, the

rest must be treated as conceded.

       “Defendant Alex Jones maliciously and falsely accuses Plaintiff Corsi of being a ‘spook,

back and forth with different agencies,’ falsely saying that Dr. Corsi had worked with different




                                                 11
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page141
                                                                 15 of
                                                                    of39
                                                                       360




government agencies.” Am. Comp. ¶ 67. The defamatory nature of this false statement of fact is

apparent when considering the context in which it was made. This statement was made to

advance the false notion that Dr. Corsi was cooperating with Special Counsel Mueller to try to

take down Stone, and by extension, President Trump. By publishing the false statement that Dr.

Corsi is now working with Mueller to take down Trump, the Infowars Defendants has severely

harmed Plaintiff Corsi professional image and reputation. This has negatively impacted Plaintiff

Corsi’s ability to garner support in the conservative community. Falsely accusing Dr. Corsi of

working with Mueller to take down President Trump is tantamount to an accusation of “treason”

in the conservative community. Indeed, conservatives who support Trump and believed

Defendants’ false statements would understandably be turned off to Dr. Corsi’s work.

       “Lastly, Defendant Alex Jones further maliciously falsely accuses Plaintiff Corsi of

sometimes “not being able to walk,” creating the false and defamatory implication that he is an

alcoholic.” Am. Comp. ¶ 68. There is no possible “context” where this is not defamatory. Merely

falsely asserting that at some point, Dr. Corsi had been, or continues to be unable to even walk,

especially when trying to accuse Dr. Corsi of alcoholism, clearly tends to injure reputation in the

popular sense; to diminish the esteem, respect, goodwill or confidence in which the plaintiff is

held, or to excite adverse, derogatory or unpleasant feelings or opinions against him.

               4.     Defendant Shroyer Personally Participated in the Defamation

       Defendant Shroyer makes the incredibly curious –to put it generously – argument that

“Plaintiffs Do Not Allege Mr. Shoryer Did Anything.” ECF No. 55 at 7. This is a bizarre

allegation, especially given the fact that one of the defamatory videos at issue – the January 18,

2019 video, Am. Comp. ¶¶ 47 – 63 – happened to be from an episode of “The War Room,”

which is hosted by Defendant Shroyer. Defendant Shroyer is prominently featured in the January




                                                12
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page142
                                                                 16 of
                                                                    of39
                                                                       360




18, 2019 video, which is in question and answer format, and he proceeds to set up Defendant

Stone’s malicious defamation of Dr. Corsi. The only way that there was no “meeting of the

minds” between Defendant Shroyer and Defendant Stone, as Defendant Shroyer apparently

suggests, is if there was absolutely zero preparation that went into this segment and Defendants

Shroyer and Stone had no idea what they were planning on discussing. This is obviously not the

case from even a cursory viewing of the January 18 video, as both Defendant Stone and Shroyer

are clearly prepared and have questions and answers mapped out. Thus, it is disingenuous at best

for Defendant Shroyer to allege that the Amended Complaint does not set forth his personal

participation.

       C.        Dr. Corsi Has Adequately Pled Intentional Infliction of Emotional Distress

       To succeed on a claim of intentional infliction of emotional distress, a plaintiff must who

that “1) the defendant acted intentionally or recklessly, 2) the conduct was extreme and

outrageous, 3) the actions of the defendant caused the plaintiff emotional distress, and 4) the

emotional distress suffered by the plaintiff was severe.” Twyman v. Twyman, 855 S.W.2d 619,

621 (Tex. 1993). Texas Courts have held that a single threat of physical harm or death can

sustain a claim for intentional infliction of emotional distress. “With the possible exceptions of

the bomb and death threats, no single action…rises to the level of intentional infliction of

emotional distress.” Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72, 82 (Tex. App. El

Paso 1998).

       Here, the Infowars Defendants’ co-conspirator, Defendant Stone directly threatens Dr.

Corsi, after maliciously defaming him, saying “I think you’ve [Corsi] been deep state from the

beginning. Your whole birther thing is used as a club to destroy conservatives…. I look forward

to our confrontation. I will demolish you. You’re a fraudster, out of your alcoholic haze you




                                               13
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page143
                                                                 17 of
                                                                    of39
                                                                       360




have made up lies about David Jones and Alex Jones and Roger Stone and now I suspect they

want you to lie about the President.” Am. Comp. ¶ 66. (emphasis added). This is a direct,

credible threat to Dr. Corsi’s life and the lives of those around him.

       D.      Dr. Corsi Has Adequately Pled Claim for Assault

       In order to sustain a claim for assault, a Plaintiff need only plead that the Defendant

“intentionally or knowingly threatens another with imminent bodily injury.” Moore v. City of

Wylie, 319 S.W.3d 778, 782 (Tex. App. 2010)

       As set forth in the previous section, the Infowars Defendant’s co-conspirator, Defendant

Stone made direct threats to Dr. Corsi’s life, saying “I look forward to our confrontation. I

will demolish you.” Am. Comp ¶ 66. These threats are more than credible, as Stone also

threatened to kill Randy Credico and his service dog. Am. Comp. ¶ 66. Like Plaintiff Corsi, Mr.

Credico was named as Person 2 in Defendant Stone’s indictment. Dr. Corsi was named as Person

1 as a material witness to Stone’s crimes. Even more, as set forth previously, Defendant Stone

went so far as to publicly threaten the life of the judge assigned to his criminal case, Judge Amy

Berman Jackson, which caused her to issue a total gag order, for which this Court can take

judicial notice. These types of threats are what Defendant Stone are known for:

       Defendant Stone likes to portray himself as Mafia, frequently making reference to
       Mafia figures who he admires, as well as other unsavory types who have been
       alleged to have engaged in unethical and/or illegal behavior. He frequently makes
       reference to his heroes being Hyman Roth in the ‘Godfather,” who was the movie
       version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his
       role in Watergate. In this regard, after Stone was indicted he held a press
       conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,
       where he was booked, with his arms defiantly in the air in the “victory’ pose used
       by Nixon after he resigned in disgrace as a result of the Watergate scandal. At the
       time, Stone had been employed by a Nixon group called CREEP, or the
       Committee to Reelect the President. Defendant Stone even has a large tattoo of
       Richard Nixon affixed to his back. Thus, given his admiration for persons such as
       these, particularly Mafia figures, his actions as pled herein can be taken as threats,
       as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant



                                                 14
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page144
                                                                 18 of
                                                                    of39
                                                                       360




       Stone’s intentional infliction of emotional distress and coercion and threats are
       intended to try even cause Plaintiff Corsi to have heart attacks and strokes, in
       order that Plaintiff will be unable to testify at Stone’s criminal trial. Tellingly,
       Defendant Stone threatened kill a material witness and his dog, Credico, Person 2
       in the Mueller Indictment, “Mafia style.” Defendant Stone also fashions himself
       and indeed has the reputation, at a minimum, as being the preeminent “dirty
       trickster.” See “Get Me Roger Stone” on Netflix. Am. Comp. ¶ 29.

Dr. Corsi took this as a viable threat of severe bodily injury or death. Apparently the FBI took his

threats the same way when they raided his house with 27 armed agents. 2

       E.      Dr. Corsi Has Adequately Pled Unfair Competition Cause of Action

       The Infowars Defendants falsely assert that Dr. Corsi’s claim under the Lanham Act for

Unfair Competition must fail because there is no “commercial” speech at issue. However, it is

clear that at all times, the Infowars Defendants had a strong economic motivation for distributing

the material at issue. Tobinick v. Novella, 848 F.3d 935, 950 (11th Cir. 2017) quoting Bolger,

463 U.S. at 66-67. The Amended Complaint alleges that “Defendants, acting in concert, as part

of their latest scheme for notoriety, fame, and profit, are now working in concert with Stone to

defame, intimidate, and threaten Plaintiffs.” Am. Comp. ¶ 22 (emphasis added). Indeed, the Am.

Complaint sets forth the fact that “Plaintiffs Corsi and Plaintiff Klayman are both competitors to

Defendants as conservative media personalities, broadcasters, authors and columnists on social

media and elsewhere.” Am. Comp. ¶ 70. Thus, by discrediting and defaming Dr. Corsi, the

Infowars Defendants are trying to “materially prejudice the viewers and/or listeners as to the

quality, nature, and contents of Plaintiffs’ services, which has caused significant competitive and

commercial injury to Plaintiffs, as well as loss of good will and reputation.” Am. Comp. ¶ 73.

Thus, in essence, the motivation behind the Infowars Defendants’ misconducts entirely financial,


2
  James A. Gagliano, Retired FBI agent: The Roger Stone raid was totally by the book, CNN,
January 31, 2019, available at: https://www.cnn.com/2019/01/31/opinions/lindsey-graham-roger-
stone-fbi-raid-response-gagliano/index.html



                                                15
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page145
                                                                 19 of
                                                                    of39
                                                                       360




as they seek to destroy Dr. Corsi’s reputation in order to eliminate them as competition.

       F.      Dr. Corsi Did Not Need to Comply With the Texas Defamation Mitigation
               Act

       In an obvious attempt to invoke the Texas one-year statute of limitations for defamation

claims, the Infowars Defendants assert that Dr. Corsi did not comply with the notice

requirements of the Texas Defamation Mitigation Act (“TDMA”). Their motivations are clear, as

they assert that “[t]his is not a case where the plaintiffs can dismiss, send a TDMA request, and

re-file.” ECF No. 55 at 9. However, this argument ignores the fact that this action was filed first

in the U.S. District Court for the District of Columbia and was transferred to this Court after the

fact. Indeed, the Honorable Timothy Kelly (“Judge Kelly”) mooted out this issue in his March 3,

2020 order transferring the case to this Court. In his memorandum opinion, in deciding to

transfer the case instead of dismissing it, stated, “And because Texas has a one-year statute of

limitations for libel and slander, Plaintiffs would be unable to refile those claims in the Western

District of Texas were the Court to dismiss their suit. Tex. Civ. Prac. & Rem. Code § 16.002.

Because Plaintiffs would be prejudiced by dismissal but it appears Defendants will not be

prejudiced by transfer, the Court will transfer the case to the Western District of Texas in the

interest of justice.” Corsi v. Infowars, LLC et al, 19-cv-656 (D.D.C) ECF No. 21 at 6.

       Accordingly, Judge Kelly transferred this case to this Court so the Dr. Corsi would have

to opportunity to litigate it substantively. Thus, any statute of limitations or other procedural

issues raised by the Infowars Defendants have been mooted out.

       Lastly, in any event, Mr. Klayman – back when he was representing Dr. Corsi - put

counsel for the Infowars Defendants, Marc Randazza on notice of his clients’ defamation on

January 25, 2019, prior to this case being originally filed in the District of Columbia. Exhibit 2.

       G.      The Honorable Roy K. Altman’s Order in the U.S. District Court for the



                                                 16
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page146
                                                                 20 of
                                                                    of39
                                                                       360




                Southern District of Florida is Not Binding on this Court

       The Infowars Defendants cite a case previously filed by co-Plaintiff Larry Klayman in

the U.S. District Court for the Southern District of Florida styled Klayman v. Infowars, 20-cv-

80614 (S.D. Fl.)(the “Florida Complaint”) as evidence that this instant complaint is a “shotgun

pleading.”

       First and foremost, Dr. Corsi was not a party to that action, and therefore it has no

bearing on him as a Plaintiff here.

       Secondly, the Florida Complaint was dismissed voluntarily by Mr. Klayman, and was

therefore never adjudicated substantively.

       Third, the Honorably Roy K. Altman (“Judge Altman”) appears to have been a highly

politicized judge, which caused Mr. Klayman to voluntarily dismiss the Florida Complaint

shortly after filing it. Indeed, Judge Altman sua sponte issued an Order Requiring More Definite

Statement before the Defendants were even served. Due to the bizarre and unusual nature of this

order, and because Defendant Stone is a close confidant of President Trump and had

recommended people to the bench in the past, Mr. Klayman respectfully asked if Judge Altman

had been recommended to the bench by Defendant Stone. This would have explained the unusual

order from Judge Altman. Judge Altman refused to give an answer. Thus, Mr. Klayman saw no

recourse but to dismiss the Florida Complaint, as it was clear that he would not receive unbiased

adjudication.

       H.       Defendant Shroyer’s Motion for Sanctions Must be Denied

       Defendants Shroyer has filed a motion for sanctions under Rule 11 of the Federal Rules o

Civil Procedure, which simply repeats the arguments set forth by theInfowars Defendants in their

motions to dismiss. As shown conclusively above, Dr. Corsi has alleged proper causes of action




                                               17
      Case
       Case1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                  Document109
                                            74 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                              Page147
                                                                   21 of
                                                                      of39
                                                                         360




against each and every Infowars Defendant, including Defendant Shroyer, who personally

participated in the defamation of Dr. Corsi on his show, The War Room.

        Accordingly, for the same reason that Defendant Shroyer’s motion to dismiss must be

denied, so too must his motion for sanctions under Rule 11. Indeed when a Rule 11 motion itself

is not well grounded in fact or law, or is filed for an improper purpose, the court may sanction

the moving party. Safe-Strap Co., Inc. v. Koala Corp., 270 F. Supp. 2d 407 (S.D.N.Y.2003).

IV.     CONCLUSION

        Based on the foregoing, Dr. Corsi respectfully requests that this Court deny the Infowars

Defendants motion to dismiss and motions for sanctions so that this matter may proceed

expeditiously to discovery and trial.

Dated: October 1, 2020                                             Respectfully Submitted,


                                                           /s/Sanjay Biswas
                                                           SANJAY BISWAS, Esq.
                                                           #24061235—Texas
                                                           #24966--Louisiana
                                                           11720 Duxbury Dr.
                                                           Frisco, Texas 75035
                                                           Telephone: (972)-866-5879
                                                           Email:sanjaybiswas41@gmail.com
                                                           Fax: 1-800-506-6804

                                                           Counsel for Dr. Jerome Corsi


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of September, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Sanjay Biswas




                                               18
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      74 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page148
                                                             22 of
                                                                of39
                                                                   360




                EXHIBIT 1
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page149
                                                                 23 of
                                                                    of39
                                                                       360



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                §
DR. JEROME CORSI and                            §     CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                  §
                                                §
               Plaintiffs,
                                                §
       vs.                                      §
                                                §
INFOWARS, LLC, FREE SPEECH                      §
SYSTEMS, LLC, ALEX E. JONES,                    §
DAVID JONES, OWEN SHROYER, and                  §
ROGER STONE                                     §
                                                §
               Defendants.


                     SWORN DECLARATION OF DR. JEROME CORSI

       I, Dr. Jerome Corsi, being over eighteen years of age and duly competent to testify,

hereby swear and affirm as follows:

       1.      I have personal knowledge of the following facts and if called upon as a witness,

could testify competently thereto.

       2.      I graduated magna cum laude with a B.A. in Political Science and Economics

from Case Western Reserve University in 1968.

       3.      I received a Ph.D. in Political Science from Harvard University in 1972.

       4.      For over twenty-five (25) years, I worked in banking and finance, establishing

investment programs for banks in the United States and worldwide to create financial planning

services for their retail customers.

       5.      From 1968 to 1981, I worked at various universities where I conducted research

on federally funded grants.




                                                1
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page150
                                                                 24 of
                                                                    of39
                                                                       360




       6.      In 1981, I published “Terrorism as a Desperate Game: Fear, Bargaining, and

Communication in the Terrorist Event” in Journal of Conflict Resolution, a mathematical game-

theoretical model for predicting the outcome of terrorist events.

       7.      The content of my publication resulted in a top-secret clearance by the U.S.

Department of State’s (“State Department”) Agency for International Development, where I

joined a team of psychiatrists and psychologists to develop a hostage-survival training program

for State Department’s officials overseas.

       8.      Since 2004, I have published over twenty-five (25) books, seven (7) of which

were New York Times Bestsellers, including two (2) #1 New York Times Best-sellers.

       9.      In addition to being a New York Times Bestselling author, I am also an

investigative journalist and political analyst.

       10.     I currently hold active Life & Health insurance licenses, as well as Property &

Casualty insurance licenses in New Jersey.

       11.     For over twenty (20) years, I have been a licensed National Association of

Security Dealers registered representative, currently holding FINRA-registered licenses as a

Registered Principal, Financial Principal, Options Principal and Municipals Principal.

       12.     I have been a frequent guest on radio and television shows, including but not

limited to appearances on CNN, Fox News, Fox Business, MSNBC, and on Infowars, before

having been defamed by Defendants.

       13.     I personally know Defendant Roger Stone (“Defendant Stone”) and he personally

knows my qualifications and me. I have even ghostwritten books for Defendant Stone and we

used to be friends and colleagues. Defendant Stone is thus intimately familiar with my personal

and professional history.




                                                  2
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page151
                                                                 25 of
                                                                    of39
                                                                       360




       14.     In 2016, after the presidential election, I worked very closely with Alex Jones and

his father David Jones, as well as with the Infowars staff, including Owen Shroyer. I made

multiple trips to Austin, Texas, to appear live in-studio on Infowars broadcasts. I accepted an

assignment from Alex Jones to create for Infowars a news bureau in Washington, D.C. From the

beginning, I found Alex Jones to be erratic, subjects to emotional outbursts, even reacting that I

was trying to “steal his company” when with his father’s assistance, I brought a multi-million

dollar legitimate investment offer from highly credible sources to the table to discuss the

proposal with Alex and his father.

       15.     Several times, concerned that I might quit over how badly Alex Jones was treating

me, Dr. Jones met with me privately, often over breakfast. In those breakfasts, I counseled Dr.

Jones over my concerns that Alex should seek professional psychological help. While in my

work under various contracts with federal government agencies to consult over anti-terrorism

tactics, I had the opportunity to work with very experienced psychiatrists and psychologists. Still,

I am not medically trained, and I cautioned Dr. Jones that the problems I perceived with Alex’s

behavior should be professionally evaluated by qualified medical professionals.

       16.     My efforts to create a news bureau in the nation’s capital failed because Alex

Jones insisted that staff I wanted to hire must work for free as “interns.” Throughout my 12

years at World Net Daily, I frequently had White House press credentials. In 2012, the Secret

Service cleared me to work as “traveling press,” riding on the Romney campaign airplane for the

last 3 weeks of the presidential campaign. At no time was I ever denied press credentials at the

highest levels was alcohol ever raised as an issue in the many extensive background checks I

underwent. In the early 1980s, I received Top Secret clearance from the federal government to




                                                 3
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page152
                                                                 26 of
                                                                    of39
                                                                       360




work on anti-terrorism contracts with the Agency for International Development at the State

Department in Washington, D.C.

       17.     Throughout the time I spent with Infowars, Dr. Jones would typically pick me up

at the Austin Airport to transport me to the downtown hotel where Dr. Jones had made my room

reservations. At various times, we had breakfast together, often on trips when he was returning

me to the airport to depart Austin.

       18.     I am today 74 years-old. I have no alcohol-related offenses on my record. Since

the mid-1980s, I have held securities licenses, first with the NASD and now with FINRA,

agencies that conduct licensing in the securities industry for the federal government. My

securities records over that time, contain no customer complaints and no reports of behavior

problems of any kind, including no alcohol-related problems. I also have held for decades

property and casualty as well as life and health insurance licenses in New Jersey. I have created

two broker/dealers in my financial services career.

       19.     On my website, CorsiNation.com — a website I founded and managed as CEO —

I conduct a daily hour-long podcast, live-streamed on multiple Internet channels

simultaneously. I hold a Ph.D. from Harvard University’s Department of Political Science,

dating back to 1972. I appear regularly on various news programs, including those broadcast by

the major networks. I have conducted thousands of radio interviews going back to 2004, when I

entered the third phase of my career, currently working full-time as an investigative journalist

and political commentator.

       20.     Charges of alcoholism by the Defendants including broadcast charges made by

Alex Jones and Defendant Roger Stone, have no basis in fact or substantiation in the extensive

public record that exists of my life and professional career.




                                                 4
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page153
                                                                 27 of
                                                                    of39
                                                                       360




       21.     Special Counsel Robert Mueller indicted Defendant Stone on seven counts of

perjury, witness tampering and obstruction of justice.

       22.     The Honorable Amy Berman Jackson who presided over Defendant Stone’s

prosecution, placed a gag order on him in part for threatening the judge herself by posing an

Instagram meme of a crosshairs (gun) to her head.

       23.     The seven-count indictment against Defendant Stone included lying under oath,

witness tampering and obstruction of justice by threatening to kill a material witness, Randy

Credico (“Credico”) and his service dog if Credico did not lie or invoke the Fifth Amendment to

government authorities concerning his involvement with Defendant Stone. Credico is Person 2 in

the indictment. I am Person 1. Defendant Stone was later convicted of all seven (7) felony counts.

       24.     Based on my personal knowledge of the interactions of Defendant Stone and the

other Defendants, I assert that Defendant Stone, acting in concert with the other Defendants

including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars, began a calculated

and premeditated public relations campaign against my lawyer, Mr. Larry Klayman (“Mr.

Klayman”) and myself.

       25.     Defendant Stone knew of his imminent indictment and therefore began his

malicious crusade against Mr. Klayman and myself in order to influence public opinion and

Special Counsel Robert Mueller by trying to attribute guilt to me.

       26.     It is apparent that the malicious crusade against me by Defendants, who acted in

concert, was calculated to coerce me to testify falsely at Defendant Stone’s criminal trial.

       27.     Defendant Stone, acting in concert with the other Defendants, also sought to

divert funds away from my legal defense fund, while boosting his own.




                                                 5
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         74 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page154
                                                                28 of
                                                                   of39
                                                                      360




       28.     Contrary to Defendant Stone’s false publication, I am not “certifiably insane and I

have not “told multiple provable lies.” Compl. at ¶ 26. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with me,

as set forth above, Defendant Stone acted in concert with the other Defendants, including Alex

Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       29.     Contrary to Defendant Stone’s false publication, I am not “mentally degraded to

the point of [] dementia.” Compl. at ¶ 42. I do not have dementia and have never been diagnosed

with any mental illness. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.

       30.     Importantly, I was under contract with Infowars until the relationship ended and

Defendants would not have retained me if I was “mentally degraded to the point of [] dementia.”

Compl. at ¶ 42.

       31.     Contrary to Defendant Stone’s false publication, he never saw me at a steakhouse

where I was “on the ground at another table” where security staff “thought that [I] was dead in

the elevator.” Compl. at ¶ 43. In publishing this false statement that Defendants knew to be false

or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       32.     Contrary to Defendant Stone’s false publication, I never suffered a stroke and it is

a false statement of fact that “whatever comes out of [my] mouth ain’t the truth.” Compl. at ¶ 44.

In publishing this false statement that Defendants knew to be false or published recklessly




                                                6
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page155
                                                                 29 of
                                                                    of39
                                                                       360




because they are intimately familiar with me, as set forth above, Defendant Stone acted in

concert with the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free

Speech and Infowars.

       33.     Contrary to Defendant Stone’s false publication, I was not “fired from World Net

Daily.” Compl. at ¶ 49. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.

       34.     Contrary to Defendant Stone’s false publication, I was not “perfectly willing to lie,

to perjure [myself] saying that a memp that [I] had [written] [Defendant Stone] on the 30th for the

purposes of cover-up . . . which is further proof that [I] lied under oath.” Compl. at ¶ 50. In

publishing this false statement that Defendants knew to be false or published recklessly because

they are intimately familiar with me, as set forth above, Defendant Stone acted in concert with

the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars.

       35.     Contrary to Defendant Stone’s false publication, I do not have a “feeble alcohol

affected memory.” Compl. at ¶ 51. In publishing this false statement that Defendants knew to be

false or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       36.     Contrary to Defendant Stone’s publication, I was not “prepared to stab a principle

Trump supported in the back” nor was I “perfectly prepared to bear false witness against

[Defendant Stone].” Compl. at ¶ 52. In publishing this false statement that Defendants knew to




                                                7
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         74 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page156
                                                                30 of
                                                                   of39
                                                                      360




be false or published recklessly because they are intimately familiar with me, as set forth above,

Defendant Stone acted in concert with the other Defendants, including Alex Jones, David Jones,

Owen Shroyer, Free Speech and Infowars.

       37.     Contrary to Defendant Stone’s publication, it is a false statement of fact that “all

[Defendant Stone] ever did was show [me] friendship and support and try to help [me] and [my]

family and what [Defendant Stone] got was Judas Iscariot, the willingness to testify against

[Defendant Stone] and help the deep state bury [Defendant Stone] . . . and then [I] make[] up this

story about helping [Defendant Stone] formulate a cover story.” Compl. at ¶ 53. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       38.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“you can always tell when [I] [am] lying because [my] lips are moving . . .” Compl. at ¶ 54. In

publishing this false statement that Defendants knew to be false or published recklessly because

they are intimately familiar with me, as set forth above, Defendant Stone acted in concert with

the other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars.

       39.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman “never actually won a courtroom victory in his life.” Compl. at ¶ 55. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.




                                                 8
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         74 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page157
                                                                31 of
                                                                   of39
                                                                      360




       40.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman “was ousted at Judicial Watch. Ask Tom Fitton why he left .he was ‘ousted’

because of a sexual harassment complaint.” Compl. at ¶ 56. In publishing this false statement

that Defendants knew to be false or published recklessly because they are intimately familiar Mr.

Klayman and with me, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       41.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman is “incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could

be the worst single lawyer in America. With him as [my] lawyer, [I] may get the electric chair.

So [the] idea that he’s a good guy is entirely wrong.” Compl. at ¶ 59. In publishing this false

statement that Defendants knew to be false or published recklessly because they are intimately

familiar with Mr. Klayman and me, as set forth above, Defendant Stone acted in concert with the

other Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       42.    Contrary to Defendant Stone’s false publication, it is a false statement of fact that

Mr. Klayman is “a piece of garbage.” Compl. at ¶ 61. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with Mr.

Klayman and me, as set forth above, Defendant Stone acted in concert with the other Defendants,

including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

       43.    Contrary to Defendant Stone’s false publication, Mr. Klayman’s IQ is higher than

70. Compl. at ¶ 62. In publishing this false statement that Defendants knew to be false or

published recklessly because they are intimately familiar with me, as set forth above, Defendant

Stone acted in concert with the other Defendants, including Alex Jones, David Jones, Owen

Shroyer, Free Speech and Infowars.




                                                9
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          74 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page158
                                                                 32 of
                                                                    of39
                                                                       360




        44.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“[I] was perfectly willing to bear false witness against [Defendant Stone] on multiple points that

are complete fabrications.” Compl. at ¶ 64. In publishing this false statement that Defendants

knew to be false or published recklessly because they are intimately familiar with me, as set forth

above, Defendant Stone acted in concert with the other Defendants, including Alex Jones, David

Jones, Owen Shroyer, Free Speech and Infowars.

        45.     Contrary to Defendant Stone’s false publication, it is a false statement of fact that

“[I] had told a number of lies. In fact, [I] [am] starting to conflate [my] lies . . . [I] was perfectly

willing to lie about [Defendant Stone] . . . but now lying about Alex Jones, lying about Infowars,

lying about Dr. [David] Jones . . . [I] can no longer be believed.” Compl. at ¶ 65.

        46.     Defendant Stone falsely published: “I think you’ve [Corsi] been deep state from

the beginning. Your whole birther thing is used as a club to destroy conservatives . . . I look

forward to our confrontation. I will demolish you. You’re a fraudster, out of your alcoholic

haze you have made up lies about David Jones and Alex Jones and Roger Stone and now I

suspect they want you to lie about the President.” Compl. at ¶ 66 (emphasis added). Not only

does Defendant Stone know this to be false but this malicious rant is also a threat. In publishing

this false statement that Defendants knew to be false or published recklessly because they are

intimately familiar with me,, as set forth above, Defendant Stone acted in concert with the other

Defendants, including Alex Jones, David Jones, Owen Shroyer, Free Speech and Infowars.

        47.     Contrary to Defendant Stone’s false publication, I am not a “spook, back and

forth with different agencies[.]” Compl. at ¶ 67. In publishing this false statement that

Defendants knew to be false or published recklessly because they are intimately familiar with me,




                                                  10
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      74 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page159
                                                             33 of
                                                                of39
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      74 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page160
                                                             34 of
                                                                of39
                                                                   360




                EXHIBIT 2
9/30/2020       Case
                 Case1:20-cv-00298-LY-AWA
                       1:20-cv-00298-LY-AWA           Document
                               Gmail - Re: Defamation by Document
                                                         Roger          109
                                                                          74 and
                                                               Stone, InfoWars, Filed
                                                                                Filed  05/27/21
                                                                                        09/30/20
                                                                                  Alex Jones with regard Page
                                                                                                          Page
                                                                                                         to        161
                                                                                                                    35Corsi
                                                                                                            Dr. Jerome of
                                                                                                                        of39360


                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



  Re: Defamation by Roger Stone, InfoWars, and Alex Jones with regard to Dr. Jerome
  Corsi
  Oliver Peer <oliver.peerfw@gmail.com>                                                    Fri, Jan 25, 2019 at 11:43 AM
  To: buschel@bglaw-pa.com, gsmith@strategysmith.com, kcoffey@coffeyburlington.com, contact@randazza.com
  Cc: jrlc@optonline.net, Larry Klayman <leklayman@gmail.com>, dgray@graylawgroupnj.com

    This email is being forwarded at the direction of Larry Klayman, counsel to Dr. Jerome Corsi.

    Dear Counsel for Roger Stone, Infowars, and Alex Jones,

    As instructed by my client, Dr. Jerome Corsi, please be advised that any further defamation about Dr. Corsi and the
    undersigned will result in immediate legal action. If you have any further questions, you may contact me at (310) 595-
    0800.

    Sincerely,
    Larry Klayman, Esq.
    Klayman Law Group P.A.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-a%3Ar8516598442787710099&simpl=msg-a%3Ar8516598442787710099   1/1
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      74 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page162
                                                             36 of
                                                                of39
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      74 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page163
                                                             37 of
                                                                of39
                                                                   360



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS

      DR. JEROME CORSI, ET AL

                    ​
      Plaintiffs                        ​
                        v.
                                    ​                     Case Number:      1:20-cv-298-LY
      INFOWARS, LLC, et al

                             ​Defendants.




                             SWORN DECLARATION OF KELLY MORALES



              1. I, Kelly Morales, hereby declare under penalty of perjury that the following is true and
      correct and based on my personal knowledge and belief.
              2. I am over the age of 18 and mentally and legally competent to make this affidavit,
      sworn under oath.
              3. I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
      years and with him for 15 years and we have 3 children together. During our time together, I was
      involved in the activities of Alex, his father David and Infowars and am intimately
      knowledgeable about their activities and business structure.
              4. Based on my personal knowledge and experience, David Jones runs Infowars with
      Alex Jones and helps him with his activities, including fixing media stories and endorsing and/or
      aiding his slanderous and/or fraudulent behaviors, all for profit.
              5. Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David Jones
      is an employee of FSS, or he has been.
              6. David Jones is additionally a managing member of multiple entities that are closely
      held businesses, constituting financial holding companies or financial distribution centered
      around Infowars/Alex Jones’ supplement line, which are quintessential to funding and running
      Infowars.
              7. Alex Jones could not function without David Jones, and has conspired with him on the
      past to commit this breach of fiduciary duty and fraud on my business/estate with Alex Jones.
      While David Jones did this, he slandered and/or defamed me to experts and assisted Alex Jones
      and his attorneys to do the same, so as to steal/hide my estate and his grandchildren’s inheritance.
              8. Alex Jones is quasi-illiterate, and cannot use technology or apps such as email with
      any fluency, and he cannot function without assistance from those around him, including David
      Jones.
              I hereby swear under oath and penalty of perjury that the foregoing facts are true and
      correct to the best of my knowledge and belief.
              Executed on September 30, 2020
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document​________________________________
                                    10974 Filed
                                            Filed05/27/21
                                                   09/30/20 PagePage164
                                                                      38 of
                                                                         of39
                                                                            360

                                              ​Kelly Morales
       2
     Case
       Case
          1:20-cv-00298-LY-AWA
20-10118-hcm1:20-cv-00298-LY-AWA
              Doc#8 Filed 02/13/20Document
                                   Document
                                   Entered  109
                                              74 Filed
                                                  Filed
                                           02/13/20    05/27/21
                                                        09/30/20
                                                     13:17:45    Page
                                                                 Page
                                                              Main    165
                                                                       39 of
                                                                          of39
                                                                   Document  360
                                                                              Pg 97 of
                                         97



                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION

    In re:                                                    §
                                                              §
    Alexander E. .Jones,                                      §   CASE NO. 20-10118-hem
                                                              §
             Alleged Debtor.                                  §   Chapter 11
                                                              §
                   Affidavit of David Jones in Support of Alleged Debtor’s Motion to Dismiss

    STATE OF TEXAS                      §
                                         §
   COUNTY OF TRAVIS                     §


                   BEFORE ME, the undersigned authority, on this day personally appeared David Jones,
     who after being sworn did state upon his oath, as follows:


              1.        “My name is David Jones. .1 am over 18 years of age and otherwise competent and
   capable of making this Affidavit. I have personal knowledge oflhe facts set forth herein and they
   are true and correct.


             2.         “I have been involved with Alex Jones' personal and business finances for many
   years and have personal knowledge of the matters set forth herein, and they are true and correct.


             3.         "I have personally reviewed the Real Estate Lien Note from Alexander Jones to
   Kel ly R. Jones dated March 19, 2015 (the "Note''), which is attached to the Involuntary Bankruptcy
   Petition filed in the above referenced case and have reviewed the record of payments made by
   Alexander Jones to Kelly R, Jones under the Note. I have personally calculated the remaining
   balance of the Note. The balance oflhe Note is $596.267.16 as of the date hereof.


             ''Further Affiant sayeth not."’


                  SIGNED on this J ^         y of February. 2020. / \




               Sworn to and subscribed before me. the undersigned authority, on                    day of
     February. 2020.
                                                                    /C
                               PATRICK RILEY
                                                            _____ {/
                      $c Notary Public, State of Texas      Notary Public for the State of Texas
                                Comra- Empires 09-24-2022                            gyp
     -583/-5475-5/P               Notary ID 131734177
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 166 of 360




               EXHIBIT C
     Case
       Case
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                   Document
                                          109
                                            73 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                                Page167
                                                                     1 ofof66
                                                                            360




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                       Plaintiffs

               v.
                                                     Case Number:    1:20-cv-298-LY
INFOWARS, LLC, et al

                      Defendants.


    PLAINTIFF LARRY KLAYMAN’S OPPOSITION TO DEFENDANTS’ MOTIONS TO
                   DISMISS AND MOTION FOR SANCTIONS1




1 While the local rules provide for a 20-page limit for responses to dispositive motions, Mr.
Klayman is responding to three separate dispositive motions in one response for the sake of
judicial economy. Thus, he is well within the page limits set forth in the local rules.


                                                 1
     Case
       Case
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                   Document
                                          109
                                            73 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                                Page168
                                                                     2 ofof66
                                                                            360




                                                     TABLE OF CONTENTS

INTRODUCTION ..........................................................................................................................1
LEGAL STANDARD .....................................................................................................................3
LEGAL ARGUMENT .....................................................................................................................3
          The Amended Complaint Alleges That Each of the Infowars Defendants Were Working
          Together in Concert, and are Therefore Jointly and Severally Liable ................................3
          Mr. Klayman Has More Than Adequately Pled Defamation Causes of Action .................6
                     Mr. Klayman is Not a Public Figure ........................................................................7
                     Mr. Klayman Has More Than Adequately Pled Malice. .........................................8
                     Mr. Klayman’s Specific Allegations as to Defamation. ........................................10
                                 The January 18, 2019 Video ......................................................................10
                     Defendant Shroyer Personally Participated in the Defamation .............................12
          Mr. Klayman Has More Than Adequately Pled Intentional Infliction of Emotional
          Distress...............................................................................................................................13
          Mr. Klayman Has More Than Adequately Pled Claim for Assault ...................................14
          Mr. Klayman Has More Than Adequately Pled Unfair Competition Cause of Action .....15
          Mr. Klayman Has Did Not Need to Comply With the Texas Defamation Mitigation
          Act ......................................................................................................................................16
          The Honorable Roy K. Altman’s Order in the U.S District Court for the Southern District
          of Florida is Not Binding on this Court .............................................................................17
          The Infowars Defendants Assertions Regarding Fla. Stat § 768.295 Are Plainly
          Erroneous ...........................................................................................................................18
                     Florida’s Anti-SLAPP Statute Does Not Protect Defamatory Speech ..................19
                     The Infowars Defendants Cannot Show that Mr. Klayman’s lawsuit is Without
                     Merit. ......................................................................................................................19
                     The Infowars Defendants Cannot Show that Mr. Klayman’s Lawsuit was Filed
                     Because of the Exercise of Constitutional Free Speech in Connection with a
                     Public Issue. ...........................................................................................................20
          Defendant Shroyer’s Motion for Sanctions Must be Denied .............................................21
CONCLUSION .............................................................................................................................21




                                                                         2
      Case
        Case
           1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY-AWADocument
                                    Document
                                           109
                                             73 Filed
                                                 Filed05/27/21
                                                       09/30/20 Page
                                                                 Page169
                                                                      3 ofof66
                                                                             360




                                                   TABLE OF AUTHORITIES


Cases
Abbas v. Foreign Policy Group, 783 F.3d 1328 (D.C. Cir. 2015) ................................................18
Beauharnais v. Illinois, 343 U.S. 250 (1952) ...............................................................................19
Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002) ..............................................................................6
Dall. Morning News, Inc. v. Tatum, 554 S.W.3d 614 (Tex. 2018) .................................................6
Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974) .........................................................................19
Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72 (Tex. App. El Paso 1998) ...................13
In re Enron Corp. Sec., Derivative & ERISA Litig., 235 F. Supp. 2d 549 (S.D. Tex. 2002 ...........3
LandAmerica Commonwealth Title Co. v. Wido, 2015 Tex. App. LEXIS 11201 (Tex. App. Oct.
29, 2015 ...........................................................................................................................................5
Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242 (5th Cir. 1997 .......................................................3
Mahone v. Addicks Utility District of Harris County, 836 F.2d 921 (5th Cir. 1988 ......................3
Moore v. City of Wylie, 319 S.W.3d 778 (Tex. App. 2010) ...........................................................1
Rodriguez v. Gonzales, 566 S.W.3d 844 (Tex. App. 2018 .........................................................6, 7
Sosa v. Coleman, 646 F.2d 991 (5th Cir. 1981 ...............................................................................3
SR Int’l Bus. Ins. Co. Ltd. V. Energy Future Holdings Corp., 539 F. Supp. 2d 871 (N.D. Tex.
2008 .................................................................................................................................................3
Tobinick v. Novella, 848 F.3d 935 (11th Cir. 2017) .....................................................................15
Twyman v. Twyman, 855 S.W.2d 619 (Tex. 1993) .......................................................................13
Van Der Linden v. Khan, 535 S.W.3d 179 (Tex. App. 2017) .........................................................6

Statutes
Texas Defense Mitigation Act ......................................................................................................16
Fla. Stat § 768.295 ...........................................................................................................18, 19, 20
Federal Rule of Civil Procedure 11 ..............................................................................................21




                                                                          3
Case
  Case
     1:20-cv-00298-LY-AWA
        1:20-cv-00298-LY-AWADocument
                              Document
                                     109
                                       73 Filed
                                           Filed05/27/21
                                                 09/30/20 Page
                                                           Page170
                                                                4 ofof66
                                                                       360




                                    4
     Case
       Case
          1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                   Document
                                          109
                                            73 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                                Page171
                                                                     5 ofof66
                                                                            360




       Plaintiff LARRY KLAYMAN (“Mr. Klayman”) hereby opposes (1) Defendant Infowars

LLC (“Infowars”), Alex E. Jones (“Alex Jones”), and Free Speech Systems, LLC’s (“FSS”)

Motion to Dismiss, ECF No. 59, (2) Defendant Owen Shroyer’s (“Shroyer”) Motion to Dismiss,

ECF No. 55, (3) Defendant Shroyer’s Motion for Sanctions, ECF No. 56, and Defendant David

Jones’ (“David Jones”) Motion to Dismiss, ECF No. 57. These Defendants are heretofore

collectively referred to as the “Infowars Defendants.”

I.     INTRODUCTION

       This case is centered around the Infowars Defendants’ latest attempt at pecuniary gain

and notoriety through their pattern and practice of spewing false, malicious, and defamatory

statements. In collaboration with their co-conspirator, Defendant Roger Stone (“Stone”), the

Infowars Defendants did everything that they could muster to smear, discredit, and threaten Mr.

Klayman and his client, Dr. Jerome Corsi (“Dr. Corsi”) in order try to have helped Stone avoid

prison time for his role Special Counsel Robert Mueller’s Russian collusion investigation, for

which he was indicted on seven separate felony charges and had a pending criminal case in the

District of Columbia. Defendant Stone was then convicted on seven counts of perjury, witness

tampering and obstruction of justice and was sentenced to 40 months in a federal penitentiary.

Am. Comp. ¶ 36. His sentence was commuted by President Donald J. Trump.

       To that end, Defendant Stone had already made numerous false, malicious, and

defamatory statements in public in order to try to improperly influence and corrupt Special

Counsel Mueller’s investigation and prosecution. Defendant Stone, in concert with the Infowars

Defendants, has falsely broadcasted that Mr. Klayman was ousted from Judicial Watch as the

result of a sexual harassment complaint. Am. Comp. ¶ 56. This is a provably and demonstrable

false statement of fact. Defendant Stone has also made other malicious and defamatory




                                                1
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           73 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page172
                                                                    6 ofof66
                                                                           360




statements regarding Mr. Klayman’s trade and profession as an attorney, in concert with the

Infowars Defendants.

        It is easy to see why Defendant Stone made these types of statements – he was trying to

do everything in his power to discredit, coerce, intimidate, and threaten Mr. Klayman and his

client, Dr. Corsi, who had no choice but to cooperate with Mueller’s investigation, and if

subpoenaed, to testify truthfully at Defendant Stone’s trial. Tellingly, Dr. Corsi was not indicted,

while Defendant Stone was and later convicted. This speaks for itself.

        The Infowars Defendants stepped in at Stone’s direction to aid their co-conspirator Stone

who worked as a co-host along with Defendant Shroyer’s on The War Room, in hopes of not

only discrediting Dr. Corsi to aid Stone, but also to eliminate them as competitors. The Infowars

Defendants, all acting in concert, have come up with and published a myriad of lies and blatant

falsities that have severely damaged Mr. Klayman’s reputation, good will and standing in his

trades and professions.

        Tellingly, this is not the Infowars Defendants’ first foray into the misinformation

business all for profit:

        The Defendants related to Infowars in particular have a long and sordid history of
        publishing and broadcasting defamatory material, including falsely, recklessly and
        baselessly accusing the families of the schoolchildren who lost their lives during
        the 2012 Sandy Hook Elementary School massacre of staging the massacre and
        faking the deaths of their children.

        The Sandy Hook families had to endure years of abuse and torture from
        Defendants before finally filing suit against numerous parties involved with
        InfoWars, including Defendant Alex Jones and Shroyer, for defamation.

        As just one example, a Florida woman was arrested for making death threats to a
        parent of a Sandy Hook victim. According to the U.S. Department of Justice, the
        motivation behind the threats was the lies propagated by these Defendants that the
        Sandy Hook massacre
        was a hoax.




                                                 2
       Case
         Case
            1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY-AWADocument
                                     Document
                                            109
                                              73 Filed
                                                  Filed05/27/21
                                                        09/30/20 Page
                                                                  Page173
                                                                       7 ofof66
                                                                              360




         Furthermore, Defendant Alex Jones in concert with the other Defendants
         propagated and promoted the “Pizzagate” conspiracy on his show, accusing a
         restaurant called Comet Ping Pong in the Washington D.C. area of operating a
         child sex ring in its non-existent basement that purportedly involved Hillary
         Clinton and John Podesta. This caused one of his listeners to shoot up the
         restaurant after being told by Defendant Jones to “self-investigate” the
         “Pizzagate” conspiracy theory. Am. Comp. ¶¶ 17-21.

The Infowars Defendants have shown time and time again that they are willing to say just about

anything for notoriety, fame, and profit. Thus, it is hardly surprising that they are willing to come

to the defense of their co-conspirator Roger Stone in this instance.

II.      LEGAL STANDARD

         A Rule 12(b)(6) motion is disfavored and is rarely granted. Sosa v. Coleman, 646 F.2d

991, 993 (5th Cir. 1981). When “reviewing the sufficiency of a complaint in response to a

motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6) . . . the district court’s

task is limited.” In re Enron Corp. Sec., Derivative & ERISA Litig., 235 F. Supp. 2d 549, 563 n.3

(S.D. Tex. 2002). Motion to dismiss are viewed with disfavor and rarely granted. See Lowrey v.

Tex. A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997); SR Int’l Bus. Ins. Co. Ltd. V. Energy

Future Holdings Corp., 539 F. Supp. 2d 871, 874-75 (N.D. Tex. 2008) (citations omitted);

Mahone v. Addicks Utility District of Harris County, 836 F.2d 921, 926 (5th Cir. 1988) (holding

that Rule 12(b)(6) motions are disfavored in the law, and a court will rarely encounter

circumstances that justify granting them.

III.     LEGAL ARGUMENT

         A.     The Amended Complaint Alleges That Each of the Infowars Defendants
                Were Working Together in Concert, and Are Therefore Jointly and
                Severally Liable

         The Amended Complaint specifically and expressly alleges that the Infowars Defendants

were at all material times “working together in concert with and as agents of Stone….” Am.




                                                   3
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           73 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page174
                                                                    8 ofof66
                                                                           360




Comp. ¶ 36. Furthermore, “Plaintiffs have demanded retraction and correction of the defamatory

videos and publications…but Defendant have arrogantly refused, thereby ratifying any and all

defamatory statements contained therein….” Am. Comp. ¶ 38.

       There is nothing conclusory about these allegations:

       Defendant InfoWars and Defendant Free Speech Systems are both owned,
       controlled, and operated by Defendant Alex Jones and David Jones. Defendant
       Free Speech Systems owns www.infowars.com, where content created by
       Defendants Alex Jones, Shroyer and Stone were at all material times posted and
       broadcast into this district, nationally and internationally. Am. Comp. ¶ 11.

       Defendant David Jones is Defendant Alex Jones’s father and holds the official
       title of Director of Human Relations for Defendant Free Speech Systems. On
       information and belief, Defendant David Jones is the owner of Defendant
       InfoWars and Free Speech Systems and he manages and controls the business and
       related activities for Defendants InfoWars and Free Speech Systems, as well as
       Defendant Alex Jones’ other companies. Am. Comp. ¶ 8.

Thus, given the fact that each of every one of the Infowars Defendants are intricately bound

together by virtue of the fact that they all directly participate in creating and publishing the

content on the Infowars site, it is more than merely plausible that they are working together in

concert.

       Under Texas law:

       Civil conspiracy is used to extend tort liability beyond the wrongdoer to those
       who merely planned, assisted, or encouraged his acts. See Carroll v. Timmers
       Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979); Helping Hands Home
       Care, Inc. v. Home Health of Tarrant County, Inc., 393 S.W.3d 492, 506 (Tex.
       App.-Dallas 2013, pet. denied). Once a civil conspiracy is proved, each
       conspirator is responsible for all acts done by any of the conspirators in
       furtherance of the conspiracy. Bentley v. Bunton, 94 S.W.3d 561, 619 (Tex.
       2002); Carroll, 592 S.W.2d at 926 (Tex. 1979); Helping Hands, 393 S.W.3d at
       506. A finding of civil conspiracy imposes joint and several liability on all
       conspirators for actual damages resulting from the acts in furtherance of the
       conspiracy. Carroll, 592 S.W.2d at 925; Helping Hands, 393 S.W.3d at
       506. When a jury finds that liability for a civil conspiracy exists, this finding
       requires the legal conclusion to impose joint and several liability on the co-
       conspirators.




                                               4
    Case
      Case
         1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                  Document
                                         109
                                           73 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                               Page175
                                                                    9 ofof66
                                                                           360




LandAmerica Commonwealth Title Co. v. Wido, No. 05-14-00036-CV, 2015 Tex. App. LEXIS

11201, at *29 (Tex. App. Oct. 29, 2015). Thus, as the Amended Complaint clearly alleges that

each and every one of the Infowars Defendants conspired with Defendant Stone, to maliciously

defame and otherwise harm Mr. Klayman, they are jointly and severally liable for each others’

actions.

        Furthermore, any assertion by Defendant David Jones that he was not involved in the

defamation of Mr. Klayman is rebutted by the attached affidavit of Kelly Morales, Defendant

Alex Jones’ ex-wife. Exhibit 4. For instance, Ms. Morales states, “David Jones runs Infowars

with Alex Jones and helps him with his activities, including fixing media stories and endorsing

and/or aiding his slanderous and/or fraudulent behaviors.” Furthermore, “Alex Jones could not

function without David Jones, and has conspired with him on the past to commit this breach of

fiduciary duty and fraud on my business/estate with Alex Jones.” In fact, in an affidavit filed by

David Jones in Alex Jones’ bankruptcy case, he swears, “I have been involved with Alex Jones’

personal and business finances for many years….” Exhibit 4.

        Given this, it is not surprising that Defendant David Jones, along with the other Infowars

Defendants, were given a chance to retract the defamatory statements, but chose not to, thereby

ratifying them. Am. Comp. ¶ 38.

        Lastly, Defendant Stone is still appearing regularly on Infowars, as recently as a few

weeks ago, as reported by the Huffington Post.2 This shows that Defendant Stone is still working

together closely with the Infowars Defendants after having his 40 month prison sentence

commuted by President Trump, evidencing their intimate relationship.


2
 Allison Quinn, Roger Stone’s Election Plan: Have Feds Block Voting, Arrest ‘Seditious’ Daily Beast Staff, Daily
Beast, Sept. 13, 2020, available at: https://www.thedailybeast.com/roger-stones-election-plan-have-feds-block-
voting-arrest-seditious-daily-beast-staff




                                                        5
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page176
                                                                 10 of
                                                                    of66
                                                                       360




        B.      Mr. Klayman Has More Than Adequately Pled Defamation Causes of Action

        The elements that a defamation plaintiff must prove are that (a) the defendant published a

false statement of fact; (b) the statement defamed the plaintiff; (c) the defendant acted with

actual malice, if the plaintiff is a public figure or a public official, or negligently, if the plaintiff

is a private individual; and (d) the statement proximately caused damages.” Rodriguez v.

Gonzales, 566 S.W.3d 844, 848 (Tex. App. 2018). Furthermore, in a claim for defamation per se,

damages are presumed, as the “statements are so obviously harmful that damages, such as mental

anguish and loss of reputation, are presumed.” Van Der Linden v. Khan, 535 S.W.3d 179, 198

(Tex. App. 2017). A defamation by implication claim arises when a “when discrete facts,

literally or substantially true, are published in such a way that they create a substantially false

and defamatory impression by omitting material facts or juxtaposing facts in a misleading way.”

Dall. Morning News, Inc. v. Tatum, 554 S.W.3d 614, 627 (Tex. 2018).

        Furthermore, the Supreme Court of Texas has found that a defendant may not escape

liability for his defamatory conduct simply by attempting to couch his defamatory statement as

an “opinion.” Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002). The Bentley court gave an

example:

        If a speaker says, "In my opinion John Jones is a liar," he implies a knowledge of
        facts which lead to the conclusion that Jones told an untruth. Even if the speaker
        states the facts upon which he bases his opinion, if those facts are either incorrect
        or incomplete, or if his assessment of them is erroneous, the statement may still
        imply a false assertion of fact. Simply couching such statements in terms
        of opinion does not dispel these implications; and the statement, "In
        my opinion Jones is a liar," can cause as much damage to reputation as the
        statement, "Jones is a liar." As Judge Friendly aptly stated: "[It] would be
        destructive of the law of libel if a writer could escape liability for accusations of
        [defamatory conduct] simply by using, explicitly or implicitly, the words 'I
        think.'" See Cianci [v. New Times Publishing Co., 639 F.2d 54, 64 (2d Cir.,
        1980)]. It is worthy of note that at common law, even the privilege of fair
        comment did not extend to "a false statement of fact, whether it was expressly
        stated or implied from an expression of opinion." Restatement (Second) of Torts,



                                                   6
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page177
                                                                 11 of
                                                                    of66
                                                                       360




        §            566,          Comment a (1977).         Id.         at         583-84.

                1.          Mr. Klayman is Not a Public Figure

        First and foremost, it is important to establish that Mr. Klayman is not a public figure.

Thus, he does not need to have alleged that the Infowars Defendants acted with actual malice,

even though he has done so. “In the context of defamation claims, there are two types of ‘public

figures.’ ‘All-purpose’ or ‘general purpose’ public figures are those ‘who have achieved such

pervasive fame or notoriety that they become public figures for all purposes and in all contexts.’”

Rodriguez v. Gonzales, 566 S.W.3d 844, 850 (Tex. App. 2018). “In contrast, a ‘limited-purpose’

public figure is a public figure only "for a limited range of issues surrounding a particular public

controversy.’ Id. To determine whether a defamation claimant is a limited-purpose public figure,

Texas courts apply the following three-part test: (1) the controversy at issue must be public both

in the sense that people are discussing it and people other than the immediate participants in the

controversy are likely to feel the impact of its resolution; (2) the plaintiff must have more than a

trivial or tangential role in the controversy; and (3) the alleged defamation must be germane to

the plaintiff's participation in the controversy. Id.

        It is clear that Mr. Klayman is not a general purpose public figure. In the context of the

defamation, Mr. Klayman is not a limited purpose public figure either. Here, Mr. Klayman did

not inject himself into the purported “public controversy.” His involvement was not by choice,

but instead forced by Defendants and Special Counsel Mueller and his staff, who named Dr.

Corsi, and then Mr. Klayman, as his counsel, had make public statements in order to protect Dr.

Corsi’s critical reputation as an investigative journalist. Put another way, Mr. Klayman never

sought out any of the media attention from the Defendants, but was involuntarily brought into the

controversy and forced to defend himself once Defendants began maliciously defaming them.




                                                    7
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page178
                                                                 12 of
                                                                    of66
                                                                       360




Furthermore, it is abundantly clear that Defendants’ false, malicious, and misleading statements

essentially, such as by way of just one example, falsely stating that Mr. Klayman was ousted

from Judicial Watch as the result of sexual harassment complaint, have absolutely nothing to do

with Special Counsel Mueller’s investigation and prosecution, and were made simply to try to

destroy Mr. Klayman’s reputation.

               2.      Mr. Klayman Has More Than Adequately Pled Actual Malice

       As set forth above, Mr. Klayman is not a public figure the purposes of this litigation,

rendering a showing of malice unnecessary. However, even in the unlikely event that this Court

finds that Mr. Klayman is a limited-public figure, it is clear that the Infowars Defendants acted

with actual malice. Mr. Klayman specifically pled that each of the false and defamatory

statements were made by Defendants with malice and actual knowledge of their falsity.

       The Amended Complaint sets forth the fact that the Infowars Defendants

“are…intimately familiar with Plaintiff Klayman, so they were well aware that the statements

made by the co- Defendant Stone, and their own false, misleading, malicious and defamatory

statements were, indeed, false, as well as their acting as agents of, much less their ratification of

the malicious false statements published by Defendant Stone on their networks and media sites.”

Am. Comp. ¶ 39.

       Indeed, the fact that the Infowars Defendants have known Mr. Klayman for a long time

and even worked with him conclusively shows the actual malice stemming from the false and

defamatory statements now being made. Why would the Infowars Defendants have worked so

closely with an individual that they allegedly knew was a “sexual harasser” or was

“incompetent…a numbskull…and            idiot…an       egomaniac…the    single   worst lawyer      in

America….” Am. Comp. ¶ 59. They would not have, because they know that Mr. Klayman is




                                                   8
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         73 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page179
                                                                13 of
                                                                   of66
                                                                      360




none of those things. Exhibit 1; Affidavit of Larry Klayman.

       Mr. Klayman’s affidavit is of particular importance in this regard. It sets forth his detailed

history with Defendant Stone, who has now defamed him in concert with the Infowars

Defendants. The affidavit shows exactly how Defendant Stone knew at all material times that the

statements that he made on Infowars, in concert with the Infowars Defendants, were false or at

minimum acted with reckless disregard for the truth.

       Defendant Stone was a “political consultant” who claimed to help get presidents
       and other politicians elected. The firm made money by then lobbying the very
       men they put in office.
       Defendant Stone backed Republican candidate Jack Kemp for President and he
       recommended that I be put on the executive finance committee, which also
       included Donald J. Trump.
       Because Defendant Stone knew of my successes and capabilities as a private
       lawyer, he told me that he had recommended me for U.S. Attorney when George
       Bush was President in 1992.
       In 1996, at a Republican Convention in San Diego, California, Defendant Stone
       was filmed at a “toga party” with his wife at a “swingers party.
       The media at the time went after Defendant Stone because of his alleged
       participation in the “sex party” and created a scandal.
       The media alleged at the time that Defendant Stone solicited sex half-naked, and
       that there was a picture of Defendant Stone in a compromising position to back up
       the story.
       Defendant Stone contacted me and, because he knew my capabilities and acumen
       as a lawyer, retained me to represent him to get the media to cease what he
       claimed then was a smear campaign.
       I successfully got the media to back off Defendant Stone through my skill as a
       lawyer and Defendant Stone was grateful. Exhibit 1 at ¶ 37 – 44.

Furthermore:

       Because he was aware of my prior successes at Judicial Watch and before,
       Defendant Stone wanted to work with me as my U.S. Senate campaign manager.
       During this time, the spring, summer, and fall of 2003, and in preparation for my
       U.S. Senate run, Defendant Stone researched and kept books and records of many
       of my accomplishments. He had several binders (2-3 feet) full of information
       about me and the victories that I had obtained at Judicial Watch and elsewhere.
       Again, because Defendant Stone knew of my successes and legal political
       acumen, Defendant Stone wanted to be on my team and help me run for the U.S.
       Senate.
       Defendant Stone thus knew of many cases I had won in courtrooms and other



                                                 9
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page180
                                                                 14 of
                                                                    of66
                                                                       360




       legal accomplishments and in fact had kept records of successes in a book of my
       accomplishments. Exhibit 1 at ¶ 49-50.

Accordingly, this shows that Defendant Stone, in concert with the Infowars Defendants, had

actual knowledge that his statements regarding Mr. Klayman’s abilities as a lawyer were flat out

false, including but not limited to the “fact” that Mr. Klayman had “never won a courtroom

victory in his life.” Thus, Mr. Klayman has far exceeded any requisite showing of actual malice,

should the Court determine that Mr. Klayman is a public figure. Dr. Corsi has also submitted an

affidavit that further bears this out, along with the fact that, based on his experience, David Jones

runs Infowars with Alex Jones.

               3.      Mr. Klayman’s Specific Allegations as to Defamation

                               i.     The January 18, 2019 Video

       The Infowars Defendants’ sole argument pertains to paragraph 56 of the Amended

Complaint, which states that “At 1:30 in the January 18 Video, Stone maliciously falsely

published, “He (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president

of Judicial Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’” In

their defense, Defendants cite a paragraph from Klayman v. Judicial Watch, Inc., 247 F.R.D. 10,

12-13 (D.D.C. 2007) which read:

       Judicial Watch alleges that in May 2003, Klayman informed Fitton and
       Orfanedes that his wife, a former Judicial Watch employee, had
       commenced divorce proceedings against him and that she alleged that
       Klayman had had an inappropriate relationship with a Judicial Watch
       employee with whom he had been in love and that Klayman had assaulted
       her physically. According to Judicial Watch, Klayman denied having a
       sexual relationship with the employee but acknowledged that he had been
       in love with the employee, that he had purchased gifts for the
       employee and had kissed her, and also acknowledged an incident with his
       wife that clearly provided the basis for his wife's allegation of physical
       assault. Judicial Watch alleges that Fitton and Orfanedes considered
       Klayman's acknowledged behavior entirely inconsistent with that of a
       leader of a conservative, pro-family organization, as well as



                                                 10
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         73 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page181
                                                                15 of
                                                                   of66
                                                                      360




      Klayman's fiduciary duties to the organization, and that they were
      concerned about Klayman's possible misuse of Judicial Watch
      resources. Judicial Watch further alleges that, as a result of these
      revelations, Fitton requested that Klayman resign, and Fitton and
      Orfanedes also insisted that Judicial Watch undertake an internal
      investigation into Klayman's conduct, including an audit. According to
      Judicial Watch, Klayman offered to resign rather than face such an
      inquiry, and the parties began negotiating for his separation from Judicial
      Watch, which eventually culminated in the September 19, 2003 Severance
      Agreement.

Absolutely nothing contained in this excerpt supports the factual finding that Mr.

Klayman was “ousted” from Judicial Watch due to a “sexual harassment complaint.”

Indeed, plain language of the excerpt clearly states that Mr. Klayman “offered to

resign.” This is not being “ousted.” Furthermore, the unfounded “sexual harassment

complaint” allegation appears to be based solely on allegations from Mr. Klayman’s ex -

wife as grounds for divorce, which Mr. Klayman denied. “Klayman den ied having a

sexual relationship with the employee but acknowledged that he had been in love with

the employee….” Id. Indeed, this is false as well, but in any event this is not sexual

harassment. Defendant Stone had no basis to make these false, malicious, and

defamatory claims.

      As pled in the Amended Complaint, Mr. Klayman “left Judicial Watch

voluntarily on his own accord in order to run for U.S. Senate in Florida in 2003-2004.”

Am. Comp.      ¶57. This is a fact. Defendant Stone’s false revisionist history is a

malicious and false statement of fact.

      Furthermore, as the final “nail in the coffin” to the Infowars Defendants’

assertions, Thomas Fitton (“Fitton”), under oath, at a deposition in another matter

testified that “[y]ou [Mr. Klayman] weren’t ousted as a result of a sexual harassment

complaint.” Exhibit 2. This conclusively shows that Defendant Stone, in concert with



                                          11
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         73 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page182
                                                                16 of
                                                                   of66
                                                                      360




the Infowars Defendants, published an objectively verifiable false statement. Indeed, at

the same deposition, Fitton admits to never have spoken to Stone, which shows that

Stone simply made this lie up. Exhibit 2. Stone admitted under oath in a deposition that

he did not speak to Fitton about this either, so it’s clear that Stone made this up to

defame Mr. Klayman. Exhibit 2.

       Tellingly, the Infowars Defendants do not even attempt to defend the numerous

other false and defamatory statements set forth in Am. Comp. ¶¶ 55-63. They must be

treated as conceded. For instance, Defendant Stone, in concert with the Infowars

Defendants made the false statement that Mr. Klayman had “never actually won a

courtroom victory in his life.” Am. Comp. ¶ 55. To the contrary:

       Klayman has been a practicing attorney for over four decades and has won
       numerous cases on behalf of his clients and also against the government
       for constitutional and other violations. He is the founder of both Judicial
       Watch and Freedom Watch, a former candidate for the U.S. Senate in
       Florida, a former trial attorney and prosecutor of the Antitrust Division of
       the U.S. Department of Justice, where he was a member of the trial team
       that successfully broke up the AT&T monopoly and created competition
       in the telecommunications industry. Among many other legal victories,
       Plaintiff Klayman also won landmark decisions at the chairman and
       general counsel of Freedom Watch enjoining the illegal mass surveillance
       by the National Security Agency. Klayman v. Obama, 1:13-cv-851
       (D.D.C). Am. Comp. ¶ 60.

With regard to the remaining false and defamatory statements, the Infowars Defendants

offer nothing more than a half-hearted assertion of “opinion” and “hyperbole.” However, as

set forth above, a tortfeasor may not escape liability by simply couching their defamatory

statements as opinion. Since Defendants make no showing of how these statements are

supposedly “opinion” or “hyperbole”- nor could they - these unaddressed statements of fact

should be treated as conceded to be defamatory, as they clearly are factually based. Indeed, as

just one example, Stone stated that Mr. Klayman had an “I.Q. of 70.” This is an objectively



                                              12
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page183
                                                                 17 of
                                                                    of66
                                                                       360




verifiable statement of fact.

               4.      Defendant Shroyer Personally Participated in the Defamation

       Defendant Shroyer makes the incredibly curious –to put it generously – argument that

“Plaintiffs Do Not Allege Mr. Shoryer Did Anything.” ECF No. 55 at 7. This is a bizarre

allegation, especially given the fact that one of the defamatory videos at issue – the January 18,

2019 video, Am. Comp. ¶¶ 47 – 63 – happened to be from an episode of “The War Room,”

which is hosted by Defendant Shroyer. Defendant Shroyer is prominently featured in the January

18, 2019 video, which is in question and answer format, and he proceeds to set up Defendant

Stone’s malicious defamation of Mr. Klayman. The only way that there was no “meeting of the

minds” between Defendant Shroyer and Defendant Stone, as Defendant Shroyer apparently

suggests, is if there was absolutely zero preparation that went into this segment and Defendants

Shroyer and Stone had no idea what they were planning on discussing. This is obviously not the

case from even a cursory viewing of the January 18 video, as both Defendant Stone and Shroyer

are clearly prepared and have questions and answers mapped out. Thus, it is disingenuous at best

for Defendant Shroyer to allege that the Amended Complaint does not set forth his personal

participation. Discovery will confirm this falsity.

       C.      Mr. Klayman Has Adequately Pled Intentional Infliction of Emotional
               Distress

       To succeed on a claim of intentional infliction of emotional distress, a plaintiff must who

that “1) the defendant acted intentionally or recklessly, 2) the conduct was extreme and

outrageous, 3) the actions of the defendant caused the plaintiff emotional distress, and 4) the

emotional distress suffered by the plaintiff was severe.” Twyman v. Twyman, 855 S.W.2d 619,

621 (Tex. 1993). Texas Courts have held that a single threat of physical harm or death can

sustain a claim for intentional infliction of emotional distress. “With the possible exceptions of



                                                 13
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page184
                                                                 18 of
                                                                    of66
                                                                       360




the bomb and death threats, no single action…rises to the level of intentional infliction of

emotional distress.” Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72, 82 (Tex. App. El

Paso 1998).

       Here, the Infowars Defendants’ co-conspirator, Defendant Stone directly threatens Dr.

Corsi, and by extension, his counsel, Mr. Klayman, after maliciously defaming him, saying “I

think you’ve [Corsi] been deep state from the beginning. Your whole birther thing is used as a

club to destroy conservatives…. I look forward to our confrontation. I will demolish you.

You’re a fraudster, out of your alcoholic haze you have made up lies about David Jones and Alex

Jones and Roger Stone and now I suspect they want you to lie about the President.” Am. Comp.

¶ 66. (emphasis added). This is a direct, credible threat to Dr. Corsi’s life and the lives of those

around him, including Mr. Klayman, which is alleged to have caused severe emotional distress.

       D.      Mr. Klayman Has Adequately Pled Claim for Assault

       In order to sustain a claim for assault, a Plaintiff need only plead that the Defendant

“intentionally or knowingly threatens another with imminent bodily injury.” Moore v. City of

Wylie, 319 S.W.3d 778, 782 (Tex. App. 2010)

       As set forth in the previous section, the Infowars Defendant’s co-conspirator, Defendant

Stone made direct threats to Dr. Corsi’s life and to those around him, like his counsel Mr.

Klayman,, saying “I look forward to our confrontation. I will demolish you.” Am. Comp ¶

66. These threats are more than credible, as Stone also threatened to kill Randy Credico and his

service dog. Am. Comp. ¶ 66. Like Dr. Corsi, Mr. Credico was named as Person 2 in Defendant

Stone’s indictment. Dr. Corsi was named as Person 1 as a material witness to Stone’s crimes.

Even more, as set forth previously, Defendant Stone went so far as to publicly threaten the life of

the judge assigned to his criminal case, Judge Amy Berman Jackson, which caused her to issue a




                                                14
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page185
                                                                 19 of
                                                                    of66
                                                                       360




total gag order, for which this Court can take judicial notice. These types of threats are what

Defendant Stone are known for:

       Defendant Stone likes to portray himself as Mafia, frequently making reference to
       Mafia figures who he admires, as well as other unsavory types who have been
       alleged to have engaged in unethical and/or illegal behavior. He frequently makes
       reference to his heroes being Hyman Roth in the ‘Godfather,” who was the movie
       version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his
       role in Watergate. In this regard, after Stone was indicted he held a press
       conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,
       where he was booked, with his arms defiantly in the air in the “victory’ pose used
       by Nixon after he resigned in disgrace as a result of the Watergate scandal. At the
       time, Stone had been employed by a Nixon group called CREEP, or the
       Committee to Reelect the President. Defendant Stone even has a large tattoo of
       Richard Nixon affixed to his back. Thus, given his admiration for persons such as
       these, particularly Mafia figures, his actions as pled herein can be taken as threats,
       as well as being defamatory. And, Plaintiff Corsi is 72 years old. Defendant
       Stone’s intentional infliction of emotional distress and coercion and threats are
       intended to try even cause Plaintiff Corsi to have heart attacks and strokes, in
       order that Plaintiff will be unable to testify at Stone’s criminal trial. Tellingly,
       Defendant Stone threatened kill a material witness and his dog, Credico, Person 2
       in the Mueller Indictment, “Mafia style.” Defendant Stone also fashions himself
       and indeed has the reputation, at a minimum, as being the preeminent “dirty
       trickster.” See “Get Me Roger Stone” on Netflix. Am. Comp. ¶ 29.

Mr. Klayman took this as a viable threat of severe bodily injury or death. Apparently the FBI

took his threats the same way when they raided his house with 27 armed agents, fearing for their

own safety.3

       E.      Mr. Klayman Has Adequately Pled Unfair Competition Cause of Action

       The Infowars Defendants falsely assert that Mr. Klayman’s claim under the Lanham Act

for Unfair Competition must fail because there is no “commercial” speech at issue. However, it

is clear that at all times, the Infowars Defendants had a strong economic motivation for

distributing the material at issue. Tobinick v. Novella, 848 F.3d 935, 950 (11th Cir. 2017) quoting


3
  James A. Gagliano, Retired FBI agent: The Roger Stone raid was totally by the book, CNN,
January 31, 2019, available at: https://www.cnn.com/2019/01/31/opinions/lindsey-graham-roger-
stone-fbi-raid-response-gagliano/index.html



                                                15
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page186
                                                                 20 of
                                                                    of66
                                                                       360




Bolger, 463 U.S. at 66-67. The Amended Complaint alleges that “Defendants, acting in concert,

as part of their latest scheme for notoriety, fame, and profit, are now working in concert with

Stone to defame, intimidate, and threaten Plaintiffs.” Am. Comp. ¶ 22 (emphasis added). Indeed,

the Am. Complaint sets forth the fact that “Plaintiffs Corsi and Plaintiff Klayman are both

competitors to Defendants as conservative media personalities, broadcasters, authors and

columnists on social media and elsewhere.” Am. Comp. ¶ 70. Thus, by discrediting and

defaming Mr. Klayman, the Infowars Defendants are trying to “materially prejudice the viewers

and/or listeners as to the quality, nature, and contents of Plaintiffs’ services, which has caused

significant competitive and commercial injury to Plaintiffs, as well as loss of good will and

reputation.” Am. Comp. ¶ 73. Thus, in essence, the motivation behind the Infowars Defendants’

misconducts entirely financial, as they seek to destroy Mr. Klayman’s reputation in order to

eliminate them as competition.

       F.      Mr. Klayman Did Not Need to Comply With the Texas Defamation
               Mitigation Act

       In an obvious attempt to invoke the Texas one-year statute of limitations for defamation

claims, the Infowars Defendants assert that Mr. Klayman did not comply with the notice

requirements of the Texas Defamation Mitigation Act (“TDMA”). Their motivations are clear, as

they assert that “[t]his is not a case where the plaintiffs can dismiss, send a TDMA request, and

re-file.” ECF No. 55 at 9. However, this argument ignores the fact that this action was filed first

in the U.S. District Court for the District of Columbia and was transferred to this Court after the

fact. Indeed, the Honorable Timothy Kelly (“Judge Kelly”) mooted out this issue in his March 3,

2020 order transferring the case to this Court. In his memorandum opinion, in deciding to

transfer the case instead of dismissing it, stated, “And because Texas has a one-year statute of

limitations for libel and slander, Plaintiffs would be unable to refile those claims in the Western



                                                16
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page187 of66
                                                                 21 of 360




District of Texas were the Court to dismiss their suit. Tex. Civ. Prac. & Rem. Code § 16.002.

Because Plaintiffs would be prejudiced by dismissal but it appears Defendants will not be

prejudiced by transfer, the Court will transfer the case to the Western District of Texas in the

interest of justice.” Corsi v. Infowars, LLC et al, 19-cv-656 (D.D.C) ECF No. 21 at 6.

       Accordingly, Judge Kelly transferred this case to this Court so the Mr. Klayman would

have to opportunity to litigate it substantively. Thus, any statute of limitations or other

procedural issues raised by the Infowars Defendants have been mooted out.

       Lastly, in any event, Mr. Klayman put counsel for the Infowars Defendants, Marc

Randazza on notice of his clients’ defamation on January 25, 2019, prior to this case being

originally filed in the District of Columbia. Exhibit 3.

       G.      The Honorable Roy K. Altman’s Order in the U.S. District Court for the
               Southern District of Florida is Not Binding on this Court

       The Infowars Defendants cite a case previously filed by Mr. Klayman in the U.S. District

Court for the Southern District of Florida styled Klayman v. Infowars, 20-cv-80614 (S.D. Fl.)(the

“Florida Complaint”) as evidence that this instant complaint is a “shotgun pleading.”

       First and foremost, the Florida Complaint was dismissed voluntarily by Mr. Klayman,

and was therefore never adjudicated substantively.

       Furthermore, the Honorably Roy K. Altman (“Judge Altman”) appears to have been a

highly politicized judge, which caused Mr. Klayman to voluntarily dismiss the Florida

Complaint shortly after filing it. Indeed, Judge Altman sua sponte issued an Order

Requiring More Definite Statement before the Defendants were even served. Due to the bizarre

and unusual nature of this order, and because Defendant Stone is a close confidant of

President Trump and had recommended people to the bench in the past, Mr. Klayman

respectfully asked if Judge Altman had been recommended to the bench by Defendant Stone.

This would have explained the unusual

                                                 17
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page188
                                                                 22 of
                                                                    of66
                                                                       360




order from Judge Altman. Judge Altman refused to give an answer. Thus, Mr. Klayman saw no

recourse but to dismiss the Florida Complaint, as it was clear that he would not receive unbiased

adjudication.

       Lastly, to the extent that the Infowars Defendants are asserting that Mr. Klayman has

“forum shopped” to end up before this honorable Court, it is clear that such an assertion is

wholly invalid. This case was transferred to this Court on a motion by the Infowars Defendants.

This is not forum shopping by Mr. Klayman.

       H.       The Infowars Defendants Assertions Regarding Fla. Stat § 768.295 Are
                Plainly Erroneous

       The Infowars Defendants are asserting that Fla. Stat. § 768.295 (“Anti-SLAPP”) applies

to Mr. Klayman because he is a citizen of Florida. Mr. Klayman has absolutely no problem with

Florida law, and its two year statute of limitations for defamation, being applied to this case.

However, even if Florida law, and the Florida Anti-SLAPP statute, were to be applied here, it is

clear that the Infowars Defendants’ conduct does not merit Anti-SLAPP protection.

       However, it is important to note that this case was filed in federal court in the District of

Columbia, where the U.S. Court of Appeals for the District of Columbia Circuit has expressly

held that Anti-SLAPP statutes conflict with the Federal Rules of Civil Procedure, and therefore

are inapplicable. See Abbas v. Foreign Policy Group, 783 F.3d 1328 (D.C. Cir. 2015). Since this

Court, as well as every federal court follows the same Federal Rules of Civil Procedure, Anti-

SLAPP should not be applied.

       However, even if Anti-SLAPP were to be applied, the Infowars Defendants fall far short.

The Infowars Defendants must satisfy three prongs in order to succeed on an Anti-SLAPP

motion. This Court can only dismiss Mr. Klayman’s claims pursuant to Florida’s Anti-SLAPP

statute if it finds that (1) Defendants presented a prima facie case that the statute applies; and (2)



                                                 18
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page189
                                                                 23 of
                                                                    of66
                                                                       360




that Mr. Klayman’s Complaint is “without merit[;]” and (3) the suit was filed “primarily because

[the Infowars Defendants] exercised the constitutional right of free speech in connection with a

public issue . . .” Fla. Stat. § 768.295(3). “Free speech in connection with a public issue” is

defined as the following:

       any written or oral statement that is protected under applicable law and is made
       before a governmental entity in connection with an issue under consideration or
       review by a governmental entity, or is made in or in connection with a play,
       movie, television program, radio broadcast, audiovisual work, book, magazine
       article, musical work, news report, or other similar work. Id. at § 768.295(2)(a).

The Infowars Defendants have the burden of presenting a prima facie case that the Anti-SLAPP

statute applies. Gundel v. AV Homes, Inc., 44 Fla. L. Weekly 351 (Dist. Ct. App. 2019). They

have fallen woefully short.

               A.      Florida’s Anti-SLAPP Statute Does No Protect Defamatory Speech

       Straight away, the Infowars Defendants assertions fail because the express purpose of

Florida’s Anti-SLAPP statute is “to protect the right in Florida to exercise the rights of free

speech in connection with public issues . . . as protected by the First Amendment to the [U.S.]

Constitution . . .” Fla. Stat. § 768.295(1). However, is no Anti-SLAPP statute in the country that

protects against malicious, defamatory speech. The statutes only apply to a limited number of

legal actions that are based on, or relate to, or are in response to a party’s exercise of certain

rights protected by the U.S. Constitution, including the right of free speech. The right of free

speech does not protect defamatory statements. Beauharnais v. Illinois, 343 U.S. 250, 266 (1952)

(holding that libelous statements are outside the realm of constitutionally protected speech);

Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974) (holding that “there is no constitutional

value in false statements of fact”). Because the Infowars Defendants’ defamatory speech at issue

is not constitutionally protected, they fail the first necessary prong of the Anti-SLAPP statute.




                                                 19
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page190
                                                                 24 of
                                                                    of66
                                                                       360




                 B.   The Infowars Defendants Cannot Show that Mr. Klayman’s Lawsuit
                      is Without Merit

       As set forth in detail above, it is the Infowars Defendants’ motions to dismiss that are

“without merit.” Mr. Klayman’s amended complaint states clearly valid causes of action against

the Infowars Defendants.

       Mr. Klayman has further supported his allegations with his sworn affidavit, Exhibit 1,

and that of Defendant Alex Jones’ former wife and daughter-in-law to David Jones, Exhibit 5

that further demonstrate the meritorious nature of his allegations. Because Mr. Klayman has

provided a sworn affidavit, and Plaintiff Corsi has as well in his pleadings, there is no question

that the Infowars cannot show that his claims are “without merit” subject to dismissal under the

Anti-SLAPP statute. Mr. Klayman has more than sufficiently pled causes of action, and

buttressed his claims with sworn affidavits. Thus, the Infowars Defendant also fail the second

prong as well.

                 C.   The Infowars Defendants Cannot Show that Mr. Klayman’s Lawsuit
                      Was Filed Because of the Exercise of Constitutional Free Speech in
                      Connection with a Public Issue

       Crucially, there is no suggestion that the filing of this lawsuit had anything to do with the

Infowars Defendants’ right to comment on a public issue, peaceably assemble, instruct

representatives of government or to petition for redress of grievances. See Fla. Stat § 768.295(3).

This is because Mr. Klayman did not strategically file this lawsuit to choke legitimate public

criticism; he was forced to file this lawsuit because the Infowars Defendants intentionally and

maliciously published false statements of fact concerning Mr. Klayman that have severely

damaged his reputation and standing in his community.

       There is simply no “public issue” here. It is not a public issue to falsely publish that Mr.

Klayman“[has] never actually won a courtroom victory in his life….” It is not a public issue to



                                                20
      Case
       Case1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                  Document109
                                            73 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                              Page191
                                                                   25 of
                                                                      of66
                                                                         360




falsely publish Mr. Klayman “he was ousted at Judicial Watch . . . because of a sexual

harassment complaint,” or that that “he’s incompetent, he’s a numbskull, he’s an idiot, he’s an

egomaniac, and he could be the single worst lawyer in America. Each and every one of these

maliciously published statements is a false statement of fact that has absolutely nothing to do

with public debate, public concern or any public issue. It is frankly, laughable, that the Infowars

Defendants are even making the argument that the Anti-SLAPP statute applies to their

misconduct.

        I.     Defendant Shroyer’s Motion for Sanctions Must be Denied

        Defendants Shroyer has filed a motion for sanctions under Rule 11 of the Federal Rules o

Civil Procedure, which simply repeats the arguments set forth by the Infowars Defendants in

their motions to dismiss. As shown conclusively above, Mr. Klayman has alleged proper causes

of action against each and every Infowars Defendant, including Defendant Shroyer, who

personally participated in the defamation of Mr. Klayman on his show, The War Room.

         Defendant Shroyer’s motion is inoperative and must respectfully be denied for the same

reason that Defendant Shroyer’s motion to dismiss must be denied and his counsel should be

sanctioned for filing a frivolous motion. Indeed when a Rule 11 motion itself is not well

grounded in fact or law, or is filed for an improper purpose, the court may sanction the moving

party. Safe-Strap Co., Inc. v. Koala Corp., 270 F. Supp. 2d 407 (S.D.N.Y.2003).

IV.     CONCLUSION

        Based on the foregoing, Mr. Klayman respectfully requests that this Court deny the

Infowars Defendants motion to dismiss and motions for sanctions.

Dated: October 1, 2020                                      Respectfully Submitted,


                                                            /s/ Larry Klayman



                                                21
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         73 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page192
                                                                26 of
                                                                   of66
                                                                      360




                                                          Larry Klayman, Esq.
                                                          7050 W. Palmetto Park Rd
                                                          Boca Raton, FL, 33433
                                                          Telephone: (561)558-5336
                                                          Email:leklayman@gmail.com

                                                          Pro Se


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of September, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Larry Klayman




                                              22
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page193
                                                             27 of
                                                                of66
                                                                   360




                EXHIBIT 1
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page194
                                                                 28 of
                                                                    of66
                                                                       360



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                §
DR. JEROME CORSI and                            §      CIVIL ACTION NO. 1:20-CV-00298-LY
LARRY KLAYMAN,                                  §
                                                §
               Plaintiffs,
                                                §
       vs.                                      §
                                                §
INFOWARS, LLC, FREE SPEECH                      §
SYSTEMS, LLC, ALEX E. JONES,                    §
DAVID JONES, OWEN SHROYER, and                  §
ROGER STONE                                     §
                                                §
               Defendants.


                        SWORN AFFIDAVIT OF LARRY KLAYMAN

       I, Larry Klayman, being over eighteen years of age and duly competent to testify, hereby

swear and affirm as follows:

                         A BRIEF HISTORY OF MY BACKGROUND

       1.      I have personal knowledge of the following facts and if called upon as a witness,

could testify competently thereto.

       2.      In 1973, I graduated from Duke University where I majored in political science and

French literature. I excelled academically and graduated with honors.

       3.      I then matriculated at Emory Law School where I excelled academically and

graduated in 1977. While in law school, I worked as an intern at the U.S. International Trade

Commission, the Georgia Attorney General and the U.S. Attorney for the Northern District of

Georgia.

       4.      I passed The Florida Bar the first time I took the exam.

       5.      I passed all bar exams on my first attempt, including the District of Columbia Bar.



                                                 1
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page195
                                                                 29 of
                                                                    of66
                                                                       360



       6.      I began my legal career in this circuit in Miami, Florida as an associate for

Blackwell, Walker, Gray, Roberts, Flick & Hoehl (. Blackwell ), which was then the largest and

most prestigious law firm in Florida. I was admitted into The Florida Bar having been sworn in on

December 7, 1977. I have practiced law in this circuit continuously and extensively throughout my

forty-two-year career and have active cases pending in this circuit and elsewhere in Florida,

                                 I                              U.S. D               J          ( DOJ )

Antitrust Division, from 1980 to 1982, where I was assigned litigation in this circuit.

       7.      I                              J           W     , I . ( J        W        )     1994,



abuse. I was the Chairman, General Counsel, and Corporate Treasurer of Judicial Watch until I

voluntarily departed in 2003 to run as a candidate for the U.S. Senate in Florida in the Republican

primary election.

       8.      In 1998, during the time I ran Judicial Watch, I          T       J. F     ( F      )

my contract assistant. I later appointed him president of the organization I founded.

       9.      In September of 2003, I voluntarily departed from Judicial Watch to run for the

U.S. Senate in Florida. At the time I left Judicial Watch, I learned that Fitton had never graduated

from college, which he had told me he had when I initially hired him.

       10.     C            D           R         S       ( D            S   )

publications, I have enjoyed many successes in my career as a lawyer, many of which have been

brought to the attention of the public by complimentary newspapers, magazines, editorials and

journals.

       11.     For example, I practiced law at Blackwell with my supervising partners Paul Larkin

and Layton Mank and participating in winning product liability cases as defense counsel for

Blackwell including cases involving Raleigh bicycles, pharmaceutical drugs manufactured by


                                                      2
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page196
                                                                 30 of
                                                                    of66
                                                                       360



Burroughs-Wellcome, and allegedly misdiagnosed cancer victims, and other personal injury and

medical malpractice cases. Additionally, I handled lawsuits in admiralty.

         12.     I left Blackwell to join the DOJ as a trial lawyer, prosecutor and defense lawyer in

late 1979. During my time at the DOJ, I had many victories in the courtroom as well as favorable

settlements for the government, i.e., such as for the Consumer Affairs Section of the Antitrust

Division over misbranded, adulterated food and drug products including fruit drinks and

prophylactics for the Food & Drug Administration ( FDA ) and successful seizures and criminal

prosecutions of dangerous products on behalf of the Consumer Product Safety Commission

( CPSC ) such as slant-sided refuse bins,                            sleepwear, and intraocular lens

implants for cataract patients.

         13.     Importantly, I was also on the trial team that successfully broke up the AT&T

monopoly       creating competition in the telecommunications industry. I left the DOJ in late 1981.

         14.     Then, working as an international trade lawyer for Busby, Rehm & Leonard and

after a few years having founded my own firm The Law Offices of Larry E. Klayman, later named

Klayman & Associates, P.C., I won countervailing duty and antidumping duty cases concerning

steel from South Africa, garden furniture from Italy, musical instrument pads from Italy, coffee

filters from Brazil, key limes from Peru, fireworks from China and a host of other product imports.

I represented both importers and exporters. (While at Busby, Rehm & Leonard, I also took some

months on hiatus and worked in the Competition Directorate (DG-4) of the Commission of the

Europe     C              S       ( E.C. ).

         15.     Later, with my law firm, I won Section 337 unfair trade practice cases at the U.S.

I              T      C            ( USITC ) concerning tennis rackets from Belgium, power tools

from Taiwan, luggage from Taiwan, mass spectrometers from France, jam from Belgium, and

machine tools from Brazil. I won a landmark case concerning recloseable plastic bags, which


                                                   3
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page197
                                                                 31 of
                                                                    of66
                                                                       360



broke the patents of Minigrip and Dow Corning, M                   licensee. That case victory opened up

competition for zip lock bags, a multi-trillion dollar industry.

       16.     There was also an USITC patent case, pursuant to Section 337, which I litigated

and won involving motorcycle helmets and another antidumping and countervailing duty cases

before the Commerce Department and USITC concerning fire protection products and scuba

diving neoprene body suits.

       17.     I also won a Section 302 case involving paper from Brazil.

       18.     All of the Section 337 cases were judge-tried and I won every one of them.

       19.     I won a jury trial against Makita over power tools, another jury trial against a

domestic manufacture of removable swimming pools for my client Remove Pool Fence Co., and

yet another jury trial for my client, Maccaferri, on a contract dispute. These are only some of the

jury trials I won during my early career.

       20.     Because of my work during the time I ran Judicial Watch, a court ruled that

President William Clinton committed a crime during the Filegate litigation. I also triggered the

famous Chinagate scandal in a Freedom of Information Act, 5 U.S.C. § 552 et seq., which gave

rise to Judicial Watch ultimately being awarded almost a million dollars. I filed cases which ended

Bill and Hillary C

their home at Chappaqua, New York and ended the illegal payment of legal fees to the Clintons by

State Farm, which was a form of bribery. I also participated in the famous Gore v. Bush litigation

in Tallahassee, Florida that settled the 2000 presidential elections by the U.S Supreme Court. I

                               F        A       R            A ( FARA )                 C       E

Task Force that made its way to the U.S. Supreme Court.

       21.     I brought a case for Jose Basulto of Brothers to the Rescue in a Florida court, which

resulted in a $1.8 million judgment against the Republic of Cuba for shooting down Brothers to


                                                    4
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page198
                                                                 32 of
                                                                    of66
                                                                       360



the Rescue planes, and I represented the Miami family of Elian Gonzales and other victims of

Fidel Castro, such as journalists who were jailed by Castro for their political beliefs. In this regard,

I not only filed criminal complaints for these victims against Fidel Castro in Belgium courts, but

also lobbied and testified in both Italian and French in Italy and France, as I am fluent in both

languages, before various European parliaments to increase economic sanctions on Cuba for abuse

of human rights. I also lobbied the European Union in Brussels, Belgium for increased sanctions

on Cuba.

       22.     On December 16, 2013, Judge Richard J. Leon granted my request for a

                                                 N          S       A        ( NSA )            O

administration, when Judge Leon found for the first time in history that the collection of metadata

telephony records by the NSA was likely unconstitutional.

       23.     Because of that ruling, Congress enacted the USA Freedom Act, which sought to

end illegal and unconstitutional mass surveillance by government intelligence agencies and the

Federal Bureau of I              ( FBI ).

       24.     I obtained a jury verdict in the U.S. District Court for the Southern District of

Florida against my former public interest group Judicial Watch, which was then run by Fitton, for

maliciously defaming me in the amount of $181,000, which included punitive damages.

       25.     My client Sheriff Joe Arpaio and I were the first to challenge former President

O                                                    over 5 million illegal aliens and were ultimately

successful, along with 25 other attorneys general, in front of the U.S. Supreme Court.

       26.     I                                         D. J      C      ( D. C        ) from getting

indicted, first because he told the truth and did not engage in witness tampering and threaten to kill

a witness such as Randy Credico, as Defendant Stone did, and second because of my legal skill

and acumen. Dr. Corsi is a material witness in the Russian Collusion investigation by Special


                                                     5
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page199
                                                                 33 of
                                                                    of66
                                                                       360



C          R           M           ( M                 )                       a material witness as Person 1 in Defendant

S       M                               .

       27.         I have had many other successes in addition to the above-listed victories.

       28.         I myself                                                W           : W                H         I C       e to Fight the

E                                               2009. I    , I wrote about my unfortunate experience with Defendant

Stone. See Exhibit A. I authored this book myself without a ghostwriter and I came runner-up at

an International Book Fair. It also still has a review on www.Barnesandnoble.com of 4.5 stars out

of the maximum 5 stars.

       29.         Upon its publication, J                   C         ,                          R       B           B

               : T         Time                                                L       K              M

of Time,       K                   .T                         J            W                          B                               . See

Exhibit B.

       30.         J           F            ,                     W        N D          .     ,                                     : L

Klayman is my hero because he has integrity                           enough to prevent him from blind loyalty to party

or ideolog . . . T                                                                                                        ...T

other men like Larry early in American history. Their names were Washington, Jefferson,

Madison and Henry. See Exhibit B.

       31.         Louis Jacobson of the National Journal said this of me:                                    ...

of secrecy rules, Larry Klayman has become a force in Washington. See Exhibit B.

       32.         B       M            ,          N       PBS,                : ...

door some public official has marked secret . . . Larry Klayman is himself a conservative, but

                                                                  .

       33.         Frank Rich, famed                                       T       N              T                           : L     ...I

appreciate your own maverick                       if we can still use that word!            thinking                     .


                                                                      6
     Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                 Document109
                                           73 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                             Page200
                                                                  34 of
                                                                     of66
                                                                        360



          34.       These are just a few of the accolades I have received over the years from

conservatives and liberals alike, who appreciate and admire my work. See my biography attached

as Exhibit C and incorporated herein by reference; see also E              D, L    K        ,    O

M    T     P                             genesis of the Tea Party to me.

          35.       I am now the founder, Chairman and General Counsel of Freedom Watch, Inc.,

which has the mission of investigating and prosecuting government corruption and abuse through

legal advocacy. I also am in private practice with The Klayman Law Group, P.A. I am unique as a

public interest advocate. I am a columnist for World Net Daily and have had about 500+ columns

published over the last 10 years. I have also been a columnist for Newsmax through a blog titled

 K              C         and in addition to my book Whores: How and Why I Came to Fight the

E                   , I also published two other books: Fatal Neglect and Essays of a Mad Man. I

also have my own syndicat                            R      A                 S        P

L     K             .

                        MY EXPERIENCES WITH DEFENDANT ROGER STONE

          36.       I met Defendant Stone at the Old Ebbitt Grill in Washington, D.C. in 1988 while he

was a partner with Paul Manafort and others and was working as a lobbyist for the firm Black,

Manafort, Stone, & Kelly.

          37.       Defendant Stone was a political consultant who claimed to help get presidents

and other politicians elected. The firm made money by then lobbying the very men they put in

office.

          38.       Defendant Stone backed Republican candidate Jack Kemp for President and he

recommended that I be put on the executive finance committee, which also included Donald J.

Trump.




                                                     7
     Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                 Document109
                                           73 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                             Page201
                                                                  35 of
                                                                     of66
                                                                        360



       39.     Because Defendant Stone knew of my successes and capabilities as a private

lawyer, he told me that he had recommended me for U.S. Attorney when George Bush was

President in 1992.

       40.     In 1996, at a Republican Convention in San Diego, California, Defendant Stone

                                                                .

       41.     The media at the time went after Defendant Stone because of his alleged

pa                                                    .

       42.     The media alleged at the time that Defendant Stone solicited sex half-naked, and

that there was a picture of Defendant Stone in a compromising position to back up the story.

       43.     Defendant Stone contacted me and, because he knew my capabilities and acumen

as a lawyer, retained me to represent him to get the media to cease what he claimed then was a

smear campaign.

       44.     I successfully got the media to back off Defendant Stone through my skill as a

lawyer and Defendant Stone was grateful.

       45.     I maintained in sporadic contact with Defendant Stone until 2003 when I told him

of my plans to voluntarily leave Judicial Watch and run for the U.S. Senate.

       46.     There were confirmed rumors that Senator Bob Graham would retire from the U.S

Senate well before he announced his retirement in November 2003. Defendant Stone traveled in

Republican and political circles and knew that the Senator would be retiring in early to mid 2003.

       47.     Thus, I was in contact with Defendant Stone in early to mid 2003, having been put

in contact with him by Scott Reed, then Chief of Staff to Jack Kemp, who then was Secretary of

Housing and Urban Development, and Defendant Stone was made aware by Scott Reed that I

                       U.S. S            B    G             .




                                                  8
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page202
                                                                 36 of
                                                                    of66
                                                                       360



       48.     As I was a newcomer to politics, it would have been virtually impossible for me to

beat Bob Graham, the incumbent, given the privileges and name recognition an incumbent

receives, unless he or she is enmeshed in a major scandal. Senator Bob Graham was never

enmeshed in such scandal.

       49.     Because he was aware of my prior successes at Judicial Watch and before,

Defendant Stone wanted to work with me as my U.S. Senate campaign manager. During this time,

the spring, summer, and fall of 2003, and in preparation for my U.S. Senate run, Defendant Stone

researched and kept books and records of many of my accomplishments. He had several binders

(2-3 feet) full of information about me and the victories that I had obtained at Judicial Watch and

elsewhere. Again, because Defendant Stone knew of my successes and legal political acumen,

Defendant Stone wanted to be on my team and help me run for the U.S. Senate.

       50.     Defendant Stone thus knew of many cases I had won in courtrooms and other legal

accomplishments and in fact had kept records of successes in a book of my accomplishments.

       51.     Soon after I hired him and during the height of my U.S. Senate campaign, I

discovered that Defendant Stone had a conflict of interest and was working with Al Sharpton,

while simultaneously working with me. He had agreed to represent me exclusively and I

considered Al Sharpton to be an unsavory character. He also was not competently running my

campaign with a staff of his friends which he had hired at great expense to me.

       52.     I let Defendant Stone go roughly after about one month of his working with me on

my U.S. Senate campaign. Shortly after his being let go, Defendant Stone and his sidekick Mike

Caputo,                                                                    , along with other staff

Defendant Stone had hired, stole thousands of dollars of campaign cell phones and laptops, which

I had purchased with my personal funds for the campaign.




                                                 9
     Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                 Document109
                                           73 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                             Page203
                                                                  37 of
                                                                     of66
                                                                        360



        53.     I have not spoken to Defendant Stone since I parted ways with him in 2003 given

this experience.

        54.     Defendant Stone is an individual and citizen of Florida. Special Counsel Robert

M        ( M         )             S                                   R        C

seven different felony counts, including lying under oath, witness tampering and obstruction of

justice by threatening to kill a material witness and his service dog.

        55.     The January 18, 2019 InfoWars video, published in this circuit, contained several

false, misleading and defamatory statements concerning me. These false and defamatory

statements include but are not limited to:

        A ̀ 1:25, De e. da         S       e a ,      He    (K a       a )     e e   ac a         a
        c           c                      e.

        A 1:30, De e da        S        e a , He (K a a ) a                    ed a J d c a Wa c .
        A T      F                     e e . He a    ed beca e                 a e a a a       e
        c    a .

        A    1:37,    De e da  S e a , He (K a a )        c                           ee , e      a
             b       , e a d , e a e      a ac, a d e c d be                          e   e
         a e          A e ca. W      a Je    C      a e , C                             a   e     e
        electric c   a .S      dea a e a    d      e   e                              .

        A 2:01, De e da        S       e   b     ed   a Pa                 a   ece    a ba e.

        A 4:11, De e da S              e a , F             e e     e          e e           ...   a
        La   Ka a      IQ                 e  a 70,            e            ...

Am. Compl. at ¶¶ 55, 56, 59, 61, 62.

        56.     Defendant Stone acted with actual when he published the false, misleading and

defamatory statements concerning me because he knew they were false or acted with a reckless

disregard to their truth, as set forth herein.

        57.     Defendant Stone not only acted with actual malice when he published the false,

misleading and defamatory statements concerning me, but he also had motives to maliciously



                                                      10
     Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                 Document109
                                           73 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                             Page204
                                                                  38 of
                                                                     of66
                                                                        360



defame me. He published the false and misleading statements knowing that they were false or with

a reckless disregard for their truth. Defendant Stone had reason to know that his statements were

false.

         58.   Defendant Stone is aware of many, many victories of mine as he was in charge of

putting together the book of my accomplishments for fundraising purposes for my U.S. Senate

campaign, among other reasons.

         59.   Since the time I let Defendant Stone go as my campaign manager in late 2003,

Defendant Stone has tried to trade off my clients like a scavenger. I have warned my clients not

to become involved with him as, in my opinion and through my experience, Defendant Stone is

not an honorable, ethical or honest person. He has been widely and rightly called a self-styled

                In my opinion, this characterization is accurate based on my experience dealing

with him. See G          R       S            N    ,

https://www.netflix.com/title/80114666. He tried to trade off my clients for his own profit and

purposes.

         60.   When the National Enquirer contacted me in 2018 to get a comment on a story it

was writing about President Donald Trump and to get my legal opinion on the Mueller

investigation, I told the reporter not to quote me in the same article as Defendant Stone, or any

article in which he wrote, as Defendant Stone wrote for the National Enquirer at the time. The

National Enquirer is located in South Florida and is apparently close with Defendant Stone, a

South Florida citizen. I did not want to be quoted or associated at all with Defendant Stone

because I consider him       like others do   to be a self-styled dirty trickster who was likely going to

be indicted for alleged criminal behavior by Mueller and in fact was indicted by Mueller.

         61.   In 2018, I also told Alex Jones and his show producers on InfoWars that I did not

want to appear on any show which included Defendant Stone or had ties to Defendant Stone,


                                                    11
     Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWADocument
                                 Document109
                                           73 Filed
                                              Filed05/27/21
                                                    09/30/20 Page
                                                             Page205
                                                                  39 of
                                                                     of66
                                                                        360



either as a guest or as a host, because I strongly felt at the time that Mueller may indict Defendant

Stone. Defendant Stone was at the time a host on InfoWars.

        62.     I also warned Alex Jones not to release any information          that was potentially

under seal in the contempt case of Melendrez v. Arpaio, 07-cv-02513 (D. Ariz. 2007)         which he

may have improperly obtained from Defendant Stone or others concerning Dennis Montgomery,

another whistleblower client of mine who contracted with the U.S. government so it could use his

software capabilities for intelligence gathering.

        63.     During the criminal trial of my client Cliven Bundy, again to try to scavenge off

my clients, Defendant Stone flew to Las Vegas, Nevada where the Bundys lived and boasted that

                           C       B                     .I       C   B      ,C

              , to stay away from Defendant Stone and she did.

        64.     I also warned my then client at the time, Dennis Montgomery, to stay away from

Defendant Stone.

        65.     Defendant Stone wanted to      and did     intimate and threaten my client Dr. Corsi

since he is a material witness in the Mueller investigation as Defendant Stone obviously feared

that he would testify ag               M      .D              S                  D.C

he knew that I know what type of person he is and must have thought falsely that my

representation of Dr. Corsi was my revenge for him having harmed me during my U.S. Senate

campaign.

        66.     In sum, Defendant Stone tried to trade off my clients and I shut this down every

time in order to protect my clients from Defendant Stone. He also knew that I wanted nothing to

do with him and I predicted early on in the Russian collusion investigation that Mueller would

most likely indict Defendant Stone because of        in my experience with him    his rank dishonesty

and dirty tricks.


                                                    12
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page206
                                                                 40 of
                                                                    of66
                                                                       360



       67.     This, in addition to other information that will be meted out in discovery, supplies

the motive to maliciously defame me. That he attacks my acumen and ability as a lawyer and

defamed me personally with false sexual harassment complaint claims is directly related to my

having kept him away from my clients.

       68.     This vindictive, malicious retaliation by Defendant Stone had a logical purpose. He

tried to intimate and threaten Dr. Corsi and me in order for us not to collaborate with Mueller. We

obviously did not collaborate with Mueller but Defendant Stone is both unstable and unhinged

(See CDs containing videos of defamatory statements and publications) and apparently paranoid

and he tried to prevent collaboration at all costs in order to save his own skin. His conduct toward

us is similar to his conduct toward Material Witness 2 in the Mueller investigation, Randy

Credico, who he allegedly threatened M                    to kill. He even allegedly threatened to kill

C                      ,                                   .

                                             DAMAGES

       69.     As an attorney, I rely on my virtue and integrity, as my reputation and good will

determines the amount of clients that come to me to earn a living for their legal matters in the

public interest and privately.

       70.     Any damage done to my reputation harms my ability to practice law as a lawyer,

particularly in this circuit, which is my community. This also harms my work as an author,

columnist and syndicated radio talk show host, all of which depend on reputation and good will.

       71.     D           S                  s in this instance have caused harm to my reputation,

good will and well being in this circuit, the United States, and globally, as I am also an

international lawyer as previously set forth in this affidavit.




                                                   13
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page207
                                                                 41 of
                                                                    of66
                                                                       360



       72.       There was never any single instance of someone making a sexual harassment

complaint against me during my almost ten years at Judicial Watch. Defen           S

to the contrary are false and defamatory and made with actual malice.

       73.       Defendant Stone acted with actual                                     I

because of a sexual harassment complaint because he knew that was false. Am. Compl. at ¶ 56.

Defendant Stone knew or had reason to know that this was false, as he was my campaign manager

when I left Judicial Watch.

       74.       A                             D                               ,

testimony of Fitton of Judicial Watch, this also proves the falsity of this statement. Indeed, both

Fitton and Defendant Stone have been forced to testify under oath that they never spoke about my

                 .   Defendant Stone thus fabricated this falsity, according to F            sworn

testimony.

       75.       The damage done to me and my clients Dr. Corsi, Cliven Bundy, and the Gold Star

parents of Extortion 17 whose sons died in combat in Afghanistan, because of Defendant Stone is

continuing. As just one example, a person approached me in an elevator and told me that I was

             J        W     .

       76.       Defendant Stone acted with actual malice when he published all of the defamatory

statements. He knew the statements were false or had a reckless disregard for their truth. He had

reason to know his false and misleading statements were false.

       77.       I was damaged financially, as well as to my reputation and good will, and

emotionally, by the defamatory and other tortious acts of Defendant Stone.

       78.       Each of the Defendants, Alex Jones, David Jones, Owen Shroyer, Free Speech and

Infowars, is intimately familiar with my background, qualifications and successes as a public

interest and private attorney. For this reason, I was previously invited to appear on Infowars on


                                                14
    Case
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWADocument
                                Document109
                                          73 Filed
                                             Filed05/27/21
                                                   09/30/20 Page
                                                            Page208
                                                                 42 of
                                                                    of66
                                                                       360



many occasions before Defendants decided   at the direction of Defendant Stone   to defame my

client, Dr. Corsi and me.

Affiant Sayeth Not

SWORN TO UNDER OATH THIS 30TH DAY OF SEPTEMBER OF 2020.


                                                        _______________________
                                                        Larry Klayman




                                            15
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page209
                                                             43 of
                                                                of66
                                                                   360




             EXHIBIT A
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page210
                                                             44 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page211
                                                             45 of
                                                                of66
                                                                   360




              EXHIBIT B
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page212
                                                             46 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page213
                                                             47 of
                                                                of66
                                                                   360




             EXHIBIT C
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page214
                                                             48 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page215
                                                             49 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page216
                                                             50 of
                                                                of66
                                                                   360




             EXHIBIT D
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page217
                                                             51 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page218
                                                             52 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page219
                                                             53 of
                                                                of66
                                                                   360




                EXHIBIT 2
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page220
                                                             54 of
                                                                of66
                                                                   360




Transcript of Thomas J. Fitton
                           Date: June 6, 2019
                         Case: Klayman -v- Fitton




 Planet Depos
 Phone: 888.433.3767
 Email:: transcripts@planetdepos.com
 www.planetdepos.com



     WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
         Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWADocument
                                     Document109
                                               73 Filed
                                                  Filed05/27/21
                                                        09/30/20 Page
                                                                 Page221
                                                                      55 of
                                                                         of66
                                                                            360

                                                             Transcript of Thomas J. Fitton                                      1 (1 to 4)

                                                              Conducted on June 6, 2019
                                                                      1                                                                       3
1              IN THE UNITED STATES DISTRICT COURT                          1                  A P P E A R A N C E S
2             FOR THE SOUTHERN DISTRICT OF FLORIDA                          2
3                                                                           3    ON BEHALF OF THE PLAINTIFF PRO SE:
4    LARRY KLAYMAN,                  *                                      4      LARRY KLAYMAN, ESQUIRE
5             Plaintiff,             *                                      5      Klayman Law Group, P.A.
6       vs.                          *   Civil Action                       6      Suite 345
7    THOMAS FITTON,                  *   No. 1:19-cv-20544                  7      2020 Pennsylvania Avenue, Northwest
8             Defendant.             *                                      8      Washington, D.C.     20006
9                                                                           9      (310) 595-8088
10                                                                          10
11                                                                          11
12      Videotaped Deposition of THOMAS J. FITTON                           12
13                       Washington, D.C.                                   13 ON BEHALF OF THE DEFENDANT:
14                  Thu rsday, June 6, 2019                                 14     RICHARD W. DRISCOLL, ESQUIRE
15                           3:06 p.m.                                      15     Driscoll & Seltzer
16                                                                          16     Suite 610
17                                                                          17     300 North Washington Street
18                                                                          18     Alexandria, Virgini a    22314
19   Job No.: 247643                                                        19      (703) 822-5001
20   Pages 1 - 92                                                           20
21   Reported by:     Vicki L. Forman                                       21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25



                                                                      2                                                                       4
1              Videotaped Deposition of THOMAS J. FITTON,                   1    ON BEHALF OF THE DEFENDANT:
2    held at the offices of:                                                2       KATIE M. MERWIN, ESQUIRE
3                                                                           3      Cole, Scott & Kissane, P.A.
4       Planet Depos                                                        4      Suite 120
5       Suite 950                                                           5      222 Lakeview Avenue
6       1100 Connecticut Avenue, Northwest                                  6      West Palm Beach, Florida     33401
7       Washington, D.C.     20036                                          7      (561) 383-9206
8       (888) 433-3767                                                      8      (Present via Telephone.)
9                                                                           9
10                                                                          10
11                                                                          11
12            Pursuant to agreement, before Vicki L.                        12 ALSO PRESENT:     Joannis Arsenis, Videographer
13 Forman, Court Reporter and Notary Public in and                          13
14 for the District of Columbia.                                            14
15                                                                          15
16                                                                          16
17                                                                          17
18                                                                          18
19                                                                          19
20                                                                          20
21                                                                          21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
       Case
        Case1:20-cv-00298-LY-AWA
              1:20-cv-00298-LY-AWADocument
                                   Document109
                                             73 Filed
                                                Filed05/27/21
                                                      09/30/20 Page
                                                               Page222
                                                                    56 of
                                                                       of66
                                                                          360

                                            Transcript of Thomas J. Fitton                                 11 (41 to 44)

                                             Conducted on June 6, 2019
                                                        41                                                           43
1      MR. KLAYMAN: Certify it.                              1 have been disclosed to me.
2    Q  So as President of Judicial Watch you                2     Q But you don't know for sure that
3 would have known for sure that this Complaint had          3 Mr. Peterson didn't have contact with Roger Stone?
4 been filed, correct?                                       4      MR. DRISCOLL: Objection to form.
5      MR. DRISCOLL: Objection to form.                      5     A I'm confident there was no such contact.
6    A Well, the press release indicates it was              6     Q You have told Mr. Peterson in the past,
7 filed and I recall we sued about the raid, yes.            7 have you not, that I was ousted from Judicial
8    Q And you gave interviews about suing in the            8 Watch because of a sexual harassment complaint?
9 raid, correct, in the media?                               9       MR. DRISCOLL: Objection to form.
10 A I don't remember.                                       10 Mr. Peterson is an in-house counsel and I'm going
11 Q Turn to the last page, page five.                       11 to direct the witness not to answer. That's an
12     The Complaint is signed by James F                    12 attorney-client privilege.
13 Peterson, correct?                                        13     MR. KLAYMAN: Certify it.
14 A His name is on the last page of the                     14    Q  So you don't know whether or not
15 Complaint as a signatory.                                 15 Mr. Peterson repeating what you had told him then
16 Q He is an attorney at Judicial Watch,                    16 republished that to Roger Stone?
17 correct?                                                  17     MR. DRISCOLL: The communications between
18 A Yes.                                                    18 an in-house counsel and the President of the
19 Q Now, Mr. Peterson had contact with Roger                19 corporation relating to legal advice and
20 Stone over the issue of the raid on his house, did        20 assistance are privileged. He can't answer the
21 he not?                                                   21 question about the contents of the communication
22 A Not that I'm aware of.                                  22 or derivative questions that would disclose the
23     MR. DRISCOLL: Objection to form.                      23 content of the communication.
24 Q You're saying you don't know one way or                 24     MR. KLAYMAN: That's the crux of the
25 the other?                                                25 lawsuit. That does not apply in this context.
                                                        42                                                           44
1     A I don't believe he has. I said I would               1       MR. DRISCOLL: That doesn't waive the
2 know if he had.                                            2 privilege.
3     Q How would you know if you couldn't even              3     Q Are you saying that you never told anyone
4 identify the Complaint?                                    4 at Judicial Watch that I was ousted because of a
5     A Another abusive harassing question.                  5 sexual harassment complaint?
6       MR. DRISCOLL: It's a foundation question.            6       MR. DRISCOLL: Anyone other than the
7 You can go ahead and answer it.                            7 attorneys?
8       How would you know if he had contacted               8       MR. KLAYMAN: Anyone.
9 Roger Stone?                                               9       MR. DRISCOLL: No, I can't allow him to
10      MR. KLAYMAN: Or if Roger Stone contacted             10 answer that question.
11 him.                                                      11 Q Are you saying that you never told anyone
12 A Is it privileged?                                       12 that I was -- regardless -- let's take attorneys
13      MR. DRISCOLL: That's an interesting                  13 out of it.
14 question. The fact of the communication would not         14      Have you ever -- you have told other
15 be. The contents of it would be.                          15 people in addition to -- strike that.
16 A How I would know is my question of whether              16      You have told other people excluding
17 it's privileged or not.                                   17 attorneys that I was ousted from Judicial Watch
18      MR. DRISCOLL: No, I'm going to allow you             18 because of a sexual harassment complaint?
19 to answer that one.                                       19 A You have to ask the question again.
20 A How I would know about what my attorneys                20      MR. KLAYMAN: Read it back, please.
21 are doing or Judicial Watch's attorneys are doing?        21 A Please.
22      MR. DRISCOLL: Yeah, and you're not                   22      MR. KLAYMAN: Let me rephrase it.
23 disclosing a communication. You're just                   23    Q  I'm taking attorneys out of this question.
24 describing a process.                                     24 I'm saying you have told others who aren't
25 A Typically that type of communication would              25 attorneys over the course of the last 16 years
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
      Case
       Case1:20-cv-00298-LY-AWA
             1:20-cv-00298-LY-AWADocument
                                  Document109
                                            73 Filed
                                               Filed05/27/21
                                                     09/30/20 Page
                                                              Page223
                                                                   57 of
                                                                      of66
                                                                         360

                                           Transcript of Thomas J. Fitton                                 12 (45 to 48)

                                            Conducted on June 6, 2019
                                                        45                                                           47
1 since I left Judicial Watch that I was ousted              1 Judicial Watch was motivated by an employee's
2 because of a sexual harassment complaint?                  2 sexual harassment complaint," do you see that?
3    A No, because that's not true. You weren't              3     A Yeah.
4 ousted as a result of a sexual harassment                  4     Q Again, that statement does not say that
5 complaint.                                                 5 you never spoke with Roger Stone, just that you've
6    Q After I sued you in this particular case              6 never published that particular issue, correct?
7 has anyone -- have you or anyone at Judicial Watch         7     A It says what it says.
8 or your counsel tried to contact Roger Stone?              8     Q And then it states "Any statement by Roger
9      MR. DRISCOLL: Objection to form. The                  9 Stone regarding Klayman was made without my
10 question invades the attorney-client privilege and        10 knowledge or information and therefore I did not
11 the attorney work product. I direct the witness           11 intend and could not intend to harm Klayman or his
12 not to answer.                                            12 reputation," do you see that?
13     MR. KLAYMAN: Certify it.                              13 A Yes.
14     Madam court reporter, have a page in the              14 Q Now, you're not saying in that statement
15 front where you have all the certified questions          15 that you didn't communicate with Roger Stone.
16 and where you can find them to make it easy for           16 You're saying that you didn't know that he was
17 the Magistrate Judge. Thank you.                          17 going to republish anything about me, correct?
18 Q Now, I turn your attention back to your                 18      MR. DRISCOLL: Objection to form. The
19 affidavit which is --                                     19 document speaks for itself.
20 A Exhibit 3.                                              20 A The document speaks for itself.
21 Q Exhibit 3. Turn your attention to                       21 Q If you don't want to explain it that's
22 paragraph seven where it says "I have no                  22 fine.
23 recollection of ever having any communication with        23 A You're mischaracterizing it.
24 Roger Stone," do you see that?                            24 Q I do agree. It speaks for itself and
25 A Uh-huh.                                                 25 there's a lot of loopholes in it.
                                                        46                                                           48
1    Q Now, it doesn't say you didn't have a                 1      MR. DRISCOLL: Why don't you just ask him
2 communication with Roger Stone. It just says that          2 the question. Did he ever --
3 you have no recollection of having one, correct?           3      MR. KLAYMAN: I will ask the questions
4    A That's correct.                                       4 that I want to ask, Mr. --
5    Q Do you remember during the Clinton years              5      MR. DRISCOLL: All right.
6  that witnesses would always come in and say we            6     Q I want to turn to paragraph eight.
7 have no specific recollection and we would contest         7      Do you see the statements in the last
8 that?                                                      8 sentence of paragraph eight where it says "To
9       MR. DRISCOLL: Just ask your question,                9 support his claim Judicial Watch submitted
10 Larry.                                                    10 evidence demonstrating that Klayman was forced to
11 Q So you can't say categorically that you                 11 resign due to inappropriate conduct" and you list
12 haven't had communications with Roger Stone?              12 three examples of your alleged inappropriate
13 You're just saying you don't have a recollection          13 conduct, do you see that?
14 of ever having it, correct?                               14 A Yeah.
15 A I think the statement speaks for itself.                15 Q Now, you have in the last 16 years told
16 Q You could have said I have never                        16 many people, and I'm excluding any attorneys,
17 communicated with Roger Stone, correct, if that's         17 exactly what is written in this affidavit and
18 what you were trying to say, that you never had           18 which you swore to under oath?
19 any contact?                                              19     MR. DRISCOLL: I'm going to object to the
20 A The statement speaks for itself.                        20 question and direct the witness not to answer that
21 Q Then you state in the next sentence "I                  21 question to the extent it's related to the other
22 have never published, uttered or implied to Roger         22 lawsuit that is currently pending in the U.S.
23 Stone that Klayman was the subject of a sexual            23 District Court for the District of Columbia, Case
24 harassment complaint during his employment by             24 Number 06-cv-670.
25 Judicial Watch or that his resignation from               25     MR. KLAYMAN: That's not a basis to tell
                                              PLANET DEPOS
                                 888.433.3767 | WWW.PLANETDEPOS.COM
            Case
             Case1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY-AWADocument
                                        Document109
                                                  73 Filed
                                                     Filed05/27/21
                                                           09/30/20 Page
                                                                    Page224
                                                                         58 of
                                                                            of66
                                                                               360
                                                                               Roger Stone taken on 2/12/2020


   1                  IN THE CIRCUIT COURT OF THE SEVENTEENTH CIRCUIT
                   IN AND FOR BROWARD COUNTY AND THE FIFTEENTH JUDICIAL
   2                  CIRCUIT FOR PALM BEACH COUNTY, FLORIDA, FLORIDA
   3

   4      LARRY KLAYMAN,
                                                                   CASE NO. 19-011394
   5                                Plaintiff,
   6           -vs-
   7      ROGER STONE,
   8                      Defendant.
               ____________________________________/
   9
               JEROME CORSI, et al
 10
                                        Plaintiff
 11

 12            vs.                                              CASE NO. 50-2019-CA-013711
 13
               ROGER STONE, et al
 14
                          Defendant
 15            ____________________________________/
 16
                                    VIDEOTAPED DEPOSITION OF ROGER STONE
 17
                                                   VOLUME I OF II
 18
                                          Wednesday, February 12, 2020
 19                                          9:42 a.m. - 4:28 p.m.
 20
                                  110 Southeast 6th Street, Suite 1700
 21                                  Fort Lauderdale, Florida 33301
 22
               Stenographically Reported By:
 23            PATRICIA BAILEY-ENTIN, FPR
               Notary Public, State of Florida
 24            BAILEY & ASSOCIATES REPORTING, INC.
               Fort Lauderdale Office
 25            Phone - 954-358-9090


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 1
            Case
             Case1:20-cv-00298-LY-AWA
                   1:20-cv-00298-LY-AWADocument
                                        Document109
                                                  73 Filed
                                                     Filed05/27/21
                                                           09/30/20 Page
                                                                    Page225
                                                                         59 of
                                                                            of66
                                                                               360
                                                                                 Roger Stone taken on 2/12/2020


   1                            But let's start with my sworn affidavit on top,
   2           and I'll ask that that be marked.                        It -- it entails --
   3                            MR. KLAYMAN:               And you can just mark it right in
   4                   the book --
   5                            THE REPORTER:                   Sure.
   6                            MR. KLAYMAN:               -- to make it easy.
   7                            That's Exhibit 2 to the Stone deposition and it
   8                   entails 59 pages.
   9                            (Plaintiffs' No. 2, Affidavit of Larry Klayman,
 10            was marked for Identification.)
 11            BY MR. KLAYMAN:
 12                    Q.       You are aware, Mr. Stone, that I'm the founder
 13            of Judicial Watch?
 14                    A.       I am.
 15                    Q.       You've spoken to Tom Fitton, haven't you?
 16                    A.       One time in my entire life.                I saw him
 17            backstage at a conference in -- at Dural, maybe a couple
 18            months ago, and we -- we shook hands in passing.                                Beyond
 19            that, I've never spoken to the man.
 20                    Q.       You've spoken to others at Judicial Watch,
 21            though, haven't you?
 22                    A.       No, actually, I haven't.                Not that I recall.
 23                    Q.       You -- you may have, but you just don't recall?
 24                    A.       I don't recall ever speaking to anyone at -- at
 25            Judicial Watch.                 I couldn't name anybody else at


Bailey & Associates c/o Empire Legal Reporting (954) 241-1010                                         Page: 39
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page226
                                                             60 of
                                                                of66
                                                                   360
9/30/2020       Case
                 Case1:20-cv-00298-LY-AWA
                       1:20-cv-00298-LY-AWA           Document
                               Gmail - Re: Defamation by Document
                                                         Roger          109
                                                                          73 and
                                                               Stone, InfoWars, Filed
                                                                                Filed  05/27/21
                                                                                        09/30/20
                                                                                  Alex Jones with regard Page
                                                                                                          Page
                                                                                                         to        227
                                                                                                                    61Corsi
                                                                                                            Dr. Jerome of
                                                                                                                        of66360


                                                                                                Oliver Peer <oliver.peerfw@gmail.com>



  Re: Defamation by Roger Stone, InfoWars, and Alex Jones with regard to Dr. Jerome
  Corsi
  Oliver Peer <oliver.peerfw@gmail.com>                                                    Fri, Jan 25, 2019 at 11:43 AM
  To: buschel@bglaw-pa.com, gsmith@strategysmith.com, kcoffey@coffeyburlington.com, contact@randazza.com
  Cc: jrlc@optonline.net, Larry Klayman <leklayman@gmail.com>, dgray@graylawgroupnj.com

    This email is being forwarded at the direction of Larry Klayman, counsel to Dr. Jerome Corsi.

    Dear Counsel for Roger Stone, Infowars, and Alex Jones,

    As instructed by my client, Dr. Jerome Corsi, please be advised that any further defamation about Dr. Corsi and the
    undersigned will result in immediate legal action. If you have any further questions, you may contact me at (310) 595-
    0800.

    Sincerely,
    Larry Klayman, Esq.
    Klayman Law Group P.A.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-a%3Ar8516598442787710099&simpl=msg-a%3Ar8516598442787710099   1/1
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page228
                                                             62 of
                                                                of66
                                                                   360
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document109
                                      73 Filed
                                         Filed05/27/21
                                               09/30/20 Page
                                                        Page229
                                                             63 of
                                                                of66
                                                                   360



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS

      DR. JEROME CORSI, ET AL

                    ​
      Plaintiffs                        ​
                        v.
                                    ​                     Case Number:      1:20-cv-298-LY
      INFOWARS, LLC, et al

                             ​Defendants.




                             SWORN DECLARATION OF KELLY MORALES



              1. I, Kelly Morales, hereby declare under penalty of perjury that the following is true and
      correct and based on my personal knowledge and belief.
              2. I am over the age of 18 and mentally and legally competent to make this affidavit,
      sworn under oath.
              3. I am the former wife of Defendant Alex Jones. I was married to Alex Jones for 12
      years and with him for 15 years and we have 3 children together. During our time together, I was
      involved in the activities of Alex, his father David and Infowars and am intimately
      knowledgeable about their activities and business structure.
              4. Based on my personal knowledge and experience, David Jones runs Infowars with
      Alex Jones and helps him with his activities, including fixing media stories and endorsing and/or
      aiding his slanderous and/or fraudulent behaviors, all for profit.
              5. Infowars, LLC is a sub-entity of Free Speech Systems, LLC (“FSS”), and David Jones
      is an employee of FSS, or he has been.
              6. David Jones is additionally a managing member of multiple entities that are closely
      held businesses, constituting financial holding companies or financial distribution centered
      around Infowars/Alex Jones’ supplement line, which are quintessential to funding and running
      Infowars.
              7. Alex Jones could not function without David Jones, and has conspired with him on the
      past to commit this breach of fiduciary duty and fraud on my business/estate with Alex Jones.
      While David Jones did this, he slandered and/or defamed me to experts and assisted Alex Jones
      and his attorneys to do the same, so as to steal/hide my estate and his grandchildren’s inheritance.
              8. Alex Jones is quasi-illiterate, and cannot use technology or apps such as email with
      any fluency, and he cannot function without assistance from those around him, including David
      Jones.
              I hereby swear under oath and penalty of perjury that the foregoing facts are true and
      correct to the best of my knowledge and belief.
              Executed on September 30, 2020
Case
 Case1:20-cv-00298-LY-AWA
       1:20-cv-00298-LY-AWADocument
                            Document​________________________________
                                    10973 Filed
                                            Filed05/27/21
                                                   09/30/20 PagePage230
                                                                      64 of
                                                                         of66
                                                                            360

                                              ​Kelly Morales
       2
     Case
       Case
          1:20-cv-00298-LY-AWA
20-10118-hcm1:20-cv-00298-LY-AWA
              Doc#8 Filed 02/13/20Document
                                   Document
                                   Entered  109
                                              73 Filed
                                                  Filed
                                           02/13/20    05/27/21
                                                        09/30/20
                                                     13:17:45    Page
                                                                 Page
                                                              Main    231
                                                                       65 of
                                                                          of66
                                                                   Document  360
                                                                              Pg 97 of
                                         97



                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION

    In re:                                                    §
                                                              §
    Alexander E. .Jones,                                      §   CASE NO. 20-10118-hem
                                                              §
             Alleged Debtor.                                  §   Chapter 11
                                                              §
                   Affidavit of David Jones in Support of Alleged Debtor’s Motion to Dismiss

    STATE OF TEXAS                      §
                                         §
   COUNTY OF TRAVIS                     §


                   BEFORE ME, the undersigned authority, on this day personally appeared David Jones,
     who after being sworn did state upon his oath, as follows:


              1.        “My name is David Jones. .1 am over 18 years of age and otherwise competent and
   capable of making this Affidavit. I have personal knowledge oflhe facts set forth herein and they
   are true and correct.


             2.         “I have been involved with Alex Jones' personal and business finances for many
   years and have personal knowledge of the matters set forth herein, and they are true and correct.


             3.         "I have personally reviewed the Real Estate Lien Note from Alexander Jones to
   Kel ly R. Jones dated March 19, 2015 (the "Note''), which is attached to the Involuntary Bankruptcy
   Petition filed in the above referenced case and have reviewed the record of payments made by
   Alexander Jones to Kelly R, Jones under the Note. I have personally calculated the remaining
   balance of the Note. The balance oflhe Note is $596.267.16 as of the date hereof.


             ''Further Affiant sayeth not."’


                  SIGNED on this J ^         y of February. 2020. / \




               Sworn to and subscribed before me. the undersigned authority, on                    day of
     February. 2020.
                                                                    /C
                               PATRICK RILEY
                                                            _____ {/
                      $c Notary Public, State of Texas      Notary Public for the State of Texas
                                Comra- Empires 09-24-2022                            gyp
     -583/-5475-5/P               Notary ID 131734177
   Case
    Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWADocument
                               Document109
                                         73 Filed
                                            Filed05/27/21
                                                  09/30/20 Page
                                                           Page232
                                                                66 of
                                                                   of66
                                                                      360




                                                          Email:leklayman@gmail.com

                                                          Pro Se


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of September, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Larry Klayman




                                              22
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 233 of 360




               EXHIBIT D
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         101 Filed
                                              Filed05/27/21
                                                    04/13/21 Page
                                                              Page234
                                                                   1 ofof115
                                                                          360




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

DR. JEROME CORSI, et al

                        Plaintiffs

               v.
                                                        Case Number:   1:20-cv-298-LY
INFOWARS, LLC, et al

                       Defendants.


   PLAINTIFFS JEROME CORSI AND LARRY KLAYMAN’S MOTION TO HAVE
      PRESIDING JUDGE DECIDE OUTSTANDING MOTIONS TO DISMISS

       Plaintiffs Dr. Jerome Corsi and Larry Klayman hereby respectfully move the presiding

judge, the Honorable Lee Yeakel (“Judge Yeakel”), to decide the outstanding motions to dismiss

and vacate the order staying discovery and would respectfully show the following:

       At the very outset of this case, after it was transferred from the U.S. District Court for the

District of Columbia, with the presiding judge there having found that the Western District of

Texas was the more appropriate venue and jurisdiction, this honorable Court made it crystal clear

that he likes to move cases quickly to trial and strong disfavors motions to dismiss unless under

the most compelling of circumstances. Here is what this honorable Court stated in two status

conferences at the outset of this case before it:

       You're going to have to figure how much time you want because once I get it set,
       once I fill in after a subsequent conference your trial month and final pretrial
       conference date and time, you're not likely to get a continuance or a
       postponement.

       I like to try lawsuits. If I had my way and could pass one law, I would do away
       with motion practice altogether, and you would either settle your case or try your
       case, the way it was in the olden days. Exhibit A.

       Accordingly, Plaintiffs, who continue to suffer severe damage by virtue of the continuing

defamation and other illegal actions of Defendants – which defamation is not new but is a pattern


                                                    1
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         101 Filed
                                              Filed05/27/21
                                                    04/13/21 Page
                                                              Page235
                                                                   2 ofof115
                                                                          360




and practice with regard to many their victims, including but hardly limited to the Sandy Hook

families. It was thus expected that when this honorable Court assigned these motions to dismiss

to the Magistrate Judge to make a report and recommendation that this would occur promptly or

at least within a reasonable amount of time. However, this has not occurred, and the Magistrate

Judge has not made any such recommendation for over seven months, since the motions were

filed.

         More troubling are unjustified statements made at a hearing on March 23, 2021, where

the Magistrate Judge also stayed discovery, with the primary premise that it does not matter since

it will be a long time until this case ever gets trial, if at all – adding that he is retiring on May 31,

2021. To add insult to injury, the Magistrate Judge also made statements which show that he has,

without good cause and likely without thoroughly reviewing the pleadings, prejudged the merits

of Plaintiffs’ Amended Complaint.

         Here is what the Magistrate Judge said at the hearing of March 23, 2021 where he

unjustifiably stayed discovery contrary to this Honorable Court’s expressed desire to move

things along:

         Thank you. So I -- my ruling is going to be that I'm going to continue the stay that
         was put in place through today or through this hearing until we get rulings on the
         12(b)(6) motions. And we will try to give those priority as much as possible. I can
         give you one deadline, which is that I'm retiring on May 31st is my last day on the
         bench. So I'm going to get it done before then. So you should get rulings on the
         12(b)(6). They'll be, obviously, report and recommendations of a magistrate
         judge, so you'll have proceedings after that in front of Judge Yeakel. But I'll get
         them done before then.

However, the basis of the Magistrate Judge’s prejudgment are invalid and while a simple review

of the Amended Complaint shows this, his statements were based on a newly appointed ethically

challenged 39 year old judge Roy Altman in Palm Beach, Florida, who, even before the

complaint before the U.S. District Court for the Southern District of Florida was served, issued



                                                   2
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA Document
                                 Document109
                                          101 Filed
                                               Filed05/27/21
                                                     04/13/21 Page
                                                               Page236
                                                                    3 ofof115
                                                                           360




an unprecedented “Order Requiring More Definite Statement,’ which belittles the serious

allegations of Mr. Klayman, and seeks to protect Roger Stone, a close Trump confidant who

likely recommended this Palm Beach judge to the federal bench during the Trump presidency.

Stone lives in South Florida and he and the Palm Beach judge undoubtedly know each other

through Republican circles in this close-knit community.

       At the outset of his bizarre and improper order, the Palm Beach judge, Roy Altman,

incredibly wrote:

       “Larry Klayman was upset when Roger Stone called him “incompetent” on
       national television (ECF No. 1) para 44. So, he filed this Complaint – which when
       attachment are included – is 47 pages long. See id. at 1-46.”

       A review of the Complaint and this case shows that the malicious defamation of the

Defendants goes far beyond that, as it does in this case before this honorable Court. See Exhibit

B.

       As a result of this apparent bias, if not unethical conduct by Judge Altman in violation of

the Code of Judicial Conduct, Mr. Klayman filed “Plaintiff Larry Klayman’s Notice of

Voluntary Dismissal and the case was dismissed, since he obviously saw that he could not get a

fair adjudication before this apparently compromised judge. Exhibit B. The complaint was thus

voluntarily dismissed and thus Judge Altman’s unsolicited, improper and highly prejudiced

Order Requiring More Definite Statement is of no force or effect.

       Moreover, Mr. Klayman wanting to confirm the motivation for Judge Altman’s

unprecedented and at best rogue Order, filed “Plaintiff Larry Klayman’s Request for Disclosure,”

inquiring and asking for a good faith response about Judge Altman’s likely involvement with

Roger Stone. And when this request went unanswered, Mr. Klayman filed a complaint with the

Judicial Council of the Eleventh Circuit, seeking to compel a response. Predictably, the Judicial




                                                3
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         101 Filed
                                              Filed05/27/21
                                                    04/13/21 Page
                                                              Page237
                                                                   4 ofof115
                                                                          360




Council has sat on this complaint and never responded to Mr. Klayman.

       All of this was hopefully past but sad history, that is until the Magistrate Judge,

improperly relying on Judge Altman’s unethical missive, showed his hand:

       THE COURT: And I agree. I'm not suggesting that. But -- but I think you -- it's
       hard to read those two orders and think that they -- they thought that this was a
       very strong case.
        Obviously, the sua sponte order entered in Florida was done because that judge,
       at least, did not think there was enough pled there to demonstrate that it overcame
       problems that he saw with it.
       MR. KLAYMAN: Your Honor –
       THE COURT: We're not bound by those courts, nor –
        MR. KLAYMAN: I have a -- I have a complaint pending against that judge, Roy
       Altman, with the Judicial Council. Okay. He overstepped his bounds.
       THE COURT: Good luck.
       MR. KLAYMAN: He probably knows -- yeah. I know "good luck." Judges
       usually just avoid them. Okay? I'm being kind. We have to answer as lawyers,
       but judges don't have to answer generally. Exhibit C.

For these reasons, as well as the inordinate delay in ruling on Defendants motions to dismiss, and

without good cause staying discovery, Plaintiffs respectfully request that this Honorable Court

itself rule on them as well as to vacate the stay on discovery, to allow this case to finally move

forward. In addition, any report and recommendation by the Magistrate Judge will be subject to

objections by either side, further delaying adjudication of this case, contrary to the expressed

practice of this honorable Court. Finally, there is the issue of prejudgment by the Magistrate

Judge unjustifiably based on Judge Altman’s unethical and rogue order, and this improper Order

does not apply or relate to Plaintiff Corsi in any event, however outrageous it was.

       Finally, on several occasions Plaintiff Larry Klayman has offered to defense counsel to

agree to consolidate the action against Roger Stone and the Infowars Defendants, Klayman v.

Infowars 20-cv-61912 (S.D. FL), before this Honorable Court, but his counsel have refused to

agree, instead complaining strategically to this honorable Court about the case in Florida.

       For all of these compelling reasons, Plaintiffs respectfully request that the pending



                                                 4
    Case
     Case1:20-cv-00298-LY-AWA
          1:20-cv-00298-LY-AWA Document
                                Document109
                                         101 Filed
                                              Filed05/27/21
                                                    04/13/21 Page
                                                              Page238
                                                                   5 ofof115
                                                                          360




motions be decided by the presiding judge, the Honorable Lee Yeakel, as justice delayed is

justice denied, especially given the continuing damage inflicted upon Dr. Corsi and Mr. Klayman

by the Infowars Defendants, who have a documented history of similar acts against others, such

as the Sandy Hook families who lost their children in an heinous massacre which the Infowars

Defendants falsely claimed was a hoax. It is no coincidence that the Infowars Defendants were

also sued in this regard, which is not isolated but is their modus operandi to make money on the

internet. Exhibit D.

         Plaintiffs have asked Defendants for their consent to this motion and they refused to

agree.

Dated: April 13, 2021                                      Respectfully Submitted,


                                                           /s/Sanjay Biswas
                                                           SANJAY BISWAS, Esq.
                                                           #24061235—Texas
                                                           #24966--Louisiana
                                                           11720 Duxbury Dr.
                                                           Frisco, Texas 75035
                                                           Telephone: (972)-866-5879
                                                           Email:sanjaybiswas41@gmail.com
                                                           Fax: 1-800-506-6804

                                                           Counsel for Dr. Jerome Corsi

                                                           /s/Larry Klayman
                                                           Larry Klayman
                                                           7050 W. Palmetto Park Rd
                                                           Boca Raton FL, 33433
                                                           Email:leklayman@gmail.com
                                                           Fax: 561-558-5336

                                                           Plaintiff Pro Se




                                               5
   Case
    Case1:20-cv-00298-LY-AWA
         1:20-cv-00298-LY-AWA Document
                               Document109
                                        101 Filed
                                             Filed05/27/21
                                                   04/13/21 Page
                                                             Page239
                                                                  6 ofof115
                                                                         360




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 13, 2021, a true copy of the foregoing was filed via

ECF and served to all counsel of record though the Court’s ECF system.


                                                                 /s/ Sanjay Biswas




                                              6
Case
 Case1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA Document
                            Document109
                                     101 Filed
                                          Filed05/27/21
                                                04/13/21 Page
                                                          Page240
                                                               7 ofof115
                                                                      360




                 EXHIBIT A
Case
 Case1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA Document
                            Document109
                                     101 Filed
                                          Filed05/27/21
                                                04/13/21 Page
                                                          Page241
                                                               8 ofof115
                                                                      360
                                                                            1

  1                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
  2                                AUSTIN DIVISION

  3   JEROME CORSI, LARRY KLAYMAN,                  ) AU:20-CV-00298-LY
                                                    )
  4        Plaintiffs,                              )
                                                    )
  5   v.                                            ) AUSTIN, TEXAS
                                                    )
  6   INFOWARS, LLC,     FREE SPEECH SYSTEMS, LLC, )
      ALEX E. JONES,     DAVID JONES, OWEN SHROYER, )
  7                                                 )
           Defendants.                              ) MAY 21, 2020
  8
                **********************************************
  9                   TRANSCRIPT OF TELEPHONE CONFERENCE
                        BEFORE THE HONORABLE LEE YEAKEL
 10             **********************************************

 11   APPEARANCES:

 12   FOR THE PLAINTIFFS:      LARRY KLAYMAN
                               KLAYMAN LAW GROUP P.A.
 13                            2020 PENNSYLVANIA AVENUE NW, SUITE 800
                               WASHINGTON, D.C. 20006
 14
      FOR THE DEFENDANTS:      JAY MARSHALL WOLMAN
 15                            RANDAZZA LEGAL GROUP, PLLC
                               100 PEARL STREET, 14TH FLOOR
 16                            HARTFORD, CONNECTICUT 06103

 17                            BRADLEY JORDAN REEVES
                               REEVES LAW, PLLC
 18                            702 RIO GRANDE STREET, SUITE 306
                               AUSTIN, TEXAS 78701
 19
                               MARC J. RANDAZZA
 20                            RANDAZZA LEGAL GROUP, PLLC
                               2764 LAKE SAHARA DRIVE, SUITE 109
 21                            LAS VEGAS, NEVADA 89117

 22                            DAVID SCOTT WACHEN
                               WACHEN LLC
 23                            11605 MONTAGUE COURT
                               POTOMAC, MARYLAND 20854
 24

 25


                 ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
 Case1:20-cv-00298-LY-AWA
      1:20-cv-00298-LY-AWA Document
                            Document109
                                     101 Filed
                                          Filed05/27/21
                                                04/13/21 Page
                                                          Page242
                                                               9 ofof115
                                                                      360
                                                                            2

  1                            GREGORY P. SAPIRE
                               SOLTERO SAPIRE MURRELL PLLC
  2                            7320 NORTH MOPAC EXPRESSWAY, SUITE 309
                               AUSTIN, TEXAS 78731-2311
  3
      COURT REPORTER:          ARLINDA RODRIGUEZ, CSR
  4                            501 WEST 5TH STREET, SUITE 4152
                               AUSTIN, TEXAS 78701
  5                            (512) 391-8791

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24   Proceedings recorded by computerized stenography, transcript

 25   produced by computer.


                ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
           U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
           Case
           Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA Document
                                     Document109
                                              101 Filed
                                                  Filed05/27/21
                                                        04/13/21 Page
                                                                 Page243
                                                                      10 of
                                                                         of115
                                                                            360
                                                                                     11

09:44:34     1   months here doesn't mean anything.      I realize this case may

09:44:38     2   have sat around in the previous court for a while.        That's not

09:44:43     3   your fault; that's not my fault.      I got it for new when it got

09:44:49     4   filed this year, and that's what I'm picking up with.

09:44:54     5             You're going to have to figure how much time you want

09:45:00     6   because once I get it set, once I fill in after a subsequent

09:45:06     7   conference your trial month and final pretrial conference date

09:45:16     8   and time, you're not likely to get a continuance or a

09:45:20     9   postponement.

09:45:21    10             So sit down, presume for the moment that the motion

09:45:28    11   to dismiss is denied, and schedule your case accordingly.        And

09:45:33    12   then if the motions to dismiss are granted, then it just got

09:45:36    13   easier for everybody.    So put those dates firmly in your mind

09:45:45    14   because, as I said, once I have scheduled you for final

09:45:50    15   pretrial conference and trial, I am not likely to change those

09:45:55    16   dates.

09:45:55    17             You'll hear about this again.       I've told you about

09:45:59    18   the large dockets we have.     It creates far too big a ripple

09:46:03    19   effect through my docket if I start trying to reset things, so

09:46:08    20   I simply don't do it.

09:46:10    21             Each of you needs to understand you only have one

09:46:12    22   role in this case, and that's to resolve it.       And you can do in

09:46:17    23   one of three ways -- and you will hear this again -- you could

09:46:21    24   settle it or I could grant a well-taken dispositive motion for

09:46:26    25   one or more defendants, be it a motion to dismiss or a motion


                          ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                     U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
           Case
           Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA Document
                                     Document109
                                              101 Filed
                                                  Filed05/27/21
                                                        04/13/21 Page
                                                                 Page244
                                                                      11 of
                                                                         of115
                                                                            360
                                                                                       12

09:46:32     1   for summary judgment or any other nature of dispositive motion,

09:46:37     2   or you can try the case.     And I don't care which of the three

09:46:40     3   alternatives it is.

09:46:42     4               I like to try lawsuits.    If I had my way and could

09:46:47     5   pass one law, I would do away with motion practice altogether,

09:46:51     6   and you would either settle your case or try your case, the way

09:46:55     7   it was in the olden days.     And it was a much better system

09:47:00     8   before we developed this cottage industry about discovery and

09:47:04     9   motions practice.

09:47:05    10               So I'm not going to get you back here before your

09:47:07    11   trial and knock you around about why you haven't settled.

09:47:12    12   You're not going to be pushed as you go along to get your case

09:47:16    13   settled.    If you get it settled, that will be fine.      But that

09:47:20    14   is not anything that particularly bothers me.

09:47:23    15               I also don't care about controversial cases or

09:47:28    16   parties, and I don't care how long it takes to try a case.

09:47:31    17   Lengthy cases do not bother me.      However, I will tell you now

09:47:36    18   that you will get put on a clock.      At the appropriate point in

09:47:43    19   this case we will discuss how much time you're going to get to

09:47:46    20   try in your case, so you need to factor into what you're doing

09:47:49    21   that you're not going to get unlimited time to try your case.

09:47:52    22               So how long do you think you need to get in a

09:47:56    23   scheduling order for me?

09:48:02    24               MR. KLAYMAN:   Your Honor, I think we can do it in

09:48:04    25   ten days.


                          ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
                     U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page245
                                                           12 of
                                                              of115
                                                                 360




               EXHIBIT B
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page246
                                                                      13 of
                                                                         Page
                                                                         of115
                                                                            3601 of 46




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA



  LARRY KLAYMAN,

                        Plaintiff

                v.
                                                Case Number:
  INFOWARS, LLC
  100 Congress Ave., 22nd Floor                 COMPLAINT
  Austin, TX 78701

  And

  FREE SPEECH SYSTEMS, LLC
  100 Congress Ave., 22nd Floor
  Austin, TX 78701

  And

  ALEX E. JONES, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

  And

  DAVID JONES, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

  And

  OWEN SHROYER, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

                        Defendants.


                                      INTRODUCTION

         Plaintiff LARRY KLAYMAN (“Klayman”) hereby files this action against INFOWARS,

  LLC (“Defendant InfoWars”), FREE SPEECH SYSTEMS, LLC (“Defendant Free Speech



                                            1
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page247
                                                                      14 of
                                                                         Page
                                                                         of115
                                                                            3602 of 46




  Systems”), ALEX E. JONES (“Defendant Alex Jones”), DAVID JONES (“Defendant David

  Jones”) and OWEN SHROYER (“Defendant Shroyer”) for Defamation, violation of the Lanham

  Act, and violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”).

                                    JURISDICTION AND VENUE

          1.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332 under diversity of citizenship. The parties are citizens of different states and the amount in

  controversy exceeds $75,000.

          2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

  in which a substantial part of the events or omissions giving rise to the claim occurred.

                                             THE PARTIES

          3.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

  litigator who represents Plaintiff Corsi with regard to Special Counsel Robert Mueller’s

  (“Mueller”) Russian collusion investigation. Plaintiff Klayman is also a media personality and

  author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

          4.      Defendant InfoWars is a limited liability company with principal offices located in

  Austin, TX and does substantial commercial and other business in the district, from which it derives

  substantial revenues directly and/or indirectly.

          5.      Defendant Free Speech Systems is a limited liability company with principal offices

  located in Austin, TX and does substantial commercial and other business in this district, from

  which it derives substantial revenues directly and/or indirectly.

          6.      Defendant Alex Jones is a well-known extreme and totally discredited “conspiracy

  theorist” and media personality who creates content that is broadcasted on the radio and posted on

  the internet at www.infowars.com and elsewhere on the internet and other social media sites and




                                                     2
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page248
                                                                      15 of
                                                                         Page
                                                                         of115
                                                                            3603 of 46




  does substantial business in this district from which he derives substantial revenues, directly and/or

  indirectly. Defendant Alex Jones is a citizen of Texas.

          7.      Defendant David Jones is Defendant Alex Jones’s father and holds the official title

  of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

  Defendant David Jones is the owner of Defendants InfoWars and Free Speech Systems and he

  manages the business activities for Defendants InfoWars and Free Speech Systems, as well as

  Defendant Alex Jones’ other companies. At all material times he worked in concert with the other

  Defendants and Roger Stone and furthered and ratified and furthered the illegal acts set forth in this

  Complaint and does substantial business in this district, from which he derives substantial revenues,

  directly and/or indirectly. Defendant David Jones is a citizen of Texas.

          8.      Defendant Shroyer is a newscaster for Defendant InfoWars and does substantial

  business in this district, from which he derives substantial revenues, directly and/or indirectly.

  Defendant Shroyer is a citizen of Texas.

          9.      All of the Defendants, each and every one of them, does substantial commercial and

  other business in this district, not only broadcasting daily into this district for profit, but also selling

  products for profit continuously in this district, from which they derives substantial revenues,

  directly and/or indirectly.

                                          GENERAL ALLEGATIONS

          10.     Defendant InfoWars and Defendant Free Speech Systems are both owned,

  controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

  Systems owns www.infowars.com, where content created by Defendants Alex Jones and Shroyer

  are posted and broadcast into this district, nationally and internationally.

          11.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio




                                                       3
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page249
                                                                      16 of
                                                                         Page
                                                                         of115
                                                                            3604 of 46




  and internet social media networks throughout the United States of America and internationally,

  including this judicial district, and online.

          12.     Defendant Shroyer hosts The War Room along with Roger Stone (“Stone”), which

  is broadcast on radio and internet social media networks throughout the United States of America

  and internationally, including this judicial district, and online.

          13.     Defendants’ reach and influence are enormous. On information and belief,

  Defendant Alex Jones and InfoWars has a radio audience of over two million people. Before it

  was banned from YouTube, Defendant Alex Jones’ and InfoWars’ channel had more than 2.4

  million subscribers, which in part accounts for the huge amount of substantial business which it

  does in this district.1

          14.     Defendants, each and every one of them, in concert, do substantial business and

  promote and sell various goods in this judicial district and nation-wide, including medicine,

  supplements, and “tchotchkes” with InfoWars branding. The money earned from these sales

  funds the conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten

  Plaintiff Klayman in order to have tried to improperly influence the Mueller Russian collusion

  investigation and to coerce false testimony from Plaintiff’s client, Jerome Corsi, favorable to

  Stone in his upcoming criminal prosecution.

          15.     Stone also does business promotes and sells various goods in this judicial district

  and nation-wide, including medicine, supplements, books, and “tchotchkes” with his own

  branding. The money earned from these sales funds Stone’s legal defense fund and the

  conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten Plaintiffs in


  1 Casey Newton, YouTube deletes Alex Jones’ channel for violating its community guidelines,
  The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
  alex-jones-infowars-account-deleted-facebook-apple-spotify



                                                     4
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page250
                                                                      17 of
                                                                         Page
                                                                         of115
                                                                            3605 of 46




  were used in order to try to improperly influence the Mueller Russian collusion investigation and

  to have attempted to coerce false testimony from Plaintiff Corsi favorable to Stone in his

  criminal prosecution, for which he was convicted on seven felony counts of perjury, obstruction

  of justice and witness tampering.

          16.        Defendants, each and every one of them, jointly and severally, have a long and

  sordid history of publishing and broadcasting defamatory material, including falsely, recklessly

  such as by baselessly accusing the families of the schoolchildren who lost their lives during the

  2012 Sandy Hook Elementary School massacre of staging the massacre and faking the deaths of

  their children.2

          17.        The Sandy Hook families had to endure years of abuse and torture from

  Defendants before finally filing suit against numerous parties involved with InfoWars, including

  Defendant Alex Jones and Shroyer, for defamation.

          18.        As just one example, a Florida woman was arrested for making death threats to a

  parent of a Sandy Hook victim. 3 According to the U.S. Department of Justice, the motivation

  behind the threats was the lies propagated by Defendants that the Sandy Hook massacre was a

  hoax.4 This underscores Defendants substantial activities and reach into Florida and this district.

          19.        Furthermore, Defendant Alex Jones in concert with the other Defendants

  propagated and promoted the “Pizzagate” conspiracy on his show, accusing a restaurant called

  Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


  2 Aaron Katersky, Families of Sandy Hook shooting victims win legal victory in lawsuit against
  InfoWars, Alex Jones, ABC News, Jan. 11, 2019, available at:
  https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-
  victory/story?id=60314174
  3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
  NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
  theorist-arrested-death-threats-against-sandy-hook-parent-n693396
  4 Id.




                                                    5
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page251
                                                                      18 of
                                                                         Page
                                                                         of115
                                                                            3606 of 46




  basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

  listeners to shoot up the restaurant after being told by Defendant Jones to “self-investigate” the

  “Pizzagate” conspiracy theory. 5

         20.     Defendants, acting in concert, propagated these outrageous lies in this district and

  elsewhere in Florida with no regard for the grief of their victims in order to gain notoriety, fame,

  and profit.

         21.     Defendants, acting in concert, as part of their latest scheme for notoriety, fame,

  and profit, are now working in concert with Stone to defame, intimidate, and threaten Plaintiff.

         22.     Stone, who was indicted and then convicted on witness tampering and obstruction

  of justice by Special Counsel Robert Mueller, placed under a total gag order by the jurist, the

  Honorable Amy Berman Jackson, presiding over his prosecution for, in part, even threatening

  her, and then convicted has appeared numerous times on shows broadcasted by Defendant

  InfoWars, and hosted by Defendants Alex Jones and Shroyer, where Stone and Defendants have

  published malicious false, misleading, and defamatory statements concerning Plaintiff

         23.     The indictment comprised seven different felony counts. See Exhibit 1 – Mueller

  Indictment. Importantly, Dr. Corsi was not accused of any wrongdoing or illegality in the

  Mueller Indictment, in which he named as Person 1, a material witness to the alleged crimes

  committed by Stone. (Note: The facts set forth in all Exhibits attached to and referenced in this

  Complaint are factually incorporated into this Complaint by reference).

         24.     Specifically, the seven count Mueller Indictment against Stone, pursuant to which

  he was convicted on seven felony counts for perjury, obstruction of justice and witness


  5James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
  Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
  way/2017/03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate



                                                   6
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page252
                                                                      19 of
                                                                         Page
                                                                         of115
                                                                            3607 of 46




  tampering alleged lying under oath - that is, perjury - witness tampering and obstruction of

  justice by threatening to kill a material witness, Randy Credico (“Credico”) and his service dog,

  if Credico did not lie to government authorities concerning his involvement with Roger Stone.

  Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

  Dr. Corsi.

         25.     Even before Stone was indicted, he began a public relations campaign in this

  district, nationally and internationally to maliciously defame, smear, intimidate and threaten Dr.

  Corsi and Plaintiff Klayman, Dr. Corsi’s lawyer and defense counsel.

         26.     Stone knew that he was going to be indicted, and therefore began this public

  relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Klayman, even

  before his actual indictment on January 25, 2019, in order to try to influence public opinion and

  Special Counsel Robert Mueller – by trying to attribute guilt to Dr. Corsi and not him - as well as

  to try to raise money for his legal defense.

         27.     Stone likes to portray himself as Mafia, and indeed on information and belief has

  Mafia connections, frequently making reference to Mafia figures who he admires, as well as

  other unsavory types who have been alleged to have engaged in unethical and/or illegal behavior.

  For example, he frequently makes reference to his heroes being Hyman Roth in the ‘Godfather,”

  who was the movie version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for

  his role in Watergate. In this regard, after Stone was indicted he held a press conference on the

  courthouse steps of the federal courthouse in Ft. Lauderdale, where he was booked, with his arms

  defiantly in the air in the “victory’ pose used by Nixon after he resigned in disgrace as a result of

  the Watergate scandal. At the time, Stone had been employed by a Nixon group called CREEP,

  or the Committee to Reelect the President. Defendant Stone even has a large tattoo of Richard




                                                   7
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page253
                                                                      20 of
                                                                         Page
                                                                         of115
                                                                            3608 of 46




  Nixon affixed to his back. Thus, given his admiration for persons such as these, particularly

  Mafia figures, his actions as pled herein can be taken as threats, as well as being defamatory.

  And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally and physically to these

  threats. Stone’s intentional infliction of emotional distress and coercion and threats are intended

  to try even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be

  unable to testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness and

  his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.” Stone also fashions

  himself and indeed has the reputation, at a minimum, as being the preeminent “dirty trickster.”

  See “Get Me Roger Stone” on Netflix.

         28.     By defaming Plaintiff, Stone was hoping to not only intimidate Plaintiff to

  severely harm and damage their reputations, but also to try to coerce and threaten Dr. Corsi to

  testify falsely if subpoenaed if he had been called as a material witness in Stone’s ensuing

  criminal trial. He was also trying divert funds away from Dr. Corsi’s legal defense fund and

  drain Plaintiff Klayman while boosting his own legal defense fund.

         29.     Defendants and Stone’s conspiracy to defame, smear, intimidate, tamper with and

  threaten Plaintiffs was calculated to improperly and illegally influence the Russian collusion

  investigation, for which Stone was later criminally indicted and convicted and to coerce false

  testimony favorable to Stone at his criminal prosecution. This illegal conduct is also maliciously

  intended to harm Plaintiff Klayman’s reputations and credibility as Stone fears that Dr. Corsi,

  Klayman’s client, would have testified truthfully once subpoenaed by Special Counsel Mueller

  at Stone’s criminal prosecution, which Dr. Corsi was by all parties but did not ultimately testify.

         30.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

  with Stone, admits that he will serve as a surrogate for Stone if Stone receives a gag order, which




                                                   8
Case 9:20-cv-80614-RKA
     Case
      Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                 1 Entered109
                                           101
                                            on FLSD
                                                Filed
                                                FiledDocket
                                                      05/27/21
                                                       04/13/21
                                                             04/08/2020
                                                                Page
                                                                 Page254
                                                                      21 of
                                                                         Page
                                                                         of115
                                                                            3609 of 46




  he has. 6 The other Defendants, like Stoyer, are also surrogates of Stone.

         31.     Stone’s illegal and improper attempts to influence the Russian collusion

  investigation were even been recognized by the presiding judge, the Honorable Amy Berman

  Jackson (“Judge Jackson”), who issued a complete “gag” order on Stone after Stone attempted to

  incite violence against Judge Jackson by putting a picture of her face and gun crosshairs up on

  his Instagram account.7

         32.     In her minute order of February 21, 2019 imposing the total “gag” order on Stone,

  Judge Jackson directly cites and references his use of surrogates:

         Furthermore, the defendant may not comment publicly about the case indirectly
         by having statements made publicly on his behalf by surrogates, family members,
         spokespersons, representatives, or volunteers.

         33.     Defendants, each and every one of them, jointly and severally, have, by working

  in concert with Stone, therefore engaged in illegal witness tampering, intimidation and threats in

  violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts and practices as

  alleged herein. Not coincidentally, this was what largely Stone was indicted and later convicted

  for by Special Counsel Robert Mueller.

                            DEFENDANTS’ DEFAMATORY CONDUCT

         34.     Stone has appeared numerous times on programs of the Defendants, The Alex

  Jones Show and The War Room, which are hosted by Defendant Alex Jones and Shroyer where

  numerous false, misleading, malicious and defamatory statements of and concerning Plaintiff

  were made, published, and or ratified by all of the Defendants, each and every one of them.


  6 https://www.youtube.com/watch?v=SSDkh5RYtGo
  7 Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
  Washington Post, Feb. 19, 2019, available at:
  https://www.washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
  over-his-case-says-he-didnt-mean-threaten-her/?utm_term=.2d3c5afa6326



                                                   9
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page255
                                                                       22 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               10 of 46




         35.     Plaintiff has demanded retraction and correction of the defamatory videos and

  publications set forth below and generally in this Complaint, but Defendants have refused,

  thereby ratifying any and all defamatory statements contained therein.

         36.     Defendants, each and every one of them, as set forth herein, acted with actual

  malice, in concert, as joint tortfeasors, as they knew that the statements which they published

  were false, especially since have known Plaintiff Klayman and had him as a guest commentator

  and newsmaker on their broadcasts for many years and intimately know of his background and

  significant accomplishments. As a result, each of the Defendants were well aware that the

  statements made by Stone were false, misleading, malicious defamatory statements, published

  with actual malice by an unstable self-styled dirty trickster and now convicted felon. In addition,

  all of the Defendants, each and every one of them, ratified the malicious false statements

  published by Stone on their networks and media sites and when Plaintiff made a demand to

  retract them, each of the Defendants refused. Defendants, having been sued by other victims in

  similar situations, think they are above the law of defamation in particular, and have engaged, as

  pled herein, in a pattern and practice of behavior which flouts not just the law but human

  decency.

         37.     As the content containing the malicious false, misleading, and defamatory

  statements were published on the internet, it is proliferated like a “cancerous virus,” and is now

  available for viewing from countless sources, thereby exponentially increasing the prejudicial

  and defamatory impact and severe damage inflicted on Plaintiff. Judge Jackson, in issuing her

  two gag orders against Stone, herself recognized how postings on the internet proliferate widely

  and once made cannot be taken back.

         I.      The January 18, 2019 Video




                                                  10
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page256
                                                                       23 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               11 of 46




         38.     Before Stone was indicted, on or about January 18, 2019, he appeared on The War

  Room with Defendant Shroyer, where he made several malicious false, misleading, and

  defamatory statements in this district, nationally and internationally regarding Plaintiff (the

  “January 18 Video”).8 The same video was published on Stone’s YouTube channel, “Stone Cold

  Truth,” on January 18, 2019.9

         39.     These malicious false, misleading, and defamatory statements were adopted and

  published by each and every one of the Defendants, rendering them joint tortfeasors and jointly

  and severally liable.

         40.     At 1:25 in the January 18 Video, Stone maliciously falsely published that “He’s

  (Klayman) never actually won a courtroom victory in his life.”

         41.     At 1:30 in the January 18 Video, Stone and the Defendants, each and every one of

  them jointly and severally at joint tortfeasors, maliciously falsely published, “He (Klayman) was

  ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial Watch] why he left.

  He was ‘ousted’ because of a ‘sexual harassment complaint.’”

         42.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

  order to run for U.S. Senate in Florida in 2003-2004.

         43.     Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

  Fitton’s Judicial Watch for having defamed him with malice. Punitive damages were also

  awarded by the jury in the U.S. District Court for the Southern District of Florida.

         44.     At 1:37 in the January 18 Video, Stone maliciously falsely published, “He’s

  (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

  single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric


  8 https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
  9 https://www.youtube.com/watch?v=cJyfgdvtFx8




                                                  11
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page257
                                                                       24 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               12 of 46




  chair. So your idea that he’s a good guy is entirely wrong”

         45.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

  decades and has won numerous cases on behalf of his clients and also against the government for

  constitutional and other violations. He is the founder of both Judicial Watch and Freedom

  Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

  of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

  team that successfully broke up the AT&T monopoly and created competition in the

  telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

  landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

  mass surveillance by the National Security Agency. Klayman v. Obama, 1:13-cv-851 (D.D.C).

  See Exhibit 2 --Klayman biography, which is incorporated herein by reference. Stone knew this

  when he published the malicious false and misleading statements about Klayman and thus

  willfully and maliciously defamed Plaintiff Klayman.

         46.     At 2:01 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published that

  Plaintiff Klayman is a “piece of garbage.”

         47.     At 4:11 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published, “For

  those people out there who think…that Larry Klayman’s IQ is higher than 70, you’re wrong…”

         48.     Defendants published these malicious false, misleading, and defamatory

  statements with malice and with full knowledge that they were false and misleading, and/or at a

  minimum, with a reckless disregard for its truthfulness. These statements falsely and

  misleadingly state that Plaintiff Corsi was fired from World Net Daily, that he committed perjury




                                                  12
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page258
                                                                       25 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               13 of 46




  (a federal offense), and that he is an untruthful person. They also create the false and misleading

  implication that Plaintiff Klayman is unqualified to be an attorney, public advocate and is a bad

  and loathsome person. Plaintiff Klayman is also an author, columnist and nationally syndicated

  radio and internet talk show host on Radio America, his show titled “Special Prosecutor with

  Larry Klayman.” See www.radioamerica.com. The malicious false and misleading published

  statements as alleged herein also severely damaged Plaintiff Klayman personally and

  professionally in this regard, particularly since he and his show compete with Defendant

  InfoWars and and the other Defendants in media markets in this district, nationally and

  internationally. Plaintiff Corsi also competes with Defendant InfoWars and the other Defendants

  in media markets in this district, nationally and internationally.

               FACTS PERTAINING TO DEFENDANTS’ UNFAIR COMPETITION

         49.     In addition to being an investigative journalist/author and a public interest

  litigator/advocate, respectively, Plaintiff Klayman is a competitor to Defendants as conservative

  media personalities, broadcasters, authors and columnists on social media and elsewhere.

         50.     For instance, Plaintiff Klayman also hosts an online radio show and produces

  videos that are posted on the internet, issues press releases, commentary and other publications.

         51.     Defendants, each and every one of them jointly and severally as joint tortfeasors,

  have made, adopted, and or ratified numerous false or misleading statements of fact of and

  concerning Plaintiff during their various programs and media postings and publication, which all

  contain significant advertisement or promotions.

         52.     These false and/or misleading facts materially prejudice the viewers and/or

  listeners as to the quality, nature, and contents of Plaintiff’s services, which has caused

  significant competitive and commercial injury to Plaintiff, as well as loss of good will and




                                                   13
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page259
                                                                       26 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               14 of 46




  reputation.

          53.    Plaintiff, like Defendants, rely on viewer and listener financial support and sales

  in order to continue their work. Defendants’ false and/or misleading statements concerning

  Plaintiffs is meant to, and has, diverted financial support and sales away from Plaintiffs and to

  Defendants instead.

                                    FIRST CAUSE OF ACTION
                                           Defamation

          54.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

          55.    Acting in concert, Defendants published malicious, false, misleading and

  defamatory statements of and concerning Plaintiff in this judicial district, nationwide, and

  worldwide.

          56.    These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, or at a minimum acted with a reckless disregard for

  the truth.

          57.    Plaintiff has been severely harmed and damaged by these false and misleading

  statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.

          58.    Plaintiff has been damaged by these false and misleading statements because they

  severely injured Plaintiff Klayman in his profession and businesses, as well as severely injured

  and damaged him personally, financially and in terms of his good will and reputation.

                                  SECOND CAUSE OF ACTION
                                      Defamation Per Se

          59.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.




                                                   14
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page260
                                                                       27 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               15 of 46




          60.      Acting in concert, Defendants, as alleged herein, published numerous false,

  misleading and defamatory statements to severely harm and damage Plaintiff, which were

  republished elsewhere, and through surrogates, which published the falsity that Plaintiff have

  committed crimes, engaged in moral turpitude, and committed sexual misconduct, as set forth in

  the preceding paragraphs.

          61.      These false, misleading and defamatory statements were published in this district

  and on the internet and elsewhere, domestically and for the entire world to see and hear and in so

  doing Defendants published false and misleading facts, inter alia, that Plaintiff’s conduct,

  characteristics or a condition are incompatible with the proper exercise of his lawful business,

  trade, profession or office, as well as personally.

          62.      These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

  for the truth.

          63.      This statements are per se defamatory because they falsely and misleadingly

  published that Plaintiff Klayman had committed sexual misconduct which are federal offense

  and felony. Defamation per se gives rise to the presumption that severe harm and damage has

  arisen by virtue of the malicious false and misleading statements.

          64.      These malicious false, misleading, and defamatory statements are defamatory per

  se and these false and misleading statements severely harmed and damaged Plaintiff Klayman in

  his profession as a public interest and private advocate and litigator and as an author, columnist

  and radio and internet radio talk show and syndicated host, as well as personally.

                                    THIRD CAUSE OF ACTION
                                     Defamation by Implication

          65.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding



                                                    15
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page261
                                                                       28 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               16 of 46




  paragraphs of the Complaint as if fully set forth herein.

          66.      Acting in concert, Defendants published numerous false, misleading and

  defamatory statements about Plaintiff, as set forth in the preceding paragraphs.

          67.      These false, misleading and defamatory statements were published on the internet

  and published and republished elsewhere in this district, domestically and for the entire world to

  see and hear.

          68.      These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

  for the truth.

          69.      These statements created the false and misleading implication that Plaintiff

  Klayman committed sexual misconduct and is incompetent, among other false and misleading

  statements as pled in the preceding paragraphs.

          70.      Plaintiff has been severely harmed and damaged by these false and misleading

  statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

          71.      Plaintiff has been damaged by these malicious false and misleading statements

  because the statements severely harmed and damaged Plaintiff in his professions as pubic

  interest and private practitioner lawyers and radio talk show hosts, whose credibility is the most

  important trait, as well as personally.

                                 FOURTH CAUSE OF ACTION
                        Unfair Competition – Lanham Act 15 U.S.C. § 1125(a)

          72.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

          73.      Defendants, acting together and in concert have and are engaged in acts of unfair

  competition in violation of the Lanham Act, 15 U.S.C. § 1125(a) and common law.



                                                    16
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page262
                                                                       29 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               17 of 46




         74.     Defendants have made false and/or misleading statements that have deceived

  and/or had the tendency to deceive a substantial segment of the receiving audience.

         75.     Defendants’ false and/or misleading statements misrepresent the nature,

  characteristics, and qualities of Plaintiff Klayman’s goods or services.

         76.     Defendants’ false and/or misleading statements are material because that were

  highly likely to mislead and influence supporters’ decisions to provide financial support and

  sales to Defendants instead of Plaintiff.

         77.     These false and misleading statements were made in interstate commerce, as they

  were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

  nationally and internationally.

         78.     Plaintiff has suffered significant damages, which are ongoing, due to Defendants’

  false and/or misleading statements. By law these damages are calculated based on Defendants’

  gross sales and receipts, which are trebled, plus an award of attorneys fees and costs.

                                    FIFTH CAUSE OF ACTION

         79.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

         80.     Defendants, acting together and in concert have violated the Florida Deceptive

  and Unfair Trade Practices Act.

         81.     Mr. Klayman is a competitor to Defendants.

         82.     Defendants have engaged in both deceptive acts and unfair practices by making

  misleading statements that misrepresent the nature, characteristics, and qualities of Plaintiff

  Klayman’s goods or services.

         83.     Defendants’ false and/or misleading statements misrepresent the nature,




                                                   17
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page263
                                                                       30 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               18 of 46




  characteristics, and qualities of Plaintiff Klayman’s goods or services.

         84.     Defendants’ false and/or misleading statements are material because that were

  highly likely to mislead and influence supporters’ decisions to provide financial support and

  sales to Defendants instead of Plaintiff.

         85.     Defendants’ misstatements would likely mislead the objective consumer acting

  reasonably under the circumstances.

         86.     Defendants’ misstatements have actually misled numerous consumers, which has

  had a direct negative impact on the amount of financial support received by Mr. Klayman.

         87.     Plaintiff has suffered significant pecuniary damages directly and proximately

  caused by Defendants’ deceptive acts and unfair practices, which are ongoing.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         a.      As a result of significant damage caused by each of the Defendants, acting in

  concert, jointly and severally, in this district and throughout Florida, the nation and

  internationally, awarding Plaintiff compensatory including actual, consequential, incidental and

  punitive damages for malicious tortious conduct, perpetrated with actual malice, in an amount to

  be determined at trial and in excess of $50, 000,000 U.S. Dollars as redress for loss of his

  personal and professional reputations and good will, as well as past and prospective financial

  losses, personally and professionally.

         b.      Awarding Plaintiff attorney fees and costs

         c.      Granting such other relief as the Court deems appropriate and necessary including

  preliminary and permanent injunctive relief.

         PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.




                                                   18
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page264
                                                                       31 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               19 of 46




  Dated: April 9, 2020                              Respectfully Submitted,


                                                       /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    7050 W. Palmetto Park Rd
                                                    Boca Raton FL 33433
                                                    Telephone: 561-558-5336
                                                    Email: leklayman@gmail.com

                                                    PLAINTIFF PRO SE




                                          19
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page265
                                                                       32 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               20 of 46




                       EXHIBIT 1
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page266
                                                                       33 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               21 of 46




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA                   *    CRIMINAL NO.
                                               *
           v.                                  *    Grand Jury Original
                                               *
    ROGER JASON STONE, JR.,                    *    18 U.S.C. §§ 1001, 1505, 1512, 2
                                               *
                  Defendant.                   *
                                               *
                                               *
                                               *
                                            *******

                                          INDICTMENT

  The Grand Jury for the District of Columbia charges:

                                            Introduction

  1.     By in or around May 2016, the Democratic National Committee (“DNC”) and the

  Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer

  systems had been compromised by unauthorized intrusions and hired a security company

  (“Company 1”) to identify the extent of the intrusions.

  2.     On or about June 14, 2016, the DNC—through Company 1—publicly announced that it

  had been hacked by Russian government actors.

  3.     From in or around July 2016 through in or around November 2016, an organization

  (“Organization 1”), which had previously posted documents stolen by others from U.S. persons,

  entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

  and the personal email account of the chairman of the U.S. presidential campaign of Hillary

  Clinton (“Clinton Campaign”).
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page267
                                                                       34 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               22 of 46




         a.     On or about July 22, 2016, Organization 1 released documents stolen from the

                DNC.

         b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                Organization 1 released approximately 33 tranches of documents that had been

                stolen from the personal email account of the Clinton Campaign chairman, totaling

                over 50,000 stolen documents.

  4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

  politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

  of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular

  contact with and publicly supported the Trump Campaign through the 2016 election.

  5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

  Organization 1 and information it might have had that would be damaging to the Clinton

  Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

  releases by Organization 1.

  6.     By in or around early August 2016, STONE was claiming both publicly and privately to

  have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

  a public statement denying direct communication with STONE. Thereafter, STONE said that his

  communication with Organization 1 had occurred through a person STONE described as a “mutual

  friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members

  of the Trump Campaign about Organization 1 and its intended future releases.

  7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

  Select Committee on Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence

  (“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective



                                                 2
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page268
                                                                       35 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               23 of 46




  investigations into Russian interference in the 2016 U.S. presidential election, which included

  investigating STONE’s claims of contact with Organization 1.

  8.     In response, STONE took steps to obstruct these investigations. Among other steps to

  obstruct the investigations, STONE:

         a.     Made multiple false statements to HPSCI about his interactions regarding

                Organization 1, and falsely denied possessing records that contained evidence of

                these interactions; and

         b.     Attempted to persuade a witness to provide false testimony to and withhold

                pertinent information from the investigations.

                                    Other Relevant Individuals

  9.     Person 1 was a political commentator who worked with an online media publication during

  the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

  campaign, including about the release of stolen documents by Organization 1.

  10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

  before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

  as an “intermediary,” “go-between,” and “mutual friend” to the head of Organization 1. In a

  follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

  claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

  Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”

                                            Background

              STONE’s Communications About Organization 1 During the Campaign

  11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

  that he had information indicating Organization 1 had documents whose release would be




                                                 3
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page269
                                                                       36 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               24 of 46




  damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

  at the Ecuadorian Embassy in London, United Kingdom.

  12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

  Campaign official was directed to contact STONE about any additional releases and what other

  damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

  told the Trump Campaign about potential future releases of damaging material by Organization 1.

  13.    STONE also corresponded with associates about contacting Organization 1 in order to

  obtain additional emails damaging to the Clinton Campaign.

         a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                “Get to [the head of Organization 1].” The body of the message read, “Get to [the

                head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

                [Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the

                same day, Person 1 forwarded STONE’s email to an associate who lived in the

                United Kingdom and was a supporter of the Trump Campaign.

         b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call

                me MON.” The body of the email read in part that Person 1’s associate in the

                United Kingdom “should see [the head of Organization 1].”

         c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                currently in Europe and planned to return in or around mid-August. Person 1 stated

                in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m

                back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in

                embassy” referred to the head of Organization 1. Person 1 added in the same email,

                “Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                 4
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page270
                                                                       37 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               25 of 46




                enemy if they are not ready to drop HRC. That appears to be the game hackers are

                now about. Would not hurt to start suggesting HRC old, memory bad, has stroke –

                neither he nor she well. I expect that much of next dump focus, setting stage for

                Foundation debacle.”

  14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

  STONE made repeated statements about information he claimed to have learned from the head of

  Organization 1.

         a.     On or about August 8, 2016, STONE attended a public event at which he stated, “I

                actually have communicated with [the head of Organization 1]. I believe the next

                tranche of his documents pertain to the Clinton Foundation, but there’s no telling

                what the October surprise may be.”

         b.     On or about August 12, 2016, STONE stated during an interview that he was “in

                communication with [the head of Organization 1]” but was “not at liberty to discuss

                what I have.”

         c.     On or about August 16, 2016, STONE stated during an interview that “it became

                known on this program that I have had some back-channel communication with

                [Organization 1] and [the head of Organization 1].” In a second interview on or

                about the same day, STONE stated that he “communicated with [the head of

                Organization 1]” and that they had a “mutual acquaintance who is a fine

                gentleman.”

         d.     On or about August 18, 2016, STONE stated during a television interview that he

                had communicated with the head of Organization 1 through an “intermediary,

                somebody who is a mutual friend.”



                                                5
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page271
                                                                       38 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               26 of 46




         e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                “You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you

                give us any kind of insight? Is there an October surprise happening?” STONE

                responded, “Well, first of all, I don’t want to intimate in any way that I control or

                have influence with [the head of Organization 1] because I do not. . . . We have a

                mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                information.”

  15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

  including by text message and email, with Person 2 about Organization 1 and what the head of

  Organization 1 planned to do.

         a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                part, “I’m going to have [the head of Organization 1] on my show next Thursday.”

                On or about August 21, 2016, Person 2 sent another text message to STONE,

                writing in part, “I have [the head of Organization 1] on Thursday so I’m completely

                tied up on that day.”

         b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s

                radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                message to STONE that stated, “[the head of Organization 1] talk[ed] about you

                last night.” STONE asked what the head of Organization 1 said, to which Person 2

                responded, “He didn’t say anything bad we were talking about how the Press is

                trying to make it look like you and he are in cahoots.”

         c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

                are working on a [head of Organization 1] radio show,” and that he (Person 2) was



                                                 6
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page272
                                                                       39 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               27 of 46




               “in charge” of the project. In a text message sent later that day, Person 2 added,

               “[The head of Organization 1] has kryptonite on Hillary.”

         d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

               “I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

               responded “Ok,” and added in a later text message, “[j]ust remember do not name

               me as your connection to [the head of Organization 1] you had one before that you

               referred to.”

                      i.       On or about the same day, September 18, 2016, STONE emailed

                               Person 2 an article with allegations against then-candidate Clinton

                               related to her service as Secretary of State. STONE stated, “Please

                               ask [the head of Organization 1] for any State or HRC e-mail from

                               August 10 to August 30—particularly on August 20, 2011 that

                               mention [the subject of the article] or confirm this narrative.”

                      ii.      On or about September 19, 2016, STONE texted Person 2 again,

                               writing, “Pass my message . . . to [the head of Organization 1].”

                               Person 2 responded, “I did.” On or about September 20, 2016,

                               Person 2 forwarded the request to a friend who was an attorney with

                               the ability to contact the head of Organization 1. Person 2 blind-

                               copied STONE on the forwarded email.

         e.    On or about September 30, 2016, Person 2 sent STONE via text message a

               photograph of Person 2 standing outside the Ecuadorian Embassy in London where

               the head of Organization 1 was located.




                                                 7
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page273
                                                                       40 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               28 of 46




         f.     On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .

                Hillary’s campaign will die this week.” In the days preceding these messages, the

                press had reported that the head of Organization 1 planned to make a public

                announcement on or about Tuesday, October 4, 2016, which was reported to be the

                ten-year anniversary of the founding of Organization 1.

         g.     On or about October 2, 2016, STONE emailed Person 2, with the subject line

                “WTF?,” a link to an article reporting that Organization 1 was canceling its “highly

                anticipated Tuesday announcement due to security concerns.” Person 2 responded

                to STONE, “head fake.”

         h.     On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                “Did [the head of Organization 1] back off.” On or about October 3, 2016, Person

                2 initially responded, “I can’t tal[k] about it.” After further exchanges with

                STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that

                day, “Off the Record Hillary and her people are doing a full-court press they [sic]

                keep [the head of Organization 1] from making the next dump . . . That’s all I can

                tell you on this line . . . Please leave my name out of it.”

  16.    In or around October 2016, STONE made statements about Organization 1’s future

  releases, including statements similar to those that Person 2 made to him. For example:

         a.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                Campaign, “Spoke to my friend in London last night. The payload is still coming.”

         b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                had connections to a high-ranking Trump Campaign official that asked, “[the head



                                                  8
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page274
                                                                       41 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               29 of 46




                   of Organization 1] – what’s he got? Hope it’s good.” STONE responded in part,

                   “It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me

                   back.”

         c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                   but did not release any new materials pertaining to the Clinton Campaign. Shortly

                   afterwards, STONE received an email from the high-ranking Trump Campaign

                   official asking about the status of future releases by Organization 1. STONE

                   answered that the head of Organization 1 had a “[s]erious security concern” but that

                   Organization 1 would release “a load every week going forward.”

         d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                   Campaign asked STONE via text message if he had “hear[d] anymore from

                   London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”

                   STONE subsequently told the supporter that more material would be released and

                   that it would be damaging to the Clinton Campaign.

  17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

  Clinton Campaign chairman. Shortly after Organization 1’s release, an associate of the high-

  ranking Trump Campaign official sent a text message to STONE that read “well done.” In

  subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

  having correctly predicted the October 7, 2016 release.

                                           The Investigations

  18.    In or around 2017, government officials publicly disclosed investigations into Russian

  interference in the 2016 U.S. presidential election and possible links to individuals associated with

  the campaigns.



                                                    9
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page275
                                                                       42 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               30 of 46




         a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                the committee would conduct an inquiry that would investigate, among other

                things, any intelligence regarding links between Russia and individuals associated

                with political campaigns, as well as Russian cyber activity and other “active

                measures” directed against the United States in connection with the 2016 election.

         b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                announced that HPSCI had been conducting an inquiry similar to SSCI’s.

         c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                hearing and publicly disclosed that the FBI was investigating Russian interference

                in the 2016 election and possible links and coordination between the Trump

                Campaign and the Russian government.

         d.     By in or around August 2017, news reports stated that a federal grand jury had

                opened an investigation into matters relating to Russian government efforts to

                interfere in the 2016 election, including possible links and coordination between

                the Trump Campaign and the Russian government.

                              STONE’s False Testimony to HPSCI

  19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

  before the committee and produce:

                Any documents, records, electronically stored information
                including e-mail, communication, recordings, data and tangible
                things (including, but not limited to, graphs, charts, photographs,
                images and other documents) regardless of form, other than those
                widely available (e.g., newspaper articles) that reasonably could
                lead to the discovery of any facts within the investigation’s publicly-
                announced parameters.

  On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.



                                                  10
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page276
                                                                       43 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               31 of 46




  Stone has no documents, records, or electronically stored information, regardless of form, other

  than those widely available that reasonably could lead to the discovery of any facts within the

  investigation’s publicly-announced parameters.”

  20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

  part of the committee’s ongoing investigation. In his opening statement, STONE stated, “These

  hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

  hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

  [Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain

  “assertions against me which must be rebutted here today,” which included “[t]he charge that I

  knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]

  that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

  regarding Hillary Clinton.”

  21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

  statements to the committee concerning, among other things, his possession of documents

  pertinent to HPSCI’s investigation; the source for his early August 2016 statements about

  Organization 1; requests he made for information from the head of Organization 1; his

  communications with his identified intermediary; and his communications with the Trump

  Campaign about Organization 1.

     STONE’s False and Misleading Testimony About His Possession of Documents Pertinent to
                                    HPSCI’s Investigation

  22.    During his HPSCI testimony, STONE was asked, “So you have no emails to anyone

  concerning the allegations of hacked documents . . . or any discussions you have had with third

  parties about [the head of Organization 1]? You have no emails, no texts, no documents

  whatsoever, any kind of that nature?” STONE falsely and misleadingly answered, “That is correct.


                                                   11
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page277
                                                                       44 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               32 of 46




  Not to my knowledge.”

  23.    In truth and in fact, STONE had sent and received numerous emails and text messages

  during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

  hacked emails. At the time of his false testimony, STONE was still in possession of many of these

  emails and text messages, including:

         a.     The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

                the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;

         b.     The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                of Person 1 “should see [the head of Organization 1].”;

         c.     The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                “Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd

                in Oct. Impact planned to be very damaging.”;

         d.     Dozens of text messages and emails, beginning on or about August 19, 2016 and

                continuing through the election, between STONE and Person 2 in which they

                discussed Organization 1 and the head of Organization 1;

         e.     The email from STONE on or about October 3, 2016 to the supporter involved with

                the Trump Campaign, which read in part, “Spoke to my friend in London last night.

                The payload is still coming.”; and

         f.     The emails on or about October 4, 2016 between STONE and the high-ranking

                member of the Trump Campaign, including STONE’s statement that Organization

                1 would release “a load every week going forward.”




                                                 12
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page278
                                                                       45 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               33 of 46




  24.    By falsely claiming that he had no emails or text messages in his possession that referred

  to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

  in his possession that could have shown that other aspects of his testimony were false and

  misleading.

        STONE’s False and Misleading Testimony About His Early August 2016 Statements

  25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

  explain his statements in early August 2016 about being in contact with the head of Organization 1.

  STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually

  communicated with [the head of Organization 1],” as well as his statement on or about August 12,

  2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to

  discuss what I have.”

  26.    STONE responded that his public references to having a means of contacting Organization

  1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as

  an intermediary, as a mutual friend” of the head of Organization 1. STONE stated that he asked

  this individual, his intermediary, “to confirm what [the head of Organization 1] ha[d] tweeted,

  himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE

  further stated that the intermediary “was someone I knew had interviewed [the head of

  Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE

  declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony

  that was consistent with Person 2.

  27.    On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

  identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

  Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”



                                                  13
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page279
                                                                       46 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               34 of 46




  28.    STONE’s explanation of his August 2016 statements about communicating with the head

  of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

  the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

  August 12, 2016 public statements. Similarly, at the time STONE made his August 2016

  statements, STONE had directed Person 1—not Person 2—to contact the head of Organization 1.

  And Person 1—not Person 2—had told STONE in advance of STONE’s August 8 and August 12,

  2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in

  October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

  contacted to serve as a “go-between,” “intermediary,” or other source of information from

  Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

  HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements.

    STONE’s False and Misleading Testimony About Requests He Made for Information from the
                                    Head of Organization 1

  29.    During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the

  communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the

  tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary

  Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the

  intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and

  misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to

  do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

  30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

  head of Organization 1 for documents that STONE believed would be damaging to the Clinton

  Campaign. For example:

         a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                    14
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page280
                                                                       47 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               35 of 46




                    read, “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                    get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

          b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                    “I am e-mailing u a request to pass on to [the head of Organization 1],” and then

                    emailed Person 2 an article with allegations against then-candidate Clinton related

                    to her service as Secretary of State. STONE added, “Please ask [the head of

                    Organization 1] for any State or HRC e-mail from August 10 to August 30—

                    particularly on August 20, 2011 that mention [the subject of the article] or confirm

                    this narrative.”

          c.        On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my

                    message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the

                    next day Person 2, on an email blind-copied to STONE, forwarded the request to

                    an attorney who had the ability to contact the head of Organization 1.

        STONE’s False and Misleading Testimony About Communications with His Identified
                                          Intermediary

  31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

  with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

  had never communicated with his intermediary in writing in any way. During one exchange,

  STONE falsely and misleadingly claimed only to have spoken with the intermediary

  telephonically:

                    Q:      [H]ow did you communicate with the intermediary?
                    A:      Over the phone.
                    Q:      And did you have any other means of communicating with
                            the intermediary?
                    A:      No.
                    Q:      No text messages, no – none of the list, right?

                                                     15
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page281
                                                                       48 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               36 of 46




                 A:     No.

  Later during his testimony, STONE again falsely denied ever communicating with his

  intermediary in writing:

                 Q:     So you never communicated with your intermediary in
                        writing in any way?
                 A:     No.
                 Q:     Never emailed him or texted him?
                 A:     He’s not an email guy.
                 Q:     So all your conversations with him were in person or over
                        the phone.
                 A:     Correct.

  32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

  HPSCI as his intermediary) engaged in frequent written communication by email and text

  message. STONE also engaged in frequent written communication by email and text message

  with Person 1, who also provided STONE with information regarding Organization 1.

  33.    Written communications between STONE and Person 1 and between STONE and Person 2

  continued through STONE’s HPSCI testimony. Indeed, on or about September 26, 2017—the day

  that STONE testified before HPSCI and denied having ever sent or received emails or text

  messages from Person 2—STONE and Person 2 exchanged over thirty text messages.

  34.    Certain electronic messages between STONE and Person 1 and between STONE and

  Person 2 would have been material to HPSCI. For example:

         a.      In or around July 2016, STONE emailed Person 1 to “get to” the head of

                 Organization 1 and obtain the pending emails.

         b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                 request to the head of Organization 1.

         c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                 16
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page282
                                                                       49 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               37 of 46




                line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together

                timelines[] and you [] said you have a back-channel way back a month before I had

                [the head of Organization 1] on my show . . . I have never had a conversation with

                [the head of Organization 1] other than my radio show . . . I have pieced it all

                together . . . so you may as well tell the truth that you had no back-channel or there’s

                the guy you were talking about early August.”

    STONE’s False and Misleading Testimony About Communications with the Trump Campaign

  35.    During his HPSCI testimony, STONE was asked, “did you discuss your conversations with

  the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly

  answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple

  individuals involved in the Trump Campaign about what he claimed to have learned from his

  intermediary to Organization 1, including the following:

         a.     On multiple occasions, STONE told senior Trump Campaign officials about

                materials possessed by Organization 1 and the timing of future releases.

         b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                Campaign, “Spoke to my friend in London last night. The payload is still coming.”

         c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                that the head of Organization 1 had a “[s]erious security concern” but would release

                “a load every week going forward.”

    Attempts to Prevent Person 2 from Contradicting STONE’s False Statements to HPSCI

  36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

  identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

  HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                  17
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page283
                                                                       50 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               38 of 46




  who provided STONE with the basis for STONE’s early August 2016 statements about contact

  with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

  to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

  effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.

  37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

  before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

  STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

  was the identified intermediary or that Person 2 could not remember what he had told STONE.

  Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

  incrimination. For example:

         a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead

                the fifth. Anything to save the plan’ . . . Richard Nixon.” On or about November

                20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a

                voluntary interview.

         b.     On or about November 21, 2017, Person 2 texted STONE, “I was told that the house

                committee lawyer told my lawyer that I will be getting a subpoena.” STONE

                responded, “That was the point at which your lawyers should have told them you

                would assert your 5th Amendment rights if compelled to appear.”

         c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                testimony before HPSCI. Person 2 informed STONE of the subpoena.

         d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                Person 2. Person 1 responded, “Are you sure you want to make something out of



                                                18
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page284
                                                                       51 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               39 of 46




                this now? Why not wait to see what [Person 2] does. You may be defending

                yourself too much—raising new questions that will fuel new inquiries. This may

                be a time to say less, not more.” STONE responded by telling Person 1 that

                Person 2 “will take the 5th—but let’s hold a day.”

         e.     On multiple occasions, including on or about December 1, 2017, STONE told

                Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

                avoid contradicting STONE’s testimony. Frank Pentangeli is a character in the film

                The Godfather: Part II, which both STONE and Person 2 had discussed, who

                testifies before a congressional committee and in that testimony claims not to know

                critical information that he does in fact know.

         f.     On or about December 1, 2017, STONE texted Person 2, “And if you turned over

                anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

                need to amend your testimony before I testify on the 15th.” STONE responded, “If

                you testify you’re a fool. Because of tromp I could never get away with a certain

                [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                gets indicted for perjury if you’re stupid enough to testify.”

  38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

  Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

  invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

  STONE’s previous testimony to Congress was false.

  39.    Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

  HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

  Russian interference in the 2016 election and what information Person 2 would provide to



                                                  19
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page285
                                                                       52 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               40 of 46




  investigators.   During these conversations, STONE repeatedly made statements intended to

  prevent Person 2 from cooperating with the investigations. For example:

         a.        On or about December 24, 2017, Person 2 texted STONE, “I met [the head of

                   Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should

                   be honest w fbi . . . there was no back channel . . . be honest.” STONE replied

                   approximately two minutes later, “I’m not talking to the FBI and if your smart you

                   won’t either.”

         b.        On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.

                   A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                   you to shreds.” STONE also said he would “take that dog away from you,”

                   referring to Person 2’s dog. On or about the same day, STONE wrote to Person 2,

                   “I am so ready. Let’s get it on. Prepare to die [expletive].”

         c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should

                   have just been honest with the house Intel committee . . . you’ve opened yourself

                   up to perjury charges like an idiot.” STONE responded, “You are so full of

                   [expletive]. You got nothing. Keep running your mouth and I’ll file a bar

                   complaint against your friend [the attorney who had the ability to contact the head

                   of Organization 1].”




                                                       20
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page286
                                                                       53 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               41 of 46




                                          COUNT ONE
                                    (Obstruction of Proceeding)

  40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  41.     From in or around May 2017 through at least December 2017, within the District of

  Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

  obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

  exercise of the power of inquiry under which any inquiry and investigation is being had by either

  House, and any committee of either House and any joint committee of the Congress, to wit:

  STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

  STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests

  about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

  misleadingly describing communications with Person 2; and STONE attempted to have Person 2

  testify falsely before HPSCI or prevent him from testifying.

          All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                  21
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page287
                                                                       54 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               42 of 46




                                   COUNTS TWO THROUGH SIX
                                       (False Statements)

  42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

  within the jurisdiction of the legislative branch of the Government of the United States, the

  defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

  materially false, fictitious, and fraudulent statements and representations, to wit:

                         Count                                       False Statement

                               2                      STONE testified falsely that he did not have
                                                      emails with third parties about the head of
                                                      Organization 1, and that he did not have any
                                                      documents, emails, or text messages that refer
                                                      to the head of Organization 1.

                               3                      STONE testified falsely that his August 2016
                                                      references to being in contact with the head of
                                                      Organization     1    were     references    to
                                                      communications with a single “go-between,”
                                                      “mutual friend,” and “intermediary,” who
                                                      STONE identified as Person 2.

                               4                      STONE testified falsely that he did not ask the
                                                      person he referred to as his “go-between,”
                                                      “mutual friend,” and “intermediary,” to
                                                      communicate anything to the head of
                                                      Organization 1 and did not ask the
                                                      intermediary to do anything on STONE’s
                                                      behalf.

                               5                      STONE testified falsely that he and the person
                                                      he referred to as his “go-between,” “mutual
                                                      friend,” and “intermediary” did not
                                                      communicate via text message or email about
                                                      Organization 1.

                               6                      STONE testified falsely that he had never
                                                      discussed his conversations with the person he
                                                      referred to as his “go-between,” “mutual

                                                   22
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page288
                                                                       55 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               43 of 46




                         Count                                      False Statement

                                                     friend,” and “intermediary” with anyone
                                                     involved in the Trump Campaign.


          All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                          COUNT SEVEN
                                        (Witness Tampering)

  44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  45.     Between in or around September 2017 and present, within the District of Columbia and

  elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

  persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

  influence, delay, and prevent the testimony of any person in an official proceeding.

          All in violation of Title 18, United States Code, Section 1512(b)(1).




                                                       ________________________
                                                       Robert S. Mueller, III
                                                       Special Counsel
                                                       U.S. Department of Justice


  A TRUE BILL:



  ________________________
  Foreperson




                                                  23
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page289
                                                                       56 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               44 of 46




  Date: January 24, 2019




                                          24
Case 9:20-cv-80614-RKA
      Case
      Case1:20-cv-00298-LY-AWA
            1:20-cv-00298-LY-AWA
                         Document Document
                                  1Document
                                     Entered109
                                             101
                                             on FLSD
                                                 Filed
                                                  FiledDocket
                                                       05/27/21
                                                        04/13/21
                                                              04/08/2020
                                                                  Page
                                                                  Page290
                                                                       57 Page
                                                                          of
                                                                           of115
                                                                             360
                                                                               45 of 46




                       EXHIBIT 2
   Case 9:20-cv-80614-RKA
         Case
         Case1:20-cv-00298-LY-AWA
               1:20-cv-00298-LY-AWA
                            Document Document
                                     1Document
                                        Entered109
                                                101
                                                on FLSD
                                                    Filed
                                                     FiledDocket
                                                          05/27/21
                                                           04/13/21
                                                                 04/08/2020
                                                                     Page
                                                                     Page291
                                                                          58 Page
                                                                             of
                                                                              of115
                                                                                360
                                                                                  46 of 46




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
              Case 9:20-cv-80614-RKA
                    Case
                    Case1:20-cv-00298-LY-AWA
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017   CIVIL
                          1:20-cv-00298-LY-AWA
                                       Document     COVER
                                                Document
                                                1-1
                                                Document
                                                    Entered
                                                         109SHEET
                                                          101
                                                            onFiled
                                                              FLSD
                                                              Filed05/27/21
                                                                    04/13/21
                                                                     Docket 04/08/2020
                                                                             Page
                                                                              Page292
                                                                                   59 of
                                                                                       ofPage
                                                                                         115
                                                                                          360 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS Larry Klayman                                                                              DEFENDANTS Infowars, LLC, Free Speech Systems, LLC, Alex
                                                                                                                            Jones, David Jones, Owen Shroyer

   (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                       Attorneys (If Known)
   Larry Klayman, 7050 W. Palmetto Park Rd, Boca Raton FL 33433
   561-558-5336
(d) Check County Where Action Arose:                MIAMI- DADE        MONROE         BROWARD           PALM BEACH        MARTIN    ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                        and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                          PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                            Citizen of This State         ✔1            1     Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

    2    U.S. Government               ✔4                      Diversity                                Citizen of Another State            2     ✔   2   Incorporated and Principal Place          5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a             3         3   Foreign Nation                            6       6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                 Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                       FORFEITURE/PENALTY                      BANKRUPTCY                         OTHER STATUTES
  110 Insurance                    PERSONAL INJURY                     PERSONAL INJURY                     625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                       310 Airplane                        365 Personal Injury -                   of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                   315 Airplane Product                    Product Liability               690 Other                                28 USC 157                       3729 (a))
  140 Negotiable Instrument             Liability                      367 Health Care/                                                                                            400 State Reapportionment
  150 Recovery of Overpayment    ✘ 320 Assault, Libel &                    Pharmaceutical                                                        PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment         Slander                            Personal Injury                                                      820 Copyrights                     430 Banks and Banking
  151 Medicare Act                 330 Federal Employers’                  Product Liability                                                    830 Patent                         450 Commerce
  152 Recovery of Defaulted             Liability                      368 Asbestos Personal                                                    835 Patent – Abbreviated           460 Deportation
                                                                                                                                                New Drug Application
      Student Loans                340 Marine                              Injury Product                                                       840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)             345 Marine Product                      Liability                                LABOR                         SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment           Liability                     PERSONAL PROPERTY                    710 Fair Labor Standards             861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits        350 Motor Vehicle                   370 Other Fraud                         Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits          355 Motor Vehicle                   371 Truth in Lending                720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                   Product Liability               380 Other Personal                  740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability   360 Other Personal                      Property Damage                 751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                        Injury                          385 Property Damage                     Leave Act                                                           891 Agricultural Acts
                                   362 Personal Injury -                   Product Liability               790 Other Labor Litigation                                              893 Environmental Matters
                                       Med. Malpractice                                                    791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                  CIVIL RIGHTS                    PRISONER PETITIONS                       Security Act                      FEDERAL TAX SUITS                 Act
   210 Land Condemnation           440 Other Civil Rights               Habeas Corpus:                                                          870 Taxes (U.S. Plaintiff          896 Arbitration
   220 Foreclosure                 441 Voting                           463 Alien Detainee                                                          or Defendant)                  899 Administrative Procedure
   230 Rent Lease & Ejectment      442 Employment                       510 Motions to Vacate                                                   871 IRS—Third Party 26             Act/Review or Appeal of
                                                                        Sentence                                                                USC 7609
   240 Torts to Land               443 Housing/                            Other:                                                                                                  Agency Decision
                                   Accommodations
   245 Tort Product Liability      445 Amer. w/Disabilities -           530 General                            IMMIGRATION                                                         950 Constitutionality of State
                                                                                                                                                                                   Statutes
    290 All Other Real Property             Employment                  535 Death Penalty                  462 Naturalization Application
                                        446 Amer. w/Disabilities -      540 Mandamus & Other               465 Other Immigration
                                            Other                       550 Civil Rights                       Actions
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee –
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
                                                                                           Transferred from              6 Multidistrict
✔ 1 Original               2 Removed         3 Re-filed         4 Reinstated           5                                                         7 Appeal to               8 Multidistrict
    Proceeding               from State        (See VI            or                       another district              Litigation
                                                                                                                                                   District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                               Appellate Court
                             Court             below)             Reopened                 (specify)                     Transfer
                                                                                                                                                   from Magistrate           – Direct
                                                                                                                                                   Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case                 YES         NO             b) Related Cases            YES ✔ NO
RE-FILED CASE(S)                                          JUDGE:                                                                                    DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Defamation, Lanham Act, FDUTPA
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                           DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                    JURY DEMAND:                 ✔ Yes             No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         April 8, 2020                                                                                                                          /s/ Larry Klayman
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                    IFP                     JUDGE                                           MAG JUDGE

                                                                Save As...                      Print                       Reset
          Case 9:20-cv-80614-RKA
                Case
                Case1:20-cv-00298-LY-AWA
                      1:20-cv-00298-LY-AWA
                                   Document Document
                                            1-1
                                            Document
                                                Entered
                                                     109
                                                      101
                                                        onFiled
                                                          FLSD
                                                          Filed05/27/21
                                                                04/13/21
                                                                 Docket 04/08/2020
                                                                         Page
                                                                          Page293
                                                                               60 of
                                                                                   ofPage
                                                                                     115
                                                                                      360 2 of 2
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
    Case 9:20-cv-80614-RKA
          Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                             Document Document
                                      1-2
                                      Document
                                          Entered
                                               109
                                                101
                                                  onFiled
                                                    FLSD
                                                    Filed05/27/21
                                                          04/13/21
                                                           Docket 04/08/2020
                                                                   Page
                                                                    Page294
                                                                         61 of
                                                                             ofPage
                                                                               115
                                                                                360 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________  District of
                                                    Southern District of Florida
                                                                         __________

                      LARRY KLAYMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 9:20cv80614
                                                                  )
                   INFOWARS, LLC, et al                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) OWEN SHROYER
                                       3019 Alvin Devane Blvd., Suite 300-350
                                       Austin, TX 78741




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Larry Klayman, Esq.
                                       Klayman Law Group P.A.
                                       7050 W. Palmetto Park Rd
                                       Boca Raton FL 33433




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:               8/9/2016
                                                                                       Signature of Clerk or Deputy Clerk
     Case 9:20-cv-80614-RKA
           Case
           Case1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY-AWA
                              Document Document
                                       1-2
                                       Document
                                           Entered
                                                109
                                                 101
                                                   onFiled
                                                     FLSD
                                                     Filed05/27/21
                                                           04/13/21
                                                            Docket 04/08/2020
                                                                    Page
                                                                     Page295
                                                                          62 of
                                                                              ofPage
                                                                                115
                                                                                 360 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 9:20cv80614

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
    Case 9:20-cv-80614-RKA
          Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                             Document Document
                                      1-3
                                      Document
                                          Entered
                                               109
                                                101
                                                  onFiled
                                                    FLSD
                                                    Filed05/27/21
                                                          04/13/21
                                                           Docket 04/08/2020
                                                                   Page
                                                                    Page296
                                                                         63 of
                                                                             ofPage
                                                                               115
                                                                                360 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the

                                                __________  District of
                                                   Southern District of Florida
                                                                        __________

                      LARRY KLAYMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 9:20cv80614
                                                                  )
                   INFOWARS, LLC, et al                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) INFOWARS, LLC
                                       100 Congress Ave., 22nd Floor
                                       Austin, TX 78701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Larry Klayman, Esq.
                                       Klayman Law Group P.A.
                                       7050 W. Palmetto Park Rd
                                       Boca Raton FL 33433



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:               8/9/2016
                                                                                      Signature of Clerk or Deputy Clerk
     Case 9:20-cv-80614-RKA
           Case
           Case1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY-AWA
                              Document Document
                                       1-3
                                       Document
                                           Entered
                                                109
                                                 101
                                                   onFiled
                                                     FLSD
                                                     Filed05/27/21
                                                           04/13/21
                                                            Docket 04/08/2020
                                                                    Page
                                                                     Page297
                                                                          64 of
                                                                              ofPage
                                                                                115
                                                                                 360 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 9:20cv80614

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
    Case 9:20-cv-80614-RKA
          Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                             Document Document
                                      1-4
                                      Document
                                          Entered
                                               109
                                                101
                                                  onFiled
                                                    FLSD
                                                    Filed05/27/21
                                                          04/13/21
                                                           Docket 04/08/2020
                                                                   Page
                                                                    Page298
                                                                         65 of
                                                                             ofPage
                                                                               115
                                                                                360 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the

                                                __________  District of
                                                   Southern District of Florida
                                                                        __________

                      LARRY KLAYMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 9:20cv80614
                                                                  )
                   INFOWARS, LLC, et al                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FREE SPEECH SYSTEMS, LLC
                                       100 Congress Ave., 22nd Floor
                                       Austin, TX 78701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Larry Klayman, Esq.
                                       Klayman Law Group P.A.
                                       7050 W. Palmetto Park Rd
                                       Boca Raton FL 33433



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:               8/9/2016
                                                                                      Signature of Clerk or Deputy Clerk
     Case 9:20-cv-80614-RKA
           Case
           Case1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY-AWA
                              Document Document
                                       1-4
                                       Document
                                           Entered
                                                109
                                                 101
                                                   onFiled
                                                     FLSD
                                                     Filed05/27/21
                                                           04/13/21
                                                            Docket 04/08/2020
                                                                    Page
                                                                     Page299
                                                                          66 of
                                                                              ofPage
                                                                                115
                                                                                 360 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 9:20cv80614

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
    Case 9:20-cv-80614-RKA
          Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                             Document Document
                                      1-5
                                      Document
                                          Entered
                                               109
                                                101
                                                  onFiled
                                                    FLSD
                                                    Filed05/27/21
                                                          04/13/21
                                                           Docket 04/08/2020
                                                                   Page
                                                                    Page300
                                                                         67 of
                                                                             ofPage
                                                                               115
                                                                                360 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________  District of
                                                    Southern District of Florida
                                                                         __________

                      LARRY KLAYMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 9:20cv80614
                                                                  )
                   INFOWARS, LLC, et al                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DAVID JONES
                                       3019 Alvin Devane Blvd., Suite 300-350
                                       Austin, TX 78741




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Larry Klayman, Esq.
                                       Klayman Law Group P.A.
                                       7050 W. Palmetto Park Rd
                                       Boca Raton FL 33433




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:               8/9/2016
                                                                                       Signature of Clerk or Deputy Clerk
     Case 9:20-cv-80614-RKA
           Case
           Case1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY-AWA
                              Document Document
                                       1-5
                                       Document
                                           Entered
                                                109
                                                 101
                                                   onFiled
                                                     FLSD
                                                     Filed05/27/21
                                                           04/13/21
                                                            Docket 04/08/2020
                                                                    Page
                                                                     Page301
                                                                          68 of
                                                                              ofPage
                                                                                115
                                                                                 360 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 9:20cv80614

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
    Case 9:20-cv-80614-RKA
          Case
          Case1:20-cv-00298-LY-AWA
                1:20-cv-00298-LY-AWA
                             Document Document
                                      1-6
                                      Document
                                          Entered
                                               109
                                                101
                                                  onFiled
                                                    FLSD
                                                    Filed05/27/21
                                                          04/13/21
                                                           Docket 04/08/2020
                                                                   Page
                                                                    Page302
                                                                         69 of
                                                                             ofPage
                                                                               115
                                                                                360 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the

                                                 __________  District of
                                                    Southern District of Florida
                                                                         __________

                      LARRY KLAYMAN                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 9:20cv80614
                                                                  )
                   INFOWARS, LLC, et al                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ALEX E. JONES
                                       3019 Alvin Devane Blvd., Suite 300-350
                                       Austin, TX 78741




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Larry Klayman, Esq.
                                       Klayman Law Group P.A.
                                       7050 W. Palmetto Park Rd
                                       Boca Raton FL 33433



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:               8/9/2016
                                                                                       Signature of Clerk or Deputy Clerk
     Case 9:20-cv-80614-RKA
           Case
           Case1:20-cv-00298-LY-AWA
                 1:20-cv-00298-LY-AWA
                              Document Document
                                       1-6
                                       Document
                                           Entered
                                                109
                                                 101
                                                   onFiled
                                                     FLSD
                                                     Filed05/27/21
                                                           04/13/21
                                                            Docket 04/08/2020
                                                                    Page
                                                                     Page303
                                                                          70 of
                                                                              ofPage
                                                                                115
                                                                                 360 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 9:20cv80614

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page304
                                                                     71 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3601 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-80614-CIV-ALTMAN

 LARRY KLAYMAN,

        Plaintiff,
 v.

 INFOWARS, LLC, et al.,

       Defendants.
 _________________________________________/

                     ORDER REQUIRING MORE DEFINITE STATEMENT

        Larry Klayman was upset when Roger Stone called him “incompetent” on national

 television. See Complaint [ECF No. 1] ¶ 44. So, he filed this Complaint—which, when attachments

 are included—is 46 pages long. See id. at 1–46.

        In the Complaint, Klayman asserts five causes of actions against five Defendants.

 Somewhat surprisingly—given the allegations—none of the Defendants is named Roger Stone.

 Instead, Klayman has sued: Infowars, LLC; Free Speech Systems, LLC; Alex Jones; David Jones;

 and Owen Shroyer. See id. at 1. Against these Defendants, Klayman levies (1) three counts relating

 to Mr. Stone’s allegedly defamatory statements; (2) one count of Unfair Competition under the

 Lanham Act; and (3) one count of Unfair and Deceptive Trade Practices under the Florida

 Deceptive and Unfair Trade Practices Act (“FDUTPA”). See generally id. at 1–21.

        The Complaint, however, is a shotgun pleading. It is, in the words of the Eleventh Circuit,

 “replete with conclusory, vague, and immaterial facts not obviously connected to any particular

 cause of action.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir.

 2015); see also FED. R. CIV. P. 8(a) (“A pleading that states a claim for relief must contain . . . a

 short and plain statement of the claim showing that the pleader is entitled to relief.”
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page305
                                                                     72 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3602 of 7




 (emphasis added)).

        To give some notable examples, Klayman avers that “Defendant Alex Jones is a well-

 known extreme and totally discredited ‘conspiracy theorist’ and media personality.” Id. ¶ 6. He

 goes on to inform the Court that the “Sandy Hook families had to endure years of abuse and torture

 from Defendants before finally filing suit against numerous parties.” Id. ¶ 17. “Furthermore,” he

 continues, “Defendant Alex Jones in concert with the other Defendants propagated and promoted

 the ‘Pizzagate’ conspiracy on his show.” Id. ¶ 19. These statements are wholly irrelevant to the

 Complaint’s causes of action and serve none of its stated purposes: The Sandy Hook tragedy, for

 instance, plays no part in the Plaintiff’s claims, and Defendant Jones’ status as a conspiracy

 theorist—true or not—is similarly immaterial.

        Of course, if these deficiencies plagued only one or two sentences in an otherwise-

 compliant complaint, the Court might look the other way. But the whole Complaint is littered with

 ostentatious irrelevancy. Take, for example, paragraph 27, which reads as follows:

        27.     Stone likes to portray himself as Mafia, and indeed on information and
        belief has Mafia connections, frequently making reference to Mafia figures who he
        admires, as well as other unsavory types who have been alleged to have engaged in
        unethical and/or illegal behavior. For example, he frequently makes reference to
        his heroes being Hyman Roth in the ‘Godfather,” who was the movie version of
        Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his role in
        Watergate. In this regard, after Stone was indicted he held a press conference on
        the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was
        booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after
        he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had
        been employed by a Nixon group called CREEP, or the Committee to Reelect the
        President. Defendant Stone even has a large tattoo of Richard Nixon affixed to his
        back. Thus, given his admiration for persons such as these, particularly Mafia
        figures, his actions as pled herein can be taken as threats, as well as being
        defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable
        emotionally and physically to these threats. Stone’s intentional infliction of
        emotional distress and coercion and threats are intended to try even cause Plaintiff
        Corsi to have heart attacks and strokes, in order that Plaintiff will be unable to
        testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness
        and his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.”
                                                  2
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page306
                                                                     73 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3603 of 7




        Stone also fashions himself and indeed has the reputation, at a minimum, as being
        the preeminent “dirty trickster.” See “Get Me Roger Stone” on Netflix.

 Compl. ¶ 27 (grammatical errors in original).

        In just one paragraph, Klayman manages to reference the Mafia, Hyman Roth, Meyer

 Lansky, Roy Cohn, Richard Nixon, the Watergate Scandal, a “group called CREEP,” a “large

 tattoo of Richard Nixon,” an emotional support animal, an internet streaming service, a

 documentary, and the Mueller Indictment—not to mention several serious allegations of witness

 tampering and intimidation. Id. ¶ 27. This paragraph plainly violates FED. R. CIV. P. 10(b), which

 requires that “[a] party . . . state its claims or defenses in numbered paragraphs, each limited as far

 as practicable to a single set of circumstances.” (emphasis added).

        But the problem lies, not so much in the sheer number or variety of allegations—though

 these are, in themselves, problematic. The problem is, rather, that the Defendants cannot properly

 answer this paragraph with a simple “Admitted,” “Denied,” or “I don’t know”—as FED. R. CIV. P.

 8(b) requires them to do. After all, some of these “facts” are true, others may not be, some are

 factual averments, others are legal conclusions, and many more may be the kinds of things the

 Defendants know nothing about—all within a single paragraph.

        Again, it would be one thing if paragraph 27 were unique in this respect. But the entire

 Complaint is similarly deficient. So, for instance, whole pages of the Complaint are dedicated to

 Roger Stone’s pending criminal prosecution. See generally Compl. at 6–8. In fact, the Plaintiff

 attaches to the Complaint a copy of the indictment against Mr. Stone—this, despite the fact that

 Mr. Stone is not a party to this case. See id. at 21. Either way, the pending criminal prosecution

 against Mr. Stone is wholly irrelevant to the Plaintiff’s defamation claims.

        The Plaintiff’s decision to include a count of Unfair Competition under the Lanham Act



                                                   3
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page307
                                                                     74 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3604 of 7




 warrants separate discussion. See Compl. at 16–18. To have standing1 to bring a claim under the

 Lanham Act, the Plaintiff’s injuries must fall within the “zone of interests” the statute was intended

 to protect. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)

 (“The zone-of-interests test is therefore an appropriate tool for determining who may invoke the

 cause of action in § 1125(a).”). Identifying those interests “requires no guesswork, since the Act

 includes an ‘unusual, and extraordinarily helpful,’ detailed statement of the statute’s purposes.”

 Id. at 131 (citation omitted). Those “purposes” are set out in 15 U.S.C. § 1127, which provides:

        The intent of this chapter is to regulate commerce within the control of Congress
        by making actionable the deceptive and misleading use of marks in such commerce;
        to protect registered marks used in such commerce from interference by State, or
        territorial legislation; to protect persons engaged in such commerce against unfair
        competition; to prevent fraud and deception in such commerce by the use of
        reproductions, copies, counterfeits, or colorable imitations of registered marks; and
        to provide rights and remedies stipulated by treaties and conventions respecting
        trademarks, trade names, and unfair competition entered into between the United
        States and foreign nations.

        The Plaintiff’s alleged injury appears to lie well outside the zone of these interests. He

 alleges no use of a “mark,” mentions no “unfair competition,” claims no “counterfeiting,” and does

 not reference any international commerce. Instead, he brings a Lanham Act claim as an attorney

 whose reputation was (allegedly) harmed when a television personality (apparently) expressed a

 negative opinion of him. See Compl. ¶ 77 (“Defendants have made false and/or misleading

 statements that have deceived and/or had the tendency to deceive a substantial segment of the

 receiving audience.”). Because this injury does not plausibly fall within the purview of the Lanham

 Act’s “zone of interests,” its inclusion in the Complaint is purely “conclusory.”




 1
  It is the Court’s responsibility to “zealously insure that jurisdiction exists over a case.” Smith v.
 GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
                                                   4
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page308
                                                                     75 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3605 of 7




        At its core, the Plaintiff’s claim is straightforward: he was injured, he says, when a

 television personality defamed him on a national television program. Rather than plead these

 simple facts, however, the Plaintiff has delved deeply into the Defendants’ personal histories in a

 way that untethers most of his factual allegations from the Complaint’s causes of action. This type

 of shotgun pleading is inappropriate in federal court. See, e.g., Weiland, 792 F.3d at 1323 (“The

 unifying characteristic of all types of shotgun pleadings is that they fail to one degree or another,

 and in one way or another, to give the defendants adequate notice of the claims against them and

 the grounds upon which each claim rests.”).

        Nevertheless, the Eleventh Circuit has warned that a “district court abuses its discretion

 when it dismisses an action sua sponte without providing the plaintiff with notice of its intent to

 dismiss or an opportunity to respond, unless amendment would be futile or the complaint is

 patently frivolous.” Brinson v. Welsh, 709 F. App’x 582, 584 (11th Cir. 2017) (citing Surtain v.

 Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015) (cleaned up)). And this Court is not

 prepared (at least not yet) to say that the Complaint is “patently frivolous”—and so, it will not be

 dismissed.

        Fortunately, though, the Eleventh Circuit has approved of a less-drastic remedy in these

 circumstances: When faced with a shotgun pleading, the Circuit has said, district courts should sua

 sponte require the plaintiff to amend his complaint before the defendant wastes resources

 responding to a pleading that patently violates the Federal Rules of Civil Procedure. See, e.g.,

 Ferrell v. Durbin, 311 F. App’x 253, 259 n.8 (11th Cir. 2009) (“When presented with a shotgun

 complaint, the district court should order repleading sua sponte.”); Davis v. Coca-Cola Bottling

 Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (“In light of defense counsel’s failure to request

 a repleader, the court, acting sua sponte, should have [required a more definite statement].”

                                                  5
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page309
                                                                     76 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3606 of 7




 (cleaned up)); Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 n.5

 (11th Cir. 1996) (“On examining those pleadings, the court, acting sua sponte, should have struck

 the plaintiff’s complaint, and the defendants’ answer, and instructed plaintiff’s counsel to file a

 more definite statement.”); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th

 Cir. 2014) (“[W]hy should parties wait until discovery to identify, with precision, the subject of

 the litigation? That is exactly backward. Civil pleadings are supposed to mark the boundaries for

 discovery; discovery is not supposed to substitute for definite pleading.”); Wagner v. First Horizon

 Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) (“[Shotgun] pleadings divert already stretched

 judicial resources into disputes that are not structurally prepared to use those resources

 efficiently.”); Byrne v. Nezhat, 261 F.3d 1075, 1130 (11th Cir. 2001) (“[S]hotgun pleadings wreak

 havoc on the judicial system.”).

        This Court will follow that admonition here and require the Plaintiff to amend his

 Complaint before any response is filed.

        Accordingly, the Court hereby

        ORDERS as follows:

        1. The Plaintiff shall, by April 23, 2020, file an Amended Complaint that

            complies with the Eleventh Circuit’s holding in Weiland, the Federal Rules of

            Civil Procedure, and this Order. In particular, the Plaintiff shall remove all

            references to irrelevant, conclusory, and scandalous material.

        2. The Plaintiff shall then serve a copy of the Amended Complaint, together with

            this Order, on each of the Defendants.




                                                  6
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  4 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page310
                                                                     77 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3607 of 7




        3. If the Plaintiff chooses to include his Lanham Act claim in his Amended

           Complaint, he must SHOW CAUSE, by April 27, 2020, that he has standing

           to pursue that claim.

        4. Failure to comply with this Order will result in dismissal without prejudice and

           without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of April 2020.




                                                     _________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




                                                7
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  5 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page311
                                                                     78 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3601 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN


                         Plaintiff

                v.                                   Case Number:      20-cv-80614

 INFOWARS, LLC, et al

                         Defendants.


       PLAINTIFF LARRY KLAYMAN’S NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Larry Klayman (“Plaintiff Klayman”) hereby voluntarily dismisses the above-

 referenced matter pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), without prejudice,

 as there appears, based upon the order of this Court show cause order on today’s date, and prior

 orders with regard to the undersigned counsel’s client Laura Loomer in Loomer v. New York

 Media, LLC et al, 9:19-cv-81555 that this Court cannot be an impartial arbiter.

 Dated: April 14, 2020                                       Respectfully Submitted,


                                                                /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             KLAYMAN LAW GROUP, P.A.
                                                             7050 W. Palmetto Park Road
                                                             Boca Raton FL 33433
                                                             Telephone: (561_558-5336
                                                             Email: leklayman@gmail.com

                                                             Plaintiff Pro Se




                                                 1
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  5 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page312
                                                                     79 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3602 of 2




                                         2
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  6 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page313
                                                                     80 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3601 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-80614-CIV-ALTMAN

 LARRY KLAYMAN,

        Plaintiff,
 v.

 INFOWARS, LLC, et al.,

       Defendants.
 _________________________________________/

                                   ORDER OF DISMISSAL

        THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary Dismissal [ECF

 No. 4]. Being fully advised, the Court hereby

        ORDERS that this action is DISMISSED without prejudice. The Clerk of Court is

 directed to CLOSE this case. All pending motions are DENIED as moot. All pending hearings

 and deadlines are TERMINATED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of April 2020.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  6 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/14/2020
                                                               Page
                                                                Page314
                                                                     81 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3602 of 2




                                         2
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  7 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/15/2020
                                                               Page
                                                                Page315
                                                                     82 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3601 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN


                        Plaintiff

                v.                                   Case Number:      20-cv-80614

 INFOWARS, LLC, et al

                       Defendants.


            PLAINTIFF LARRY KLAYMAN’S REQUEST FOR DISCLOSURE

        In light of and reflection upon the tenor and substance of the Court’s order of April 14,

 2020, which begins by misleadingly and gratuitously reducing Plaintiff’s claims to “Larry

 Klayman was upset when Roger Stone called him “incompetent” on national television,” which

 is inaccurate, condescending, disrespectful     and disparaging, Plaintiff requests immediate

 disclosure as to whether court knows Roger Stone and/or was recommended to President Donald

 J. Trump by Roger Stone for a seat on the federal bench.

       Plaintiff respectfully requests a response by C.O.B. tomorrow, April 16, 2020. The

 Court’s order of April 14, 2020, gratuitously issued before even the subject complaint was served

 and Defendants were able to plead, creates, at a minimum, this appearance, as the Court has

 taken on the role as an advocate for Roger Stone and the Defendants, all of whom published in

 this district, nationally and internationally, false factual statements, which severely harmed and

 damaged Plaintiff Klayman.

       The failure to respond timely will be taken as an admission that the Court does know

 Roger Stone and/or was recommended by Roger Stone for a seat on the federal bench to

 President Donald J. Trump.



                                                 1
Case Case
     9:20-cv-80614-RKA
     Case1:20-cv-00298-LY-AWA
           1:20-cv-00298-LY-AWA
                         DocumentDocument
                                 Document
                                  7 Entered
                                          109
                                           101
                                            on FLSD
                                               Filed
                                                Filed05/27/21
                                                     Docket
                                                      04/13/21
                                                             04/15/2020
                                                               Page
                                                                Page316
                                                                     83 of
                                                                        of
                                                                         Page
                                                                           115
                                                                           3602 of 2




 Dated: April 15, 2020                             Respectfully Submitted,


                                                      /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   KLAYMAN LAW GROUP, P.A.
                                                   7050 W. Palmetto Park Road
                                                   Boca Raton FL 33433
                                                   Telephone: (561_558-5336
                                                   Email: leklayman@gmail.com

                                                   Plaintiff Pro Se




                                         2
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page317
                                                           84 of
                                                              of115
                                                                 360




               EXHIBIT C
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page318
                                                           85 of
                                                              of115
                                                                 360
                                                                       1

  1                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
  2                                AUSTIN DIVISION

  3   JEROME CORSI, LARRY KLAYMAN,               ) AU:20-CV-00298-LY
                                                 )
  4        Plaintiffs,                           )
                                                 )
  5   v.                                         ) AUSTIN, TEXAS
                                                 )
  6   INFOWARS, LLC,                             )
      FREE SPEECH SYSTEMS, LLC,                  )
  7   ALEX E. JONES, DAVID JONES,                )
      OWEN SHROYER, ROGER STONE,                 )
  8                                              )
           Defendants.                           ) MARCH 23, 2021
  9
                **********************************************
 10                      TRANSCRIPT OF MOTIONS HEARING
                      BEFORE THE HONORABLE ANDREW AUSTIN
 11             **********************************************

 12   APPEARANCES:

 13   FOR THE PLAINTIFFS:      LARRY KLAYMAN
                               KLAYMAN LAW GROUP P.A.
 14                            2020 PENNSYLVANIA AVENUE NW #800
                               WASHINGTON, D.C. 20006
 15
                               SANJAY BISWAS
 16                            SANJAY BISWAS ATTORNEY AT LAW PC
                               11720 DUXBURY DRIVE
 17                            FRISCO, TEXAS 75035

 18   FOR THE DEFENDANTS:      JAY MARSHALL WOLMAN
                               RANDAZZA LEGAL GROUP, PLLC
 19                            100 PEARL STREET, 14TH FLOOR
                               HARTFORD, CONNECTICUT 06103
 20
                               BRADLEY JORDAN REEVES
 21                            REEVES LAW, PLLC
                               702 RIO GRANDE ST., SUITE 203
 22                            AUSTIN, TEXAS 78701

 23                            MARC J. RANDAZZA
                               RANDAZZA LEGAL GROUP, PLLC
 24                            2764 LAKE SAHARA DRIVE, SUITE 109
                               LAS VEGAS, NEVADA 89117
 25


                 ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
            U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page319
                                                           86 of
                                                              of115
                                                                 360
                                                                       2

  1                           DAVID SCOTT WACHEN
                              WACHEN LLC
  2                           11605 MONTAGUE COURT
                              POTOMAC, MARYLAND 20854
  3
                              GREGORY P. SAPIRE
  4                           SOLTERO SAPIRE MURRELL PLLC
                              7320 NORTH MOPAC EXPRESSWAY, SUITE 309
  5                           AUSTIN, TEXAS 78731-2311

  6                           ROBERT C. BUSCHEL
                              BUSCHEL GIBBONS, P.A.
  7                           501 E LAS OLAS BOULEVARD, SUITE 304
                              FORT LAUDERDALE, FLORIDA 33301-2881
  8
      COURT REPORTER:         ARLINDA RODRIGUEZ, CSR
  9                           501 WEST 5TH STREET, SUITE 4152
                              AUSTIN, TEXAS 78701
 10                           (512) 391-8791

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24   Proceedings recorded by electronic sound recording, transcript

 25   produced by computer.


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page320
                                                           87 of
                                                              of115
                                                                 360
                                                                          3

  1       (Proceedings at began 3:00 p.m.)

  2               THE CLERK:    The Court calls the following case for a

  3   hearing on the Motions to Stay Discovery: 20-CV-298, Corsi v.

  4   Infowars.

  5               THE COURT:    Good afternoon, gentlemen.

  6               If I could have all the counsel who are going to be

  7   appearing on behalf of anyone, just introduce themselves and

  8   state who they're representing.      And let's start with the

  9   plaintiffs.    Mr. Klayman?

 10               MR. KLAYMAN:    Larry Klayman, appearing pro se,

 11   Your Honor.

 12               MR. BUSCHEL:    Robert Buschel on behalf of Roger

 13   Stone.

 14               THE COURT:    One second, Mr. Buschel.

 15               Mr. Biswas?

 16               MR. BISWAS:    Sunjay Biswas on behalf of Mr. Corsi.

 17               MR. BUSCHEL:    Robert Buschel on behalf of

 18   Roger Stone.

 19               MR. RANDAZZA:     Marc Randazza on behalf of Infowars

 20   LLC, Free Speech Systems, LLC, Alex Jones, and Owen Shroyer.

 21               THE COURT:    Good afternoon.

 22               MR. WACHEN:    David Wachen on behalf of

 23   Dr. David Jones.

 24               MR. WOLMAN:    Good afternoon, Your Honor.    Jay Wolman

 25   also on behalf of Infowars, Free Speech Systems, Alex Jones,


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page321
                                                           88 of
                                                              of115
                                                                 360
                                                                          4

  1   and Owen Shroyer.

  2               MR. REEVES:   Your Honor, Brad Reeves.     I am local

  3   counsel with Mr. Wolman and Mr. Randazza for those four

  4   defendants.

  5               MR. SAPIRE:   And this is Greg Sapire, local counsel,

  6   with David Wachen for David Jones.

  7               THE COURT:    Thank you.

  8               As I indicated -- as Mr. Cheng indicated, we're here

  9   just on the motions to stay discovery.

 10               I have kept myself familiar with all of the other

 11   pending motions.    I have, before today, reviewed all of those

 12   motions to dismiss as well and am up to speed on that.

 13               I also am aware that they've been pending a long

 14   time.   This pandemic hasn't helped us catch up on our docket.

 15   But the motion is -- the motions were filed by the defendants,

 16   so I'll let you-all -- and I've read through all of that as

 17   well, so you don't need to rehash things.       But I'll let the

 18   movants address first, if you want to make any summary of your

 19   argument or add anything with regard to that.

 20               I don't know if Mr. Randazza, Mr. Wachen, who wants

 21   to take the lead here?

 22               MR. RANDAZZA:   Your Honor, I'll be happy to, and I'll

 23   be brief.

 24               You know, in any case, I think that the plaintiffs

 25   should have to show at least some minimal merit before dragging


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page322
                                                           89 of
                                                              of115
                                                                 360
                                                                       5

  1   the defendants through expensive and time-consuming discovery.

  2   But this is especially so when it is a case involving

  3   First Amendment rights.    And it's compounded further when it's

  4   a case like this, where we have the same -- essentially the

  5   same case filed again and again in different courts after

  6   different court trying to seek a different result, and,

  7   frankly, for an improper purpose.      This seems to be a case more

  8   about fundraising for an organization than to address any

  9   actual grievances that are properly before the court.

 10             Now, I don't want to jump right into the motions to

 11   dismiss, although, if Your Honor would like to do that, we can.

 12   But it's really they're -- they're somewhat difficult to

 13   disambiguate from each other.

 14             We have some defendants --

 15             THE COURT:    And let me jump in.     Sorry.

 16             MR. RANDAZZA:    Certainly.

 17             THE COURT:    It's a lot harder to do this on Zoom than

 18   it would be in a courtroom.

 19             But I -- I am usually loath to stay things when

 20   there's a pending 12(b)(6) motion, but I make exceptions when

 21   it appears that there's a reasonable chance that that motion

 22   will dispose of the case or there's a good chance of that.

 23             And I will agree with you from what you've said about

 24   this case being filed in multiple places and having looked at

 25   those judges' orders and then having read all the motions to


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page323
                                                           90 of
                                                              of115
                                                                 360
                                                                              6

  1   dismiss and responses here that I think this may well be that

  2   exceptional case where that is appropriate.

  3             I'm not impressed by the merits of the case at this

  4   point, having reviewed everything.

  5             MR. KLAYMAN:    May I address that, Your Honor?        It's

  6   Mr. Klayman.

  7             THE COURT:    You'll get to -- you'll get your

  8   opportunity, Mr. Klayman.     Let me hear from the movants.

  9             MR. RANDAZZA:     Well, then I'll pass the baton to the

 10   other defendants if you like, or whoever you'd like to hear

 11   from, Your Honor.

 12             THE COURT:    Mr. Wachen?

 13             MR. WACHEN:    Yes, Your Honor.     Thank you.

 14             You know, just to summarize real quickly with respect

 15   to my client, Dr. Jones, he's like the James Stockdale of this

 16   case, saying "Why am I here?"

 17             As the judge in D.C. said before he transferred the

 18   case to this court, the plaintiffs make no allegations about

 19   David Jones's conduct at all.     And so, if there is ever a

 20   situation where a party who doesn't belong in a case, who's not

 21   alleged to have done anything wrong, and shouldn't have to bear

 22   the burden of discovery when he's had a motion to dismiss

 23   pending for close to two years, I think this is that situation.

 24             And, you know, as we cite in our papers a court --

 25   the courts in this district have said that it's important to


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page324
                                                           91 of
                                                              of115
                                                                 360
                                                                             7

  1   balance the harm from delay against the possibility of a motion

  2   being granted and eliminating the need for discovery.            And this

  3   is such a situation.

  4             The plaintiffs, frankly, haven't prosecuted the case

  5   since we filed the motion.     They haven't pursued discovery.

  6   They didn't conduct a 26(f) conference.       They didn't serve

  7   initial disclosures.    They didn't do some of the things that

  8   are required in the scheduling order.

  9             And it was really only at the eleventh hour where we

 10   heard that they wanted to conduct these depositions as the --

 11   the deadline and the scheduling order was about to approach.

 12   In fact, Mr. Klayman said nine months ago that he wanted to

 13   depose Dr. Jones, but he never got around to it until February.

 14             So, you know, this -- we think this is highly

 15   meritorious, especially with respect to Dr. Jones, who hasn't

 16   been alleged to have done anything wrong.       And, therefore, you

 17   know, there's really no harm at this point that I can discern

 18   from having to wait until the motions are decided.

 19             If some of the case survives, then there will be

 20   opportunity for the plaintiffs to conduct discovery.         But it

 21   has no bearing on the motions, and at this point we think, you

 22   know, other parts of the scheduling order are going to have to

 23   be adjusted as well.    Dispositive motions are due on April 1st.

 24   Obviously, we can't -- we haven't even got past 12(b)(6), so we

 25   can't even move for summary judgment yet.       Answers haven't even


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page325
                                                           92 of
                                                              of115
                                                                 360
                                                                         8

  1   been even been filed in the case.

  2               So it just seems like this is an appropriate

  3   situation for -- for a stay of discovery, until we find out

  4   whether the case is going to go any further.

  5               Thank you, Your Honor.

  6               THE COURT:   Thank you.

  7               Mr. Klayman?

  8               MR. KLAYMAN:   Yes, Your Honor.    First of all, in all

  9   due respect, Your Honor, there has been no finding by any court

 10   with regard to the allegations of this complaint.        If

 11   Your Honor has the time -- I know you've been busy and it's

 12   COVID-19 -- but go back.     The allegations of this complaint are

 13   about defamation, not just with regard to me, but Jerry Corsi,

 14   Lanham Act violations, intentional infliction of emotional

 15   distress.   There's no collateral estoppel.      There's no

 16   res judicata from any court.

 17               THE COURT:   And I agree.   I'm not suggesting that.

 18   But -- but I think you -- it's hard to read those two orders

 19   and think that they -- they thought that this was a very strong

 20   case.

 21               Obviously, the sua sponte order entered in Florida

 22   was done because that judge, at least, did not think there was

 23   enough pled there to demonstrate that it overcame problems that

 24   he saw with it.

 25               MR. KLAYMAN:   Your Honor --


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page326
                                                           93 of
                                                              of115
                                                                 360
                                                                            9

  1               THE COURT:   We're not bound by those courts, nor --

  2               MR. KLAYMAN:     I have a -- I have a complaint pending

  3   against that judge, Roy Altman, with the Judicial Council.

  4   Okay.    He overstepped his bounds.

  5               THE COURT:   Good luck.

  6               MR. KLAYMAN:     He probably knows -- yeah.      I know

  7   "good luck."    Judges usually just avoid them.      Okay?    I'm being

  8   kind.    We have to answer as lawyers, but judges don't have to

  9   answer generally.

 10               But the question is that this -- there was no

 11   res judicata.    He issued that order before there was even a

 12   response by the other side, before I had a chance to file

 13   anything, and he characterized these allegations, which are

 14   very --

 15               THE COURT:   Let me stop you, please.     Let me stop

 16   you.    Let's focus on this case and not those.

 17               I'm -- as I said, I'm not bound by those, and I'm

 18   not -- you know, I'm not going -- it's not going to make a

 19   difference in my opinion on the merits of that motion.           So

 20   let's focus on --

 21               MR. KLAYMAN:     All right.   I'm glad to hear that,

 22   Your Honor.    Secondly --

 23               THE COURT:   So let's focus on whether discovery

 24   should go forward in this case.

 25               MR. KLAYMAN:     Yeah.   This has been mischaracterized.


                  ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
             U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page327
                                                           94 of
                                                              of115
                                                                 360
                                                                           10

  1   Number one, all I asked for were depositions.        I didn't even

  2   ask for documentation.      Very simple, I want to get them under

  3   oath.

  4                Secondly, with regard to Dr. Jones, we have an

  5   affidavit from Alex Jones's former wife, Kelly Morales,

  6   formerly Kelly Jones, which ties Dr. Jones to the operations

  7   and directions and running Infowars.      So that was an incorrect

  8   statement.    Your Honor should take a look at that sworn

  9   declaration, and the complaint makes it clear --

 10                THE COURT:   I've read it.

 11                MR. KLAYMAN:    -- that Dr. Jones is in fact

 12   operationally in charge of Infowars.

 13                Next, with regard to the fact that I wanted to depose

 14   them, they just admitted that they were on notice I wanted to

 15   depose them.    I noticed them before the deadline was due.      They

 16   noticed no discovery.       I made it clear that I could change the

 17   dates, but that wasn't good enough for them.

 18                Instead, they waited seven months after they filed

 19   their motions to dismiss to move to stay.       Why didn't they file

 20   it earlier?    They just don't want to have these people answer

 21   questions under oath.

 22                THE COURT:   Hang on.   I think the answer to that is

 23   that they hadn't been served with any discovery until then.

 24                MR. KLAYMAN:    Well, the way things work these days,

 25   Your Honor -- I don't know about Texas; it probably works


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page328
                                                           95 of
                                                              of115
                                                                 360
                                                                             11

  1   better in Texas than it does in the District of Columbia.         In

  2   Florida discovery generally goes forward, at least in state

  3   courts it usually does.      And what -- Your Honor recognizes it

  4   does in your courts, too.

  5                Judge Yeakel made it very clear that he doesn't like

  6   continuances; that he wants to try this case; that that's

  7   where -- and dispositive motions are to be disfavored unless

  8   they're very strong dispositive motions, which they're not in

  9   this case.    And all I asked for was depositions.      Simple.

 10   Answer questions.    They're frightened to death to answer

 11   questions.

 12                With regard to Rule 26, yeah, we did confer, and

 13   that's how we came up with a discovery schedule and every other

 14   schedule.    We conferred.   They knew I wanted to take -- and you

 15   take the depositions of defendants.      I'm not out there in left

 16   field, you know, taking depositions of people that have nothing

 17   to do with this.

 18                So, Your Honor, that's the bottom line here.

 19   And this is not harassment.     You know -- this statement by

 20   Mr. Randazza, this is not a case by Freedom Watch or by any

 21   public interest group to raise money.      This is about

 22   Larry Klayman and Jerry Corsi's reputations having been

 23   destroyed.    This is about Infowars competing with Dr. Corsi and

 24   Larry Klayman, who are competitors of them under Lanham Act.

 25                You don't even have to get beyond the defamation.         It


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page329
                                                           96 of
                                                              of115
                                                                 360
                                                                         12

  1   was false advertising.    Calling Corsi an alcoholic, saying that

  2   I had sexually harassed some woman, that my IQ is less than 70,

  3   that I never won a case, that gets to your trade and

  4   profession, which is defamation, per se, and also false

  5   advertising.   And in that case damages are presumed,

  6   Your Honor.

  7             So I hope that you will not be swayed by the

  8   incorrect statements -- and I'm being diplomatic -- made by

  9   defense counsel.    And there has been no order in any court that

 10   either, in terms of res judicata or collateral estoppel in any

 11   way eliminated these claims.     And there's no SLAPP statute in

 12   Texas, and this case should proceed.

 13             There's no harm in taking the depositions of the

 14   defendants.    Let them just answer questions.     I will be

 15   respectful.    Mr. Biswas will be respectful.     We've been

 16   respectful.    They haven't been respectful towards me, but I

 17   will be respectful.

 18             And, consequently, I would ask that Your Honor, you

 19   know, recognize that the judge here, Judge Yeakel, likes to

 20   move things along.    He doesn't like things to be delayed.

 21             And, in any event, however Your Honor rules, whether

 22   you rule in my favor or Mr. Corsi's favor or Defendants' favor,

 23   whoever loses is going to take -- it's going to make an

 24   objection to Judge Yeakel.     That will slow things down further.

 25             So we might was well get along with taking some


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page330
                                                           97 of
                                                              of115
                                                                 360
                                                                              13

  1   discovery here.   They didn't want to take any.       I did.     I just

  2   want to take their depositions.      I'm not harassing them.      And

  3   I'm entitled to that.

  4             THE COURT:    Thank you.    Mr. Randazza, you and

  5   Mr. Wachen get the last word here.

  6             MR. RANDAZZA:     I would just make one quick

  7   correction.   We have invoked the Florida anti-SLAPP law, so

  8   there actually is a pertinent anti-SLAPP law to be considered.

  9             And, you know, as far as the purpose of the

 10   depositions, I mean, if we -- if we just look at how much he's

 11   publicized Roger Stone's deposition, I just don't -- I don't

 12   think it's accurate that these are sought for a proper purpose.

 13             MR. KLAYMAN:    Well, let me point out, if I may,

 14   Your Honor, in response --

 15             THE COURT:    Mr. Klayman -- Mr. Klayman, I haven't

 16   asked for you to respond.     Thank you.

 17             Mr. Wachen?

 18             MR. WACHEN:    Your Honor, Mr. Klayman mentioned the

 19   court in D.C.    And in D.C., where he initiated this case,

 20   discovery doesn't proceed until Rule 12(b)(6) motions are

 21   disposed of, until a party answers the complaint.        That's

 22   actually a local rule in that court that Mr. Klayman may be

 23   familiar with.

 24             But, in any case, in this situation here, Mr. Klayman

 25   hasn't identified any harm that would come from him by


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page331
                                                           98 of
                                                              of115
                                                                 360
                                                                          14

  1   waiting -- which he's waited up you until now -- waiting until

  2   the court rules on these 12(b)(6) motions.

  3                If the court grants the motions, there will be no

  4   discovery.    If the court denies the motions, then we'll go

  5   ahead with discovery.     But there's nothing that needs to happen

  6   now.    There's nothing in discovery that's going to have any

  7   bearing on the motions.

  8                And, given the way that COVID has upended the

  9   schedule, I understand, in this court and across the country,

 10   there's going to have to be adjustments anyway in the schedule.

 11                So at this point what's the point in having the

 12   parties subjected to what we think is going to be needless

 13   discovery, because we think the motions are highly meritorious,

 14   especially with respect to Dr. Jones, who isn't alleged to have

 15   done anything and have to bear the burden of the costs of doing

 16   that.    We're not afraid of anything.    We just like to have to

 17   defend this case that has no merit.

 18                Thank you, Your Honor.

 19                THE COURT:   Yeah.   And I think one thing that -- that

 20   I want to say, you know, just to clear this issue up, I know

 21   what Judge Yeakel said at the status conference in May of last

 22   year, almost a year ago now.      And I just want to put that in

 23   context, that at the time we were two months, sort of, into our

 24   shutdown and having closed the courthouse, and it was unclear

 25   how long that would last.


                  ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
             U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case
Case1:20-cv-00298-LY-AWA
     1:20-cv-00298-LY-AWA Document
                          Document109
                                   101 Filed
                                       Filed05/27/21
                                             04/13/21 Page
                                                      Page332
                                                           99 of
                                                              of115
                                                                 360
                                                                             15

  1               We're still not holding trials.     The most recent

  2   order goes through the end of April of 2021.       We had a meeting

  3   as a court a week ago yesterday to look at the issue of when it

  4   would be appropriate.    And I think it's likely that we will not

  5   be open in May either for jury trials.       So -- but I think it's

  6   likely that we may well be after that.

  7               So this case I believe under the current schedule is

  8   set for the final pretrial conference in the month of July.        I

  9   think it's very clear that's not going to happen in this case,

 10   just like it didn't in all of the other cases that were set for

 11   similar time frames.    I think it is very likely that our

 12   schedule in this case is going to have to get pushed back in

 13   light of what COVID has done to the docket.

 14               So I take that into account in deciding whether it's

 15   appropriate to stay or not stay discovery right now.         And the

 16   reality is that I think that this -- this docket -- I mean,

 17   this scheduling order in this case is likely -- you can take

 18   all of the dates and add 2022 to them instead of 2021 is what's

 19   likely for the schedule of this case.

 20               And you're right, Mr. Klayman.     Judge Yeakel does

 21   like to keep his docket on a schedule and doesn't very often

 22   change that -- those dates, continue trial dates and that kind

 23   of thing.    But in this most recent year we've had to do that a

 24   lot.

 25               So in light of that --


                  ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
             U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 333
                                                           100 of 360
                                                                  115
                                                                           16

  1              MR. KLAYMAN:    Before you rule, Your Honor, may I make

  2   a couple of points?

  3              THE COURT:    Briefly.   Very briefly.

  4              MR. KLAYMAN:    Number one, this case is in Texas.

  5   It's not in Florida; it's not in D.C.       The judge ruled that the

  6   case belonged here.     So, therefore, there is no SLAPP statute,

  7   and we're entitled to discovery.

  8              Secondly, it is false that we don't allege that

  9   David Jones did anything wrong.       The complaint is very clear,

 10   and that's a very good reason to take his deposition, so we get

 11   him under oath -- get him under oath.       If they maintain that

 12   despite the fact that the complaint is clear and despite the

 13   fact that Kelly Morales came forward and said he's the one

 14   that's in control of the Infowars defendants, then let us take

 15   his deposition, let him be under oath and tell us that, not

 16   through his lawyer.

 17              So that's what it's important right now, Your Honor

 18   It will save time, ultimately, for you and for Judge Yeakel.

 19              THE COURT:    Thank you.    So I -- my ruling is going to

 20   be that I'm going to continue the stay that was put in place

 21   through today or through this hearing until we get rulings on

 22   the 12(b)(6) motions.     And we will try to give those priority

 23   as much as possible.

 24              I can give you one deadline, which is that I'm

 25   retiring on May 31st is my last day on the bench.         So I'm going


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 334
                                                           101 of 360
                                                                  115
                                                                           17

  1   to get it done before then.      So you should get rulings on the

  2   12(b)(6).   They'll be, obviously, report and recommendations of

  3   a magistrate judge, so you'll have proceedings after that in

  4   front of Judge Yeakel.     But I'll get them done before then.

  5               So that should allow you, Mr. Klayman, to keep your

  6   case, if the 12(b)(6) motions are not granted or granted only

  7   in part, to move forward with discovery and not prejudice your

  8   ability to be ready for a trial or anything else, given that I

  9   think our docket is getting pushed forward anyway.

 10               So that will be my ruling.     We'll get a short brief

 11   written order out to that effect, and then you should be

 12   looking for a report and recommendation on the pending motions

 13   to dismiss in the mean time.

 14               MR. KLAYMAN:   Your Honor, may I put one other thing

 15   on the record?

 16               THE COURT:   Sure.

 17               MR. KLAYMAN:   Is that this concept that I brought all

 18   those cases is inappropriate.      That case I have offered to have

 19   consolidated in this case, okay, the Florida case, where

 20   there's no decision.     Okay?

 21               So I have not tried to run up the pleadings or act

 22   vexatiously or multiply the pleadings.       But they refuse to do

 23   that.   So you can't talk out of both sides of your mouth.

 24               THE COURT:   Mr. Randazza, Mr. Wachen, anything else

 25   we need to address today?


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 335
                                                           102 of 360
                                                                  115
                                                                            18

  1              MR. RANDAZZA:    No, thank you, Your Honor.

  2              MR. WACHEN:    No, Your Honor.    Thank you.

  3              THE COURT:    Thank you-all very much.      I appreciate

  4   your being available, and we'll get that brief order out here

  5   probably either today or tomorrow morning.

  6              MR. BISWAS:    Thank you, Your Honor.

  7              MR. BUSCHEL:    Thank you, Your Honor.

  8              MR. RANDAZZA:    Thank you, Your Honor.

  9              MR. WACHEN:    Thank you, Your Honor.

 10              MR. WOLMAN:    Thank you, Your Honor.

 11        (Proceedings concluded at 3:20 p.m.)

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 336
                                                           103 of 360
                                                                  115
                                                                        19

  1                          REPORTER'S CERTIFICATE

  2        I, Arlinda Rodriguez, do hereby certify that the foregoing

  3   was transcribed from an electronic recording made at the time

  4   of the aforesaid proceedings and is a correct transcript, to

  5   the best of my ability, made from the proceedings in the

  6   above-entitled matter, and that the transcript fees and format

  7   comply with those prescribed by the Court and Judicial

  8   Conference of the United States.

  9

 10   /S/ Arlinda Rodriguez                         March 26, 2021

 11   ARLINDA RODRIGUEZ                             DATE

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


               ARLINDA L. RODRIGUEZ, OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, WESTERN DISTRICT OF TEXAS (AUSTIN)
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 337
                                                           104 of 360
                                                                  115




                EXHIBIT D
              Case 1:20-cv-00298-LY-AWA Document 109
                                                 101 Filed 05/27/21
                                                           04/13/21 Page 338
                                                                         105 of 360
                                                                                115
Alex Jones, Infowars, and the Sandy Hook Defamation Suits




Alex Jones and his website Infowars have been the subject of multiple defamation lawsuits over his repeated claims
that the 2012 shooting at the Sandy Hook Elementary School in Newtown, Connecticut was a “giant hoax.” Jones and
Infowars continued to make these claims on broadcasts and in articles published on his website over the course of
many years. Jones’ followers have harassed the families of the victims and many, in turn, ﬁled suit against him for
making defamatory statements that were knowingly false, or made with a disregard for the truth.

For news, analysis & additional materials read on.

First Amendment Watch Teaching Guide: Can First Amendment Defenses Save Provocateur Alex Jones From The
Sandy Hook Libel? (https://ﬁrstamendmentwatch.org/ﬁrst-amendment-watch-teacher-guide-can-ﬁrst-amendment-
defenses-save-provocateur-alex-jones-from-the-sandy-hook-libel-suits/)

News & Updates Analysis & Opinion Documents & Resources


News & Updates

April 5, 2021: U.S. Supreme Court Turns Down Appeal from Alex Jones

The U.S. Supreme Court rejected hearing an appeal from Alex Jones on April 5th. Jones was appealing a court
sanction imposed by Connecticut Trial Court Judge Barbara Bellis after he made alarming comments on his radio
show, Infowars, about an attorney for the families of the Sandy Hook victims. The Court announced its decision
without a written explanation.

In July 2020, the Connecticut Supreme Court characterized Jones’ comments as an “imminent and likely threat to the
administration of justice,” and therefore the sanctions were not inconsistent with the First Amendment.

The sanctions include a prohibition on Jones ﬁling a motion to dismiss the ongoing defamation lawsuit against him.

Jones’ attorney said that the decision of the U.S. Supreme Court was “a disappointment.”

Associated Press (https://apnews.com/article/connecticut-shootings-lawsuits-alex-jones-school-shootings-
59360449ed878c5cdfcbb550291c90a2)

January 25, 2021: Texas Supreme Court Says Defamation Suits Against Alex Jones Can Continue
(https://ﬁrstamendmentwatch.org/texas-supreme-court-says-defamation-suits-against-alex-jones-can-continue/)

On January 22nd, the Texas Supreme Court rejected conspiracy theorist Alex Jones’ request to toss four defamation
lawsuits ﬁled by parents whose children died in the 2012 mass shooting at Sandy Hook Elementary School.
                                                                                                                     /
The parents ﬁledCase   1:20-cv-00298-LY-AWA
                   the suits in Travis County, Texas,Document  101andFiled
                                                               109
                                                      where Jones’          04/13/21
                                                                            05/27/21
                                                                       his media       Page
                                                                                 company,     106 of 360
                                                                                              339
                                                                                           InfoWars, 115
                                                                                                     are based. The
suits claim that Jones’ statements calling the mass shooting a “giant hoax,” and accusing the parents of faking their
children’s death were defamatory and caused the families emotional distress.

Defamatory statements are one of the few categories of speech that the First Amendment does not protect. For private
persons, (https://ﬁrstamendmentwatch.org/libel-new-york-times-v-sullivan-sets-standard/) such as the victims’ parents,
to prove that another person’s speech defamed them, they need to show that the defendant’s statements were false and
harmful, and that they published them carelessly.

See also: Can First Amendment Defenses Save Provocateur Alex Jones From The Sandy Hook Libel?
(https://ﬁrstamendmentwatch.org/ﬁrst-amendment-watch-teacher-guide-can-ﬁrst-amendment-defenses-save-
provocateur-alex-jones-from-the-sandy-hook-libel-suits/)

In their appeal to the Supreme Court, Jones’ lawyers claimed that his statements were protected under the Texas
Citizens Participation Act (https://texaslawhelp.org/article/slapp-lawsuits-and-texas-citizens-participation-act-
introduction) because he was speaking on a matter of public concern.

“The pursuit of so-called ‘conspiracy theories’ concerning controversial government activities has been a part and
parcel of American political discourse since our Founding, and it is protected by the First Amendment,” the lawyers
wrote in a brief for one of the lawsuits.

Mark Bankston, the attorney representing the parents, dismissed this notion in a response
(https://infowarslawsuit.com/wp-content/uploads/2018/06/april-16-2018-heslin-original-petition-ﬁle-stamped.pdf) ﬁled
on behalf of Neil Heslin. “[A]ccusing Mr. Heslin of lying about holding the body of his dead son does not amount to a
matter of public concern,” Bankston wrote.

The ruling, ﬁrst reported by the Austin American-Statesman (https://www.statesman.com/story/news/2021/01/22/alex-
jones-sandy-hook-parents-texas-supreme-court/6670360002/), also gave a ﬁfth plaintiff permission to continue with
his defamation lawsuit against InfoWars and reporter Kit Daniels for mistakenly labeling him as a suspect in the 2018
mass shooting at Parkland High School.

July 23rd, 2020: Connecticut Supreme Court Upholds Sanctions Against Alex Jones

The Connecticut Supreme Court upheld a lower courts’ sanctions against conspiracy theorist Alex Jones for
threatening the attorney and law ﬁrm representing Sandy Hook families in a defamation case against Jones.

“[T]he sanctions did not run afoul of the First Amendment because they addressed speech that was an imminent and
likely threat to the administration of justice. Accordingly, it was not an abuse of the trial court’s discretion to sanction
the defendants for their discovery violations and Jones’ vituperative speech,” the Connecticut Supreme Court ruled on
July 23rd.

In 2019, Jones accused Charles Mattei, and his law ﬁrm, Koskoff Koskoff & Bieder, of planting images of child
pornography on his computer to discredit him. In an angry outburst during a live broadcast, Jones appeared to ask his
fans to target Mattei.

“I pray for divine intervention against the powers of Satan. I literally would never have sex with children. I don’t like
having sex with children. I would never have sex with children. I am not a Democrat. I am not a liberal. I do not cut
children’s genitals off like the left does. And so, if they want war — you know, it’s not a threat. It’s like an AC/DC
song. If you want blood, you’ve got it. Blood on the streets, man,” Jones said in a televised broadcast.

On the same broadcast, Jones pounded a picture of Mattei and shouted, “I’m gonna kill … Anyway I’m done. Total
war. You want it, you got it.”

The ruling allows the defamation suit to move towards a jury trial in the fall.

News Times (https://www.newstimes.com/local/article/Supreme-Court-upholds-sanctions-for-Alex-Jones-
15429879.php)
                                                                                                                         /
March 27, 2020:   Texas
               Case     Appeals Court Rejects Alex
                     1:20-cv-00298-LY-AWA            Jones’ 109
                                               Document      Motion
                                                            101       to Dismiss
                                                                   Filed 04/13/21
                                                                         05/27/21Heslin
                                                                                    PageDefamation
                                                                                          107 of 360
                                                                                          340    115Suit
(https://ﬁrstamendmentwatch.org/texas-appeals-court-rejects-alex-jones-motion-to-dismiss-heslin-defamation-suit/)

On March 25th, the Texas Court of Appeals rejected Infowars founder Alex Jones’ motion to dismiss a defamation
lawsuit brought by Neil Heslin, whose son was killed in the 2012 mass shooting at Sandy Hook Elementary School.
The judge has ordered Jones to pay Heslin $22,250 in attorney fees, making the total amount Jones now owes Heslin
just under $150,000.

Heslin sued Jones in April 2018 over false statements he made on his site, claiming that the mass shooting in Sandy
Hook was a government hoax and the victims’ parents were “crisis actors”. A number of Jones’ readers went on to
harass families of Sandy Hook victims, including the Heslins, causing them signiﬁcant emotional distress.

Jones has tried on multiple occasions to have the lawsuit dismissed on free speech grounds, albeit with little success.

In October 2018, Jones was ordered to pay $25,000 for failing to comply with a discovery order. Then, in December
2019 (https://ﬁrstamendmentwatch.org/alex-jones-ordered-to-pay-100000-in-legal-fees-in-defamation-lawsuit/), a
Texas district court judge ruled against Jones’ motion to dismiss Heslin’s lawsuit, ﬁnding that Heslin had met the
standard for defamation under state law. The district judge ordered Jones to pay an additional $100,000 in legal costs
to the attorneys representing Heslin.

In his opinion (https://www.courthousenews.com/wp-content/uploads/2020/03/Infowars.pdf), Judge Scott H. Jenkins
afﬁrmed the district court’s denial of Jones’ motion to dismiss.

“We afﬁrm the district court’s dismissal of Appellants’ motion to dismiss, and we grant Heslin’s motion for sanctions
and award him $22,250 for attorney’s fees,” Jenkins opinion reads.

Hufﬁngton Post (https://www.hufﬁngtonpost.co.uk/entry/alex-jones-loses-another-sandy-hook-court-battle-must-now-
pay-150000-in-court-costs_n_5e7cf82dc5b6cb9dc19cadf0?
ri18n=true&utm_source=CJR+Daily+News&utm_campaign=23284480cc-
EMAIL_CAMPAIGN_2018_10_31_05_02_COPY_01&utm_medium=email&utm_term=0_9c93f57676-23284480cc-
174753011&mc_cid=23284480cc&mc_eid=e4edaef73b&guccounter=2) Opinion
(https://www.courthousenews.com/wp-content/uploads/2020/03/Infowars.pdf)

December 20, 2019: Alex Jones Ordered to Pay $100,000 in Legal Fees in Defamation Lawsuit
(https://ﬁrstamendmentwatch.org/alex-jones-ordered-to-pay-100000-in-legal-fees-in-defamation-lawsuit/)

On December 20th, a Texas district court judge ordered Alex Jones to pay more than $100,000 in legal fees in a
defamation suit brought by the father of one of the victims of the Sandy Hook Elementary School mass shooting.

The defamation suit brought by Neil Heslin is one of several suits ﬁled against Jones by the families who lost children
in the school shooting on December 14, 2012. Following the massacre, Jones repeatedly stated on his website,
Infowars, that the shooting was a hoax and had been staged by the U.S. government in an attempt to conﬁscate
Americans’ guns.

The order by Travis County District Judge Scott Jenkins comes after Jones ignored a court order to provide documents
and witnesses. Jenkins also ruled against a motion from Jones’s attorneys to dismiss the suit, adding additional legal
fees that brought the amount that Jones has had to pay to $126,024. (Jones was ordered to pay $25,875 last October
for failing to comply with another ruling.) A trial date for the Heslin case has not yet been scheduled.

In an email to the Daily Beast, Heslin’s lawyer, Mark Bankston, said that the suit could have been avoided if Jones had
accepted responsibility for his lies and his harassment of Heslin and other Sandy Hook parents. “Instead, Mr. Jones
seems to prefer exiting into the dustbin of history in the most expensive and embarrassing way possible,” Bankston
wrote.

Daily Beast (https://www.thedailybeast.com/alex-jones-and-infowars-ordered-to-pay-dollar100k-in-court-costs-for-
sandy-hook-case) Hartford Courant (https://www.courant.com/breaking-news/hc-br-alex-jones-sandy-hook-legal-fees-
20191231-wrj2xzoporh6lbk76bv7sdniue-story.html) CNN (https://www.cnn.com/2019/12/31/media/alex-jones-sandy-
                                                                                                                      /
              Case 1:20-cv-00298-LY-AWA Document 109
hook-texas/index.html)                           101 Filed 05/27/21
                                                           04/13/21 Page 341
                                                                         108 of 360
                                                                                115

December 12, 2019: Lawyer ﬁles motion in Heslin v Jones case to hold Jones and Infowars liable without trial

Mark Bankston, the attorney representing Neil Heslin in his defamation lawsuit against Alex Jones, ﬁled a motion on
December 12th, 2019 asking that the judge hold Jones and Infowars liable without trial.

In his motion, Bankston argues that the defendants committed “willful and ﬂagrant discovery abuse.” This behavior
allegedly includes refusing to make good faith efforts to answer written discovery or respond at deposition,
withholding tens of thousands of emails relating to Sandy Hook, and erasing many of the computers prior to collection
efforts.

“Defendants have been given ample opportunity to take these lawsuits seriously and obey the rule of law,” the ﬁling
said. “Yet despite a rotating cast of counsel, Defendants have remained stubborn in their refusal to respect the integrity
of the proceedings.”

The jury wouldn’t decide whether Jones’ was guilty, it would only be used to determine the amount of damages Jones.
The motion is scheduled to be heard by the court on Wednesday, December 18th.

The Hill (https://thehill.com/regulation/court-battles/474335-lawyer-seeks-judgement-without-a-trial-for-alex-jones-in-
sandy-hook)

July 10, 2019: Connecticut Supreme Court Agrees to Hear Alex Jones’ Appeal to Review Trial Court’s
Sanctions

The Connecticut Supreme Court has agreed to review Alex Jones appeal regarding sanctions imposed by a trial court
judge over alleged threats to lawyers in Sandy Hook case.

On June 17, 2019, trial Court Judge Barbara Bellis denied Jone’s lawyers requests to pursue a special motion to
dismiss the lawsuit by the Sandy Hook families. She also ordered Jones to pay for all legal fees associated with an
incident that occurred during the discovery process when dozens of emails from Jones and Infowars were found to
contain child pornography. An investigation cleared Jones of any wrongdoing, and revealed that none of the emails had
ever been opened.

In his 10-page appeal to the Supreme Court, Jones’ lawyer, Norm Pattis, argues that the penalties imposed on his client
are too harsh, and threaten his First Amendment rights to speak on a matter of public interest.

According to the Hartford Courant, the Connecticut Supreme Court will now hold “a full hearing on Pattis’ appeal” in
which they “could overturn Bellis’ ruling” and “restore Jones’ right to possibly have the case dismissed.”

The hearing will likely take place in September.

Hartford Courant (https://www.courant.com/news/connecticut/hc-news-sandy-hook-lawsuit-reversed-20190710-
2jqandrmmrgn5okxfhaugoxkwm-story.html)

June 24, 2019: Alex Jones Hit With Sanctions, His Attorney Requests Connecticut Supreme Court to Review

The lawyer defending Alex Jones in the defamation suit brought the parents of some of the Sandy Hook victims has
asked the Connecticut Supreme Court to review sanctions imposed on Jones by a trial judge.

On June 18, Bridgeport Superior Court Judge Barbara Bellis imposed the sanctions during an emergency hearing after
Jones threatened the Sandy Hook families’ attorney, Christopher Mattei, on Jones’ webcast.

Jones’ rant was triggered by a recent revelation that a dozen emails retrieved from him and his Infowars website during
the discovery process had images of child pornography attached. The FBI investigated, and determined that they were
sent to Jones from outside of his organization, and no one ever opened the ﬁles to view the images.

                                                                                                                       /
               Case
On his televised    1:20-cv-00298-LY-AWA
                 webcast, however, Jones accusedDocument
                                                Mattei and 109
                                                           101
                                                           his lawFiled
                                                                   ﬁrm,05/27/21
                                                                        04/13/21  Page 342
                                                                         Koskoff Koskoff 109 of 360
                                                                                                115
                                                                                         & Bieder, of planting the
images, and made threatening comments towards Mattei and his ﬁrm.

Norm Pattis, Jones’ lawyer, is arguing that his client was only exercising his First Amendment right to speak on a
matter of public interest.

Hartford Courant (https://www.courant.com/news/connecticut/hc-alex-jones-sandyhook-lawsuit-appeal-0625-
20190624-5rslpozzkvaf7mgyqd2yidjfze-story.html)

May 2, 2019: Alex Jones and InfoWars Banned on Facebook

Facebook is banning some controversial, well-known ﬁgures for violating the social media giant’s policies on hate
speech and promoting violence.

The list includes Sandy Hook-denier Alex Jones, right-wing provocateur Milo Yiannopoulos, conspiracy theorists
Laura Loomer and Paul John Watson, Louis Farrakhan, who promotes anti-Semitic views, and Paul Nehlen, a white
nationalist who ran for Congress in 2018.

“We’ve always banned individuals or organizations that promote or engage in violence and hate, regardless of
ideology,” a Facebook representative said Thursday in a statement. “The process for evaluating potential violators is
extensive and it is what led us to our decision to remove these accounts today.”

The ban includes their individual Facebook accounts, fan pages, and groups afﬁliated with them. These individuals are
also banned from Instagram, the photo-sharing app owned by Facebook.

Jones, who has spread his conspiracy theories about the Sandy Hook school mass shooting on his InfoWars site, was
temporarily banned on Facebook last year. His ofﬁcial fan page was also banned, but Jones was allowed to keep his
personal account.

The new prohibition makes all of Jones’ temporary bans permanent, bans Jones from having a personal Facebook
account, and extends more broadly to fan pages and videos that promote InfoWars.

According to Angelo Carusone, the president of Media Matters, nonproﬁt that monitors conservative misinformation
online, says that recent mass shootings and other acts of violence caused by online hate speech prompted Facebook to
ﬁnally take action.

“The reality is, people are getting killed. There are mass shootings and mass murders that are clearly being connected
to ideas like white genocide, which are fueling radicalization,” Carusone told The Washington Post. “The conditions
have changed. When you have these massive catalyzing moments that are connected to real-life consequences, it puts
pressure on Facebook and others to look in the mirror.”

Facebook isn’t the ﬁrst social media platform to ban some of these polarizing ﬁgures. In recent years, Twitter has
temporarily or permanently banned Jones, Loomer, Nehlen, and Yiannopoulos for their inﬂammatory content.

Los Angeles Times (https://www.latimes.com/business/technology/la-ﬁ-tn-facebook-ban-alex-jones-milo-
yiannopoulos-20190502-story.html) The Washington Post
(https://www.washingtonpost.com/technology/2019/05/02/facebook-bans-extremist-leaders-including-louis-farrakhan-
alex-jones-milo-yiannopoulos-being-dangerous/?utm_term=.66811cd057dd)

April 1, 2019: Under Oath, Jones Admitted His Opinion Was Wrong But Blamed “Psychosis”

During a three-hour long taped deposition as part of a defamation case brought by some of the families of the Sandy
Hook victims, Alex Jones claimed he had a “form of psychosis” that caused him to question whether certain events
like the Sandy Hook mass shootings were staged.

“And I, myself, have almost had like a form of psychosis back in the past where I basically thought everything was
staged, even though I’m now learning a lot of times things aren’t staged,” Jones said in a video released by Kaster
Lynch Farrar & Ball LLP, a Texas law ﬁrm representing some of the families.                                         /
              Case
Jones blamed the “the1:20-cv-00298-LY-AWA        Document
                      media” for leading him to distrust     101 Filed 05/27/21
                                                             109
                                                         everything.   04/13/21 Page 343
                                                                                     110 of 360
                                                                                            115

“So long before these lawsuits I said that in the past I thought everything was a conspiracy and I would kind of get into
that mass group think of the communities that were out saying that,” he said. “And so now I see that it’s more in the
middle… so that’s where I stand.”

Jones also acknowledged that some of his reporting was based off of Internet sources like YouTube and 4Chan.

Regardless, Jones would not admit that his conspiratorial claims caused the families pain, and described the lawsuits as
an attack on him and on the First Amendment.

“I was stating that I was reporting on the general questioning when others were questioning. And, you know, it’s
painful that we have to question big public events. I think that’s an essential part of the First Amendment in America.
And I do not take responsibility for the entire train of things that lawyers and the media have said I’ve done.”

CNN (https://www.cnn.com/2019/03/30/us/alex-jones-psychosis-sandy-hook/index.html) NBC
(https://www.nbcnews.com/news/us-news/infowars-alex-jones-claims-psychosis-caused-him-question-sandy-hook-
n989091) Deposition Videos (https://www.youtube.com/channel/UCeeCy2sW9BRXjlfsIOA5DgA)

February 7, 2019: Judges Have Advanced The Cases In Favor Of The Sandy Hook Families In The Past Few
Weeks

The New York Times reports on a series of legal victories in favor of the Sandy Hook families in three lawsuits against
Alex Jones and Infowars.

In Texas, a judge ordered Jones and Infowars representatives to submit to questioning by the lawyers of one Sandy
Hook mother, and also granted access to the company’s business records against the wishes of Jones’ lawyers, who
wanted them to remain sealed.

In Connecticut, a judge ordered Infowars’ business associates and partners to testify, and will soon rule on the
deposition of Jones himself and other Infowars associates, as per the families’ request.

The New York Times (https://www.nytimes.com/2019/02/07/us/politics/alex-jones-sandy-hook.html)

January 11, 2019: CT Superior Court Judge Grants Sandy Hook Families’ Discovery Request To Access
Infowars’ Internal Documents And Communications

The six families suing Alex Jones and Infowars in Connecticut over repeated defamatory comments about the Sandy
Hook Elementary School massacre were granted a legal victory in their case. The judge ruled that the families can gain
access to Infowars’ ﬁnancial and marketing documents, contracts between Infowars and platforms like Facebook and
Twitter, and any communications including letters, emails, and text messages related to Sandy Hook, Adam Lanza,
crisis actors, or mass shootings. According to an attorney for the families, this documentation is meant to corroborate
the claims made in the lawsuit to prove that Alex Jones is a “conspiracy proﬁteer.” The judge will decide whether to let
the plaintiffs’ legal team depose Jones at a hearing scheduled for this week.

The New York Times (https://www.nytimes.com/2019/01/12/us/alex-jones-infowars-lawsuit.html) ABC News
(https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-victory/story?id=60314174) Hartford
Courant (https://www.courant.com/news/connecticut/hc-news-sandy-hook-jones-lawsuit-20190111-
xao67zxhmnbrfm2wjnz5xjchcu-story.html)

August 17, 2018: Motion Accuses Jones Of Intentionally Destroying Evidence Related to Suits

Lawyers representing the families of two Sandy Hook shooting victims accused Alex Jones of intentionally destroying
evidence related to the lawsuit. According to the motion ﬁled, Jones said on his broadcast that he instructed his staffers
to delete select content like social media messages and videos, some of which was considered evidence in the Sandy
Hook case.

                                                                                                                      /
The New YorkCase
              Times1:20-cv-00298-LY-AWA       Document 109
                                                         101 Filed 05/27/21
                                                                      04/13/21 Page 344111 of 360
                                                                                              115
                    (https://www.nytimes.com/2018/08/17/us/politics/alex-jones-evidence-infowars.html?
hp&action=click&pgtype=Homepage&clickSource=story-heading&module=ﬁrst-column-region&region=top-
news&WT.nav=top-news) Motion (https://int.nyt.com/data/documenthelper/171-alex-jones-sandy-hook-
evidence/283173e237c0c133f158/optimized/full.pdf#page=1)

August 1, 2018: First Of 3 Defamation Suits Against Jones Reaches Courtroom

Lawyers for Alex Jones are ﬁghting to dismiss a defamation case brought against him and his site Infowars by parents
of victims of the Sandy Hook shooting under the Texas Citizens Participation Act. His attorneys are arguing that what
Jones says on his show is not fact, but rather his opinion. According to Reuters, an attorney for Jones told the judge,
“Maybe it’s fringe speech. Maybe it’s dangerous speech, but it is not defamation.”

The judge has 30 days to rule on a motion to dismiss the case.

The New York Times (https://www.nytimes.com/2018/08/01/us/politics/infowars-sandy-hook-alex-jones.html) Reuters
(https://www.reuters.com/article/us-usa-lawsuit-alexjones/conspiracy-theorist-jones-seeks-halt-of-sandy-hook-
defamation-suit-idUSKBN1KM4GI) Buzzfeed News (https://www.buzzfeednews.com/article/briannasacks/alex-jones-
infowars-defamation-lawsuit)

July 24, 2018: Alex Jones Compares Himself To Storied Watergate Journalists In Effort To Dismiss Lawsuit

In an attempt to dismiss a defamation lawsuit, Alex Jones of Infowars compared himself to Carl Bernstein and Bob
Woodward, The Washington Post journalists who helped uncover the Watergate scandal, saying he acted like a
journalist when he questioned the narrative of the Sandy Hook school shooting in 2012.

Lawyers for Jones wrote in his ﬁling for dismissal: “Such journalism, questioning ofﬁcial narratives, would be chilled
if reporters were subject to liability if they turned out to be wrong….To stiﬂe the press (by making them liable for
merely interviewing people who have strange theories) will simply turn this human tragedy into a Constitutional one.”

Bill Bloss, an attorney for the families said in many news reports that, “The First Amendment simply does not protect
false statements about the parents of one of the worst tragedies in our nation’s history. Any effort by any of the
defendants to avoid responsibility for the harm that they have inﬂicted will be unsuccessful.”

CBS News (https://www.cbsnews.com/news/alex-jones-compares-himself-bob-woodward-carlbernstein-sandy-hook-
lawsuit/) The Associated Press (https://apnews.com/ce04388309ee44249a0f9461d34bef5f) Motion to Dismiss
(https://drive.google.com/ﬁle/d/1kxMDBH1QVV_tlceTsvrF1Jw_QVd14xAr/view)

May 24, 2018: More Sandy Hook Families File Defamation Lawsuit Against Alex Jones For False Stories
Promoted on Infowars

Six families of Sandy Hook victims and an FBI agent ﬁled a third lawsuit Wednesday against Alex Jones and his
businesses for repeated claims he made on his Infowars show that the 2012 massacre was a hoax. The families are
suing on defamation, invasion of privacy by false light, intentional inﬂiction of emotional distress, and negligent
inﬂiction of emotional distress. The suit, ﬁled in Superior Court in Bridgeport, Connecticut, comes after two other suits
that were ﬁled last month in Texas by two other Sandy Hook victim families. The complaints from all eight families
allege that Jones used his internet and radio platforms to push the conspiracy theory that the shooting in Newtown was
a staged event. It lists a campaign of abuse starting from December 19, 2012 through June 26, 2017. On a complaint
listed for January 13, 2015, the parents allege that during the broadcast of The Alex Jones Radio Show, Jones said, “…
Sandy Hook is a synthetic completely fake with actors, in my view, manufactured. I couldn’t believe it at ﬁrst. I knew
they had actors there, clearly, but I though they killed some real kids. And it just shows how bold they are, that they
clearly used actors.” The complaint says that “a reasonable person would understand these statements to assert that the
Sandy Hook massacre was staged, and that the plaintiffs fabricated the deaths of their loved ones.”

The lawsuit claims that while Jones’ false accusation brought him attention and business, the plaintiffs suffered
personal pain and abuse from the radio and internet personality and his fans.


                                                                                                                     /
The New York Times
               Case reporter
                      1:20-cv-00298-LY-AWA
                               Elizabeth WilliamsonDocument
                                                      writes that109
                                                                 101
                                                                  JonesFiled 04/13/21
                                                                             05/27/21
                                                                        claims          Page 345
                                                                                             112
                                                                               First Amendment    of 360
                                                                                                     115 for his work
                                                                                               protection
and that the most recent lawsuit ﬁled challenges that defense. “The First Amendment has never protected demonstrably
false, malicious statements like the defendants’,” it reads.

New York Times (https://www.nytimes.com/2018/05/23/us/politics/alex-jones-trump-sandy-hook.html) The Daily by
The New York Times (https://www.nytimes.com/2018/05/24/podcasts/the-daily/sandy-hook-alex-jones-infowars-
lawsuit.html) NBC News (https://www.nbcnews.com/business/business-news/six-more-families-sue-alex-jones-over-
sandy-hook-conspiracy-n876881)

Connecticut Law Tribune (https://www.law.com/ctlawtribune/2018/05/23/connecticut-lawyers-sue-conspiracy-theorist-
alex-jones-for-sandy-hook-families-fbi-agent/)

April 17, 2018: Sandy Hook Parents Take on False Stories Promoted by Alex Jones in Defamation Suit

The 2012 Sandy Hook school massacre which killed 20 children and 6 adults galvanized parents and relatives of those
murdered to promote gun reform. One conservative commentator who responded negatively to their efforts: Alex
Jones and his Infowars which ran segments claiming the massacre at Sandy Hook was “a giant hoax.” Jones’ followers
have continued to harass Sandy Hook families. Now Leonard Pozner and his former wife, Veronique De La Rosa,
parents of Noah Pozner, and Neil Heslin, the father of Jesse Lewis, have responded by ﬁling two defamation suits
against Alex Jones stating “defendants’ defamatory statements were knowingly false or made with reckless disregard
for the truth.” They are seeking at least $1 million in damages. This is the second time this year Alex Jones has been
sued for defamation. In March, Brennan Gilmore sued Jones for stories that led to threats against him.

New York Times (https://www.nytimes.com/2018/04/17/business/media/alex-jones-sandy-hook.html) Reuters TV
(https://www.reuters.tv/v/u5t/2018/04/17/sandy-hook-parents-sue-infowars-alex-jones-for-defamation) Reuters
(https://www.reuters.com/article/us-texas-lawsuit-alexjones/sandy-hook-parents-sue-conspiracy-theorist-alex-jones-
for-defamation-idUSKBN1HO2FU)



Analysis & Opinion

February 5, 2020: The Professor of Denial (https://www.chronicle.com/article/the-professor-of-denial/)

Amanda J. Crawford writes about James H. Fetzer, a retired philosophy professor who has promoted conspiracy
theories since the 1990s. Among the theories he has promoted are that the Apollo moon landing was fake and that the
Holocaust where 11 million Jews and others were killed, never occurred.

In 2015, Fetzer published a book Sandy Hook: It Was a FEMA Drill to Promote Gun Control, and began a movement
of Sandy Hook “truthers.” Though it was Alex Jones who, using Infowars, helped the lies spread more quickly, much
of the theory itself was invented by Fetzer. In October 2019, a Wisconsin jury awarded Leonard Pozner $450,000 for
accusing him of falsifying his son’s death certiﬁcate. Pozner’s son, Noah Pozner, was 6-year-old when he was killed in
the Sandy Hook Elementary School shooting.

Unlike Jones, Fetzer says he still believes that the massacre was staged.

December 5, 2019: I worked for Alex Jones. I Regret It. (https://www.nytimes.com/2019/12/05/magazine/alex-
jones-infowars.html)

Josh Ownes, a former writer for Infowars, gives a close-up view of what it was like to work with Alex Jones. Lured
by Jones’ combative personality, Owen’s account may help explain why so many are attracted to Jones ‘ style of
broadcasting.

“He railed against government corruption and secrecy, the militarization of police. He confronted those in power,
traipsed through the California redwoods to expose the secretive all-male meeting of elites at Bohemian Grove and
even appeared in two Richard Linklater ﬁlms as himself, screaming into a megaphone.”

                                                                                                                    /
              Case
But once he began    1:20-cv-00298-LY-AWA
                   working                      Document
                            with Jones, Owens learned      101 ofFiled
                                                           109
                                                      how many         04/13/21
                                                                       05/27/21
                                                                  the stories      Pageup
                                                                              were made 113
                                                                                        346
                                                                                          andofused
                                                                                                115to exploit the
                                                                                                360
“prejudices and fears” of Jones’s audiences.

July 8, 2019: Newton Parents Fight Back (https://www.washingtonpost.com/local/education/ﬁrst-they-lost-their-
children-then-the-conspiracies-started-now-the-parents-of-newtown-are-ﬁghting-back/2019/07/08/f167b880-
9cef-11e9-9ed4-c9089972ad5a_story.html)

Susan Svrluga writes in The Washington Post about the parents of Newtown and their experience battling conspiracy
theorists in court. Using a number of interviews with the parents, she highlights the psychological and emotional toll of
“unimpeded conspiracy theories” as well as the way in which social media enables their quick spread.

“Story by story, site by site, year after year,” Svrluga writes,” Pozner has been working to restore the truth about his
son.”

March 31, 2019: Legal System Will Force Jones To Tell The Truth
(https://www.nytimes.com/2019/03/31/opinion/alex-jones-sandy-hook.html)

Charlie Warzel writes in the New York Times that the deposition of Alex Jones in one of the defamation lawsuits he is
faced with “highlights a troubling reality: The legal system may be the only way to defang a well-known conspiracy
theorist at the height of his powers.”

August 6, 2018: Alex Jones Lawsuit Will Change The Way We Think About Free Speech On The Internet
(https://www.wired.com/story/alex-jones-lawsuit-will-help-redeﬁne-free-speech/)

Emma Grey Ellis asserts in Wired that the legal questions of free speech on the internet brought up in the defamation
cases against Alex Jones will have formative implications. Are the victims’ parents public ﬁgures? Is what Alex Jones
says the truth, or is it trolling? Is Infowars a media institution? “This push and pull between internet and legal norms is
a good thing—as long as it continues to evolve,” she writes. “That’s important is we learn to negotiate the balance
between speaking safely, and freely, on the web.”

July 24, 2018: Are There Actual Constitutional Concerns In Jones’ Lawsuit? (https://www.esquire.com/news-
politics/politics/a22538181/alex-jones-sandy-hook-trial/)

Charles P. Pierce writes in Esquire that the case contains may test the constitutional limits of talk radio, punditry, and
extreme internet broadcasting. He also makes note of the other fringe ﬁgures that have been represented by Jones’
legal team in the past.



Documents & Resources

Pozner v. Jones: Lawsuit against Alex Jones and Infowars and others by Sandy Hook shooting victim Noah Pozner’s
parents Leonard Pozner and Veronique De La Rosa in Texas.

Pozner Complaint (https://drive.google.com/ﬁle/d/1SnPMj3h2sdlCfL1e4nwm7d0jSCercoV1/view) Alex Jones Motion
to Dismiss (https://www.courthousenews.com/wp-content/uploads/2018/08/Alex-Jones-Motion-to-Dismiss.pdf)

Lafferty v. Jones: Lawsuit against Alex Jones and Infowars and others by six families of Sandy Hook shooting victims
in Connecticut.

Complaint (https://drive.google.com/ﬁle/d/12mHNXnFQo2nH555yJxC5JIEEeAoxi_Fj/view) Motion to Dismiss
Plaintiffs’ Complaint (https://drive.google.com/ﬁle/d/1kxMDBH1QVV_tlceTsvrF1Jw_QVd14xAr/view)

Heslin v. Jones: Lawsuit against Alex Jones and Infowars and others by father of Sandy Hook shooting victim Neil
Heslin in Texas.

Complaint (https://drive.google.com/ﬁle/d/1opX6d3Bycbl4sWGo8o37SuPcjxDanzjL/view)
                                                                                                                        /
Sherlach v. Jones:
              CaseLawsuit
                    1:20-cv-00298-LY-AWA        Document
                           against Alex Jones and          101others
                                                           109
                                                  Infowars and  Filedby05/27/21
                                                                       04/13/21
                                                                        husband ofPage
                                                                                   Sandy347
                                                                                        114 of 360
                                                                                         Hook  115
                                                                                               shooting victim
William Sherlach spouse of Mary Sherlach in Connecticut.

Complaint (https://drive.google.com/ﬁle/d/1iNhsZCYo6ifS9M0JHBiLO1-x2KmjuLhT/view)

Allegations made by Alex Jones and Infowars that created the foundation for the complaints detailed in the lawsuit.

Below are a select few instances in which Jones and Infowars contributors made claims to support the Sandy Hook
shooting conspiracy theory on broadcasts and in published articles over the course of many years.

In 2013, Jones called the shooting “staged” and said, “It’s got inside job written all over it.”

In March 2014, Alex Jones began stating his allegation regarding a “fake” interview between Anderson Cooper and
Noah Pozner’s mother, Veronique De La Rosa. The allegation that the interview took place in front of a “blue screen”
became central to Jones’ assertion that the Sandy Hook school shooting was manipulated by the government and
performed by crisis actors.

“Folks, we’ve got video of Anderson Cooper with clear blue-screen out there. [Shaking head]. He’s not there in the
town square. We got people clearly coming up and laughing and then doing the fake crying. We’ve clearly got people
where it’s actors playing different parts for different people, the building bulldozed, covering up everything. Adam
Lanza trying to get guns ﬁve times we’re told. The witnesses not saying it was him…I’ve looked at it and undoubtedly,
there’s a cover-up, there’s actors, they’re manipulating, they’ve been caught lying, and they were pre-planning before it
and rolled out with it.”

In May 2014, InfoWars published an article titled: “CONNECTICUT TRIES TO HIDE SANDY HOOK TRUTH.”
(https://www.infowars.com/connecticut-tries-to-hide-sandy-hook-truth/)

In September 2014, Infowars published an article titled: “FBI SAYS NO ONE KILLED AT SANDY HOOK.”
(https://www.infowars.com/fbi-says-no-one-killed-at-sandy-hook/)

“The whole thing is a giant hoax. How do you deal with a total hoax? It took me about a year, with Sandy Hook, to
come to grips with the fact that the whole thing was fake. I did deep Research.” (December 2014)

“The general public doesn’t know the school was actually closed the year before. They don’t know they’ve sealed it all,
demolished the building. They don’t know that they had the kids going in circles in and out of the building as a photo-
op. Blue-screen, green-screens, they got caught using.” (December 2014)

“You learn the school had been closed and re-opened. And you’ve got video of the kids going in circles, in and out of
the building, and they don’t call the rescue choppers for two hours, and then they tear the building down, and seal it.
And they get caught using blue-screens, and an email by Bloomberg comes out in a lawsuit, where he’s telling his
people get ready in the next 24 hours to capitalize on a shooting. Yeah, so Sandy Hook is a synthetic, completely fake
with actors, in my view, manufactured. I couldn’t believe it at ﬁrst. I knew they had actors there, clearly, but I thought
they killed some real kids. And it just shows how bold they are that they clearly used actors. I mean they even ended up
using photos of kids killed in mass shootings here in a fake mass shooting in Turkey, or Pakistan. The sky is now the
limit.” (January 2015)




                                                                                                                      /
Case 1:20-cv-00298-LY-AWA Document 109
                                   101 Filed 05/27/21
                                             04/13/21 Page 348
                                                           115 of 360
                                                                  115




                                                                        /
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 349 of 360




               EXHIBIT E
              Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 350 of 360
Alex Jones, Infowars, and the Sandy Hook Defamation Suits




Alex Jones and his website Infowars have been the subject of multiple defamation lawsuits over his repeated claims
that the 2012 shooting at the Sandy Hook Elementary School in Newtown, Connecticut was a “giant hoax.” Jones and
Infowars continued to make these claims on broadcasts and in articles published on his website over the course of
many years. Jones’ followers have harassed the families of the victims and many, in turn, ﬁled suit against him for
making defamatory statements that were knowingly false, or made with a disregard for the truth.

For news, analysis & additional materials read on.

First Amendment Watch Teaching Guide: Can First Amendment Defenses Save Provocateur Alex Jones From The
Sandy Hook Libel? (https://ﬁrstamendmentwatch.org/ﬁrst-amendment-watch-teacher-guide-can-ﬁrst-amendment-
defenses-save-provocateur-alex-jones-from-the-sandy-hook-libel-suits/)

News & Updates Analysis & Opinion Documents & Resources


News & Updates

April 5, 2021: U.S. Supreme Court Turns Down Appeal from Alex Jones

The U.S. Supreme Court rejected hearing an appeal from Alex Jones on April 5th. Jones was appealing a court
sanction imposed by Connecticut Trial Court Judge Barbara Bellis after he made alarming comments on his radio
show, Infowars, about an attorney for the families of the Sandy Hook victims. The Court announced its decision
without a written explanation.

In July 2020, the Connecticut Supreme Court characterized Jones’ comments as an “imminent and likely threat to the
administration of justice,” and therefore the sanctions were not inconsistent with the First Amendment.

The sanctions include a prohibition on Jones ﬁling a motion to dismiss the ongoing defamation lawsuit against him.

Jones’ attorney said that the decision of the U.S. Supreme Court was “a disappointment.”

Associated Press (https://apnews.com/article/connecticut-shootings-lawsuits-alex-jones-school-shootings-
59360449ed878c5cdfcbb550291c90a2)

January 25, 2021: Texas Supreme Court Says Defamation Suits Against Alex Jones Can Continue
(https://ﬁrstamendmentwatch.org/texas-supreme-court-says-defamation-suits-against-alex-jones-can-continue/)

On January 22nd, the Texas Supreme Court rejected conspiracy theorist Alex Jones’ request to toss four defamation
lawsuits ﬁled by parents whose children died in the 2012 mass shooting at Sandy Hook Elementary School.
The parents ﬁledCase   1:20-cv-00298-LY-AWA
                   the suits in Travis County, Texas,Document  109andFiled
                                                      where Jones’          05/27/21
                                                                       his media       Page
                                                                                 company,     351 of 360
                                                                                           InfoWars, are based. The
suits claim that Jones’ statements calling the mass shooting a “giant hoax,” and accusing the parents of faking their
children’s death were defamatory and caused the families emotional distress.

Defamatory statements are one of the few categories of speech that the First Amendment does not protect. For private
persons, (https://ﬁrstamendmentwatch.org/libel-new-york-times-v-sullivan-sets-standard/) such as the victims’ parents,
to prove that another person’s speech defamed them, they need to show that the defendant’s statements were false and
harmful, and that they published them carelessly.

See also: Can First Amendment Defenses Save Provocateur Alex Jones From The Sandy Hook Libel?
(https://ﬁrstamendmentwatch.org/ﬁrst-amendment-watch-teacher-guide-can-ﬁrst-amendment-defenses-save-
provocateur-alex-jones-from-the-sandy-hook-libel-suits/)

In their appeal to the Supreme Court, Jones’ lawyers claimed that his statements were protected under the Texas
Citizens Participation Act (https://texaslawhelp.org/article/slapp-lawsuits-and-texas-citizens-participation-act-
introduction) because he was speaking on a matter of public concern.

“The pursuit of so-called ‘conspiracy theories’ concerning controversial government activities has been a part and
parcel of American political discourse since our Founding, and it is protected by the First Amendment,” the lawyers
wrote in a brief for one of the lawsuits.

Mark Bankston, the attorney representing the parents, dismissed this notion in a response
(https://infowarslawsuit.com/wp-content/uploads/2018/06/april-16-2018-heslin-original-petition-ﬁle-stamped.pdf) ﬁled
on behalf of Neil Heslin. “[A]ccusing Mr. Heslin of lying about holding the body of his dead son does not amount to a
matter of public concern,” Bankston wrote.

The ruling, ﬁrst reported by the Austin American-Statesman (https://www.statesman.com/story/news/2021/01/22/alex-
jones-sandy-hook-parents-texas-supreme-court/6670360002/), also gave a ﬁfth plaintiff permission to continue with
his defamation lawsuit against InfoWars and reporter Kit Daniels for mistakenly labeling him as a suspect in the 2018
mass shooting at Parkland High School.

July 23rd, 2020: Connecticut Supreme Court Upholds Sanctions Against Alex Jones

The Connecticut Supreme Court upheld a lower courts’ sanctions against conspiracy theorist Alex Jones for
threatening the attorney and law ﬁrm representing Sandy Hook families in a defamation case against Jones.

“[T]he sanctions did not run afoul of the First Amendment because they addressed speech that was an imminent and
likely threat to the administration of justice. Accordingly, it was not an abuse of the trial court’s discretion to sanction
the defendants for their discovery violations and Jones’ vituperative speech,” the Connecticut Supreme Court ruled on
July 23rd.

In 2019, Jones accused Charles Mattei, and his law ﬁrm, Koskoff Koskoff & Bieder, of planting images of child
pornography on his computer to discredit him. In an angry outburst during a live broadcast, Jones appeared to ask his
fans to target Mattei.

“I pray for divine intervention against the powers of Satan. I literally would never have sex with children. I don’t like
having sex with children. I would never have sex with children. I am not a Democrat. I am not a liberal. I do not cut
children’s genitals off like the left does. And so, if they want war — you know, it’s not a threat. It’s like an AC/DC
song. If you want blood, you’ve got it. Blood on the streets, man,” Jones said in a televised broadcast.

On the same broadcast, Jones pounded a picture of Mattei and shouted, “I’m gonna kill … Anyway I’m done. Total
war. You want it, you got it.”

The ruling allows the defamation suit to move towards a jury trial in the fall.

News Times (https://www.newstimes.com/local/article/Supreme-Court-upholds-sanctions-for-Alex-Jones-
15429879.php)
March 27, 2020:   Texas
               Case     Appeals Court Rejects Alex
                     1:20-cv-00298-LY-AWA            Jones’ 109
                                               Document      Motion   to Dismiss
                                                                   Filed 05/27/21Heslin
                                                                                    PageDefamation
                                                                                          352 of 360Suit
(https://ﬁrstamendmentwatch.org/texas-appeals-court-rejects-alex-jones-motion-to-dismiss-heslin-defamation-suit/)

On March 25th, the Texas Court of Appeals rejected Infowars founder Alex Jones’ motion to dismiss a defamation
lawsuit brought by Neil Heslin, whose son was killed in the 2012 mass shooting at Sandy Hook Elementary School.
The judge has ordered Jones to pay Heslin $22,250 in attorney fees, making the total amount Jones now owes Heslin
just under $150,000.

Heslin sued Jones in April 2018 over false statements he made on his site, claiming that the mass shooting in Sandy
Hook was a government hoax and the victims’ parents were “crisis actors”. A number of Jones’ readers went on to
harass families of Sandy Hook victims, including the Heslins, causing them signiﬁcant emotional distress.

Jones has tried on multiple occasions to have the lawsuit dismissed on free speech grounds, albeit with little success.

In October 2018, Jones was ordered to pay $25,000 for failing to comply with a discovery order. Then, in December
2019 (https://ﬁrstamendmentwatch.org/alex-jones-ordered-to-pay-100000-in-legal-fees-in-defamation-lawsuit/), a
Texas district court judge ruled against Jones’ motion to dismiss Heslin’s lawsuit, ﬁnding that Heslin had met the
standard for defamation under state law. The district judge ordered Jones to pay an additional $100,000 in legal costs
to the attorneys representing Heslin.

In his opinion (https://www.courthousenews.com/wp-content/uploads/2020/03/Infowars.pdf), Judge Scott H. Jenkins
afﬁrmed the district court’s denial of Jones’ motion to dismiss.

“We afﬁrm the district court’s dismissal of Appellants’ motion to dismiss, and we grant Heslin’s motion for sanctions
and award him $22,250 for attorney’s fees,” Jenkins opinion reads.

Hufﬁngton Post (https://www.hufﬁngtonpost.co.uk/entry/alex-jones-loses-another-sandy-hook-court-battle-must-now-
pay-150000-in-court-costs_n_5e7cf82dc5b6cb9dc19cadf0?
ri18n=true&utm_source=CJR+Daily+News&utm_campaign=23284480cc-
EMAIL_CAMPAIGN_2018_10_31_05_02_COPY_01&utm_medium=email&utm_term=0_9c93f57676-23284480cc-
174753011&mc_cid=23284480cc&mc_eid=e4edaef73b&guccounter=2) Opinion
(https://www.courthousenews.com/wp-content/uploads/2020/03/Infowars.pdf)

December 20, 2019: Alex Jones Ordered to Pay $100,000 in Legal Fees in Defamation Lawsuit
(https://ﬁrstamendmentwatch.org/alex-jones-ordered-to-pay-100000-in-legal-fees-in-defamation-lawsuit/)

On December 20th, a Texas district court judge ordered Alex Jones to pay more than $100,000 in legal fees in a
defamation suit brought by the father of one of the victims of the Sandy Hook Elementary School mass shooting.

The defamation suit brought by Neil Heslin is one of several suits ﬁled against Jones by the families who lost children
in the school shooting on December 14, 2012. Following the massacre, Jones repeatedly stated on his website,
Infowars, that the shooting was a hoax and had been staged by the U.S. government in an attempt to conﬁscate
Americans’ guns.

The order by Travis County District Judge Scott Jenkins comes after Jones ignored a court order to provide documents
and witnesses. Jenkins also ruled against a motion from Jones’s attorneys to dismiss the suit, adding additional legal
fees that brought the amount that Jones has had to pay to $126,024. (Jones was ordered to pay $25,875 last October
for failing to comply with another ruling.) A trial date for the Heslin case has not yet been scheduled.

In an email to the Daily Beast, Heslin’s lawyer, Mark Bankston, said that the suit could have been avoided if Jones had
accepted responsibility for his lies and his harassment of Heslin and other Sandy Hook parents. “Instead, Mr. Jones
seems to prefer exiting into the dustbin of history in the most expensive and embarrassing way possible,” Bankston
wrote.

Daily Beast (https://www.thedailybeast.com/alex-jones-and-infowars-ordered-to-pay-dollar100k-in-court-costs-for-
sandy-hook-case) Hartford Courant (https://www.courant.com/breaking-news/hc-br-alex-jones-sandy-hook-legal-fees-
20191231-wrj2xzoporh6lbk76bv7sdniue-story.html) CNN (https://www.cnn.com/2019/12/31/media/alex-jones-sandy-
              Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 353 of 360
hook-texas/index.html)

December 12, 2019: Lawyer ﬁles motion in Heslin v Jones case to hold Jones and Infowars liable without trial

Mark Bankston, the attorney representing Neil Heslin in his defamation lawsuit against Alex Jones, ﬁled a motion on
December 12th, 2019 asking that the judge hold Jones and Infowars liable without trial.

In his motion, Bankston argues that the defendants committed “willful and ﬂagrant discovery abuse.” This behavior
allegedly includes refusing to make good faith efforts to answer written discovery or respond at deposition,
withholding tens of thousands of emails relating to Sandy Hook, and erasing many of the computers prior to collection
efforts.

“Defendants have been given ample opportunity to take these lawsuits seriously and obey the rule of law,” the ﬁling
said. “Yet despite a rotating cast of counsel, Defendants have remained stubborn in their refusal to respect the integrity
of the proceedings.”

The jury wouldn’t decide whether Jones’ was guilty, it would only be used to determine the amount of damages Jones.
The motion is scheduled to be heard by the court on Wednesday, December 18th.

The Hill (https://thehill.com/regulation/court-battles/474335-lawyer-seeks-judgement-without-a-trial-for-alex-jones-in-
sandy-hook)

July 10, 2019: Connecticut Supreme Court Agrees to Hear Alex Jones’ Appeal to Review Trial Court’s
Sanctions

The Connecticut Supreme Court has agreed to review Alex Jones appeal regarding sanctions imposed by a trial court
judge over alleged threats to lawyers in Sandy Hook case.

On June 17, 2019, trial Court Judge Barbara Bellis denied Jone’s lawyers requests to pursue a special motion to
dismiss the lawsuit by the Sandy Hook families. She also ordered Jones to pay for all legal fees associated with an
incident that occurred during the discovery process when dozens of emails from Jones and Infowars were found to
contain child pornography. An investigation cleared Jones of any wrongdoing, and revealed that none of the emails had
ever been opened.

In his 10-page appeal to the Supreme Court, Jones’ lawyer, Norm Pattis, argues that the penalties imposed on his client
are too harsh, and threaten his First Amendment rights to speak on a matter of public interest.

According to the Hartford Courant, the Connecticut Supreme Court will now hold “a full hearing on Pattis’ appeal” in
which they “could overturn Bellis’ ruling” and “restore Jones’ right to possibly have the case dismissed.”

The hearing will likely take place in September.

Hartford Courant (https://www.courant.com/news/connecticut/hc-news-sandy-hook-lawsuit-reversed-20190710-
2jqandrmmrgn5okxfhaugoxkwm-story.html)

June 24, 2019: Alex Jones Hit With Sanctions, His Attorney Requests Connecticut Supreme Court to Review

The lawyer defending Alex Jones in the defamation suit brought the parents of some of the Sandy Hook victims has
asked the Connecticut Supreme Court to review sanctions imposed on Jones by a trial judge.

On June 18, Bridgeport Superior Court Judge Barbara Bellis imposed the sanctions during an emergency hearing after
Jones threatened the Sandy Hook families’ attorney, Christopher Mattei, on Jones’ webcast.

Jones’ rant was triggered by a recent revelation that a dozen emails retrieved from him and his Infowars website during
the discovery process had images of child pornography attached. The FBI investigated, and determined that they were
sent to Jones from outside of his organization, and no one ever opened the ﬁles to view the images.
               Case
On his televised    1:20-cv-00298-LY-AWA
                 webcast, however, Jones accusedDocument
                                                Mattei and 109
                                                           his lawFiled
                                                                   ﬁrm,05/27/21  Page 354
                                                                        Koskoff Koskoff     of 360
                                                                                        & Bieder, of planting the
images, and made threatening comments towards Mattei and his ﬁrm.

Norm Pattis, Jones’ lawyer, is arguing that his client was only exercising his First Amendment right to speak on a
matter of public interest.

Hartford Courant (https://www.courant.com/news/connecticut/hc-alex-jones-sandyhook-lawsuit-appeal-0625-
20190624-5rslpozzkvaf7mgyqd2yidjfze-story.html)

May 2, 2019: Alex Jones and InfoWars Banned on Facebook

Facebook is banning some controversial, well-known ﬁgures for violating the social media giant’s policies on hate
speech and promoting violence.

The list includes Sandy Hook-denier Alex Jones, right-wing provocateur Milo Yiannopoulos, conspiracy theorists
Laura Loomer and Paul John Watson, Louis Farrakhan, who promotes anti-Semitic views, and Paul Nehlen, a white
nationalist who ran for Congress in 2018.

“We’ve always banned individuals or organizations that promote or engage in violence and hate, regardless of
ideology,” a Facebook representative said Thursday in a statement. “The process for evaluating potential violators is
extensive and it is what led us to our decision to remove these accounts today.”

The ban includes their individual Facebook accounts, fan pages, and groups afﬁliated with them. These individuals are
also banned from Instagram, the photo-sharing app owned by Facebook.

Jones, who has spread his conspiracy theories about the Sandy Hook school mass shooting on his InfoWars site, was
temporarily banned on Facebook last year. His ofﬁcial fan page was also banned, but Jones was allowed to keep his
personal account.

The new prohibition makes all of Jones’ temporary bans permanent, bans Jones from having a personal Facebook
account, and extends more broadly to fan pages and videos that promote InfoWars.

According to Angelo Carusone, the president of Media Matters, nonproﬁt that monitors conservative misinformation
online, says that recent mass shootings and other acts of violence caused by online hate speech prompted Facebook to
ﬁnally take action.

“The reality is, people are getting killed. There are mass shootings and mass murders that are clearly being connected
to ideas like white genocide, which are fueling radicalization,” Carusone told The Washington Post. “The conditions
have changed. When you have these massive catalyzing moments that are connected to real-life consequences, it puts
pressure on Facebook and others to look in the mirror.”

Facebook isn’t the ﬁrst social media platform to ban some of these polarizing ﬁgures. In recent years, Twitter has
temporarily or permanently banned Jones, Loomer, Nehlen, and Yiannopoulos for their inﬂammatory content.

Los Angeles Times (https://www.latimes.com/business/technology/la-ﬁ-tn-facebook-ban-alex-jones-milo-
yiannopoulos-20190502-story.html) The Washington Post
(https://www.washingtonpost.com/technology/2019/05/02/facebook-bans-extremist-leaders-including-louis-farrakhan-
alex-jones-milo-yiannopoulos-being-dangerous/?utm_term=.66811cd057dd)

April 1, 2019: Under Oath, Jones Admitted His Opinion Was Wrong But Blamed “Psychosis”

During a three-hour long taped deposition as part of a defamation case brought by some of the families of the Sandy
Hook victims, Alex Jones claimed he had a “form of psychosis” that caused him to question whether certain events
like the Sandy Hook mass shootings were staged.

“And I, myself, have almost had like a form of psychosis back in the past where I basically thought everything was
staged, even though I’m now learning a lot of times things aren’t staged,” Jones said in a video released by Kaster
Lynch Farrar & Ball LLP, a Texas law ﬁrm representing some of the families.
              Case
Jones blamed the “the1:20-cv-00298-LY-AWA        Document
                      media” for leading him to distrust     109 Filed 05/27/21 Page 355 of 360
                                                         everything.

“So long before these lawsuits I said that in the past I thought everything was a conspiracy and I would kind of get into
that mass group think of the communities that were out saying that,” he said. “And so now I see that it’s more in the
middle… so that’s where I stand.”

Jones also acknowledged that some of his reporting was based off of Internet sources like YouTube and 4Chan.

Regardless, Jones would not admit that his conspiratorial claims caused the families pain, and described the lawsuits as
an attack on him and on the First Amendment.

“I was stating that I was reporting on the general questioning when others were questioning. And, you know, it’s
painful that we have to question big public events. I think that’s an essential part of the First Amendment in America.
And I do not take responsibility for the entire train of things that lawyers and the media have said I’ve done.”

CNN (https://www.cnn.com/2019/03/30/us/alex-jones-psychosis-sandy-hook/index.html) NBC
(https://www.nbcnews.com/news/us-news/infowars-alex-jones-claims-psychosis-caused-him-question-sandy-hook-
n989091) Deposition Videos (https://www.youtube.com/channel/UCeeCy2sW9BRXjlfsIOA5DgA)

February 7, 2019: Judges Have Advanced The Cases In Favor Of The Sandy Hook Families In The Past Few
Weeks

The New York Times reports on a series of legal victories in favor of the Sandy Hook families in three lawsuits against
Alex Jones and Infowars.

In Texas, a judge ordered Jones and Infowars representatives to submit to questioning by the lawyers of one Sandy
Hook mother, and also granted access to the company’s business records against the wishes of Jones’ lawyers, who
wanted them to remain sealed.

In Connecticut, a judge ordered Infowars’ business associates and partners to testify, and will soon rule on the
deposition of Jones himself and other Infowars associates, as per the families’ request.

The New York Times (https://www.nytimes.com/2019/02/07/us/politics/alex-jones-sandy-hook.html)

January 11, 2019: CT Superior Court Judge Grants Sandy Hook Families’ Discovery Request To Access
Infowars’ Internal Documents And Communications

The six families suing Alex Jones and Infowars in Connecticut over repeated defamatory comments about the Sandy
Hook Elementary School massacre were granted a legal victory in their case. The judge ruled that the families can gain
access to Infowars’ ﬁnancial and marketing documents, contracts between Infowars and platforms like Facebook and
Twitter, and any communications including letters, emails, and text messages related to Sandy Hook, Adam Lanza,
crisis actors, or mass shootings. According to an attorney for the families, this documentation is meant to corroborate
the claims made in the lawsuit to prove that Alex Jones is a “conspiracy proﬁteer.” The judge will decide whether to let
the plaintiffs’ legal team depose Jones at a hearing scheduled for this week.

The New York Times (https://www.nytimes.com/2019/01/12/us/alex-jones-infowars-lawsuit.html) ABC News
(https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-victory/story?id=60314174) Hartford
Courant (https://www.courant.com/news/connecticut/hc-news-sandy-hook-jones-lawsuit-20190111-
xao67zxhmnbrfm2wjnz5xjchcu-story.html)

August 17, 2018: Motion Accuses Jones Of Intentionally Destroying Evidence Related to Suits

Lawyers representing the families of two Sandy Hook shooting victims accused Alex Jones of intentionally destroying
evidence related to the lawsuit. According to the motion ﬁled, Jones said on his broadcast that he instructed his staffers
to delete select content like social media messages and videos, some of which was considered evidence in the Sandy
Hook case.
The New YorkCase
              Times1:20-cv-00298-LY-AWA       Document 109 Filed 05/27/21 Page 356 of 360
                    (https://www.nytimes.com/2018/08/17/us/politics/alex-jones-evidence-infowars.html?
hp&action=click&pgtype=Homepage&clickSource=story-heading&module=ﬁrst-column-region&region=top-
news&WT.nav=top-news) Motion (https://int.nyt.com/data/documenthelper/171-alex-jones-sandy-hook-
evidence/283173e237c0c133f158/optimized/full.pdf#page=1)

August 1, 2018: First Of 3 Defamation Suits Against Jones Reaches Courtroom

Lawyers for Alex Jones are ﬁghting to dismiss a defamation case brought against him and his site Infowars by parents
of victims of the Sandy Hook shooting under the Texas Citizens Participation Act. His attorneys are arguing that what
Jones says on his show is not fact, but rather his opinion. According to Reuters, an attorney for Jones told the judge,
“Maybe it’s fringe speech. Maybe it’s dangerous speech, but it is not defamation.”

The judge has 30 days to rule on a motion to dismiss the case.

The New York Times (https://www.nytimes.com/2018/08/01/us/politics/infowars-sandy-hook-alex-jones.html) Reuters
(https://www.reuters.com/article/us-usa-lawsuit-alexjones/conspiracy-theorist-jones-seeks-halt-of-sandy-hook-
defamation-suit-idUSKBN1KM4GI) Buzzfeed News (https://www.buzzfeednews.com/article/briannasacks/alex-jones-
infowars-defamation-lawsuit)

July 24, 2018: Alex Jones Compares Himself To Storied Watergate Journalists In Effort To Dismiss Lawsuit

In an attempt to dismiss a defamation lawsuit, Alex Jones of Infowars compared himself to Carl Bernstein and Bob
Woodward, The Washington Post journalists who helped uncover the Watergate scandal, saying he acted like a
journalist when he questioned the narrative of the Sandy Hook school shooting in 2012.

Lawyers for Jones wrote in his ﬁling for dismissal: “Such journalism, questioning ofﬁcial narratives, would be chilled
if reporters were subject to liability if they turned out to be wrong….To stiﬂe the press (by making them liable for
merely interviewing people who have strange theories) will simply turn this human tragedy into a Constitutional one.”

Bill Bloss, an attorney for the families said in many news reports that, “The First Amendment simply does not protect
false statements about the parents of one of the worst tragedies in our nation’s history. Any effort by any of the
defendants to avoid responsibility for the harm that they have inﬂicted will be unsuccessful.”

CBS News (https://www.cbsnews.com/news/alex-jones-compares-himself-bob-woodward-carlbernstein-sandy-hook-
lawsuit/) The Associated Press (https://apnews.com/ce04388309ee44249a0f9461d34bef5f) Motion to Dismiss
(https://drive.google.com/ﬁle/d/1kxMDBH1QVV_tlceTsvrF1Jw_QVd14xAr/view)

May 24, 2018: More Sandy Hook Families File Defamation Lawsuit Against Alex Jones For False Stories
Promoted on Infowars

Six families of Sandy Hook victims and an FBI agent ﬁled a third lawsuit Wednesday against Alex Jones and his
businesses for repeated claims he made on his Infowars show that the 2012 massacre was a hoax. The families are
suing on defamation, invasion of privacy by false light, intentional inﬂiction of emotional distress, and negligent
inﬂiction of emotional distress. The suit, ﬁled in Superior Court in Bridgeport, Connecticut, comes after two other suits
that were ﬁled last month in Texas by two other Sandy Hook victim families. The complaints from all eight families
allege that Jones used his internet and radio platforms to push the conspiracy theory that the shooting in Newtown was
a staged event. It lists a campaign of abuse starting from December 19, 2012 through June 26, 2017. On a complaint
listed for January 13, 2015, the parents allege that during the broadcast of The Alex Jones Radio Show, Jones said, “…
Sandy Hook is a synthetic completely fake with actors, in my view, manufactured. I couldn’t believe it at ﬁrst. I knew
they had actors there, clearly, but I though they killed some real kids. And it just shows how bold they are, that they
clearly used actors.” The complaint says that “a reasonable person would understand these statements to assert that the
Sandy Hook massacre was staged, and that the plaintiffs fabricated the deaths of their loved ones.”

The lawsuit claims that while Jones’ false accusation brought him attention and business, the plaintiffs suffered
personal pain and abuse from the radio and internet personality and his fans.
The New York Times
               Case reporter
                      1:20-cv-00298-LY-AWA
                               Elizabeth WilliamsonDocument
                                                      writes that109
                                                                  JonesFiled 05/27/21
                                                                        claims          Page 357
                                                                               First Amendment    of 360 for his work
                                                                                               protection
and that the most recent lawsuit ﬁled challenges that defense. “The First Amendment has never protected demonstrably
false, malicious statements like the defendants’,” it reads.

New York Times (https://www.nytimes.com/2018/05/23/us/politics/alex-jones-trump-sandy-hook.html) The Daily by
The New York Times (https://www.nytimes.com/2018/05/24/podcasts/the-daily/sandy-hook-alex-jones-infowars-
lawsuit.html) NBC News (https://www.nbcnews.com/business/business-news/six-more-families-sue-alex-jones-over-
sandy-hook-conspiracy-n876881)

Connecticut Law Tribune (https://www.law.com/ctlawtribune/2018/05/23/connecticut-lawyers-sue-conspiracy-theorist-
alex-jones-for-sandy-hook-families-fbi-agent/)

April 17, 2018: Sandy Hook Parents Take on False Stories Promoted by Alex Jones in Defamation Suit

The 2012 Sandy Hook school massacre which killed 20 children and 6 adults galvanized parents and relatives of those
murdered to promote gun reform. One conservative commentator who responded negatively to their efforts: Alex
Jones and his Infowars which ran segments claiming the massacre at Sandy Hook was “a giant hoax.” Jones’ followers
have continued to harass Sandy Hook families. Now Leonard Pozner and his former wife, Veronique De La Rosa,
parents of Noah Pozner, and Neil Heslin, the father of Jesse Lewis, have responded by ﬁling two defamation suits
against Alex Jones stating “defendants’ defamatory statements were knowingly false or made with reckless disregard
for the truth.” They are seeking at least $1 million in damages. This is the second time this year Alex Jones has been
sued for defamation. In March, Brennan Gilmore sued Jones for stories that led to threats against him.

New York Times (https://www.nytimes.com/2018/04/17/business/media/alex-jones-sandy-hook.html) Reuters TV
(https://www.reuters.tv/v/u5t/2018/04/17/sandy-hook-parents-sue-infowars-alex-jones-for-defamation) Reuters
(https://www.reuters.com/article/us-texas-lawsuit-alexjones/sandy-hook-parents-sue-conspiracy-theorist-alex-jones-
for-defamation-idUSKBN1HO2FU)



Analysis & Opinion

February 5, 2020: The Professor of Denial (https://www.chronicle.com/article/the-professor-of-denial/)

Amanda J. Crawford writes about James H. Fetzer, a retired philosophy professor who has promoted conspiracy
theories since the 1990s. Among the theories he has promoted are that the Apollo moon landing was fake and that the
Holocaust where 11 million Jews and others were killed, never occurred.

In 2015, Fetzer published a book Sandy Hook: It Was a FEMA Drill to Promote Gun Control, and began a movement
of Sandy Hook “truthers.” Though it was Alex Jones who, using Infowars, helped the lies spread more quickly, much
of the theory itself was invented by Fetzer. In October 2019, a Wisconsin jury awarded Leonard Pozner $450,000 for
accusing him of falsifying his son’s death certiﬁcate. Pozner’s son, Noah Pozner, was 6-year-old when he was killed in
the Sandy Hook Elementary School shooting.

Unlike Jones, Fetzer says he still believes that the massacre was staged.

December 5, 2019: I worked for Alex Jones. I Regret It. (https://www.nytimes.com/2019/12/05/magazine/alex-
jones-infowars.html)

Josh Ownes, a former writer for Infowars, gives a close-up view of what it was like to work with Alex Jones. Lured
by Jones’ combative personality, Owen’s account may help explain why so many are attracted to Jones ‘ style of
broadcasting.

“He railed against government corruption and secrecy, the militarization of police. He confronted those in power,
traipsed through the California redwoods to expose the secretive all-male meeting of elites at Bohemian Grove and
even appeared in two Richard Linklater ﬁlms as himself, screaming into a megaphone.”
              Case
But once he began    1:20-cv-00298-LY-AWA
                   working                      Document
                            with Jones, Owens learned      109 ofFiled
                                                      how many         05/27/21
                                                                  the stories      Pageup
                                                                              were made 358
                                                                                          andofused
                                                                                                360to exploit the
“prejudices and fears” of Jones’s audiences.

July 8, 2019: Newton Parents Fight Back (https://www.washingtonpost.com/local/education/ﬁrst-they-lost-their-
children-then-the-conspiracies-started-now-the-parents-of-newtown-are-ﬁghting-back/2019/07/08/f167b880-
9cef-11e9-9ed4-c9089972ad5a_story.html)

Susan Svrluga writes in The Washington Post about the parents of Newtown and their experience battling conspiracy
theorists in court. Using a number of interviews with the parents, she highlights the psychological and emotional toll of
“unimpeded conspiracy theories” as well as the way in which social media enables their quick spread.

“Story by story, site by site, year after year,” Svrluga writes,” Pozner has been working to restore the truth about his
son.”

March 31, 2019: Legal System Will Force Jones To Tell The Truth
(https://www.nytimes.com/2019/03/31/opinion/alex-jones-sandy-hook.html)

Charlie Warzel writes in the New York Times that the deposition of Alex Jones in one of the defamation lawsuits he is
faced with “highlights a troubling reality: The legal system may be the only way to defang a well-known conspiracy
theorist at the height of his powers.”

August 6, 2018: Alex Jones Lawsuit Will Change The Way We Think About Free Speech On The Internet
(https://www.wired.com/story/alex-jones-lawsuit-will-help-redeﬁne-free-speech/)

Emma Grey Ellis asserts in Wired that the legal questions of free speech on the internet brought up in the defamation
cases against Alex Jones will have formative implications. Are the victims’ parents public ﬁgures? Is what Alex Jones
says the truth, or is it trolling? Is Infowars a media institution? “This push and pull between internet and legal norms is
a good thing—as long as it continues to evolve,” she writes. “That’s important is we learn to negotiate the balance
between speaking safely, and freely, on the web.”

July 24, 2018: Are There Actual Constitutional Concerns In Jones’ Lawsuit? (https://www.esquire.com/news-
politics/politics/a22538181/alex-jones-sandy-hook-trial/)

Charles P. Pierce writes in Esquire that the case contains may test the constitutional limits of talk radio, punditry, and
extreme internet broadcasting. He also makes note of the other fringe ﬁgures that have been represented by Jones’
legal team in the past.



Documents & Resources

Pozner v. Jones: Lawsuit against Alex Jones and Infowars and others by Sandy Hook shooting victim Noah Pozner’s
parents Leonard Pozner and Veronique De La Rosa in Texas.

Pozner Complaint (https://drive.google.com/ﬁle/d/1SnPMj3h2sdlCfL1e4nwm7d0jSCercoV1/view) Alex Jones Motion
to Dismiss (https://www.courthousenews.com/wp-content/uploads/2018/08/Alex-Jones-Motion-to-Dismiss.pdf)

Lafferty v. Jones: Lawsuit against Alex Jones and Infowars and others by six families of Sandy Hook shooting victims
in Connecticut.

Complaint (https://drive.google.com/ﬁle/d/12mHNXnFQo2nH555yJxC5JIEEeAoxi_Fj/view) Motion to Dismiss
Plaintiffs’ Complaint (https://drive.google.com/ﬁle/d/1kxMDBH1QVV_tlceTsvrF1Jw_QVd14xAr/view)

Heslin v. Jones: Lawsuit against Alex Jones and Infowars and others by father of Sandy Hook shooting victim Neil
Heslin in Texas.

Complaint (https://drive.google.com/ﬁle/d/1opX6d3Bycbl4sWGo8o37SuPcjxDanzjL/view)
Sherlach v. Jones:
              CaseLawsuit
                    1:20-cv-00298-LY-AWA        Document
                           against Alex Jones and          109others
                                                  Infowars and  Filedby05/27/21
                                                                        husband ofPage
                                                                                   Sandy359 of 360
                                                                                         Hook  shooting victim
William Sherlach spouse of Mary Sherlach in Connecticut.

Complaint (https://drive.google.com/ﬁle/d/1iNhsZCYo6ifS9M0JHBiLO1-x2KmjuLhT/view)

Allegations made by Alex Jones and Infowars that created the foundation for the complaints detailed in the lawsuit.

Below are a select few instances in which Jones and Infowars contributors made claims to support the Sandy Hook
shooting conspiracy theory on broadcasts and in published articles over the course of many years.

In 2013, Jones called the shooting “staged” and said, “It’s got inside job written all over it.”

In March 2014, Alex Jones began stating his allegation regarding a “fake” interview between Anderson Cooper and
Noah Pozner’s mother, Veronique De La Rosa. The allegation that the interview took place in front of a “blue screen”
became central to Jones’ assertion that the Sandy Hook school shooting was manipulated by the government and
performed by crisis actors.

“Folks, we’ve got video of Anderson Cooper with clear blue-screen out there. [Shaking head]. He’s not there in the
town square. We got people clearly coming up and laughing and then doing the fake crying. We’ve clearly got people
where it’s actors playing different parts for different people, the building bulldozed, covering up everything. Adam
Lanza trying to get guns ﬁve times we’re told. The witnesses not saying it was him…I’ve looked at it and undoubtedly,
there’s a cover-up, there’s actors, they’re manipulating, they’ve been caught lying, and they were pre-planning before it
and rolled out with it.”

In May 2014, InfoWars published an article titled: “CONNECTICUT TRIES TO HIDE SANDY HOOK TRUTH.”
(https://www.infowars.com/connecticut-tries-to-hide-sandy-hook-truth/)

In September 2014, Infowars published an article titled: “FBI SAYS NO ONE KILLED AT SANDY HOOK.”
(https://www.infowars.com/fbi-says-no-one-killed-at-sandy-hook/)

“The whole thing is a giant hoax. How do you deal with a total hoax? It took me about a year, with Sandy Hook, to
come to grips with the fact that the whole thing was fake. I did deep Research.” (December 2014)

“The general public doesn’t know the school was actually closed the year before. They don’t know they’ve sealed it all,
demolished the building. They don’t know that they had the kids going in circles in and out of the building as a photo-
op. Blue-screen, green-screens, they got caught using.” (December 2014)

“You learn the school had been closed and re-opened. And you’ve got video of the kids going in circles, in and out of
the building, and they don’t call the rescue choppers for two hours, and then they tear the building down, and seal it.
And they get caught using blue-screens, and an email by Bloomberg comes out in a lawsuit, where he’s telling his
people get ready in the next 24 hours to capitalize on a shooting. Yeah, so Sandy Hook is a synthetic, completely fake
with actors, in my view, manufactured. I couldn’t believe it at ﬁrst. I knew they had actors there, clearly, but I thought
they killed some real kids. And it just shows how bold they are that they clearly used actors. I mean they even ended up
using photos of kids killed in mass shootings here in a fake mass shooting in Turkey, or Pakistan. The sky is now the
limit.” (January 2015)
Case 1:20-cv-00298-LY-AWA Document 109 Filed 05/27/21 Page 360 of 360
